Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 1 of 276 PageID:
                                 104595

                                                                                 435

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                            CIVIL ACTION NO 16-MD-2738(FLW)(LHG)


             __________________________          :
             IN RE JOHNSON & JOHNSON             : DAUBERT HEARING
             POWDER PRODUCTS MARKETING,          : JULY 24, 2019
             SALES PRACTICES.                    : VOLUME 3
             --------------------------          :


           CLARKSON S. FISHER UNITED STATES COURTHOUSE
           402 EAST STATE STREET, TRENTON, NJ 08608

           B E F O R E:      THE HONORABLE FREDA L. WOLFSON, USCDJ

           A P P E A R A N C E S:

           BEASLEY ALLEN, ESQUIRES
           BY: P. LEIGH O'DELL, ESQUIRE (ALABAMA)
                   -and-
           ASHCRAFT & GEREL, ESQUIRES
           BY: MICHELLE A. PARFITT, ESQUIRE (VIRGINIA)
                   -and-
           MOTLEY RICE, ESQUIRES
           BY: DANIEL R. LAPINSKI, ESQUIRE (NEW JERSEY)
                NATHAN D. FINCH, ESQUIRE (WASHINGTON D.C.)
                   -and-
           LEVY KONISBERG, ESQUIRES
           BY: JEROME H. BLOCK, ESQUIRE (NEW YORK)
           On behalf of Plaintiffs Steering committee


           DRINKER, BIDDLE & REATH, ESQUIRES
           BY: SUSAN M. SHARKO, ESQUIRE (NEW JERSEY)
                JULIE L. TERSIGNI, ESQUIRE (NEW JERSEY)
                   -and-
           SKADDEN, ARPS, SLATE, MEAGHER & FLOM, ESQUIRES
           BY: JOHN H. BEISNER, ESQUIRE (WASHINGTON, D.C.)
                   -and-
           PROSKAUER ROSE, ESQUIRES
           BY: BART H. WILLIAMS, ESQUIRE (CALIFORNIA)

                                                        (Continued.)

                                 * * * * *
                         VINCENT RUSSONIELLO, RPR, CRR, CCR
                           OFFICIAL U.S. COURT REPORTER
                               (609) 588-9516
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 2 of 276 PageID:
                                 104596

                                                                                 436




           A P P E A R A N C E S          C O N T I N U E D




           WEIL GOTSHAL & MANGES, ESQUIRES
           BY: ALLISON M. BROWN, ESQUIRE
           On behalf of Defendant Johnson & Johnson



           SEYFARRTH & SHAW, ESQUIRES
           BY: THOMAS L. LOCKE, ESQUIRE (WASHINGTON D.C.)
      10   On behalf of Defendant Personal Care Products Council

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 3 of 276 PageID:
                                 104597

                                                                                 437

       1                M O R N I N G         S E S S I O N

       2

       3                    (In open court.)

       4              THE DEPUTY CLERK:       All rise.

       5              THE COURT:     Thank you.

       6              Good morning.      Everyone may be seated.

       7              Are we ready?

       8              MS. BROWN:     Before we begin, I did want to

       9   raise one issue regarding Dr. Longo's testimony with

      10   the Court.

      11              Could we perhaps ask Dr. Longo to leave before

      12   I do that?

      13              THE COURT: Yes.

      14              (Dr. Longo leaves the courtroom.)

      15              MR. BLOCK:     Your Honor, my name is Jerome

      16   Block, and I'm from the firm of Levy Konigsberg.                I

      17   will be assisting the Plaintiffs Steering Committee

      18   and I will be presenting Dr. Longo's testimony.

      19              Thank you, your Honor.

      20              MS. BROWN:     Good morning, your Honor.

      21              I'm Alli Brown from Weil Gotshal for J&J.

      22              Counsel was kind enough to just provide me a

      23   few minutes ago with a copy of the PowerPoint they

      24   intend to use with Dr. Longo; and in looking through

      25   it, I have a couple of concerns that I wanted to raise
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 4 of 276 PageID:
                                 104598

                                                                                 438

       1   now.

       2              A number of the slides deal with internal

       3   Johnson & Johnson company documents.             I would submit

       4   to the Court that Dr. Longo's interpretation of those

       5   documents is not relevant to the inquiry here.                He is

       6   a materials scientist who plaintiffs are putting

       7   forward as an expert witness on his own testing of

       8   Johnson & Johnson samples.          He has no personal

       9   knowledge about these decades old documents.               He has

      10   no particular expertise that would allow him to

      11   interpret these company documents.

      12              In fact, your Honor, as it relates to a number

      13   of the documents that are          contained in counsel's

      14   PowerPoint presentation, Dr. Longo himself has

      15   testified as recently as a month or two ago that

      16   essentially the interpretation of those documents is

      17   an issue for the trier of fact.

      18              So I would submit, putting Dr. Longo up to

      19   interpret documents that he doesn't know anything

      20   about and has no expertise to interpret is

      21   inappropriate in this setting and should not be done

      22   here.

      23              MR. BLOCK:     Good morning, your Honor.

      24              Any documents that are internal documents or

      25   historical documents that are going to be presented
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 5 of 276 PageID:
                                 104599

                                                                                 439

       1   today with Dr. Longo's testimony were, first, either

       2   referenced in his report or were part of his reliance

       3   materials in this MDL.

       4              The relevance of the documents that we are

       5   going to present -- and I think it will be helpful to

       6   the Court to see them in context as we go -- is that

       7   these documents go directly to the issue of the

       8   methodology, the reliability of the methodology.

       9              For example, we have one -- it is slide 20 --

      10   that shows the heavy liquid separation preparation

      11   method used by a consultant from Johnson & Johnson

      12   back in 1974 and being used the same way in which

      13   Dr. Longo has used it in this case, being used in the

      14   same way as Dr. Alice Blount used that same method in

      15   1991, being used in the same way as ISO, the

      16   International Standard Organization specifies that it

      17   be used.

      18              THE COURT:     Let me just short circuit.          I

      19   understand where everybody is on this point.               If he

      20   has cited them in his report, I'll let him reference

      21   them.    I understand I'm not going to accept how he may

      22   interpret a document.         We don't have a jury here.           So

      23   I think I can filter this out appropriately and know

      24   when he may be overstepping, and when he says that a

      25   particular test was done, and, yes, it has been done
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 6 of 276 PageID:
                                 104600
                                 Longo - Direct/Mr. Block

                                                                                 440

       1   for 50 years, and look J&J did it as well, I'm sure

       2   you will cross him whether that is the same test or

       3   not.

       4              Let's get it in and let's go.

       5              MS. BROWN:     Thank you, your Honor.

       6              MR. BLOCK:     We're ready to proceed.

       7              THE COURT:     Bring the witness in.

       8              (Dr. Longo enters the courtroom.)

       9              (Pause.)

      10

      11   WILLIAM E. LONGO, called as a witness on behalf of the

      12   plaintiffs, having been first duly sworn, testifies as

      13   follows:

      14

      15   DIRECT EXAMINATION

      16   BY MR. BLOCK:

      17   Q.      Dr. Longo, good morning.

      18   A.      Good morning, sir.

      19   Q.      Dr. Longo, can you state your full name for the

      20   record.

      21   A.      William Edward Longo.

      22   Q.      Dr. Longo, where do you live and work?

      23   A.      I live in Alpharetta, Georgia, which is right

      24   outside of Atlanta, and I work in Suwanee, Georgia,

      25   which is another suburb outside of Atlanta.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 7 of 276 PageID:
                                 104601
                                 Longo - Direct/Mr. Block

                                                                                 441

       1   Q.       What is your employment and title at the

       2   company?

       3   A.       I work for a company called Materials Analytical

       4   Services and I am the president.

       5              THE COURT:     Keep your voice up.        I have been

       6   told those in the back of the Court cannot hear.                I

       7   need everyone in the courtroom to hear.              I know you

       8   testify regularly.        I know you know how to do it.

       9   Q.       Before we talk about your company Materials

      10   Analytical Services, I would like you to tell the

      11   Court about your education and your background,

      12   starting with undergrad, going to your Master's and

      13   Ph.D..

      14   A.       I went to the University of Florida, got a

      15   Bachelor's and Major in microbiology with a Minor in

      16   chemistry.

      17              I went to graduate school at the University of

      18   Florida.     I got a Masters in materials science and

      19   engineering and then I graduated in 1983 with a Ph.D.

      20   or Doctorate in materials science and engineering.

      21   Q.       What is the field of materials science and

      22   engineering that you have a Master's and Ph.D. in?

      23   A.       It is literally the study of materials both to

      24   characterize them, to understand them, and to develop

      25   new materials.       These materials can usually be broken
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 8 of 276 PageID:
                                 104602
                                 Longo - Direct/Mr. Block

                                                                                 442

       1   down into five major groups: metals or metallurgy,

       2   polymers or plastics, minerals, ceramics, such as

       3   asbestos, composites where you may mix two of these

       4   types together, putting metal spheres in with a

       5   polymer to change what it can do and behave, and

       6   biomaterials.       These are things that are implanted

       7   into the body.

       8              As a materials scientist we are educated and

       9   taught in practice on where are the best types of

      10   materials to use in a situation that it is needed in.

      11   For example, a civil engineer and a mechanical

      12   engineer will probably go to a materials scientist on

      13   what is the best concrete strength if they are going

      14   to build a bridge, how strong is the concrete they

      15   need for the specifications, what type of metal for

      16   the structures out there, can it stand up to

      17   corrosion, and so on.

      18              Materials scientists also develop a lot of new

      19   materials.      A simple example is if you are my age, you

      20   can remember when soda cans were steel and had a seam

      21   down the back side of it to put the cylinder together,

      22   and also had a second piece for the top and a third

      23   piece for the bottom.         Materials scientists came up

      24   with what we call Aluminium Cans, which is a copper

      25   aluminum     alloy that was made that you could make it
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 9 of 276 PageID:
                                 104603
                                 Longo - Direct/Mr. Block

                                                                                 443

       1   in two pieces.

       2   Q.      Let's talk about your experience testing

       3   materials for asbestos.         When did that begin and how

       4   did you get your start testing materials for asbestos?

       5   A.      The very first air sample I tested for asbestos

       6   was in 1984, air sample.          I got involved in it because

       7   I read an article by Walter C. McCrone about using

       8   phase contrast microscopy to analyze air samples to

       9   determine how much asbestos was in it, and I thought

      10   transmission electron microscopy would be better.

      11              Literally, the first company I was involved in

      12   opened its doors in October of 1983, about two months

      13   before I graduated and got my Ph.D.

      14   Q.      Did you have training during your graduate

      15   school programs at the University of Florida in

      16   analyzing materials for asbestos or analyzing other

      17   materials using what's called a transmission electron

      18   microscope?

      19   A.      The first part of the question is no.             We

      20   weren't analyzing asbestos samples in graduate school.

      21   But in our materials science department we had two

      22   transmission electron microscopes: one scanning

      23   electron microscope, X-ray diffraction; and as a

      24   graduate student, you are expected to use all those

      25   instruments.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 10 of 276 PageID:
                                 104604
                                 Longo - Direct/Mr. Block

                                                                                  444

       1              We did graduate level training in transmission

       2    electron microscopy, how to do diffraction; selected

       3    area of diffraction, energy dispersive and the science

       4    behind it.     The same with scanning electron

       5    microscopy -- not asbestos, but mineral particulates

       6    that you would have to characterize the same way you

       7    do asbestos fibers.

       8    Q.      When did you obtain your Ph.D. in materials

       9    science and engineering?

      10    A.      I graduated in December 1983.

      11    Q.      How do you then begin to analyze materials for

      12    asbestos -- and you mentioned a company that you

      13    started after graduating with your Ph.D. in 1983?

      14    A.      Yes.   I started a company called Microanalytical

      15    Laboratories, which was a materials science small

      16    company with a -- first with a scanning electron

      17    microscope and a transmission electron microscope.                A

      18    little bit less than a year later, when we started

      19    focusing on trying to educate and have people use our

      20    facility to analyze air samples for asbestos, that's

      21    when the first sample came in.

      22              THE COURT:     Can everybody hear Dr. Longo?

      23    Q.      Dr. Longo, tell us a little bit more -- before

      24    we get to your work at MAS, tell us about your

      25    personal experience analyzing materials for asbestos
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 11 of 276 PageID:
                                 104605
                                 Longo - Direct/Mr. Block

                                                                                  445

       1    at this first company called Microanalytical, and how

       2    long did you have that first company for?

       3    A.      When we started getting air samples for asbestos

       4    analysis, I was the primary technician.             As the person

       5    that prepared the samples, analyzed the samples, that

       6    was from 1984 until I left that company in August of

       7    1987.    I don't know how many hundreds or thousands of

       8    samples that were done, hundreds to thousands of air

       9    samples done over those three years.            So I had quite a

      10    bit of experience doing that.          We had a technician we

      11    finally hired that was also doing it because the

      12    laboratory was getting very busy.

      13    Q.      Have you been involved in the testing of

      14    materials for asbestos now for about 35 years?

      15    A.      Yes, sir.

      16    Q.      Let's talk about your company Materials

      17    Analytical Services.        How did that company get started

      18    and how big was it when it began, and how did it

      19    evolve over time?

      20    A.      We opened the doors in February of 1988, and I

      21    got involved with it after I left Microanalytical

      22    Laboratories.       I had a partnership with a big

      23    engineering firm called Law Engineering, not lawyers,

      24    but Thomas E. Law was the individual who started that

      25    company.     So we started with a 4000-square foot space,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 12 of 276 PageID:
                                 104606
                                 Longo - Direct/Mr. Block

                                                                                  446

       1    and I had three employees -- myself, a receptionist,

       2    and one technician.

       3               In 2006 the company grew to almost 100 people.

       4    We had a main laboratory outside of Atlanta.               We had a

       5    materials science semiconductor laboratory in North

       6    Carolina.     We had a semiconductor laboratory in

       7    Phoenix.     We had a semiconductor laboratory in San

       8    Jose and consulting offices in California and

       9    Washington, D.C. where we had employees that were in

      10    both of those.

      11    Q.      Can you tell Judge Wolfson basically the current

      12    setup of Materials Analytical Services in terms of the

      13    space you have and how many people you employ and what

      14    type of professionals do you employ at MAS?

      15    A.      After 2006 we had only the Suwanee office which

      16    is a 20,000 square foot laboratory that has multiple

      17    transmission electron microscopes, multiple scanning

      18    electron microscopes, optical microscopes, as well as

      19    all -- a lot of other types of analytical equipment

      20    for organic analysis.

      21               The staff is made up of the administration

      22    people and technicians.         We have microbiologists, we

      23    have other materials scientists, we have physicists,

      24    we have biologists, we have geologists -- I don't want

      25    to leave anybody out -- inorganic chemists, organic
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 13 of 276 PageID:
                                 104607
                                 Longo - Direct/Mr. Block

                                                                                  447

       1    chemists, and optical microscopists who have degrees

       2    in geology, or something related, electron

       3    microscopist specialist.

       4               I think that covers it.        We have approximately

       5    43 people currently.

       6    Q.       Does Materials Analytical Services only test

       7    materials for asbestos, or do they do a broader range

       8    of work and have they done a broader range of work

       9    presently and over time?

      10    A.       We do a broader range of work.         Asbestos is

      11    still one of our key samples that we analyze, but we

      12    also analyze and do work for environmental testing for

      13    metals, organics.

      14               The volatile organic compounds, VOC testing,

      15    such as the green labeling that is being done across

      16    the country where companies want to understand what is

      17    being released from the products that are made that

      18    have volatile organic compounds.

      19               For example, the new car smell that everybody

      20    likes.     That's volatile organic compounds being

      21    released by the plastic rugs; it is supposedly not

      22    that good for you.       We do a lot of that and

      23    certifications.

      24               We also do materials science work,

      25    semiconductor work, failure analysis outside of the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 14 of 276 PageID:
                                 104608
                                 Longo - Direct/Mr. Block

                                                                                  448

       1    area of asbestos.       We work not for the FDA, but we do

       2    work in pharmaceutical areas where we have an FDA

       3    laboratory number.

       4              So our laboratory can analyze and receive

       5    prescription drugs from Schedule 2 on down and store

       6    them so that we also have a DEA license so we can

       7    receive these materials and test it.            So we're pretty

       8    broad-ranged.

       9    Q.      Dr. Longo, looking at your slide here, it has

      10    EPA Peer Review Group, and, in a parenthetical, it

      11    says "asbestos."       Have you ever been selected to serve

      12    on any EPA peer review group related to asbestos or

      13    asbestos-testing methodology?

      14    A.      Yes.

      15    Q.      Can you tell the Court about that.

      16    A.      I was on initially the EPA peer review group for

      17    their asbestos engineering program where scientists

      18    from this country as well as Canada were invited to

      19    come to the Environmental Protection Agency office in

      20    Cincinnati and provide opinions, guidance on where the

      21    Environmental Protection Agency should put their

      22    research into to solve asbestos problems.

      23    Q.      Was that a group of professionals that had

      24    expertise in the methodologies for testing asbestos or

      25    samples to determine if they had asbestos?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 15 of 276 PageID:
                                 104609
                                 Longo - Direct/Mr. Block

                                                                                  449

       1    A.      It is more broad than that.          It is not only

       2    testing asbestos, testing samples for asbestos, but it

       3    was managing asbestos projects, suggestions on

       4    removing asbestos.       So it was broad range.

       5              The second panel I was on was EPA invited just

       6    microscopists to help them develop a method for

       7    analyzing building dust for asbestos.

       8    Q.      Going back to the first one, you said "EPA Peer

       9    Review Group Panel."        How many other professionals

      10    were selected to serve on that EPA Peer Review Panel?

      11    A.      For the small working group there were four to

      12    five.

      13    Q.      When was that?

      14    A.      That was in late 1980s, '89, '90, and I think

      15    the last one was in 1991 or so.

      16    Q.      You began to tell the Court about another

      17    collaboration with the EPA on developing a particular

      18    test method.      Can you tell the Court about that?

      19    A.      EPA was interested in getting a standardized

      20    method for analyzing asbestos contaminated building

      21    dust or dust not in a building where they could

      22    measure and determine the concentration of asbestos

      23    structures per area of dust that they sampled.               We

      24    worked on that for multiple days.            They issued a draft

      25    report and then decided that the best avenue to get
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 16 of 276 PageID:
                                 104610
                                 Longo - Direct/Mr. Block

                                                                                  450

       1    this into the public domain was to go and put it into

       2    the ASTM committee.

       3    Q.      Why was that important from a public health

       4    standpoint developing a method to look at dust that

       5    had settled on the surface in a building to determine

       6    if it contained asbestos; and, if so, how much

       7    asbestos?

       8    A.      It was important in that if you had asbestos in

       9    buildings at this time period, you had to manage it --

      10    meaning, if you had fireproofing asbestos,

      11    fireproofing up in the building, and you have a drop

      12    ceiling, like we have here, over time that

      13    fireproofing will release asbestos dust just from

      14    building vibration, from age, from gravity, and the

      15    top of the ceiling tiles get contaminated with

      16    asbestos dust.

      17              Workers who have to remove ceiling tiles or

      18    change lights have to know there is significant

      19    contamination on these ceilings, or a building that

      20    has asbestos fireproofing where you don't have a

      21    ceiling -- like mechanical rooms, et cetera, the dust

      22    that's being released causing contamination.               So this

      23    gave a method you could make those measurements and

      24    they wanted to standardize it.

      25    Q.      Did that initial collaboration you had with the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 17 of 276 PageID:
                                 104611
                                 Longo - Direct/Mr. Block

                                                                                  451

       1    EPA on developing this method ultimately turn into

       2    what's known as ASTM 5755, or D-5755?

       3    A.      Yes, sir.

       4    Q.      Did you take any leadership role -- or what was

       5    your role in the authorship or the creation of the

       6    ASTM testing method?

       7               THE COURT:     When was this?

       8               THE WITNESS:     This started in 1990 and ended

       9    in 1995.

      10    Q.      What does ASTM stand for?

      11    A.      It is the American Society For Testing of

      12    Materials.     It is now always ASTM International.             I

      13    still call it the American Society of Testing

      14    Materials.

      15    Q.      In testing materials for asbestos, why is it

      16    important to have published standards such as

      17    standards from the ASTM?

      18    A.      It is important that if you are using an ASTM

      19    method and you say you are using the D-5755, then

      20    other labs who are familiar in using that method you

      21    can compare the results.         So you are standardizing the

      22    testing because changing the testing method can change

      23    the result.     So you always want to have a standardized

      24    method like this where everybody understands what is

      25    being done, how the recipe goes from A to Z, and the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 18 of 276 PageID:
                                 104612
                                 Longo - Direct/Mr. Block

                                                                                  452

       1    meaning of the results.

       2    Q.      All right.     Can you just briefly tell us -- we

       3    have a slide here which has the cover page of ASTM

       4    D-5755, and it has a number of signatures on it, and

       5    it has some bullets about your involvement.

       6              Can you tell us about the process of creating

       7    the standard and what the signatures on the cover page

       8    represent to you?

       9    A.      Creating a standard that everybody agrees on is

      10    a long process.       You essentially have a subcommittee,

      11    the committee, then the overall membership of ASTM.

      12    Getting a standard through, you have to get agreement

      13    from all the scientists who are present and

      14    nonscientists.       One negative vote can send this back

      15    to rewrite.

      16              So after six months a new document would go

      17    out for voting.       It wasn't so much on the actual how

      18    to do the method; it is the language that goes into

      19    it.   My opinion, it is one of the most peer-reviewed

      20    documents, ASTM standards out there.

      21    Q.      Does the ASTM-5755 method contain a test

      22    protocol for testing asbestos materials with the

      23    transmission electron microscope?

      24    A.      Yes, sir, it does.

      25    Q.      Is that one of the methods you followed in this
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 19 of 276 PageID:
                                 104613
                                 Longo - Direct/Mr. Block

                                                                                  453

       1    case in testing Johnson & Johnson's talc for asbestos?

       2    A.      Yes, sir.

       3    Q.      Today will we be going through portions of this

       4    ASTM 5755 and showing the Court portions of this

       5    standard and showing how you follow this standard in

       6    testing Johnson & Johnson talc for asbestos?

       7    A.      Yes, sir.

       8    Q.      The slide says:      "Leadership on ASTM D-22

       9    committee and D 2008.07 subcommittee on sampling and

      10    analysis of asbestos."         What does that mean and what

      11    was your leadership role in that?

      12    A.      It was our dust method we had developed in our

      13    laboratory that ultimately became the method of

      14    choice.    Since we had already been using something

      15    very similar, I was chosen, volunteered to shepherd

      16    this through the subcommittee to get it to a standard.

      17    That involved five years and hundreds and hundreds of

      18    man hours to get agreement across the board from all

      19    the different scientists and others on the committee.

      20    We would put it together, vote on it; if there was

      21    negatives, the next meeting you work through the

      22    negatives, and so on and so forth.

      23    Q.      In terms of achieving a scientific consensus on

      24    the ASTM 5755, did that involve obtaining the

      25    agreement of the others in voting on the standard and
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 20 of 276 PageID:
                                 104614
                                 Longo - Direct/Mr. Block

                                                                                  454

       1    serving on the committee?

       2    A.      Yes.

       3    Q.      Did that include Drew Van Orden?

       4    A.      It did.

       5    Q.      Is Drew Van Orden with a group called RJ Lee who

       6    serve as experts for Johnson & Johnson in talc cases?

       7    A.      Yes.

       8    Q.      Did that include someone named Slim Thompson who

       9    is a representative of the industry of a company that

      10    mines and produces talc?

      11    A.      Dr. Thompson, that was his nickname, "Slim."

      12    Q.      Did that include Dr. Jim Millette who has

      13    published in the literature and used to work for the

      14    EPA and studied the issues of asbestos and talc?

      15    A.      Yes.

      16    Q.      Did that include Michael Beard?

      17    A.      Michael Beard was in charge of the analytical

      18    side at the Environmental Protection Agency for

      19    asbestos.      After he passed away, we now have the

      20    Michael Beard Conference on asbestos in Johnson,

      21    Vermont, every two or three years.

      22    Q.      Going back to this cover slide here, can you

      23    tell the Court about the certifications that Materials

      24    Analytical Services has that are relevant to the

      25    testing of materials for asbestos?            What
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 21 of 276 PageID:
                                 104615
                                 Longo - Direct/Mr. Block

                                                                                  455

       1    certifications does MAS have?

       2    A.      The primary certification for testing of

       3    asbestos is the NVLAP, which stands for the National

       4    Voluntary Laboratory Accreditation Program that's run

       5    by NIST, the National Institute of Standard and

       6    Technology.     That is the certification for analyzing

       7    asbestos bulk samples and asbestos air samples by TEM

       8    on behalf of the EPA for their AHERA regulations

       9    Asbestos Hazard Emergency Response Act.

      10    Q.      How did your lab obtain the certification from

      11    NVLAP as it relates to asbestos, and how does your lab

      12    continue to be recertified for testing asbestos?

      13    A.      After the AHERA Act was passed, I think in 1988

      14    or so, they knew they had to get a certification

      15    process going.      When that started -- I forget if it

      16    was '89 or '90 or '91 or so, we started participating.

      17    Really, you have to do certain types of analysis,

      18    certain types of checklists, quality control, and so

      19    on and so forth, put it together; then every two years

      20    or so, an auditor will come to your laboratory and

      21    spend a week there looking at all the documents and

      22    see how well you are following their protocols for

      23    keeping that accreditation.

      24    Q.      Is your lab certified by a group called AIHA,

      25    and what does that stand for?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 22 of 276 PageID:
                                 104616
                                 Longo - Direct/Mr. Block

                                                                                  456

       1    A.      That's the American Industrial Hygiene

       2    Association.      We have their certification for doing

       3    phase contrast microscopy for asbestos fibers or

       4    fibers.    PCM it is called.        They also certify us in a

       5    lot of organic chemical analysis and a lot of

       6    inorganic analysis, as well as mold analysis.               We had

       7    that I think since 2000 maybe.

       8    Q.      Is your lab certified by a group called ISO, the

       9    International Standard Organization?            Can you tell us

      10    about that?

      11    A.      We have some ISO certifications that's run by

      12    the American Association of Independent Labs.               For

      13    certain types of analysis that we do for VOC, volatile

      14    organic compound analysis, and we also are certified

      15    to look at others who test for volatile organic

      16    compounds, and furniture and materials that certify

      17    the analysis is okay.

      18    Q.      Does your lab have an FDA lab number, and can

      19    you tell us what that is, and describe the process

      20    that MAS had to go through to obtain that?

      21    A.      Getting the FDA lab number is essentially

      22    registering, sending in your QAQC manual and other

      23    things.

      24    Q.      What is "QAQC" and how did you refer to that?

      25    A.      Quality Assurance and Quality Control.             They
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 23 of 276 PageID:
                                 104617
                                 Longo - Direct/Mr. Block

                                                                                  457

       1    pretty much leave you alone until at some point they

       2    will audit your laboratory to make sure you are

       3    following the rules and regulations.

       4    Q.      How does that work?       Do they give you a certain

       5    amount of notice?       How does that work when the FDA

       6    comes and looks at your lab to make sure your quality

       7    control and quality assurance is sufficiently reliable

       8    to obtain an FDA lab number?

       9    A.      The auditors show up unannounced.

      10    Q.      Now, I want to talk about some of the states,

      11    municipalities, and state agencies that you and

      12    Materials Analytical Services have consulted with

      13    specifically on issues of asbestos.            Let's start with

      14    the Port Authority of New York and New Jersey as an

      15    example.

      16    A.      Beside them and others, we were asked to take a

      17    look at the asbestos fireproofing and asbestos

      18    acoustical plasters, asbestos ceiling tiles to

      19    determine if by reverse engineering these asbestos

      20    materials, fireproofing, could we determine who

      21    manufactured the product.         It is called product ID,

      22    and we could.      Once you get the formulations for the

      23    various fireproofing.

      24               So New York and New Jersey, all their public

      25    buildings, including the World Trade Center, we were
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 24 of 276 PageID:
                                 104618
                                 Longo - Direct/Mr. Block

                                                                                  458

       1    able to analyze and determine who manufactured the

       2    asbestos-containing fireproofing.            If it had a certain

       3    kind of ingredients, chrysotile, gypsum and

       4    vermiculite with no starch, that was W. R. Grace

       5    Monokote III.

       6    Q.      Did that involve some of the same types of

       7    analyses that you have done in testing Johnson &

       8    Johnson's talc for asbestos in terms of the type of

       9    microscopy followed and the steps followed according

      10    to the generally-accepted methods?

      11    A.      Yes, the polarized light microscopy is the

      12    standard PLM analysis, and the TEM was used to verify

      13    and identify the asbestos fibers using the standard

      14    techniques and then going further to identify the

      15    other nonasbestos minerals to compare to the formulas

      16    for those products.

      17    Q.      Can you give us a representative listing, to the

      18    best of your ability, of states, municipalities and

      19    state agencies that have hired Materials Analytical

      20    Services to analyze materials for asbestos?

      21    A.      The city of New York, the state of New York, the

      22    city of Baltimore, the city of Boston, the school

      23    district in Chicago, the state of Utah, the state of

      24    Texas, the state of Hawaii, the Los Angeles school

      25    district, the San Francisco school district, and then
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 25 of 276 PageID:
                                 104619
                                 Longo - Direct/Mr. Block

                                                                                  459

       1    individual buildings across this country, Prudential

       2    Insurance for all of the buildings they owned across

       3    this country.      So hundreds and hundreds, thousands of

       4    buildings we were asked to see if we could determine

       5    who manufactured the asbestos products.

       6    Q.       Do you think you could sort of give us a brief

       7    summary, maybe 30 seconds or so, on any work that MAS

       8    has done for the CDC, NIH, NASA, and the Air Force, if

       9    it doesn't relate to asbestos, but just give us a

      10    general overview of work for those entities.

      11    A.       For the Center of Disease Control and National

      12    Institutes of Health we did some high resolution

      13    scanning electron microscopy work for them.              They

      14    wanted to image in one case the Ebola virus and the

      15    other case, the AIDS virus.

      16               NASA was some work we did for an X-ray

      17    telescope they were going to launch that had to have

      18    very precise analytical work done on chips they were

      19    using.

      20               The Air Force was to look at some chips that

      21    had to be essentially fixed by removing areas

      22    microscopically and generating microscopic jumper

      23    cables to get around types of areas there that were

      24    not working.

      25               THE COURT:    Mr. Block, I don't want to
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 26 of 276 PageID:
                                 104620
                                 Longo - Direct/Mr. Block

                                                                                  460

       1    interrupt your presentation.          As you know, we have a

       2    limited time period today, and, frankly, we spent

       3    about 45 minutes, a little bit of it was about TEM,

       4    but if you want to be helpful to me, I would like to

       5    get to the substance of what we are doing today.

       6               MR. BLOCK:    I sure will, your Honor.

       7               May I have a minute to address Dr. Longo's

       8    work in litigation?        I know it will be brought up on

       9    cross.

      10               THE COURT:    That's fine.      You are going to eat

      11    into your own time before you get to what you want me

      12    to hear.

      13    Q.       Dr. Longo, have you done work in litigation for

      14    states, municipalities and state agencies including

      15    ones you have named today?

      16    A.       Yes, sir.

      17    Q.       Relating to the analysis of asbestos?

      18    A.       I have.

      19    Q.       Have you been working for corporate defendants

      20    in analyzing materials for asbestos including General

      21    Electric?

      22    A.       Yes, sir.

      23    Q.       Has General Electric come to you when there was

      24    an allegation that there was asbestos that would be

      25    released when people used their hair dryers, and have
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 27 of 276 PageID:
                                 104621
                                 Longo - Direct/Mr. Block

                                                                                  461

       1    you done that analysis for General Electric?

       2    A.      Yes, sir I have.

       3    Q.      Have you done work for Scotts, Scotts

       4    fertilizer, in cases where there was an allegation

       5    their materials released asbestos into the air?

       6    A.      Yes, sir.

       7              THE COURT:     Can I get time periods for these

       8    as well when you were doing that kind of work?               For

       9    instance, GE you mentioned.          When did you do that?

      10              THE WITNESS:      The GE work has been in the last

      11    five years.

      12              THE COURT:     All right.

      13    Q.      And Scotts fertilizer, was that a case where you

      14    were the opposing expert where my law firm brought the

      15    case?

      16    A.      Yes, sir.

      17    Q.      Where one of my law partners Moshe Maimon, he

      18    took your deposition in that case; didn't he?

      19    A.      Yes, sir, he did.

      20    Q.      And you have done work on behalf of plaintiffs

      21    and hired by plaintiffs law firms, like my firm Levy

      22    Konigsberg.     Correct?

      23    A.      That is correct.

      24    Q.      Are the methods that you used -- no matter if

      25    you are hired by a corporation, a defendant in
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 28 of 276 PageID:
                                 104622
                                 Longo - Direct/Mr. Block

                                                                                  462

       1    litigation, a state agency or individual plaintiffs,

       2    does your reliance on the generally-accepted methods

       3    differ depending on who hires you?

       4    A.      No, it doesn't.

       5    Q.      Dr. Longo, I'm sure you will be asked, and I

       6    think in the briefs in this case you may have been

       7    referred to as the $30 million man.            Have you heard

       8    yourself referred to as the $30 million man by Johnson

       9    & Johnson?

      10    A.      A number of times.

      11    Q.      Now, in the course of over 30 years, has

      12    Materials Analytical Services, the company billed out

      13    about $30 million for work on behalf of plaintiffs in

      14    asbestos litigation, which comes to about a million

      15    dollars a year?

      16    A.      Yes, sir, it has.

      17    Q.      And does MAS have substantial expenses in terms

      18    of the payroll of all those professionals that you

      19    identified earlier?

      20    A.      Of course.

      21    Q.      Does MAS have to purchase the most state of the

      22    art equipment, such as transmission electron

      23    microscopy, to make sure its scientific methods use

      24    the best equipment available?

      25    A.      We have to keep the equipment up to date or at
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 29 of 276 PageID:
                                 104623
                                 Longo - Direct/Mr. Block

                                                                                  463

       1    least modified to work up to date.

       2    Q.       How expensive is a state of the art TEM

       3    microscope, the type MAS has to purchase from time to

       4    time?

       5    A.       When we first purchased the ones we have, they

       6    were a quarter of a million dollars.            We purchased one

       7    last year that was $750,000, but determined that it

       8    did not work as well as the older ones, and we sent it

       9    back.

      10    Q.       Dr. Longo, quickly, and I want to note for the

      11    Court it is in the tabbed notebook, if the Court

      12    wishes to look at it.

      13               We have your CV, and does your CV set forth

      14    peer-reviewed articles you have written on asbestos

      15    and other topics?

      16    A.       Yes, sir.

      17    Q.       And also scientific presentations you have

      18    given?

      19    A.       Yes, it does.

      20    Q.       We have also included for the Court a tab 2,

      21    which lists cases in which you have testified in which

      22    there have been some sort of Daubert, Frye, or other

      23    scientific challenge to your testimony.             Is that a

      24    list your office generated?

      25    A.       Yes, sir.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 30 of 276 PageID:
                                 104624
                                 Longo - Direct/Mr. Block

                                                                                  464

       1    Q.      We highlighted the rows in yellow on tab 2 that

       2    relate to Johnson & Johnson cases.

       3               The next slide, does this show 17 occasions

       4    now where you have testified involving your findings

       5    of asbestos in Johnson & Johnson's talc?

       6    A.      Yes, sir, it does.

       7    Q.      In those 17 cases did you testify about the same

       8    generally-accepted methodologies that you used that

       9    you are prepared to testify in this case and that you

      10    have set forth in your expert report?

      11    A.      Yes, sir.

      12    Q.      And just to note, has it now been seven

      13    states -- California, New Jersey, Missouri, Oklahoma,

      14    South Carolina, New York, Kentucky -- were you in

      15    Kentucky yesterday testifying?

      16    A.      In Louisville.

      17    Q.      Was that a Daubert hearing in that case?

      18    A.      Yes, sir.

      19               THE COURT:    Was that state court?

      20               MR. BLOCK:    Yes, sir.

      21               THE COURT:    New Jersey didn't follow Daubert

      22    until last year.

      23               MR. BLOCK:    I think most of the courts follow

      24    Daubert.

      25               THE COURT:    I understand you are not prepared
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 31 of 276 PageID:
                                 104625
                                 Longo - Direct/Mr. Block

                                                                                  465

       1    to represent every one of those states follow Daubert.

       2    New Jersey did just change in the last year.

       3              MR. BLOCK:     Yes, I understand that.

       4    Q.      Dr. Longo, in terms of state versus federal

       5    court, have you testified on many occasions in federal

       6    court where there is a Daubert or Frye challenge to

       7    your testimony before taking the stand?

       8    A.      Yes, sir.

       9    Q.      Is that listed on tab 2?

      10    A.      It is.

      11    Q.      Dr. Longo, I would like to ask you what is

      12    asbestos, and I would like you to explain to the Court

      13    what is on this slide.         It has Table 3, "Chemical

      14    Formulas For the Asbestos Minerals."            What does this

      15    slide show and where did this image come from?

      16    A.      The slide shows what the chemical formulas are

      17    for these particular minerals.           Asbestos is a trade

      18    name, and it encompasses these specific minerals,

      19    which are labeled asbestos if they are fibrous.

      20    Q.      This says "asbestos minerals," and it comes from

      21    the McCrone Particle Atlas.          What is that?

      22    A.      That was an atlas that just not only had

      23    asbestos but provided a lot of information on how to

      24    analyze minerals using polarized light microscopy.

      25    Dr. Walter McCrone, in my opinion, during his time,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 32 of 276 PageID:
                                 104626
                                 Longo - Direct/Mr. Block

                                                                                  466

       1    was one of the best microscopists in the world.

       2    Q.      Was Walter McCrone in terms of this particle

       3    atlas, was he a consultant for Johnson & Johnson for

       4    decades, including at the time of this publication in

       5    1980?

       6    A.      I'm not clear he was actually a consultant.              I

       7    know his laboratory for decades, McCrone Associates,

       8    did work for Johnson & Johnson.           He pretty much was

       9    running the McCrone Research Institute at a time after

      10    -- about sometime in the '60s and '70s.

      11    Q.      We have circled three of these asbestos minerals

      12    which shows the chemical formula for these asbestos

      13    minerals.     Why did we circle these three in particular

      14    as it relates to Johnson & Johnson talc?

      15    A.      These are the three asbestos minerals that have

      16    been identified over the years, not only by Johnson &

      17    Johnson in their laboratories, but it's the general

      18    type of asbestos that our laboratory is finding in the

      19    talcum powder that's in Johnson & Johnson.

      20    Q.      Are these three types of asbestos minerals --

      21    tremolite, actinolite, anthophyllite known as

      22    amphiboles?

      23    A.      Yes, sir, they are.

      24    Q.      Are they specifically identified in the

      25    published literature and in materials you rely upon
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 33 of 276 PageID:
                                 104627
                                 Longo - Direct/Mr. Block

                                                                                  467

       1    and that people in your field regularly rely upon as

       2    being the types of amphiboles that are known as

       3    asbestos minerals, these particular types of

       4    amphiboles?

       5    A.       Yes, sir.

       6    Q.       Now, in terms of an asbestos mineral, and

       7    whether it can be called asbestos or asbestiform, what

       8    does this next slide show from the McCrone Particle

       9    Atlas?

      10    A.       In order to be called asbestos, or if you want

      11    to say asbestiform, this shows it has to be fibrous.

      12    Q.       So on one side it says, for example, fibrous

      13    tremolite would be asbestos, and then does it say the

      14    same thing for fibrous actinolite and fibrous

      15    anthophyllite?

      16    A.       Yes, sir it does.

      17    Q.       If an asbestos mineral such as tremolite,

      18    actinolite and anthophyllite is fibrous, is it

      19    asbestos?

      20    A.       Yes, sir, it is.

      21    Q.       On the other hand, if it is non-fibrous, such as

      22    non-fibrous tremolite, non-fibrous actinolite,

      23    non-fibrous anthophyllite, would that be considered

      24    asbestos?

      25    A.       No.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 34 of 276 PageID:
                                 104628
                                 Longo - Direct/Mr. Block

                                                                                  468

       1    Q.      In terms of fibrous, these asbestos minerals

       2    like tremolite are fibrous, are there generally-

       3    accepted methods that allow you to determine whether

       4    it is fibrous?

       5    A.      Yes, sir, there are.

       6    Q.      If the asbestos mineral meets the chemistry of

       7    asbestos and is in the shape of a fiber, as defined by

       8    the generally-accepted methods, is it fibrous?

       9    A.      Yes.   Using these methods, it has a specific

      10    geometry to be called fibrous.

      11    Q.      We'll get to this in more detail.

      12              But is this an example of a definition of

      13    fiber from a generally-accepted method, specifically

      14    the EPA AHERA method?

      15    A.      Yes, sir.

      16    Q.      Here do they define fiber as being at least

      17    0.5 microns in length and having an aspect ratio of at

      18    least 5-to-1?

      19    A.      Yes, it does.

      20    Q.      What is a "micron"?

      21    A.      A micron is one -- is the distance equal to 1

      22    millionth of a meter.        If you think about a yard

      23    stick, and a meter is approximately 3.3 feet, you

      24    would have to slice that 3.3 feet 1 million times

      25    evenly, and that would give you 1 micron or
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 35 of 276 PageID:
                                 104629
                                 Longo - Direct/Mr. Block

                                                                                  469

       1    1 micrometer.

       2    Q.       One more requirement here in the EPA AHERA, it

       3    says:

       4               "And substantially parallel sides," and so

       5    according to EPA AHERA is fiber defined as at least

       6    0.5 microns in length and having an aspect ratio of

       7    5-to-1 or greater and substantially parallel sides.

       8    A.       Yes, sir.

       9    Q.       In terms of the aspect ratio, can you explain to

      10    the Court what that means?          It talks about length

      11    versus width.

      12    A.       The aspect ratio is nothing more than, say, this

      13    laser pointer.       The length has to be five times equal

      14    to or five times greater than the length or the width.

      15    You take the length, divide it by the width; that will

      16    give you the aspect ratio.

      17    Q.       Now, is it important to understand in terms of

      18    understanding the generally-accepted test methods that

      19    asbestos fibers are very small?

      20    A.       Small in that you cannot see -- you cannot

      21    visually see single asbestos fibers because they are

      22    too small for the resolution of your eyes.              Here is a

      23    penny.     They have two or maybe rice grains which you

      24    can see.     Here we have a human hair and a human hair

      25    has a diameter on average -- some lower, some higher
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 36 of 276 PageID:
                                 104630
                                 Longo - Direct/Mr. Block

                                                                                  470

       1    -- of 100 micrometers.         Your eye can see a human hair

       2    that 100 micrometers allows you to visualize it.                Here

       3    we have chrysotile asbestos which looks like some

       4    white dots.

       5    Q.      That's right in front of Abe Lincoln's mouth?

       6    A.      Right here.     What you see, there is thousands

       7    and thousands of fibers, not individual fibers.               Since

       8    the width of an chrysotile asbestos fiber is

       9    approximately .05 micrometers, so it is essentially

      10    almost a thousand times thinner than a human hair.

      11    That's what we are dealing with when we are making

      12    these measurements.

      13    Q.      Dr. Longo, why does talc --

      14               MS. BROWN:    Your Honor, I have an objection to

      15    this document as not being disclosed either in his

      16    report or his reliance list.

      17               MR. BLOCK:    Your Honor, we have a reference we

      18    can give the Court.        Your Honor, this was No. 117 on

      19    appendix A for Dr. Longo.         And Leigh O'Dell can talk

      20    further about it.       It is part of a meet and confer

      21    process.     There was no objection to 117 and we relied

      22    upon that.

      23               MS. BROWN:    Your Honor, we subsequently raised

      24    the issue with your Honor where you made the ruling,

      25    of course, that any supplemental material that was
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 37 of 276 PageID:
                                 104631
                                 Longo - Direct/Mr. Block

                                                                                  471

       1    available at the time of the report but not included

       2    in the report or listed at the time could not be

       3    included at this point, and this document falls

       4    squarely into that category.

       5               MS. O'DELL:     Your Honor, if you recall, during

       6    our conversation on Friday afternoon, I asked if an

       7    objection was raised to a particular document is that

       8    fair, and you said if there is no objection, you may

       9    use it.     That is the decision we made to put it in.

      10               THE COURT:     Take it out.

      11    BY MR. BLOCK:

      12    Q.       Without reference to the document, did you come

      13    up with the idea that talc should be tested for

      14    asbestos or is that something represented in the

      15    peer-reviewed literature going back many decades?

      16    A.       At this time, depends on what type of talc.             It

      17    goes back many decades for industrial talc.              We have

      18    been testing that for many years.

      19               For cosmetic talc there was essentially --

      20               THE COURT:     Your lab has been testing for many

      21    years.

      22               THE WITNESS:     It is the royal "we."

      23               THE COURT:     You asked him the question about

      24    -- your question was:        Did you come up with the idea

      25    talc should be tested?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 38 of 276 PageID:
                                 104632
                                 Longo - Direct/Mr. Block

                                                                                  472

       1              MR. BLOCK:     I withdraw the question and I'll

       2    rephrase it.

       3    BY MR. BLOCK:

       4    Q.      In general, why does talc, a mineral that's

       5    mined from the earth, need to be tested for asbestos?

       6    A.      In general, because of the accessory minerals

       7    associated with talc that is typically either what we

       8    call the tremolite solid solution series or the

       9    anthophyllite solid solution series, and, in some

      10    cases, chrysotile asbestos.          That has been mined in

      11    talc mines for some time.

      12    Q.      In contrast, a raw material such as cornstarch

      13    that has been used by Johnson & Johnson in a baby

      14    powder called Cornstarch Baby Powder, does cornstarch

      15    need to be tested for asbestos?

      16              MS. BROWN:     Objection.      Lacking foundation.

      17    This is outside of his opinions.           He tested J&J

      18    products.     He is not a mineralogist or a geologist.

      19    He never tested cornstarch.          I think we are going a

      20    little far afield with these questions.

      21              THE COURT:     Mr. Block, it was not explored by

      22    him.    Let's move on.

      23    BY MR. BLOCK:

      24    Q.      Let's talk about the testing Materials

      25    Analytical Services did for the MDL as set forth in
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 39 of 276 PageID:
                                 104633
                                 Longo - Direct/Mr. Block

                                                                                  473

       1    your report, which is tab 9 in the notebook that we

       2    have provided.

       3              Just in general, just to summarize, did

       4    Materials Analytical Services test 71 samples that

       5    consisted of 56 -- Johnson's Baby Powder or Shower To

       6    Shower talc product containers, as well as 15

       7    historical talc samples that represented talc that was

       8    used in Johnson & Johnson talc products?

       9    A.      Yes, sir.     Just to be clear, the 71 -- or

      10    samples that came from 71 individual containers or

      11    from the railroad car.         There was one MDL sample that

      12    had two samples from the same container.             That would

      13    have made it 72 total samples.

      14    Q.      Were these samples that to your understanding

      15    were produced as part of the discovery process in this

      16    MDL?

      17    A.      Yes, sir.

      18    Q.      Is it your understanding those product samples

      19    were retained by Johnson & Johnson and Imerys during

      20    the time of their existence and produced in the MDL

      21    for testing by both sides?

      22    A.      Yes, sir, that's my understanding.

      23    Q.      In terms of the talc that's contained in the

      24    containers of Johnson & Johnson's products you tested

      25    and the source talc that you tested, did it include
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 40 of 276 PageID:
                                 104634
                                 Longo - Direct/Mr. Block

                                                                                  474

       1    Vermont talc?

       2    A.      It did.

       3    Q.      Is it your understanding that Vermont talc was

       4    used to make Johnson & Johnson talc products from

       5    approximately 1967 until approximately 2003?

       6    A.      Yes.

       7    Q.      Is it your understanding before 1967 and going

       8    back many decades Johnson & Johnson used Italian talc

       9    with the exception of a few years during World War II?

      10    A.      Yes, sir, that's my understanding.

      11    Q.      Is it your understanding starting in

      12    approximately 2004 going to the present, that Johnson

      13    & Johnson has used Chinese talc?

      14    A.      Yes, sir.

      15    Q.      Let's talk about the methods that Materials

      16    Analytical Services used for testing Johnson &

      17    Johnson's talc for asbestos.

      18              Did Materials Analytical Services use test

      19    methods using the polarized light microscope?

      20    A.      Yes.

      21    Q.      And the transmission electron microscope

      22    pursuant to generally-accepted methods that MAS and

      23    yourself published on in the peer-reviewed literature?

      24    A.      Yes, sir.

      25    Q.      As we move forward, will we be talking about
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 41 of 276 PageID:
                                 104635
                                 Longo - Direct/Mr. Block

                                                                                  475

       1    some of these studies and how the methods were applied

       2    to this case, including a publication in Cancer

       3    Research in 1995 and other publications that are shown

       4    here and included in tabs 10, 11 and 12 for the Court?

       5    A.      That is correct.

       6    Q.      Now, in terms of the key concepts for testing

       7    asbestos and talc, can you talk about the first two

       8    concepts and how they influence the third item which

       9    is limit of detection/sensitivity?

      10    A.      The preparation method is key to determine how

      11    well or sensitive the analysis is going to be for both

      12    PLM and TEM.      The analytical tools for PLM and TEM are

      13    the best instruments for doing this for asbestos.                It

      14    has its strengths and its weaknesses.             But it's all

      15    about the preparation on how sensitive your results

      16    are going to be in the TEM and PLM.

      17    Q.      In laymen's terms, does the preparation method

      18    relate to whether you are just going to put the talc

      19    that comes out of the container under the microscope

      20    or whether you are going to follow some other

      21    generally-accepted procedure preparing the talc sample

      22    in some way before you look at it under the

      23    microscope?

      24    A.      Yes.   You could do both.        But for the TEM

      25    analysis, the best method is to try to concentrate the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 42 of 276 PageID:
                                 104636
                                 Longo - Direct/Mr. Block

                                                                                  476

       1    potential amphibole asbestos that might be present so

       2    that you could remove the interference of all the talc

       3    that causes a problem with the analysis.

       4    Q.      Did you use a preparation method in testing

       5    Johnson & Johnson's talc for asbestos known as the

       6    Heavy Liquid Separation Method?

       7    A.      Yes, sir, we did.

       8    Q.      Was there a publication in the peer-reviewed

       9    literature by Doctor Alice Blount published in 1991 in

      10    a journal called Environmental Health Prospectus?

      11    A.      Yes, sir.

      12    Q.      Is that part of the National Institute of

      13    Environmental Health Sciences, which is part of the

      14    U.S. Department of Health and Human Services?

      15    A.      Yes, sir, it is.

      16    Q.      At the time is it listed at the bottom of the

      17    article that Dr. Blount at that time was a professor

      18    and researcher in the Rutgers Department of Geology?

      19    A.      Yes, sir.

      20    Q.      What did Dr. Blount -- if you could quickly sum

      21    up, what did Dr. Blount report in this peer-reviewed

      22    study about the heavy liquid separation method as it

      23    specifically relates to testing talcs for amphibole

      24    types of asbestos?

      25    A.      What she reported, that using this separation
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 43 of 276 PageID:
                                 104637
                                 Longo - Direct/Mr. Block

                                                                                  477

       1    method increased the sensitivity by removing a lot of

       2    the talc particles.        She estimated maybe 1 amphibole

       3    potential for every, I think it was, 100,000 talc

       4    particles.

       5              So she reported how it increased the

       6    sensitivity and allowed her to analyze it in a much

       7    more efficient way, and showed that it is there, and

       8    by removing the talc, first, it caused her to be able

       9    to report higher sensitivities for the analysis using

      10    polarized light microscopy.

      11    Q.      We have an animation which is hopefully going to

      12    run.    What are we looking at in this animation?

      13    A.      We are looking at a test tube.          It shows if you

      14    put talc in it and if you then put the heavy liquid

      15    density in, then mix the talc up in the heavy liquid

      16    density, and put it into a centrifuge, spin it, and

      17    because of the density of the liquid, anything that

      18    has a lower density like talc will go to the surface.

      19    Anything that has a heavier density like the amphibole

      20    asbestos will go to the bottom of the test tube.                So

      21    you are concentrating the amphibole minerals and other

      22    minerals that have the higher density at the bottom,

      23    which makes the analysis more sensitive and more

      24    efficient.

      25    Q.      Now, is amphibole asbestos, particularly the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 44 of 276 PageID:
                                 104638
                                 Longo - Direct/Mr. Block

                                                                                  478

       1    types tremolite, anthophyllite and actinolite, the

       2    most common types of asbestos found in talc?

       3    A.      Yes, sir.     It is the anthophyllite series and

       4    the tremolite series.        That is the most common.         Then

       5    chrysotile can be found also.          For amphiboles, it is

       6    the tremolite series and anthophyllite series.

       7    Q.      Is the idea here just in laymen's terms that you

       8    put the heavy liquid into the tube, you centrifuge it

       9    and it causes the heavy minerals, which would include

      10    certain types of amphibole asbestos, to sink to the

      11    bottom, and results in the talc which is lighter to

      12    float to the top?

      13    A.      Yes.

      14    Q.      Then in terms of what you are analyzing, are you

      15    then analyzing this tip at the bottom where the

      16    amphibole asbestos is more likely to be, if it is

      17    present, and can be detected by the method?

      18    A.      Yes.   That's what we removed to put onto the

      19    filters we are preparing; or the glass slides we're

      20    preparing for both polarized light microscopy as well

      21    as transmission electron microscopy.

      22    Q.      This heavy liquid preparation method for testing

      23    talc for asbestos, was it published in the open

      24    literature for the first time to your knowledge in

      25    1991?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 45 of 276 PageID:
                                 104639
                                 Longo - Direct/Mr. Block

                                                                                  479

       1    A.       To my knowledge, that's when it was published

       2    for analyzing talc for asbestos.           Heavy liquid density

       3    separation has been used for years and years and years

       4    in the mineral industry to remove different density

       5    minerals.

       6    Q.       Did it come to your attention as the result of

       7    litigation against Johnson & Johnson, including this

       8    case, in fact Johnson & Johnson had been using

       9    internally with its consultants the heavy liquid

      10    preparation method going back to the 1970s?

      11    A.       Yes, sir.    As far as I can tell, it was first

      12    developed specifically for talc in 1973, I believe it

      13    was, or 1974.

      14    Q.       Were there a number of consultants where Johnson

      15    & Johnson was having confidential work done where

      16    those consultants were using the heavy liquid

      17    separation method to identify asbestos in talcs used

      18    by Johnson & Johnson for its products?

      19    A.       It is either using heavy liquid density or

      20    another type of concentration method such as flotation

      21    to try to remove the fines to increase the

      22    sensitivity.

      23    Q.       Let's look at one example, if we could, for the

      24    Court.

      25               Is this a confidential memo produced by
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 46 of 276 PageID:
                                 104640
                                 Longo - Direct/Mr. Block

                                                                                  480

       1    Johnson & Johnson in this case, subject to a

       2    protective order, that shows the use of the heavy

       3    liquid separation preparation method on Vermont talc

       4    for Johnson & Johnson in 1974?

       5    A.      Yes, sir, it does.

       6    Q.      Dr. Reynolds states here that

       7              "For the reasons described above, a

       8    concentration technique is mandatory because it brings

       9    the amphiboles into a reasonable concentration range

      10    for optical or other methods of analysis."

      11              What is a "concentration technique" and is the

      12    heavy liquid separation method an example of a

      13    concentration technique?

      14    A.      "Concentration technique" is you concentrate one

      15    type of mineral and remove the other.             Panning for

      16    gold is a concentration technique using water.               Gold

      17    sticks to the bottom of the pan as they swirl it, and

      18    they're removing the dirt and other materials that are

      19    lighter than gold, lower density, as they pour the

      20    water out.     They keep doing that until they removed

      21    everything, and, hopefully, they found some gold

      22    flakes.    That's, of course, looking for something

      23    different but using the same concept.

      24    Q.      Based upon the testing you have done on testing

      25    Johnson & Johnson's talcs for asbestos, do you agree
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 47 of 276 PageID:
                                 104641
                                 Longo - Direct/Mr. Block

                                                                                  481

       1    with Dr. Reynolds' statement way back in 1974 that a

       2    concentration technique, such as the heavy liquid

       3    separation method, is mandatory in order to do the

       4    most reliable and sensitive analysis to determine if

       5    there is amphibole asbestos present in talc?

       6    A.      I agree with that statement.

       7    Q.      Why?

       8              MS. BROWN:     I object to the extent Dr. Longo

       9    is now interpreting what the person who wrote this

      10    statement back in the 1970s meant.            I think it goes

      11    beyond any evidence in the document of a testing

      12    method and it is well outside his area of expertise,

      13    and now he is speculating what this person meant.

      14              MR. BLOCK:     Your Honor, I can go to the next

      15    question.

      16              THE COURT:     Okay.

      17    BY MR. BLOCK:

      18    Q.      In terms of the test method, did Dr. Reynolds

      19    provide a figure that showed the heavy minerals

      20    sinking to the bottom and the talc floating to the

      21    top?

      22    A.      Yes.   That's a test tube; it is a centrifuge

      23    tube.    It shows, after the spin process, they now have

      24    separated out the different density minerals talc at

      25    the top, the heavy minerals at the bottom, and he's
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 48 of 276 PageID:
                                 104642
                                 Longo - Direct/Mr. Block

                                                                                  482

       1    going to take that plunger and pull it up and remove

       2    the top portion and go through several washes to make

       3    sure they have all the heavy minerals at the bottom.

       4    Q.      Can you compare -- I guess what you did, you

       5    have your tube, and you showed a depiction of how you

       6    did the heavy liquid separation method versus what is

       7    described in the confidential memo from Dr. Reynolds

       8    to Johnson & Johnson in 1974.

       9    A.      That is a centrifuge tube.         It doesn't have

      10    anything in it and that red line shows that instead of

      11    using a stopper rubber plug and pull out, we use one

      12    of the things that is in that paper tray.              We flash

      13    freeze the tip in liquid nitrogen, and remove the tip,

      14    just the bottom tip of the test tube, and then wash

      15    that out instead of using a rubber plug type

      16    apparatus.

      17    Q.      Dr. Longo, in terms of what Dr. Reynolds did,

      18    did he use the heavy liquid separation method and use

      19    the centrifuge, as you described you did in your own

      20    testing?

      21    A.      Yes, sir, it is the same basic method.

      22    Q.      Did he find fiber form amphiboles in the ore of

      23    Vermont talc and the talc product?

      24               MS. BROWN:    Objection, your Honor.         We are

      25    going well beyond the stated words here, and Dr. Longo
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 49 of 276 PageID:
                                 104643
                                 Longo - Direct/Mr. Block

                                                                                  483

       1    is being asked to interpret this decades old document

       2    well outside his area of expertise.

       3              THE COURT:     I have it.      I have the document.

       4    I think we are going to the method as opposed to the

       5    findings.      So let's move on.

       6    Q.      Back to the method, in addition to Dr. Blount

       7    publishing on the heavy liquid separation method, did

       8    the International Standards Organization in 2014

       9    publish on the test method of the heavy liquid

      10    separation method for use in testing talc for

      11    asbestos?

      12    A.      Yes, they did.      They issued this in 2014.

      13    Q.      You may be asked about certain ISO methods on

      14    cross-examination by Johnson & Johnson, and I just

      15    want to make clear:        Is ISO, this particular ISO

      16    standard 22262-2, is this the ISO method that is

      17    specifically specified for testing talc for asbestos?

      18    A.      It is.    It's the only method I know of that

      19    specifically talks about talc and cosmetic talc and

      20    how to test it.

      21    Q.      Does it say so on this slide this method 22262-2

      22    is the ISO method to use in testing talc for asbestos?

      23    A.      Yes, sir, it does.

      24    Q.      We can see that in subD right there; can't we?

      25    A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 50 of 276 PageID:
                                 104644
                                 Longo - Direct/Mr. Block

                                                                                  484

       1    Q.      Did ISO also in 22262-2 on page 38, as shown in

       2    this slide, actually produce a chart that tells you

       3    what method to use depending on what type of material

       4    you are testing for asbestos?

       5    A.      It does.

       6    Q.      Does it say that talc, cosmetic, which typically

       7    may contain chrysotile, actinolite, and tremolite

       8    asbestos is supposed to be tested in accordance with

       9    this particular ISO provision 22262-2.

      10    A.      Yes, sir, it does.

      11    Q.      Does it say what is the optimal analytical

      12    procedure used in testing talc for asbestos in the

      13    last column?

      14    A.      It says to use centrifuge with the heavy liquid

      15    separation as described, same concept as described by

      16    Dr. Blount.

      17              MS. BROWN:     Your Honor, I would object to

      18    counsel's characterization of this document as

      19    typically found in talc.         The title of the column is

      20    "typical asbestos type if asbestos is present."

      21              THE COURT:     I read the heading.        I'm aware.

      22    Thank you.

      23    Q.      It says here, "For amphibole either

      24    centrifugation and heavy liquid" -- withdrawn.

      25              Did you do what ISO 22262-2 specifies as the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 51 of 276 PageID:
                                 104645
                                 Longo - Direct/Mr. Block

                                                                                  485

       1    optimum     analytical procedure for testing talc for

       2    asbestos?

       3    A.      Yes.

       4    Q.      Is it set forth right there on the last column

       5    on the right under "Optimum Analytical Procedure"?

       6    A.      Yes.

       7    Q.      If we look at the specifics of ISO 22262-2 at

       8    page 29 and 30, does it tell you how to do the heavy

       9    liquid separation when testing talc for amphibole

      10    asbestos?

      11    A.      Yes, sir.     It both tells you how to prepare the

      12    sample and then it tells you to go to the 22262-1 the

      13    companion methods on this on how to quantify and

      14    identify the asbestos amphiboles.

      15    Q.      I think that's an important addition.            I want to

      16    make sure that's understood here.

      17              THE COURT:     Let's take a short break.

      18              THE DEPUTY CLERK:       All rise.

      19              (Recess.)

      20              (Continued on the next page.)

      21    ///

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 52 of 276 PageID:
                                 104646
                                 Longo - Direct/Mr. Block

                                                                                  486

       1               THE DEPUTY CLERK:      All rise.

       2               THE COURT:    Thank you.

       3

       4    WILLIAM E. LONGO, resumed.

       5

       6    DIRECT EXAMINATION (continued)

       7    BY MR. BLOCK:

       8    Q.       Dr. Longo, comparing the 22262-2 heavy liquid

       9    separation method set forth there that we could see,

      10    and if we look at your report on page 10, did you

      11    follow that preparation method as set forth in ISO?

      12    A.       Yes, sir.

      13    Q.       Once you did the heavy liquid preparation method

      14    on the talc samples, did you analyze the samples under

      15    microscopes?

      16    A.       We did.

      17    Q.       We are short on time, and you could say a lot

      18    about these things, but just give us a brief

      19    description of polarized light microscopy and how it

      20    works.

      21    A.       It uses light and it uses polarizers to get the

      22    vibrational wavelengths of light to go in specific

      23    direction.     By doing that, you could cause the

      24    minerals you are looking at to demonstrate different

      25    characteristics that allow you to identify it,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 53 of 276 PageID:
                                 104647
                                 Longo - Direct/Mr. Block

                                                                                  487

       1    everything -- how fast the light can go through the

       2    crystal to if you move the crystal under these

       3    polarized light filters, you have certain angles it

       4    disappears, and you can determine the refractive

       5    indices.     It is the standard how you analyze it to

       6    identify asbestos.       The same method has been used for

       7    literally over a century.

       8    Q.       What is briefly transmission electron

       9    microscopy, and how does it compare to PLM, polarized

      10    light microscopy in terms of the advantages and

      11    disadvantages when you are testing talc for asbestos?

      12    A.       The advantages are it allows you to get a much

      13    higher sensitivity.        It allows you to identify the

      14    asbestos fibers according to the rules using

      15    microchemistry.       It allows you to determine the

      16    crystalline structure using the diffraction technique.

      17    It doesn't use light.        It uses electrons.        So that

      18    because you are using electrons, you could see much

      19    smaller size asbestos fibers than you see in the

      20    polarized light microscopy because you are using

      21    light.     It is a much more sensitive instrument, and it

      22    is probably the instrument that should be used for the

      23    analysis of asbestos for talc.

      24    Q.       Is there a general consensus in the scientific

      25    community as set forth in the published methods as to
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 54 of 276 PageID:
                                 104648
                                 Longo - Direct/Mr. Block

                                                                                  488

       1    the three steps that have to be undertaken when doing

       2    transmission electron microscopic analysis on a

       3    material to determine whether it contains asbestos?

       4    A.      Yes, there is.

       5    Q.      We're looking at page 12 of your report, and I

       6    circled step No. 1.        That is step No. 1?

       7    A.      It is called morphology, the dimensions of the

       8    fiber or bundle of asbestos you are looking at.               Step

       9    1 has to have an aspect ratio greater than or equal to

      10    5-to-1.     The length of the asbestos structure has to

      11    be at least a half a micrometer in length or greater.

      12    It has to have substantially parallel sides so that

      13    each side of the asbestos structure essentially is

      14    almost straight.       You could have a little bit of

      15    crookedness, but substantially parallel.             That is Step

      16    1.

      17    Q.      What is Step 2 as shown in your report?

      18    A.      Step 2 is once you have made, that you can see

      19    and measure that Step 1 is satisfied, you perform

      20    mineral chemistry called energy dispersive X-ray

      21    analysis to determine the chemistry of that particular

      22    asbestos structure.        So it gives you the ability to do

      23    that.     That's Step 2.

      24    Q.      What is Step 3 as shown in the slide and in your

      25    expert report?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 55 of 276 PageID:
                                 104649
                                 Longo - Direct/Mr. Block

                                                                                  489

       1    A.      Step 3 is to perform what's called selected area

       2    electron diffraction or SAED, which gives you

       3    information on the crystalline structure of that

       4    asbestos structure.

       5    Q.      Have you published in the peer-reviewed

       6    literature on this generally-accepted three-step TEM

       7    method?

       8    A.      Yes, sir.     The first publication would be in

       9    1995 when we analyzed these Kent Micronite cigarettes

      10    from the fifties that used crocidolite and other

      11    fibers in the filter.

      12    Q.      In doing that analysis that you published on the

      13    pier-reviewed literature, did you have to determine

      14    which fibrous materials in the filter of Kent

      15    cigarettes were asbestos and were not asbestos?

      16    A.      Yes, sir.

      17    Q.      It's right here on the image we could see that

      18    you looked at the morphology by transmission electron

      19    microscopy you did the chemistry analysis called EDXA,

      20    and you did the third step SAED, and you said,

      21    "According to EPA protocols," and you cited EPA AHERA.

      22    Is that correct?

      23    A.      That's correct.

      24    Q.      Is EPA AHERA one of the generally-accepted

      25    methods you applied in this case in determining
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 56 of 276 PageID:
                                 104650
                                 Longo - Direct/Mr. Block

                                                                                  490

       1    whether there was asbestos in Johnson & Johnson's

       2    talcs?

       3    A.       Yes.

       4    Q.       To look at another example, was there a

       5    conference put on by Dr. Irving Selikoff at Mount

       6    Sinai in 1991 which was called "The Third Wave of

       7    Asbestos Disease"?

       8    A.       Yes.

       9    Q.       Am I holding up the book in my hand right now?

      10    A.       You are.

      11    Q.       Did the contributors to this conference and this

      12    publication of this book include many of the leaders

      13    in the sciences of asbestos, including Dr. Irving

      14    Selikoff, Dr. Philip Landrigan, head of occupational

      15    medicine at Mount Sinai?

      16    A.       Yes.

      17    Q.       Did you and Dr. Victor Roggli have an article

      18    published in this third wave book?

      19    A.       Yes, sir.

      20    Q.       In that article, did you perform the three-step

      21    TEM analysis that you used in testing Johnson &

      22    Johnson's talc for the presence of asbestos?

      23    A.       Yes, sir, we did.

      24    Q.       If we look at the slide there, can we see the

      25    three steps: The morphology by TEM, looking at the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 57 of 276 PageID:
                                 104651
                                 Longo - Direct/Mr. Block

                                                                                  491

       1    chemistry with the EDS, which is also called EDXA, and

       2    looking at the crystalline structure, which is SAED?

       3    Is that right?

       4    A.      Yes, sir.

       5    Q.      Without going through the details of the study,

       6    and the Court has this at tab 10 A, did you determine

       7    in this study -- did you make findings of tremolite

       8    asbestos fibers based upon the same three-step TEM

       9    method that you are using in this case?

      10    A.      Yes, we did.

      11    Q.      Similar to this case, was one of the tests you

      12    did a substance where when you went to test it, you

      13    didn't know if it had asbestos or not, you had to

      14    determine whether it had asbestos and then what types

      15    of asbestos and other minerals?

      16    A.      Correct, for both the lung tissue and plaster

      17    sample.

      18    Q.      Now, have you also published in the

      19    peer-reviewed literature using these

      20    generally-accepted methods for transmission electron

      21    microscopy and polarized light microscopy that you've

      22    used in this case on minerals that contain asbestos as

      23    a contaminant as opposed to the product being designed

      24    to contain asbestos?

      25    A.      Yes.   Instead of calling it a contaminant, an
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 58 of 276 PageID:
                                 104652
                                 Longo - Direct/Mr. Block

                                                                                  492

       1    accessory mineral comes along with the nonasbestos

       2    portion mineral.       In this case, it is Libby, Montana

       3    vermiculite.

       4    Q.      The article is here, if the Court wishes to see

       5    more details, but in short, did you identify amphibole

       6    asbestos and, in particular, fibrous tremolite and

       7    fibrous actinolite, and other amphibole asbestos in

       8    this mineral that's mined from the ground called

       9    vermiculite?

      10    A.      Yes, and also richerite and winchite, which are

      11    found in the Libby Montana vermiculite mine.

      12    Q.      As you did in this case, is one of the

      13    generally-accepted methods you used the EPA AHERA

      14    method?

      15    A.      Correct, for the TEM analysis as well as the

      16    bulk analysis.

      17    Q.      And similar to this case, were you publishing

      18    here in the peer-reviewed literature on the analysis

      19    of a mineral where you found -- it says "often less

      20    than 0.1 percent asbestos"?

      21    A.      Yes, sir.

      22    Q.      And did you publish in the peer-reviewed

      23    literature, even though the material contained less

      24    than 0.1 percent asbestos, that you determined that it

      25    says here, "significant exposures can still occur that
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 59 of 276 PageID:
                                 104653
                                 Longo - Direct/Mr. Block

                                                                                  493

       1    can be in excess of current regulatory exposure

       2    limits"?

       3    A.       Yes.     Based on the actual studies we did in this

       4    paper.

       5    Q.       Now, in terms of the three steps, this

       6    three-step TEM process, is this really the general

       7    consensus that can be found in many methods including

       8    ASTM 5755, the method where you led the authorship of

       9    that?

      10    A.       Yes.     When we say morphology, the same counting

      11    rules, the one aspect ratio or greater, and so on.

      12    Q.       I want to talk to you about the development of

      13    the EPA AHERA method and the relevance of that in this

      14    case.     Okay?

      15    A.       Yes, sir.

      16    Q.       When the EPA AHERA method was developed and

      17    promulgated in 1987, did the EPA convene a committee

      18    of leading microscopists from private and federal

      19    laboratories?

      20    A.       They did.

      21    Q.       As a result of the convening of that committee,

      22    did the EPA choose a test method to be used for EPA

      23    AHERA?

      24    A.       They did.

      25    Q.       Is that the test method that's used when
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 60 of 276 PageID:
                                 104654
                                 Longo - Direct/Mr. Block

                                                                                  494

       1    asbestos is abated from schools and buildings to

       2    assure that once you do the analysis, it is safe for

       3    children and building occupants to go back in the

       4    building?

       5    A.      Yes, sir.

       6    Q.      And it says here the EPA chose to require TEM

       7    analysis for four reasons, and it lists them there.

       8    What is your understanding of I guess the development

       9    of the AHERA method and what is stated here in the

      10    preamble of the regulation?

      11    A.      The development was done through essentially

      12    taking what everybody calls the Yamate method and

      13    expanded that into what essentially became the AHERA

      14    method.     It follows Yamate with some modifications.

      15    Q.      Just to be clear, and you may be asked on

      16    cross-examination about the Yamate method, was that

      17    developed earlier in time in 1984?

      18    A.      Essentially it was initially developed in 1981

      19    and published as a draft method in 1984.             It was never

      20    -- it's been only a draft method for EPA and EPA never

      21    sent it out as an official method.

      22    Q.      In terms of the Yamate method, when it came time

      23    in 1987 for the EPA to formally adopt a method for TEM

      24    testing materials for asbestos, did they adopt EPA

      25    AHERA and the method set forth there in 1987?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 61 of 276 PageID:
                                 104655
                                 Longo - Direct/Mr. Block

                                                                                  495

       1    A.      Yes, sir, they did.

       2    Q.      Is that still the EPA AHERA method that exists

       3    today in 2019?

       4    A.      Yes.

       5    Q.      Now, we looked at this earlier, and I want to go

       6    through the general consensus on Step 1, in looking at

       7    the morphology, the shape of the structure and the EPA

       8    AHERA is the 5-to-1 aspect ratio and the other details

       9    you talked about earlier.         Correct?

      10    A.      Yes, that's pretty much the same counting rules

      11    for all the standard TEM methods, the American Society

      12    of Testing Materials, International Standard

      13    Organization, and EPA.         They all use the counting

      14    rules to determine the morphology.

      15    Q.      Does the preamble to the EPA AHERA regulations

      16    discuss why the EPA decided to have a 5-to-1 aspect

      17    ratio requirement for determining that a material is

      18    asbestos assuming the other steps of the method are

      19    satisfied?

      20    A.      Yes, sir.     They have published why they picked

      21    5-to-1.

      22    Q.      And here it says:

      23              "It is consistent with the panel of

      24    microscopists' observations that asbestos structures

      25    have aspect ratios equal to and greater than 5-to-1,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 62 of 276 PageID:
                                 104656
                                 Longo - Direct/Mr. Block

                                                                                  496

       1    whereas the majority of nonasbestos structures

       2    minerals and particles -- for example, Gypsum -- have

       3    aspect ratios of less than 5-to-1."

       4               Do you see that?

       5    A.       I do.

       6    Q.       Is that consistent with your opinion and the

       7    general scientific consensus in the scientific

       8    community?

       9    A.       Yes, it is.

      10    Q.       If we go to the next slide, which is tab 22, Dr.

      11    James R. Millete, did he publish in the peer-reviewed

      12    literature about the importance of the 5-to-1 aspect

      13    ratio?

      14    A.       Yes, sir, he did.

      15    Q.       What does he say and what, if at all, do you

      16    rely upon in terms of your expert opinions in this

      17    case?

      18    A.       Well, he states from earlier work by Campbell in

      19    the Bureau of Mines, where they state that the best

      20    indicator aspect ratio discriminator for asbestos

      21    versus nonasbestos fibers is this 5-to-1 aspect ratio

      22    used in these TEM methods.          Again, we're talking about

      23    transmission electron microscopy for all these

      24    different methods that use that same definition for an

      25    asbestos fiber for the morphology and aspect ratio.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 63 of 276 PageID:
                                 104657
                                 Longo - Direct/Mr. Block

                                                                                  497

       1    Q.      Going back to the previous slide, does it

       2    indicate some commentators, some people who

       3    participated in the EPA AHERA regulation process

       4    suggested that the aspect ratio should really be

       5    10-to-1?

       6    A.      Yes.   As it states right there.

       7    Q.      Was that rejected by the EPA for the reasons set

       8    forth right there in the preamble the Court could find

       9    at tab 20 of the notebook?

      10    A.      Yes, it was.

      11    Q.      So in terms of the general consensus of using

      12    the 5-to-1 aspect ratio, substantially parallel sizes

      13    of at least 0.5 microns in length, do we see that in

      14    ASTM 5755 as well?

      15    A.      Yes.   This is the standard method for most all

      16    your transmission electron microscopy protocols.

      17    Q.      Looking at ISO 22262-1 and -2, I want to ask you

      18    about this, Dr. Longo.         It says, "Fiber elongated

      19    particle which has parallel or step sides."

      20               Do you see that?

      21    A.      Yes, sir.

      22    Q.      What does "step sides" mean?

      23    A.      If you go down the fiber there may be a step

      24    down showing where another fiber has broken and you

      25    have a continuation.        So it is like a step down, one
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 64 of 276 PageID:
                                 104658
                                 Longo - Direct/Mr. Block

                                                                                  498

       1    step down.     Sometimes you could have two steps down.

       2    Q.      It says:

       3              "Note:    For the purpose of this part of ISO

       4    22262-2, a fiber is defined to have an aspect ratio

       5    greater than or equal to 3-to-1."

       6              Do you see that?

       7    A.      Yes, sir.

       8    Q.      Now, why did you apply the 5-to-1 aspect ratio

       9    requirement in applying ISO 22262 in testing Johnson &

      10    Johnson's talc if it has a note here saying you could

      11    have 3-to-1?

      12    A.      We wanted to stick with the standard counting

      13    protocols in all these different TEM methods including

      14    the ISO 13794, if I recall correctly.             That also has

      15    greater than or equal to 5-to-1 aspect ratio as well

      16    as particle sides.

      17    Q.      Is the 5-to-1 aspect ratio you used more

      18    restrictive?

      19    A.      Than 3-to-1, yes, sir.

      20    Q.      In terms of the reference to ISO 13794, does it

      21    reference the 5-to-1 aspect ratio that we have been

      22    discussing today?

      23    A.      Yes, it does.

      24    Q.      Is that another reason why you used it, because

      25    it is stated and adopted and incorporated there, and
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 65 of 276 PageID:
                                 104659
                                 Longo - Direct/Mr. Block

                                                                                  499

       1    it is also more conservative and consistent with the

       2    scientific consensus?

       3    A.      Correct.

       4    Q.      Let's go through some examples of your testing

       5    in this case.

       6              MR. BLOCK:     And here, your Honor, we are

       7    looking at a 1978 Johnson's Baby Powder sample.

       8    Q.      And let's go through Step 1.

       9              What are we looking at here, and does it

      10    satisfy Step 1?

      11              THE COURT:     Why don't you identify where this

      12    is located, please.

      13              MR. BLOCK:     This is located in tab 9 A of your

      14    notebook.     It is also located in Dr. Longo's test book

      15    binder, which is Exhibit 2, and we have the Bates

      16    numbered page on there for your reference.

      17    Q.      Dr. Longo, what are we looking at here in terms

      18    of does it satisfy Step 1 of the generally recognized

      19    TEM method?

      20    A.      This is an anthophyllite solid solution series

      21    asbestos structure.        If we go through the morphology

      22    requirement, this structure is 35.4 micrometers long.

      23    Most likely longer, but this is the edge of the grid

      24    bar.    So you can't see if it is laying on top.             It has

      25    a width of 1.8 micrometers.          So the aspect ratio would
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 66 of 276 PageID:
                                 104660
                                 Longo - Direct/Mr. Block

                                                                                  500

       1    be greater than 5-to-1, and it has substantially

       2    parallel sides.       So it meets the definition of the

       3    morphology for a regulated asbestos fiber, if we go

       4    and do steps 2 and 3.        But it has a morphology for a

       5    potentially regulated asbestos fiber.

       6    Q.      And you actually calculated the aspect ratio,

       7    and it is 19.7-to-1?

       8    A.      Correct.

       9    Q.      These are in the book for the Court at tab 9 A,

      10    and we'll skip past the next two.

      11              Do all of the asbestos structures that you

      12    identified in Johnson & Johnson's talc meet the

      13    morphology requirement of the 5-to-1 aspect ratio and

      14    the other requirements we have talked about today?

      15    A.      Five-to-one aspect ratio or greater.

      16    Q.      Good.   If we go to your test book, and we put an

      17    excerpt at tab 9 A for the Court, do we see count

      18    sheets for all of the work of your lab?

      19    A.      Yes.

      20    Q.      Let me stop here.       This says the analyst is

      21    Anthony Keaton who did the TEM analysis.             Can you tell

      22    the Court what training your analysts undergo before

      23    they can perform TEM or PLM analyses at MAS and their

      24    experience levels?

      25    A.      All our PLM analysts at one point in their
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 67 of 276 PageID:
                                 104661
                                 Longo - Direct/Mr. Block

                                                                                  501

       1    careers went to Chicago and studied at the McCrone

       2    Institute to learn to do polarized light microscopy.

       3    They come back from that training course and start off

       4    slowly, simple samples, samples -- someone coming

       5    behind them who's more experienced until they build

       6    up, until you can feel comfortable with them, that

       7    they are routinely doing the analysis correctly.

       8              Our two primary PLM analysts right now have

       9    almost 30 years of experience each.            Combined,

      10    60 years of experience.         They still go through updates

      11    and QC.

      12              For TEM analysis we typically may send them to

      13    a course in McCrone or MVA, if they are brand new; and

      14    then it is almost a six-month period before they are

      15    actually allowed to do samples on their own without

      16    routinely coming right behind them.

      17              THE COURT:     What's the general education when

      18    they come to you and get this training?

      19              THE WITNESS:      Generally they have a Bachelor's

      20    degree in either biological science.            Anthony Keaton

      21    happens to be a geologist and mineralogist.              Our PLM

      22    analysts are geologists.         So you don't have to have a

      23    higher education, but they do; but they have to be

      24    able to understand the physics of it.             Usually this

      25    takes a four-year degree in some sort of science so
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 68 of 276 PageID:
                                 104662
                                 Longo - Direct/Mr. Block

                                                                                  502

       1    they can understand what they are doing.

       2    Q.      Do you closely supervise the work of your

       3    analysts including --

       4               THE COURT:     You asked about him personally or

       5    people in his lab do it?

       6    Q.      How do you and/or others in your lab supervise

       7    your analysts and particularly to the point where your

       8    name goes on a test book that we have marked as

       9    Exhibit 2 showing all the testing done?

      10    A.      We have management levels.         We have the manager

      11    of the PLM and the TEM who has 15 years of experience.

      12    And what I do is come in and check and look at and

      13    review in QC to tell what protocols you use.               I don't

      14    do the analysis on a daily basis but I will come in

      15    and say: "Can I look at that?          Let me see.      Show me

      16    that's really this."        That's sort of my job now.

      17    Q.      We've talked about the morphology requirements,

      18    Step 1.     Can the Court see on the count sheets that

      19    you then have to also do steps 2 and 3.             You have SAED

      20    and EDS.     Before you could say it's asbestos you have

      21    to do the steps.        Right?

      22    A.      Yes, sir.

      23    Q.      Let's take a look at Step 2.

      24               Step 2 you described generally earlier but is

      25    this an example of a generally-accepted method EPA
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 69 of 276 PageID:
                                 104663
                                 Longo - Direct/Mr. Block

                                                                                  503

       1    AHERA requiring the analysis that allows you to

       2    determine the chemistry of the mineral that's being

       3    looked at?

       4    A.      That is correct.

       5    Q.      If we go to the next slide, on one side we have

       6    -- is this called an EDXA spectrum?

       7    A.      Yes, EDXA spectra or spectrum.          Typically it's

       8    spectra.

       9    Q.      Does looking at the spectrum show you the ratios

      10    and levels of different elements that are shown in the

      11    mineral?

      12    A.      Yes, it does that.

      13    Q.      Looking at the EPA AHERA requirement, it says

      14    here, "Compare spectrum profiles with profiles

      15    obtained from asbestos standards.            The closest match

      16    identifies and categorizes the structure."

      17               Is that what Material Analytical Services did

      18    in this case in testing Johnson & Johnson's talc?

      19    A.      Yes.   These profiles would be for anthophyllite,

      20    typically the magnesium and silicon peak here.               And

      21    then you will have iron, depending on the chemistry of

      22    the mine the anthophyllite is in.            The more iron tends

      23    to have higher iron in the anthophyllite.

      24               Then we take this and compare it to the

      25    standards.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 70 of 276 PageID:
                                 104664
                                 Longo - Direct/Mr. Block

                                                                                  504

       1    Q.       One of the arguments Johnson & Johnson has made

       2    in this case is that MAS should have included the

       3    numerical values of each element below the EDXA

       4    spectrum.       Is that something required in the AHERA

       5    method?

       6    A.       It is not.    It is a visual comparison to the

       7    asbestos standards.

       8    Q.       Is that what MAS does?

       9    A.       Yes.

      10    Q.       Does MAS follow the AHERA method that's stated

      11    there?

      12    A.       Yes, we do.

      13    Q.       Looking more at AHERA at tab 21, page 896, for

      14    the Court it talks again about the EDXA spectra, and

      15    it talks about a semiquantitative comparison with

      16    these reference spectra.         Is that what MAS does?

      17    A.       Yes.    It is a visual comparison of these unique

      18    spectras in which you use a Step 2 on the way to

      19    identify it as either asbestos or not asbestos.

      20    Q.       In terms of the word semiquantitative comparison

      21    with the EDXA spectra of the mineral that's identified

      22    in Johnson & Johnson's talc versus the spectra of an

      23    asbestos standard that MAS has in its lab, how is that

      24    semiquantitative?       Is there a semiquantitative?          Do

      25    you agree with that characterization?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 71 of 276 PageID:
                                 104665
                                 Longo - Direct/Mr. Block

                                                                                  505

       1    A.      It is.    You are visually looking at the ratio of

       2    two elements for anthophyllite magnesium and silicon.

       3    It is about a 5-to-10 ratio.          It can be a little

       4    higher or a little lower.         That's what the standards

       5    show.    You are only required to do a visual

       6    assessment.

       7    Q.      Now, in ASTM 5755, the method you talked about

       8    and gained the consensus of all those scientists, what

       9    does that say about what you need to have in terms of

      10    that EDXA spectra?

      11    A.      It says to "record at least one X-ray spectrum

      12    EDXA for each type of asbestos observed per sample.

      13    Attach the printouts at the back of the count sheet."

      14    Q.      I'm holding Exhibit 2 MAS's test notebook and

      15    I'm turning, for the record, to Longo MDL 00878.                Is

      16    that exactly what MAS did, attach the X-ray spectrum

      17    to the back of the count sheet when MAS analyzed

      18    Johnson & Johnson's talc for asbestos?

      19    A.      Yes, we did.

      20    Q.      And does ASTM 5755 or EPA AHERA say you should

      21    even give the numerical quantification of each

      22    element?

      23    A.      No.

      24    Q.      So when defense counsel cross-examines you on

      25    why this area below is blank, which could have the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 72 of 276 PageID:
                                 104666
                                 Longo - Direct/Mr. Block

                                                                                  506

       1    quantitative results for the anthophyllite, what's

       2    your response?

       3    A.      It's not required in these TEM analysis.             The

       4    EPA AHERA analysis, it's not required.

       5    Q.      And the ASTM?

       6    A.      It is not required for the ASTM and the ISO

       7    method.

       8    Q.      In terms of your last statement, it is not

       9    required or specified in the ISO method, we are

      10    looking here at 22262-1.         Correct?

      11    A.      Yes.

      12    Q.      And those procedures are incorporated in 22262,

      13    which is specified for testing talc for asbestos.                  Is

      14    that correct?

      15    A.      That is correct.

      16    Q.      And here it says for anthophyllite, this is the

      17    example we are looking at, classify a fiber as

      18    anthophyllite if -- and it talks about magnesium and

      19    silica peaks are comparable in ratio to those of

      20    reference anthophyllite, and in ISO does it talk about

      21    setting forth the numerical values or looking at the

      22    peaks and looking at whether the ratios of different

      23    elements are comparable?

      24    A.      It is a visual comparison to the standards.

      25    Q.      Now, let's go to Step 3 in this example we are
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 73 of 276 PageID:
                                 104667
                                 Longo - Direct/Mr. Block

                                                                                  507

       1    looking at.     We have what EPA AHERA says about -- I'll

       2    withdraw the question.

       3              Does the EPA AHERA method require SAED as Step

       4    3?

       5    A.      Yes.

       6    Q.      We're looking at tab 21.         Does EPA AHERA say how

       7    you are supposed to do Step 3 of the TEM analysis?

       8    A.      After acquiring the -- I'll stick with SAED

       9    pattern, you form a visual examination to determine it

      10    belongs to one of the following classifications.                Your

      11    visual examination, you say it belongs to chrysotile,

      12    which is serpentine; amphibole, what we are dealing

      13    with amphibole, the asbestos amphibole, and non

      14    asbestos, by visually examination of the patterns

      15    because of their uniqueness.

      16    Q.      And on cross-examination I'm sure Johnson &

      17    Johnson is going to ask you why didn't you do zone

      18    access, something called zone axis, and is that

      19    required by the EPA AHERA method?

      20    A.      In some cases, some of the analysts did perform

      21    zone axis.     Our mineralogists will tend to do it from

      22    time to time, but it is not required.             It is not a

      23    required step in the EPA AHERA method other than a

      24    typical what we'll call a d-spacing diffraction

      25    pattern that allows you to say this is an amphibole.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 74 of 276 PageID:
                                 104668
                                 Longo - Direct/Mr. Block

                                                                                  508

       1    Q.      And did MAS follow the EPA AHERA method in the

       2    way it performed the SAED Step 3 of the TEM analysis

       3    in testing Johnson & Johnson's talc for asbestos?

       4    A.      Yes.

       5    Q.      If we look further at EPA AHERA on page 899 of

       6    tab 21, does the method say that what a lab is

       7    supposed to do, "verify identification of the pattern

       8    by measurement or comparison of the pattern with

       9    patterns collected from standards under the same

      10    conditions"?

      11    A.      Yes.

      12    Q.      Did MAS follow that protocol?

      13    A.      Yes, they did.

      14    Q.      And in terms of ISO 22262-1, do they speak to

      15    how to distinguish anthophyllite asbestos from talc?

      16    A.      From fibrous talc.

      17    Q.      Why is it important to do this SAED analysis to

      18    make sure you properly distinguish between fibrous

      19    talc and anthophyllite asbestos?

      20    A.      Because the EDXA pattern or the chemistry for

      21    anthophyllite can be identical to the chemistry for

      22    fibrous talc.      So you have to do a third step.           The

      23    third step distinguishes between the fibrous talc and

      24    anthophyllite asbestos.

      25    Q.      The ISO standard says here anthophyllite
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 75 of 276 PageID:
                                 104669
                                 Longo - Direct/Mr. Block

                                                                                  509

       1    asbestos, and I'm pointing to it, the middle of the

       2    page, on the other hand, produces assorted spots

       3    appearing and disappearing along layer lines as the

       4    fiber is tilted using the goniometer, do you see that?

       5    A.       Yes, sir.

       6    Q.       What is a goniometer?

       7    A.       It is the ability to tilt your specimen in the

       8    TEM.     You can rotate it and go from zero to some

       9    angle.

      10    Q.       Does the ISO test method say here use zone axis?

      11    A.       No.

      12    Q.       Does it say use dual zone axis?

      13    A.       No.

      14    Q.       Does MAS follow the ISO standard as one of the

      15    means of distinguishing anthophyllite asbestos from

      16    fibrous talc?

      17    A.       Yes, we did.

      18    Q.       Let's keep these words in mind:

      19               "Anthophyllite asbestos produces assorted

      20    spots appearing and disappearing along layer lines as

      21    the fiber is tilted using the goniometer."

      22               If we go to the next slide, is this Step 3 one

      23    of the examples that we have been looking at in terms

      24    of anthophyllite asbestos in Johnson & Johnson's talc?

      25    A.       Yes.   These are two different angle diffraction
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 76 of 276 PageID:
                                 104670
                                 Longo - Direct/Mr. Block

                                                                                  510

       1    patterns of the same anthophyllite structure.               We're

       2    calling it anthophyllite asbestos because we have gone

       3    through steps 1, 2 and 3.

       4              On the left-hand side we have the row of

       5    patterns, and what you are looking at there from the

       6    dots -- going in this direction, these are the scatter

       7    or diffraction of the electrons for the rows of atoms

       8    that go and scatters between the atoms.             It is called

       9    diffraction from here to here.           From here to here

      10    would be the next layer of crystal.            This is at zero

      11    tilt.    When the goniometer is tilted, you see that

      12    one, this layer of spots is now missing and now has

      13    appeared up here.       This layer has become smaller,

      14    these spots, and we have an additional layer.               What we

      15    are doing, we just changed the electron beam direction

      16    on this particular area of the crystal.

      17              Fibrous talc can't do that, and that's how you

      18    make the distinction between the two.

      19    Q.      You just demonstrated the way in which MAS

      20    distinguishes anthophyllite asbestos from fibrous talc

      21    in analyzing Johnson & Johnson's talc?

      22    A.      Correct.

      23    Q.      Now, in terms of ASTM 5755, does it say what you

      24    are supposed to do is record a typical electron

      25    diffraction pattern and attach it to the back of a
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 77 of 276 PageID:
                                 104671
                                 Longo - Direct/Mr. Block

                                                                                  511

       1    count sheet?

       2    A.      Yes, sir.

       3    Q.      If we go to your book PSC Longo 2, and I go to

       4    page 879 Longo MDL, and Longo MDL 880, is that exactly

       5    what MAS did, did they follow the ASTM 5755 protocol

       6    on that as well?

       7    A.      Yes.

       8    Q.      You mentioned "fibrous talc."          If we look at the

       9    ISO method, it talks about anthophyllite asbestos and

      10    talc having similar chemistry by EDXA, but then it

      11    says:

      12              "ED, electron diffraction of talc produces a

      13    pseudo hexagonal pattern that does not change as the

      14    fiber is tilted using the goniometer."

      15              Is that what it says?

      16    A.      Yes.

      17    Q.      What is being shown in this slide, and can you

      18    compare it with what ISO is saying about how you

      19    distinguish fibrous talc from anthophyllite asbestos?

      20    A.      Here is the fibrous talc structure.            It meets

      21    the definition of asbestos.          It has all the right

      22    geometry.      Greater than or equal to 5-micrometers -- I

      23    mean greater than or equal to 5-to-1 aspect ratio,

      24    longer than .5 micrometers particle size; and when you

      25    do the selected area electron diffraction, when they
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 78 of 276 PageID:
                                 104672
                                 Longo - Direct/Mr. Block

                                                                                  512

       1    say pseudo hexagonal, you can see the hexagonal

       2    pattern.       If you tilt the goniometer, that pattern

       3    doesn't change.

       4    Q.       Is that pseudo hexagonal pattern, which is

       5    characteristic of fibrous talcs circled in red on the

       6    slide?

       7    A.       Yes, sir.    Finishing this third step as per the

       8    ISO protocol, you can now call what we are looking at

       9    a regulated asbestos structure of the anthophyllite

      10    solid solution series.

      11    Q.       Now, going back to this issue of zone access

      12    SAED.     ISO says here in 22262-1, analysis of

      13    laboratory samples seldom requires zone axis

      14    measurements.

      15               Do you see that?

      16    A.       Yes, sir.

      17    Q.       Is there anything in this ISO standard that says

      18    specifically that you should use zone axis or dual

      19    zone axis for testing talc for asbestos?

      20    A.       No.

      21    Q.       And it says here:

      22               "Seldom the laboratory samples in general

      23    seldom requires zone axis measurements."

      24               What is your understanding of that based upon

      25    your expertise and experience?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 79 of 276 PageID:
                                 104673
                                 Longo - Direct/Mr. Block

                                                                                  513

       1    A.      That for the types of asbestos we are looking

       2    at, beside the anthophyllite, which you should tilt

       3    for the two diffraction patterns, either the tremolite

       4    series or the anthophyllite series, is fairly

       5    straightforward, you are not dealing with unknowns.

       6    Q.      Do the three steps that you have outlined in the

       7    ISO method, in the EPA AHERA method, in the ASTM 5755

       8    method, and following those three steps in the method

       9    allow you to have reliably identified asbestos in

      10    Johnson & Johnson's talc?

      11    A.      Yes, sir, it has.

      12    Q.      Looking at -- does Johnson & Johnson have its

      13    own TEM method for testing asbestos in talc?

      14    A.      Yes, they call it the T.M. 7024.

      15    Q.      If we look at Johnson & Johnson's TEM method

      16    that they use for testing talc for asbestos, did they

      17    require any zone axis SAED?

      18    A.      No.   They say measurement of amphibole SAED

      19    patterns.     You are measuring the D spacing, which we

      20    do.

      21    Q.      If we go down to section 13.5 of Johnson &

      22    Johnson's own TEM method that they use outside of

      23    court, it says:

      24              "If it is consistent -- if the SAED pattern is

      25    consistent with an amphibole SAED pattern, then it is
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 80 of 276 PageID:
                                 104674
                                 Longo - Direct/Mr. Block

                                                                                  514

       1    examined by EDXRA to confirm the identification or to

       2    identify the type of amphibole."

       3              Do you see that?

       4    A.      Yes.

       5    Q.      Is that consistent with what MAS did in order to

       6    identify amphibole asbestos in Johnson & Johnson's

       7    talc?

       8    A.      It is.

       9    Q.      And it says here this is Johnson & Johnson's

      10    test for asbestiform minerals.           Do you see that?

      11    A.      Yes, sir.

      12    Q.      Are asbestiform minerals of the tremolite type,

      13    anthophyllite type, and actinolite type asbestos?

      14    A.      Yes, it is.

      15    Q.      If we put all the steps together, the

      16    morphology, the EDXA and the SAED, are your findings

      17    of anthophyllite asbestos in Johnson & Johnson's talc

      18    set forth in your report and the testing notebook

      19    which is Exhibit 2?

      20    A.      Yes, sir.

      21    Q.      Let's talk about another sample tremolite

      22    asbestos.      Did you find another type of asbestos

      23    called tremolite asbestos by TEM in some of the

      24    Johnson & Johnson's talc products?

      25    A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 81 of 276 PageID:
                                 104675
                                 Longo - Direct/Mr. Block

                                                                                  515

       1    Q.      Was the morphology requirement meant for all

       2    that asbestos you found of the tremolite type in

       3    Johnson & Johnson's talc?

       4    A.      It was.

       5    Q.      Could we see the imagery that shows that?

       6    A.      Yes.   This would be a step down structure as

       7    described in the ISO method.          I just wanted to show

       8    what one would look like.

       9    Q.      It looks like there are three different fibers,

      10    three different structures that are poking out of the

      11    top of that.      What is that?

      12    A.      Essentially, we have a bundle there that has

      13    different amounts of individual fibers in it.               That's

      14    a tremolite asbestos structure.

      15    Q.      And in terms of the documentation of all this

      16    testing, does it show where the asbestos structure was

      17    found in the TEM grid, for example, in A-2, that it

      18    was found in A-2?

      19    A.      Yes.   That gives you a road map, if you want to

      20    go back and have somebody say, I would like to go look

      21    at that asbestos fiber you saw.           You can easily go to

      22    the grid box, and it will tell you what square inside

      23    the sample holder that you found that structure.

      24    Q.      And, quickly, how small are these TEM grids and

      25    how much talc is typically tested in a TEM analysis?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 82 of 276 PageID:
                                 104676
                                 Longo - Direct/Mr. Block

                                                                                  516

       1    A.       You can see a little scale up there.           The

       2    overall dimension of the TEM grid is 3 millimeters in

       3    diameter.       Inside that TEM grid you have what looks

       4    like a miniature screen with the holes.             That has been

       5    edged.     Each one of those grid openings is 100

       6    micrometers by 100 micrometers.           The amount of

       7    material that goes onto a grid on the filter in this

       8    case is 21 milligrams of sample that is distributed

       9    throughout.       So the amount on an individual grid

      10    opening is very small.

      11    Q.       And did you follow all the steps that we talked

      12    about earlier, the three steps of the

      13    generally-accepted TEM methods in identifying

      14    tremolite asbestos in Johnson & Johnson's talc

      15    products?

      16    A.       Yes.    In this case we have an element, calcium,

      17    that distinguishes it as tremolite chemistry based on

      18    the ratios of the magnesium, silicon and calcium.

      19    Q.       In terms of not having the quantity of each

      20    element below the EDXA spectra, I want to ask you

      21    about testing done by OSHA in February of 2019, and

      22    how did OSHA determine there was tremolite asbestos in

      23    a talc product on the market called Claires?

      24    A.       They used morphology in EDXA only to not perform

      25    SAED, and this would be OSHA's analysis they supplied
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 83 of 276 PageID:
                                 104677
                                 Longo - Direct/Mr. Block

                                                                                  517

       1    to the FDA.

       2    Q.       In terms of how OSHA did it, it says they have

       3    the EDXA spectrum for tremolite asbestos, and do they

       4    set forth the quantification of the elements

       5    characterizing tremolite as Johnson & Johnson is

       6    arguing you should have done?

       7    A.       No, they didn't perform that.         Nor did they

       8    perform SAED.

       9    Q.       In terms of following all three steps, the TEM

      10    analysis to find tremolite asbestos in Johnson &

      11    Johnson's talc, did you do that?

      12    A.       Yes.

      13    Q.       Now, I want to pause here for a moment.            Johnson

      14    & Johnson in their cross-examination might say:

      15    Dr. Longo, what you are identifying is non-asbestos.

      16    Does EPA AHERA have a rule and a standard for what

      17    non-asbestos is?

      18    A.       Yes, it does.     It doesn't meet one of these

      19    criteria, the morphology, the EDXA, the chemistry or

      20    the electron diffraction pattern.

      21    Q.       So if it doesn't meet one of those three steps

      22    that we have been through, set forth in EPA AHERA, is

      23    it non-asbestos if it doesn't meet one of the three

      24    steps?

      25    A.       You have to call it non-asbestos.          You can't
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 84 of 276 PageID:
                                 104678
                                 Longo - Direct/Mr. Block

                                                                                  518

       1    have an asbestos structure that is too thick for the

       2    electron beam to go through and you don't get the

       3    diffraction pattern because the electron beam has to

       4    be able to penetrate through the fiber to cause the

       5    diffraction or scattering.          What EPA says if you don't

       6    get an ED pattern, you don't count it as asbestos.

       7    Q.      Let's say you have a particle of tremolite that

       8    you could identify as tremolite based on the

       9    chemistry, the EDXA.        You can identify it as tremolite

      10    based on the crystalline structure.            But let's say the

      11    aspect ratio is only 4-to-1 or 3-to-1.             Under the EPA

      12    AHERA, would that be non-asbestos because it doesn't

      13    meet the morphology ratio?

      14    A.      I would not count that as asbestos.

      15    Q.      Would you refer to that as a tremolite cleavage

      16    fragment?

      17    A.      We may but we will not put it in the count sheet

      18    as regulated asbestos.

      19    Q.      So EPA AHERA says what's non-asbestos, and is it

      20    your opinion to a reasonable degree of scientific

      21    certainty, based upon the generally-accepted methods

      22    that MAS followed, that all of the asbestos identified

      23    by MAS in Johnson & Johnson's talc satisfied all three

      24    steps of EPA AHERA method and the other

      25    generally-accepted test protocols that we discussed?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 85 of 276 PageID:
                                 104679
                                 Longo - Direct/Mr. Block

                                                                                  519

       1    A.      Yes.

       2    Q.      Would any of the anthophyllite asbestos or

       3    tremolite asbestos or actinolite asbestos that you

       4    found in Johnson & Johnson's talc qualify as

       5    non-asbestos under the EPA AHERA standard?

       6    A.      No.

       7    Q.      We talked about these methods.          Let me ask you

       8    quickly about Johnson & Johnson's own method.

       9              Does Johnson & Johnson's own TEM method

      10    specify the same three steps for TEM that you have

      11    discussed with the Court?

      12    A.      Yes.

      13    Q.      Did you in fact follow a more restrictive

      14    standard?

      15    A.      Yes, we did.

      16    Q.      In terms of the morphology whereas Johnson &

      17    Johnson in their TEM method outside of court says you

      18    can count as asbestos if it is greater than 3-to-1,

      19    and did MAS apply a more restrictive standard?

      20    A.      Yes.   The counting criteria we use from EPA and

      21    others is greater than or equal to 5-to-1.

      22    Q.      Johnson & Johnson may say, Dr. Longo, there are

      23    some samples where you only found one asbestos

      24    structure.     Have you been asked about that?

      25    A.      A number of times.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 86 of 276 PageID:
                                 104680
                                 Longo - Direct/Mr. Block

                                                                                  520

       1    Q.      And in Johnson & Johnson's own method, does it

       2    say that this three-step TEM method is capable of

       3    detecting a single fiber in the standard?

       4    A.      Yes, it does.

       5    Q.      In fact, the ISO method that is specified for

       6    testing talc for asbestos, does that state that a

       7    finding of one fiber of asbestos or one fiber bundle

       8    of asbestos is sufficient to determine the sample

       9    contains asbestos?

      10    A.      Yes.

      11    Q.      Do we see that there on page 7 of ISO 22262-2?

      12    A.      Yes, it says it is the limit of quantification

      13    which is either one fiber or one bundle.

      14    Q.      Is that the generally-accepted scientific

      15    standard?

      16    A.      It is the generally-accepted scientific standard

      17    for these types of analysis where you have process

      18    blanks and you can understand that you do not have

      19    background or cross-contamination in the laboratory.

      20    Q.      Does MAS employ those scientific protocols to

      21    assure that the asbestos found in Johnson & Johnson's

      22    talc came from the talc and not from contamination?

      23    A.      Yes, it does.

      24    Q.      Dr. Longo, are there types of asbestos that were

      25    used in general commerce where a company would buy
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 87 of 276 PageID:
                                 104681
                                 Longo - Direct/Mr. Block

                                                                                  521

       1    bags of commercial asbestos and incorporate it into

       2    the products?

       3    A.      Yes.

       4    Q.      Was chrysotile the most common form of

       5    commercial asbestos used historically in the United

       6    States?

       7    A.      Yes.   95 percent of all asbestos products

       8    contain chrysotile.

       9    Q.      Were there two commercial grade forms of

      10    amphibole asbestos used in the United States called

      11    amosite and crocidolite?

      12    A.      Yes.   That made up the remaining 5 percent.

      13    Amosite was 4.6 percent used in this country and

      14    crocidolite was .4 percent.

      15    Q.      And the forms of asbestos that you found in

      16    Johnson & Johnson's talc, anthophyllite asbestos,

      17    tremolite asbestos, and actinolite asbestos, are those

      18    commercial forms of amphibole asbestos or

      19    noncommercial forms of amphibole asbestos?

      20    A.      They are noncommercial forms.          Tremolite and

      21    actinolite, I'm not aware of them using it in a

      22    product; and anthophyllite mined in Finland, was used

      23    in one specialty product that was a plastic pipe for

      24    high pressure chemical processes that you need really

      25    good acid resistance, but that's it.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 88 of 276 PageID:
                                 104682
                                 Longo - Direct/Mr. Block

                                                                                  522

       1    Q.      Is there some general definitions of asbestos

       2    that are found in certain test methods including ASTM

       3    5755 that we discussed that talk about asbestos or

       4    asbestiform, meaning or having part of the definition

       5    being high tensile strength and flexibility of the

       6    mineral?

       7    A.      Correct.

       8    Q.      As to anthophyllite asbestos, tremolite asbestos

       9    and actinolite asbestos, do those types of asbestos

      10    have high tensile strength and flexibility?

      11    A.      No.   They are almost classified as brittle.

      12    They don't have flexibility.          Therefore, you cannot

      13    weave them.     It is not a commercial type of asbestos.

      14    Those definitions that are in every TEM method, PLM

      15    method is a general definition for asbestos-added

      16    products.     It is not intended for all asbestos.            The

      17    main reason we know that -- I put the definition in

      18    ours in the negotiation -- is there is no test for it

      19    at the microscopic level.         Therefore, it has to be a

      20    general definition.

      21    Q.      So in terms of a test method, even though a

      22    definition might say high tensile strength and

      23    flexibility, is there any way of even testing that

      24    with a microscopic asbestos structure?

      25    A.      No, it is impossible.        You have to understand
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 89 of 276 PageID:
                                 104683
                                 Longo - Direct/Mr. Block

                                                                                  523

       1    they don't even define high tensile strength.

       2    Q.       If those were requirements, if it had to have

       3    high tensile strength and flexibility in order to be

       4    asbestos, even though there are no test methods for

       5    that, would that essentially exclude known types of

       6    asbestos, including anthophyllite asbestos, tremolite

       7    asbestos, and actinolite asbestos that weren't used

       8    for commercial purposes because they don't have those

       9    attributes?

      10    A.       It would.    There are test methods for tensile

      11    strength, but the only way you can do that is go to

      12    the mine and cut a very big piece of the asbestos

      13    bundle, tape it to paper, and put it in what's known

      14    as an Instron to test tensile strength.

      15    Q.       But is it part of generally-accepted TEM and PLM

      16    methods?

      17    A.       No, it is impossible using those analyses, using

      18    those two analytical tools.

      19    Q.       Let me go through this next section quickly.

      20    I'm really trying to move along.

      21               THE COURT:    Just so you know, you will end at

      22    noon.     We talked about 2 1/2 hours.         I know we took a

      23    break.     It will still give you more than 2 1/2 hours.

      24    Look at the clock.       You have 20 minutes.

      25               MR. BLOCK:    Thank you, your Honor.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 90 of 276 PageID:
                                 104684
                                 Longo - Direct/Mr. Block

                                                                                  524

       1    Q.       Under the established generally-accepted TEM

       2    methods, if it is a fiber, a bundle, a cluster or

       3    matrices, as long as the three steps of the TEM are

       4    met, is it asbestos?

       5    A.       Yes.

       6    Q.       Okay.     There has been discussions in the

       7    briefing about identifying something as a fiber versus

       8    a bundle.        Under the standard TEM methods, including

       9    EPA AHERA, are they both asbestos?

      10    A.       They are.     One is not more asbestos than the

      11    other.     It is all regulated asbestos if it is a fiber

      12    bundle or what have you.

      13    Q.       Is the same true under the other

      14    generally-accepted methods including ASTM 5755, as we

      15    can see on the screen right here?

      16    A.       Yes.

      17    Q.       They are asbestos structures if the test method

      18    is met regardless of whether it is called a fiber or a

      19    bundle or a cluster or a matrices.            Is that correct?

      20    A.       That is correct.

      21    Q.       Johnson & Johnson has raised this co-efficient

      22    of variation test which is attached to the Court's tab

      23    52.   I want you to briefly -- what did this show about

      24    the ability of TEM analysts at MAS to accurately

      25    identify the total structures of asbestos contained in
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 91 of 276 PageID:
                                 104685
                                 Longo - Direct/Mr. Block

                                                                                  525

       1    a talc sample?

       2    A.      This test was designed to measure the error rate

       3    of the four TEM analysts counting and looking at the

       4    same grid openings and determining how many asbestos

       5    structures that they are seeing and identifying

       6    compared to the next analyst and the next analyst and

       7    the next analyst, and this all was done blind.

       8    Q.      What were the results of the comparison and

       9    those analysts being able to identify the total

      10    structures?

      11    A.      That the co-efficient of variation for the four

      12    analysts showed there was an error rate of plus or

      13    minus 6 percent.

      14    Q.      To reverse that, it was over 90 percent, what

      15    would you say consistency?

      16    A.      Yes.

      17    Q.      Now, Johnson & Johnson put this chart in their

      18    brief, and it depicts that in this test the four

      19    analysts unanimously agreed on whether something was a

      20    fiber or a bundle on only one occasion.             Do you see

      21    that?

      22    A.      Yes.   Just for the tremolite, not for the

      23    anthophyllite.

      24    Q.      Going to the next slide, did you calculate the

      25    percentage of agreement among the analysts in
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 92 of 276 PageID:
                                 104686
                                 Longo - Direct/Mr. Block

                                                                                  526

       1    determining whether something was a fiber or a bundle?

       2    A.      Yes.   They had a 72 percent agreement.            The way

       3    this is measured is not -- does everybody get it right

       4    because there is no right.          This is the analyst

       5    looking at an unknown structure in making the decision

       6    if it is a fiber or a bundle.

       7              So if three analysts say it is a bundle and

       8    one says it is a fiber, there is a 75 percent

       9    agreement.     It would be the same -- and I know this

      10    didn't happen, but you have to think about suppose 100

      11    TEM analysts looked at a structure and 95 of them said

      12    it was a bundle, and five said it was only a fiber,

      13    that doesn't make that 95 wrong.           They would say

      14    that's 95 percent agreement.          That's how this is

      15    evaluated for reproducibility.

      16    Q.      So there was 72.2 percent agreement on whether

      17    the tremolite asbestos structure was a fiber versus a

      18    bundle.    Is that what it shows here?

      19    A.      Yes.

      20    Q.      And if we go to anthophyllite, Johnson & Johnson

      21    did not put a chart on their brief about anthophyllite

      22    asbestos, comparing identification of fibers versus

      23    bundles; and does that show an 83.7 percent agreement?

      24    A.      83.7 agreement if the structures are either a

      25    bundle or a fiber.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 93 of 276 PageID:
                                 104687
                                 Longo - Direct/Mr. Block

                                                                                  527

       1    Q.      Did a laboratory called J-3 Resources conduct a

       2    study to see if it could verify the presence of

       3    asbestos structures detected in certain J&J talc

       4    samples tested in the MDL?

       5    A.      Yes.

       6    Q.      And if we go to this slide here, is this a

       7    summary of the analysis of J-3 as compared looking at

       8    MAS' samples?

       9    A.      Yes.   J-3 took our TEM grid and went and

      10    reanalyzed the asbestos structures that we had already

      11    analyzed and said was asbestos and verified what his

      12    findings were independently of our finding for the

      13    exact same asbestos structures.

      14    Q.      It says here J-3 verified the asbestos.             20 out

      15    of the 22 asbestos structures identified by MAS, and

      16    that's 91 percent.       Correct?

      17    A.      Yes.

      18    Q.      And the two disagreements were that J-3

      19    concluded that two of them did not have sufficiently

      20    particle sides.       Right?

      21    A.      That was his opinion.

      22    Q.      And did the J-3 lab follow the same three step

      23    TEM method?

      24    A.      Yes.

      25    Q.      It says out of the 20 agreed-upon asbestos
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 94 of 276 PageID:
                                 104688
                                 Longo - Direct/Mr. Block

                                                                                  528

       1    structures, there was a high level of agreement

       2    between MAS and J-3 about whether the asbestos

       3    structure was a fiber or a bundle.            Is that correct?

       4    A.      Correct.

       5    Q.      Just to be clear, if it is -- I'll withdraw the

       6    question.

       7               Under the three-step TEM that's

       8    generally-accepted, does it make a difference whether

       9    it is a fiber or bundle in terms of whether it is

      10    asbestos?

      11    A.      It does not.

      12    Q.      Did J-3 Resources conduct their own testing of

      13    some Johnson & Johnson talc powder Shower To Shower

      14    samples?

      15    A.      Yes, MDL samples.

      16    Q.      Did they also apply ISO 22262, the protocol you

      17    described to the Court today?

      18    A.      Yes.

      19    Q.      Did they find anthophyllite asbestos in 11 out

      20    of the 16 samples?

      21    A.      Yes, they did.

      22    Q.      Did MAS conduct a test to see if it could verify

      23    the presence of asbestos in those 11 samples that this

      24    separate lab J-3 Resources found anthophyllite

      25    asbestos in?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 95 of 276 PageID:
                                 104689
                                 Longo - Direct/Mr. Block

                                                                                  529

       1    A.       Yes.   We verified their analysis.

       2    Q.       MAS found nine out of 11 samples where J-3 found

       3    anthophyllite asbestos in fact did contain

       4    anthophyllite asbestos.         Is that correct?

       5    A.       Yes.

       6    Q.       What about the other two?

       7    A.       One, the grid was damaged.        So we could not --

       8    the asbestos structure was gone.           These carbon films

       9    on these grids are very sensitive to movement.

      10               The second one we couldn't locate the asbestos

      11    structure on the grid opening.

      12    Q.       In terms of the TEM test results at MAS, did MAS

      13    detect amphibole asbestos in 42 of the 71 Johnson &

      14    Johnson talc samples?

      15    A.       By transmission electron microscopy.

      16    Q.       Using the heavy liquid separation prep method?

      17    A.       Yes.

      18    Q.       What about the samples where amphibole asbestos

      19    was not detected; can you assure us there is no

      20    asbestos in the containers or what do the results tell

      21    us?

      22    A.       The results say nondetect.        We can't say it is

      23    there.     We can't say it is not there.          If it happens

      24    to be there, it would be below our analytical

      25    sensitivity.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 96 of 276 PageID:
                                 104690
                                 Longo - Direct/Mr. Block

                                                                                  530

       1    Q.      Which is what?

       2    A.      The approximately 8 to 9,000 fibers/bundles per

       3    gram asbestos structures per gram of talc.

       4    Q.      Did MAS conduct an analysis using

       5    generally-accepted methodologies to calculate the

       6    structures, the number of structures of asbestos

       7    contained per gram of the Johnson & Johnson's talc in

       8    which it found asbestos?

       9    A.      Yes.

      10    Q.      Is this an example where MAS found seven

      11    structures of asbestos, looked at the amount that was

      12    analyzed, and is this a standard calculation where you

      13    then state what it is per gram?

      14    A.      Per gram per cubic centimeter of air, per

      15    centimeter squared of surface area, per the number of

      16    fibers or bundles in a lung burden analysis.               It is

      17    all the same type of math.          They all do the same.

      18    Q.      Let's talk about the polarized light microscopy

      19    analysis that MAS did.         This is the smaller microscope

      20    we looked at earlier.        Correct?

      21    A.      Correct.

      22    Q.      It talks about MAS using a 1.605 refractive

      23    index fluid.       Is that what ISO says to use?

      24    A.      For suspected tremolite or anthophyllite.

      25    Q.      If we look at an example, this 1978 Johnson's
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 97 of 276 PageID:
                                 104691
                                 Longo - Direct/Mr. Block

                                                                                  531

       1    Baby Powder sample, do we see here an MAS data sheet

       2    next to the ISO standard?

       3    A.      Correct.

       4    Q.      Did MAS look at the morphology and all the other

       5    characteristics signs of elongation, extinction

       6    characteristics; did they follow ISO in determining

       7    whether there was amphibole asbestos in Johnson &

       8    Johnson's talc?

       9    A.      Yes.

      10    Q.      Is that shown by comparing the ISO standard to

      11    MAS' data sheets?

      12    A.      We followed how you identify it in polarized

      13    light microscopy as stated by ISO.

      14    Q.      In terms of how you determine under polarized

      15    light microscopy, whether what you are seeing is

      16    asbestos, does ISO give guidelines on that?

      17    A.      Yes, sir.

      18    Q.      And if you could, just explain how you can state

      19    reliably to this Court based upon generally-accepted

      20    methods that the amphibole asbestos that you found in

      21    Johnson & Johnson's talc by polarized light microscopy

      22    is asbestos?

      23    A.      We identified it using the criteria on ISO for

      24    the crystalline structure and how you identify it.

      25    Then we go to, is it asbestos?           Does it meet the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 98 of 276 PageID:
                                 104692
                                 Longo - Direct/Mr. Block

                                                                                  532

       1    counting rules?        In this case the individual fibers in

       2    the bundles have to be in the range of 20-to-1 or

       3    greater.

       4               In the TEM method, the bundles are measured --

       5    you don't try to measure the individual fibers.               You

       6    can't.     It is not allowed in the method because nobody

       7    can agree on it.        Here you can see the individual

       8    fibers.        You don't have to count them, but you give a

       9    length-to-width aspect ratio.

      10               Then it says any of the following parallel

      11    fibers occurring in bundles.          These are bundles that

      12    we are seeing, and you can see in the example we will

      13    have parallel fibers.

      14               So it meets the criteria for asbestos in the

      15    ISO method.

      16    Q.       I just want to make clear.        The notion of

      17    looking at whether it is a bundle is something that's

      18    part of the PLM analysis.         Is that correct?

      19    A.       Yes.

      20    Q.       Does the PLM analysis also say it can be fibers

      21    in the form of thin needles?          Does it have to be a

      22    bundle?

      23    A.       No.

      24    Q.       Looking at the next page, does ISO state that

      25    amphibole asbestos is probably present under polarized
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 99 of 276 PageID:
                                 104693
                                 Longo - Direct/Mr. Block

                                                                                  533

       1    light microscopy, if any amphibole fibers longer than

       2    5 microns with aspect ratios of 20-to-1 or higher are

       3    identified?

       4    A.      Yes, it does.

       5    Q.      Did you identify by polarized microscopy

       6    amphibole asbestos fibers meeting that standard in the

       7    Johnson & Johnson talc products that you identified as

       8    having asbestos by polarized light microscopy?

       9    A.      Yes, we did.

      10    Q.      We don't have much time but we have Exhibits 3 A

      11    and 3 J, your Honor.

      12              Dr. Longo, the Court has these.           Let's go to

      13    the last two.      I'm first putting up 3 I, and --

      14    A.      You have to focus it.

      15    Q.      Dr. Longo, what are we looking at here?

      16    A.      We're looking at what we call an actinolite

      17    tremolite asbestos bundle.          This is under dispersion

      18    staining, which gives you the ability to, one,

      19    determine the refractive indices, which is part of the

      20    test, and, two, it allows us to look at the structure.

      21    This optical micrograph shows that this structure is

      22    54 microns in length which meets the criteria greater

      23    than 5 microns.

      24              Also, you can see that there are individual

      25    fibers inside this bundle; and at the resolution here,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 100 of 276 PageID:
                                  104694
                                  Longo - Direct/Mr. Block

                                                                                534

        1   you can see the striations and you can see them

        2   sticking out at the end.          That's 54 micrometers, and

        3   this is approximately 5 or so micrometers wide.                So

        4   just for argument sake, every one of those fibers are

        5   a little bit less than 1 micrometer.             So we have

        6   aspect ratios here all greater than 54-to-1, which

        7   gives you greater than 20-to-1.           So it meets the

        8   definition of asbestos by the ISO.            In fact, they will

        9   call it asbestiform.

       10   Q.      Did you provide these representative photographs

       11   Exhibits 3 A to 3 J to the Court because they have

       12   higher resolution and they allow the visualization of

       13   bundles where you can visualize the individual fibers

       14   that make up the bundle?

       15   A.      Yes.

       16   Q.      Let's go back to the PowerPoint please.

       17              Dr. Longo, we're back to the PowerPoint, and

       18   we're looking at this example.

       19              Are we looking at amphibole asbestos that MAS

       20   identified by polarized light microscopy in a Johnson

       21   & Johnson talc sample that meets the

       22   generally-accepted standards of what is asbestos under

       23   that method?

       24   A.      Yes.    This is anthophyllite.        It met all the

       25   criteria for the crystalline structure.              This
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 101 of 276 PageID:
                                  104695
                                  Longo - Direct/Mr. Block

                                                                               535

        1   particular one is 163 micrometers long.              There is

        2   individual fibers inside that bundle.

        3   Q.      That is one of the high resolution pictures you

        4   provided to the Court?

        5   A.      Yes.

        6   Q.      Just going through.

        7              This one says "elongation."          Something that's

        8   talked about in the ISO standard.            In a few words, how

        9   does this depict elongation?

       10   A.      This shows that it is blue in the northeast/

       11   southwest orientation.         So this would be elongation in

       12   the fast direction.

       13   Q.      I think we saw the term "cross polars" in the

       14   ISO generally-accepted method.           Is that something we

       15   see in polarized light microscopy generally-accepted

       16   methods?

       17   A.      Yes.

       18   Q.      How does this picture go to the issue of cross

       19   polars in identifying anthophyllite asbestos in

       20   Johnson & Johnson's Baby Powder under PLM?

       21   A.      I can tell from the color because of the cross

       22   polars.     What cross polars does is to look for the

       23   extinction angle.        The extinction angle is when the

       24   asbestos structure disappears at a certain angle.                We

       25   don't show that because it would be a black screen.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 102 of 276 PageID:
                                  104696
                                  Longo - Direct/Mr. Block

                                                                               536

        1   This is not the extinction angle.

        2              For anthophyllite, if you put it perpendicular

        3   or parallel, it would be extinction where no light

        4   goes through.

        5              Here is elongation again.         So we are following

        6   all that.

        7              THE COURT:     Let's sum up.

        8              MR. BLOCK:     Your Honor.     Can I have a

        9   two-minute extension?

       10              THE COURT:     Two minutes.

       11   BY MR. BLOCK:

       12   Q.      Now, we are looking at another example of MAS

       13   finding anthophyllite asbestos by polarized light

       14   microscopy in Johnson & Johnson's talc products.                See

       15   that?

       16   A.      Yes.

       17   Q.      We just looked at this picture up on the screen.

       18   Can you clearly visualize -- is that what an asbestos

       19   bundle looks like under polarized light microscopy?

       20   A.      In these types of samples, yes.

       21   Q.      Why is that an asbestos bundle under tab 9 G?

       22   A.      Because it meets all the counting criteria

       23   under ISO, the asbestos or asbestiform.

       24   Q.      Two more slides.

       25              The first is looking at the results of the PLM
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 103 of 276 PageID:
                                  104697
                                  Longo - Direct/Mr. Block

                                                                               537

        1   testing MAS did, and if it says 58 percent -- in

        2   58 percent of the samples, amphibole asbestos was

        3   detected by polarized light microscopy using the heavy

        4   liquid separation method.          Is that correct?

        5   A.      Yes.

        6   Q.      Did MAS also do polarized light microscopy

        7   without the heavy liquid separation method?

        8   A.      Yes, we have 30 percent.         So the heavy liquid

        9   separation was more sensitive.           It almost doubled the

       10   positives.

       11   Q.      Is that consistent with the fact ISO does not

       12   recommend doing polarized light microscopy without

       13   doing heavy liquid separation?

       14   A.      No, they don't say that.         They give you the

       15   option to do either/or, but they tell you what's the

       16   most sensitive.

       17   Q.      Finally, Dr. Longo, have you reviewed historical

       18   documents from Johnson & Johnson's production where

       19   the types of asbestos, the same types of asbestos you

       20   found in Johnson & Johnson's talc products were found

       21   in Johnson & Johnson's historical testing of both

       22   source talc mines and in the products themselves?

       23              MS. BROWN:     Objection, your Honor, as to the

       24   interpretation of these findings.            It has nothing to

       25   do with methodology.        There are many documents related
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 104 of 276 PageID:
                                  104698
                                  Longo - Direct/Mr. Block

                                                                               538

        1   to industrial talc --

        2              THE COURT:     I think it is an overbroad

        3   question, so I think we are done unless you want to

        4   rephrase it.

        5              MR. BLOCK:     May I?

        6              THE COURT:     Let me hear.

        7   BY MR. BLOCK:

        8   Q.      Is it relevant and important to you as a

        9   scientist to see if the results of your testing are

       10   consistent with the historical testing done by Johnson

       11   & Johnson and its consultants on its talc sources and

       12   on its products?

       13              MS. BROWN:     The same objection, your Honor.

       14   It remains just as broad.          All of the testing ever

       15   done number one he hasn't reviewed it; number two,

       16   many there relates to products that are not at-issue

       17   here.

       18              THE COURT:     I'm going to strike it.

       19              Do you have anything else?

       20              MR. BLOCK:     I'll just     narrow it down by

       21   saying:

       22   BY MR. BLOCK:

       23   Q.      Did you review the expert reports of Dr.

       24   Krekeler and Dr. Cook issued in this case?

       25   A.      Yes, I did.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 105 of 276 PageID:
                                  104699
                                  Longo - Direct/Mr. Block

                                                                               539

        1   Q.      What significance is there in terms of the

        2   opinions they have expressed in this case to you in

        3   evaluating the reliability of your testing?

        4   A.      They identified the same type of asbestos that

        5   we are seeing in the Italy mine, the Vermont mine, and

        6   compared that also to Johnson & Johnson's own test for

        7   those particular mines for cosmetic talc.              We are

        8   consistent with they say that is in there because of

        9   the geological formation as well as the literature as

       10   well as the testing done by Johnson & Johnson.

       11              MR. BLOCK:     Thank you, your Honor, for giving

       12   me a little extra time.         I appreciate that.

       13              THE COURT:     We're going to break for lunch

       14   now.    It is a convenient time.         Let's be back at a

       15   quarter of 1:00, please.

       16              THE DEPUTY CLERK:       All rise.

       17              (The luncheon recess is taken.)

       18              (Continued on the next page.)

       19   ///

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 106 of 276 PageID:
                                  104700
                                  Longo - Cross/Ms. Brown

                                                                               540

        1              A F T E R N O O N         S E S S I O N

        2

        3              THE DEPUTY CLERK:       All rise.

        4              THE COURT:     Thank you.

        5

        6   WILLIAM E. LONGO, resumes.

        7

        8   CROSS-EXAMINATION

        9   BY MS. BROWN:

       10   Q.      Good afternoon, Dr. Longo.

       11   A.      Good afternoon.

       12   Q.      Dr. Longo, you have never personally tested a

       13   talc sample for asbestos from start to finish.

       14   Correct?

       15   A.      That's correct.

       16   Q.      And when it comes to the samples that you talked

       17   to us about this morning with counsel, you were not

       18   actually the person who looked under the microscope

       19   and ran those samples.         Right, sir?

       20   A.      That is correct.

       21   Q.      What that means is you are also not the person

       22   who did the heavy density liquid preparation to get

       23   those samples ready to be looked at under at the

       24   microscope.      Correct?

       25   A.      That is true.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 107 of 276 PageID:
                                  104701
                                  Longo - Cross/Ms. Brown

                                                                               541

        1   Q.      What that also means is you are not the person

        2   who filled out some of the count sheets we saw up here

        3   this morning.       Correct?

        4   A.      That is correct.

        5   Q.      What that means is you are not the person who

        6   made the call when we were looking under the

        7   microscope about whether what they were seeing was a

        8   bundle or a fiber.        Right, Doctor?

        9   A.      That's correct.

       10   Q.      All of that work -- the sample preparation, the

       11   looking under the microscope, the filling out of the

       12   count sheets, the making the call of a bundle or fiber

       13   -- all of that work was done by people who work for

       14   you at the company you own.          Is that right?

       15   A.      Yes, ma'am.

       16   Q.      And those individuals have never provided sworn

       17   testimony under oath about the tests they conducted

       18   here in the MDL.       Correct?

       19   A.      I believe that's correct.

       20   Q.      And those folks are not coming into this court

       21   to talk to us about their work looking at samples

       22   under the microscope.          Correct?

       23   A.      That is correct.

       24   Q.      You are here to talk about the findings of the

       25   people that work for you at MAS.            Correct?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 108 of 276 PageID:
                                  104702
                                  Longo - Cross/Ms. Brown

                                                                               542

        1   A.      That's correct.

        2   Q.      The truth is, Dr. Longo, that nowadays very

        3   little to none of your time is actually spent at the

        4   microscope testing products for the presence of

        5   asbestos.     Correct?

        6   A.      I don't do that too often.

        7   Q.      Nowadays, very little to none of your time is

        8   spent doing that.        Right?

        9   A.      As I said, I don't do that too often anymore.

       10   Q.      In fact, most of what you do these days is

       11   testify in court.        Correct?

       12   A.      No, ma'am.     I also run the company.         I also give

       13   directions on what protocols to use.             I'm in meetings

       14   hiring and firing; and where the direction of the

       15   science is going, what methods we are going to use for

       16   different types of applications.            So, yes, I testify

       17   once to twice a week.         I still have other jobs.

       18   Q.      When you say once or twice a week, Dr. Longo,

       19   the truth of the matter is you have testified at least

       20   once a week every week for the past five years.                Fair?

       21   A.      That is fair.

       22   Q.      And since the time you opened your company MAS

       23   in 1988, you have given about 2,000 to 3,000

       24   depositions.      Correct, sir?

       25   A.      I think that is correct.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 109 of 276 PageID:
                                  104703
                                  Longo - Cross/Ms. Brown

                                                                               543

        1   Q.      What you testified to before, Doctor, is that

        2   working as an expert witness has actually been what

        3   has allowed your lab to survive?

        4   A.      Yes.    That and every other big client we have.

        5   That's true.

        6   Q.      You told us this morning that the $30 million

        7   that MAS received from plaintiffs' lawyers didn't go

        8   to you; it went to the company.             Correct?

        9   A.      That's correct.

       10   Q.      And you, sir, own 75 percent of MAS.            Correct?

       11   A.      That's correct.

       12   Q.      And you have declined to testify about how much

       13   money you make at MAS.         Correct?

       14   A.      That's true.

       15   Q.      And you have been testifying to that $30 million

       16   figure for a couple of years now.             Right, Doctor?

       17   A.      I think it has been a year.

       18   Q.      What you testified to, Doctor, is that you think

       19   that every plaintiff's attorney in the country lists

       20   you as an expert in any type of asbestos litigation.

       21   Isn't that right?

       22   A.      They did that at one time, yes, ma'am.

       23   Q.      Your testimony is they do that without even

       24   asking you if it is okay.          Right?

       25   A.      They did that for a while, yes.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 110 of 276 PageID:
                                  104704
                                  Longo - Cross/Ms. Brown

                                                                               544

        1   Q.      You testified in fact that -- you testify so

        2   much as an expert witness that it is a juggling act to

        3   try to make time for trials like this one and others.

        4   Correct?

        5   A.      Yes, ma'am.

        6   Q.      You were in Kentucky yesterday testifying at a

        7   trial there.      Correct?

        8   A.      That is correct.

        9   Q.      And this morning you talked to us a little bit

       10   -- counsel had a slide up there about corporations,

       11   and you talked a little bit about work that you have

       12   done for GE.      Do you remember that?

       13   A.      Yes.

       14   Q.      The truth of the matter is that 95 percent of

       15   the time you are in court, you are testifying for

       16   plaintiffs' lawyers.         Right?

       17   A.      That is correct.

       18   Q.      And the fact of the matter is, Dr. Longo, is

       19   that your lab MAS has never tested cosmetic talc when

       20   you weren't being paid to do it by lawyers for the

       21   plaintiffs in litigation.          Right?

       22   A.      That is correct.

       23   Q.      And you talked a lot about methodology this

       24   morning with counsel.         But the truth is that you don't

       25   know anyone, Dr. Longo, who is not being paid as an
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 111 of 276 PageID:
                                  104705
                                  Longo - Cross/Ms. Brown

                                                                               545

        1   expert witness for the plaintiffs who is using the

        2   methods that you used in this case to test cosmetic

        3   talc.     Isn't that right?

        4   A.       I think some part of it is right.           The heavy

        5   liquid density method portion.           But the other standard

        6   methodology where for morphology, EDXA and SAED is a

        7   standard method that even when people aren't using

        8   heavy liquid density separation, they are using those

        9   three steps to identify regulated asbestos.

       10   Q.       True or not true, Dr. Longo:         You don't know of

       11   anyone else besides Mr. Lee Poye, expert for the

       12   plaintiffs, and yourself, using the method you are

       13   using in this case, to test cosmetic talc for

       14   asbestos?

       15   A.       Again, part of that is correct.          It's the heavy

       16   liquid density portion.          But anyone who has analyzed

       17   cosmetic talc using the standard methodology for the

       18   identification of asbestos would be doing the same

       19   thing.

       20              MS. BROWN:     Permission to read, your Honor?

       21              THE COURT:     Yes.

       22              MS. BROWN:     This would be in the Court's and

       23   counsel's testimony binder at tab Longo 560 from the

       24   December 4, 2018, Blinkinshop deposition, page 93,

       25   line 18, to 94, 2:
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 112 of 276 PageID:
                                  104706
                                  Longo - Cross/Ms. Brown

                                                                                546

        1              "QUESTION:     Okay.    But back to my original

        2   statement.      You and Lee Poye are the only people that

        3   you know of in the world using the method you are

        4   using in this case?

        5              "ANSWER:     I don't know in the world.         I know

        6   unless somebody -- somebody else may be using it.                But

        7   for me to say who else out there is using it, if you

        8   want to know this, I don't know anybody else besides

        9   Lee and I, since we're the ones that seem to be

       10   testifying about it."

       11              Dr. Longo, the only protocol recognized by the

       12   FDA for the analysis of talc is the USP Monograph For

       13   Talc.    Correct?

       14   A.      At this time I think that is correct versus the

       15   committee that are trying to upgrade it to be more

       16   sensitive because of the problems with it, but I

       17   believe you are right.

       18   Q.      The answer to my question is yes?

       19   A.      Yes.    But not --

       20              THE COURT:     I understand your answer, but I

       21   think you have answered her question.

       22   Q.      And you, Dr. Longo, did not use the USP

       23   Monograph for Talc in evaluating the MDL samples.

       24   Correct?

       25   A.      No, ma'am, we didn't.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 113 of 276 PageID:
                                  104707
                                  Longo - Cross/Ms. Brown

                                                                                547

        1   Q.      No government regulatory agency has adopted the

        2   ISO method you use here.          Correct?

        3   A.      That is correct.

        4   Q.      Before you were hired as an expert witness in

        5   litigation, your lab had never used the ISO 22262

        6   method for the analysis of asbestos in any product

        7   whatsoever.      Correct?

        8   A.      That is correct.

        9   Q.      No government regulatory agency has adopted the

       10   Blount method you used here.           Correct?

       11   A.      That is correct.

       12   Q.      Before you were hired by the lawyers for

       13   plaintiffs in litigation, you had never even heard of

       14   the Blount method.        Correct?

       15   A.      That is correct.

       16   Q.      And you spoke a little bit this morning about

       17   that Blount method.         The truth of the matter is,

       18   Dr. Longo, the Blount method cannot detect chrysotile.

       19   Correct?

       20   A.      No, ma'am, no heavy liquid density method that's

       21   being used now in the ISO method for talc can detect

       22   chrysotile.

       23   Q.      Counsel had up on the screen six minerals that

       24   are asbestos, and chrysotile is one of them.               Right?

       25   A.      That is a regulated asbestos, yes.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 114 of 276 PageID:
                                  104708
                                  Longo - Cross/Ms. Brown

                                                                               548

        1   Q.       This Blount method at this time can't pick up

        2   that type.      Right?

        3   A.       Not at that heavy density liquid separation, no.

        4   Q.       That's part of the method.         Right?

        5   A.       Correct.

        6   Q.       This Blount method also can't pick up

        7   anthophyllite if it doesn't have a lot of iron.

        8   Right?

        9   A.       That is correct.

       10   Q.       So two of the six types of asbestos the Blount

       11   method cannot detect?

       12   A.       No, that's a little bit different.           It can't

       13   detect chrysotile but it is detecting anthophyllite.

       14   It seems, though, most of the anthophyllite we're

       15   looking at has heavy iron.          So it definitely finds

       16   anthophyllite, but only anthophyllite that has iron.

       17   Q.       Dr. Longo, in addition to not being able to find

       18   chrysotile, your heavy liquid density separation

       19   method can also miss anthophyllite if it is not the

       20   heavy iron anthophyllite.          Correct?

       21   A.       I agree with that.

       22   Q.       And as a result you know no regulatory agency

       23   has ever adopted the Blount method.             Correct?

       24   A.       I believe that's correct.

       25   Q.       And so if we can go to slide 33, the three
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 115 of 276 PageID:
                                  104709
                                  Longo - Cross/Ms. Brown

                                                                               549

        1   methods you used, Dr. Longo, in testing the MDL

        2   samples were ISO TEM.          Correct?

        3   A.       Yes and no.       Certainly, for the methodology for

        4   the morphology, but it was more based on the EPA

        5   AHERA.

        6   Q.       You used the ISO TEM protocol to test and you

        7   used different counting rules.             Correct?

        8   A.       We used the ISO protocol, the ISO 22262-1 and

        9   22262-2 for the ISO analysis, but the other standard

       10   methods for the methodology.             That's true.

       11   Q.       We're going to talk about the -- you used ISO

       12   both for the regular old PLM testing.             Right?

       13   A.       Yes.

       14   Q.       And you used ISO for the heavy density

       15   concentration TEM testing.          Right?

       16   A.       Correct.

       17   Q.       And you used Blount plus PLM.          Correct?

       18   A.       Correct.

       19   Q.       And those are the methods you used for these

       20   samples.        Correct?

       21   A.       Correct.

       22   Q.       And before the MDL, you had issued a report a

       23   couple of years ago.          Correct?

       24   A.       Yes.

       25   Q.       And we're not going to talk a lot about that
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 116 of 276 PageID:
                                  104710
                                  Longo - Cross/Ms. Brown

                                                                               550

        1   report.     By and large, what you tested there were

        2   samples that the plaintiffs' lawyers had purchased off

        3   of eBay.     Right?

        4   A.      I would say 60, 70 percent.          The other samples

        5   came from actual plaintiffs who had saved their

        6   containers of Johnson & Johnson Shower To Shower.

        7   Q.      And you spent about two years in courts around

        8   the country talking about that testing from that

        9   original report.        Correct?

       10   A.      Until this one came out, yes.

       11   Q.      But the method you used in that original report

       12   is different than the method you used for the MDL

       13   samples.     Correct?

       14   A.      Correct.

       15   Q.      You used for the original eBay report something

       16   you called "modified Blount plus TEM."             Correct?

       17   A.      Yes, but the modified Blount for the sample

       18   preparation which had some slight changes in the heavy

       19   density liquid and then the regulated standard methods

       20   for identifying the asbestos was the same.

       21   Q.      And none of these methods have been adopted by a

       22   government regulatory agency.           Right?

       23   A.      I'm sorry.

       24              MR. BLOCK:     Assumes facts not in evidence as

       25   to whether there is a government adopted test for
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 117 of 276 PageID:
                                  104711
                                  Longo - Cross/Ms. Brown

                                                                               551

        1   talc.     Objection.     Assumes facts not in evidence.

        2              MS. BROWN:     I can rephrase, your Honor.

        3              THE COURT:     Okay.

        4   BY MS. BROWN:

        5   Q.       No government has approved any one of these

        6   methods for testing cosmetic talc for asbestos.

        7   Right?

        8   A.       I'm not aware of the FDA having this method.

        9   The Environmental Protection Agency has gravimetric

       10   methods for testing for asbestos, not heavy liquid

       11   density, but concentrations methods by TEM, and, of

       12   course, the morphology rules and identification have

       13   been adopted by federal agencies because of the TEM

       14   analysis.     It is really working around just the sample

       15   preparation.

       16   Q.       I want to be real specific with my question so I

       17   make sure you understand.

       18              No government regulatory agency has adopted

       19   either ISO 22262 or the Blount method.             Correct?

       20   A.       That's correct.

       21   Q.       And you were not using any of these methods

       22   prior to being hired as an expert witness in

       23   litigation.      Correct?

       24   A.       Not the sample preparation portions, no.

       25   Q.       Dr. Longo, you mentioned this morning --
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 118 of 276 PageID:
                                  104712
                                  Longo - Cross/Ms. Brown

                                                                               552

        1              MS. BROWN:     If I could have the ELMO, please.

        2   Q.      Dr. Longo, counsel had this slide up earlier

        3   today talking about your credentials.             Do you remember

        4   that?

        5   A.      I do.

        6   Q.      And you had some questions about some of this

        7   CDC, NASA, state, municipality work.             Do you remember

        8   that?

        9   A.      Yes.

       10   Q.      The truth, though, Dr. Longo, is that none of

       11   that work had anything to do with cosmetic talc.

       12   Correct?

       13   A.      That is correct.

       14   Q.      And you have never published any papers relating

       15   to talc.       Correct?

       16   A.      That is correct.

       17   Q.      And none of your opinions regarding the work

       18   that you have done in this case have been submitted

       19   for peer review publication in the scientific

       20   literature.       Correct?

       21   A.      That is correct.

       22   Q.      No government agency has asked you to test

       23   talcum powder.       True?

       24   A.      That is true.

       25   Q.      Now, you mentioned this morning, referring to
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 119 of 276 PageID:
                                  104713
                                  Longo - Cross/Ms. Brown

                                                                                 553

        1   this slide, that your shop has an FDA lab number.                   Do

        2   you remember that?

        3   A.      Yes.

        4   Q.      The FDA, though, has tested cosmetic talc for

        5   asbestos.       Correct?

        6   A.      Yes, sent out to a contract lab.

        7   Q.      And you were not asked to test cosmetic talc for

        8   the FDA.       Correct?

        9   A.      No, we didn't bid on the project.

       10   Q.      And the company that did the testing for the FDA

       11   did not use a heavy density liquid separation

       12   preparation?

       13   A.      No, they didn't, and that's one of the problems

       14   with their testing.

       15   Q.      And you had a document up here referencing the

       16   FDA's testing on a Claire's eye shadow product.                Do

       17   you remember that?

       18   A.      Yes.

       19   Q.      That's testing the FDA has done as recently as a

       20   few months ago.       Correct?

       21   A.      Correct.

       22   Q.      And you know that in connection with that

       23   testing, the FDA commented on the testing that it had

       24   done on cosmetic talc back in 2009 and 2010.               Correct?

       25   A.      Correct.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 120 of 276 PageID:
                                  104714
                                  Longo - Cross/Ms. Brown

                                                                               554

        1   Q.       And you know the FDA referred to the testing it

        2   did in 2009 and 2010 as using the most sensitive

        3   techniques available; don't you, Dr. Longo?

        4   A.       They stated that but it is wrong.

        5   Q.       The truth of the matter is, Dr. Longo, that

        6   people have been testing cosmetic talc for the

        7   presence of asbestos for decades.             Correct?

        8   A.       That is correct.

        9   Q.       And since you were hired as an expert witness in

       10   litigation on behalf of the plaintiffs' lawyers, you

       11   had been asked repeatedly in courtrooms around the

       12   country when it was that you first started testing

       13   cosmetic talc.       Right?

       14   A.       That's correct.

       15   Q.       And as recently as April of this year in court

       16   in front of a jury you testified for the first time --

       17   you testified that the first time you started testing

       18   cosmetic talc was about two to three years ago.

       19   Right?

       20   A.       That's correct.

       21   Q.       And the fact of the matter is, is that we now

       22   know that that is not true.          Right?

       23   A.       Well, the testimony was true.          But it looks like

       24   that I had given some testimony some years ago that we

       25   had analyzed some cosmetic talc.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 121 of 276 PageID:
                                  104715
                                  Longo - Cross/Ms. Brown

                                                                               555

        1   Q.      I want to talk a little bit about that.             You

        2   have testified on behalf of plaintiffs in hundreds of

        3   cases where they are bringing a lawsuit against a

        4   company that purposefully added asbestos to a product.

        5   Correct?

        6   A.      Correct.

        7   Q.      And you have given in connection with that

        8   expert witness work, Dr. Longo; you have given

        9   hundreds if not thousands of depositions and trial

       10   testimony.      Correct?

       11   A.      That is correct.

       12   Q.      And one of the things you found that you were

       13   often asked probably by defense lawyers in those

       14   situations was about potential alternative exposures

       15   that the plaintiffs may have had to asbestos.               Right?

       16   A.      That is correct.

       17   Q.      So back in 2002 and 2003, when you were

       18   testifying on behalf of plaintiffs' lawyers suing

       19   other companies that potentially put asbestos in their

       20   product, you testified about cosmetic talc.               Right?

       21   A.      It looks like on two occasions.

       22   Q.      And what you testified -- this was in the

       23   context of defense lawyers asking you questions if a

       24   plaintiff could have been exposed to asbestos from

       25   cosmetic talc.       Right?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 122 of 276 PageID:
                                  104716
                                  Longo - Cross/Ms. Brown

                                                                               556

        1   A.       It looks that way, yes.

        2   Q.       And what you swore under oath back then was that

        3   you and your lab MAS had done studies on the asbestos

        4   content of talc.         Right?

        5   A.       Yes.

        6   Q.       What you testified to is those studies had

        7   included studying finished cosmetic talc products.

        8   Right?

        9   A.       I think it was just cosmetic talc.

       10   Q.       Talc that was used in cosmetics.          Correct?

       11   A.       Yes, ma'am.

       12   Q.       You remember that testimony?

       13   A.       Well, I still don't remember the testimony.

       14   I've been shown it.

       15   Q.       And what you said back then, Dr. Longo, when you

       16   were testifying against companies that made products

       17   like brakes and gaskets that had asbestos in it, you

       18   swore under oath that you had never found any asbestos

       19   minerals in any talc used for cosmetic purposes.

       20   Right?

       21   A.       That's what I have been shown, yes.

       22   Q.       And in fact, Dr. Longo, you were specifically

       23   asked whether talc that was used on babies had

       24   asbestos.       Right?

       25   A.       Yes, that's the one question.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 123 of 276 PageID:
                                  104717
                                  Longo - Cross/Ms. Brown

                                                                               557

        1   Q.      And you said you had looked into it, that your

        2   lab MAS had studied it, that you had looked into talc

        3   that was used on babies, and you had not found any

        4   asbestos.     Right?

        5   A.      That's what I stated.

        6   Q.      And, in fact, what you said is that you had

        7   looked for tremolite and anthophyllite, the two types

        8   of asbestos we saw up on the screen today.              Right?

        9   A.      I don't recall any of it.         If that's what it

       10   states, that's what I stated those years ago.

       11              MS. BROWN:     Permission to read, your Honor.

       12              Could we have in the testimony binder Longo

       13   561, which is a deposition Manbodh from May 28, 2002,

       14   at page 106, lines 11 to 19:

       15              "QUESTION:     What other exposures, household

       16   contacts would people have other than those that

       17   you've mentioned?

       18              "ANSWER:     Usually, that's it.

       19              "QUESTION:     Talcum powder that was used on

       20   babies, did some of that contain asbestos?

       21              "ANSWER:     We've looked.     We have not found it.

       22              "QUESTION:     You are not aware of any?

       23              "ANSWER:     I'm not aware of us ever proving

       24   that talcum powder had tremolite or anthophyllite."

       25              That was your testimony, correct, Dr. Longo?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 124 of 276 PageID:
                                  104718
                                  Longo - Cross/Ms. Brown

                                                                               558

        1   A.       That's what it states, yes.

        2   Q.       And the truth of the matter is, Dr. Longo, back

        3   in 2002 you said that the claims that cosmetic talc

        4   could have asbestos were an urban legend in your

        5   field.     Isn't that right?

        6   A.       That's what the testimony says.

        7   Q.       And you know what an urban legend is, don't you,

        8   Dr. Longo?

        9   A.       Yes, I do.

       10   Q.       And the first time I asked you that, you told me

       11   an urban legend was somebody who is in an urban

       12   environment has a legend.          Do you remember that?

       13   A.       I do.   I was kind of shocked what is this.

       14   Q.       You know now what an urban legend is.            Right?

       15   A.       Yes, ma'am.     We discussed it at that trial, and

       16   I agree with you.

       17   Q.       It is a myth; isn't it?

       18   A.       Yes, it is.

       19   Q.       A fictional story someone is trying to portray

       20   as true.     Correct?

       21   A.       That's what an urban legend would mean in that

       22   context.

       23   Q.       I want to talk a little bit, Dr. Longo, about

       24   the nature of your findings here and the nature of

       25   your opinions.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 125 of 276 PageID:
                                  104719
                                  Longo - Cross/Ms. Brown

                                                                                559

        1              So to be clear, you are not giving any

        2   opinions here about health effects.             Correct?

        3   A.       That is correct.

        4   Q.       You are not testifying about any alleged health

        5   effects from fibrous talc.          Correct?

        6   A.       That's correct.

        7   Q.       Or cleavage fragments or what you have

        8   identified as regulated asbestos, none of that.

        9   Right?

       10   A.       That is correct.

       11   Q.       And let's talk a little bit about the percentage

       12   of asbestos that the folks working at your shop have

       13   claimed to find here.         If we could look at the

       14   overview slide of the findings.

       15              The amount of asbestos that your analysts

       16   claim to have found in Johnson & Johnson products is

       17   well below 1 percent.         Correct?

       18   A.       That is correct.

       19   Q.       And so here are your MDL findings, and they

       20   range in number.       For example, we highlighted here the

       21   highest concentration that your folks claim to have

       22   found in a 1991 bottle is .0092 percent.              Do you see

       23   that?

       24   A.       I do.

       25   Q.       That is 9.2 thousandths of a percent.             Right?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 126 of 276 PageID:
                                  104720
                                  Longo - Cross/Ms. Brown

                                                                               560

        1   A.       That is correct.

        2   Q.       And the lowest concentration, in fact, that your

        3   folks claim to have found in a finished product is

        4   .000033 percent.        Right?

        5   A.       Correct.

        6   Q.       If we could go to the next slide with those two.

        7   And that's 3.3 millionths of a percent.              Correct?

        8   A.       Yes.

        9   Q.       And you, Dr. Longo, yourself have described

       10   levels like that as ultra trace?

       11   A.       Correct.

       12   Q.       And in many of the MDL samples your analysts

       13   didn't detect any asbestos at all.            Correct?

       14   A.       Let's see.     There was 31 percent non-detect.

       15   Q.       So there were bottles from Vermont where your

       16   analysts detected no asbestos.           Correct?

       17   A.       Correct.     Bottles from Italy that were at

       18   non-detect.

       19   Q.       And what you state in your report, Doctor, is

       20   that you were of the opinion that individuals who used

       21   Johnson & Johnson talcum powder products in the past

       22   would have more likely than not been exposed to

       23   significant airborne levels of both regulated

       24   amphibole asbestos and fibrous asbestiform talc.

       25   Right?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 127 of 276 PageID:
                                  104721
                                  Longo - Cross/Ms. Brown

                                                                               561

        1   A.       That's correct.

        2   Q.       So it is your opinion that individuals who used

        3   this product have a significant exposure.              Correct?

        4   A.       Yes.

        5   Q.       But you haven't done in this MDL an exposure

        6   analysis.       Correct?

        7   A.       Not with these samples, no.

        8   Q.       Meaning you have not calculated, Dr. Longo,

        9   whether or not it is even possible for those ultra,

       10   ultra trace levels that we just looked at to make it

       11   out of a bottle and into a human being who is using

       12   that product as a consumer.          Correct?

       13   A.       We haven't done that study.         If it is in the

       14   bottle, and even though those, quote, ultra, trace

       15   concentrations are still very significant, it is going

       16   to get out of the bottle, will get up in the air, and

       17   be in the breathing zone.

       18              THE COURT:      How do you use the term

       19   "significance"?

       20              THE WITNESS:      I term it as, can we measure it?

       21   So it is 10 to 20 times above background.              In this

       22   case, there is very little to no background involving

       23   tremolite and anthophyllite.           It is not on a health

       24   basis.     It is, is there an exposure?

       25              MS. BROWN:      May I follow up on that, your
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 128 of 276 PageID:
                                  104722
                                  Longo - Cross/Ms. Brown

                                                                               562

        1   Honor?

        2              THE COURT:     Yes.

        3   BY MS. BROWN:

        4   Q.       You just said 10 to 20 times above background.

        5   The fact of the matter here, as it relates to the MDL

        6   samples, you haven't measured or calculated anything

        7   at all?

        8   A.       Not with the MDL samples.

        9   Q.       And it is not that your facility at MAS doesn't

       10   know how to do an exposure simulation, Right?

       11   A.       Right.   We have done those, not with the MDL

       12   samples.

       13              THE COURT:     What was your opinion based on; it

       14   was significant in the MDL?

       15              THE WITNESS:     That it is significant in that

       16   they would have had an exposure that more than half of

       17   the samples that we measured were positive for

       18   asbestos.     We have done exposure calculations in the

       19   past with Johnson & Johnson in which we have

       20   calculated these exposures with Johnson & Johnson

       21   products and made a measurement.

       22              THE COURT:     How about these samples that you

       23   were given?

       24              THE WITNESS:     No, ma'am.

       25              THE COURT:     You may proceed.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 129 of 276 PageID:
                                  104723
                                  Longo - Cross/Ms. Brown

                                                                               563

        1   BY MS. BROWN:

        2   Q.       In fact, though, Dr. Longo, even though you have

        3   done no study to quantify whether or not an individual

        4   using any of the samples in the MDL would have any

        5   exposure, you do know that by using any of the samples

        6   in the MDL, an individual would not have an exposure

        7   greater than OSHA's permissible exposure limit for an

        8   eight-hour average.        Correct?

        9   A.       That is correct.

       10   Q.       And just to orient us on that, OSHA regulates

       11   the amount of asbestos that workers can be exposed to

       12   in something called a Permissible Exposure Limit.                You

       13   are familiar with that.         Right?

       14   A.       Yes, I'm familiar for an industrial site and a

       15   working site.       OSHA doesn't regulate in residential

       16   homes especially infants and children that would have

       17   the potential to be exposed at some point.

       18   Q.       And the OSHA PEL limit is .1 fibers per c.c.,

       19   right?

       20   A.       Yes.

       21   Q.       And you know that they haven't done a specific

       22   calculation, any consumer exposure for an eight-hour

       23   time-weighted average would be less than the OSHA PEL.

       24   Correct?

       25   A.       That is correct.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 130 of 276 PageID:
                                  104724
                                  Longo - Cross/Ms. Brown

                                                                               564

        1   Q.      And you have no reason, Dr. Longo, because you

        2   haven't done the calculation, to dispute the findings

        3   of defense expert Dr. Nadia Moore as it relates to

        4   exposure levels.       Correct?

        5   A.      I haven't seen that report.

        6   Q.      Well, the asbestos briefing was listed as a

        7   supplemental item that you reviewed and relied on.

        8   Did that make it to you?

        9   A.      It made it to me but I haven't reviewed the

       10   whole report, no.

       11   Q.      Fair enough.      Dr. Moore's report, for the Court,

       12   at page 43, indicates, for example, that the annual

       13   average exposure to asbestos fibers from ambient air

       14   is more than three times higher than the alleged

       15   exposure from talc.

       16              You, for example, have not done any study to

       17   dispute that?

       18   A.      I haven't done the study, but you can't have an

       19   ambient level and then have an additional exposure and

       20   not add to that.       That doesn't make a lot of sense to

       21   me.    I have seen that in the past many times.             If you

       22   say there is an ambient level, any additional exposure

       23   is adding to that ambient level.            You can't have an

       24   exposure lower than the ambient level if you are

       25   saying there is asbestos there.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 131 of 276 PageID:
                                  104725
                                  Longo - Cross/Ms. Brown

                                                                               565

        1   Q.       And you have not done any calculations as it

        2   relates to the MDL samples on how, if at all, if a

        3   consumer's exposure would relate to any other exposure

        4   limits.     Correct?

        5   A.       In dealing with the MDL samples only, you are

        6   correct.

        7   Q.       What you have done, though, Doctor, in the past

        8   is testified about whether a person could be exposed

        9   to asbestos from a product that only contained a trace

       10   level of asbestos.        Right?

       11   A.       That is correct.

       12   Q.       And you and I talked about that some a couple of

       13   months ago in front of a jury in South Carolina.

       14   Right?

       15   A.       Yes, ma'am.

       16   Q.       And what you testified to was that something

       17   called thin set cement, is a very dusty product.

       18   Right?

       19   A.       During the mixing, that's correct.

       20   Q.       Because what happens with this product is that

       21   if you got to take the cement and add water to it and

       22   mix it up.      Right?

       23   A.       Yes.

       24   Q.       And during the process of doing that, the person

       25   doing the mixing, and everybody else around them,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 132 of 276 PageID:
                                  104726
                                  Longo - Cross/Ms. Brown

                                                                               566

        1   could inhale a number of fibers.            Right?

        2   A.      That's correct.

        3   Q.      And you have given testimony in the past in a

        4   case involving thin set cement, that contained

        5   1 percent asbestos.        Right?

        6   A.      Yes.    I thought it was trace.

        7   Q.      Well, 1 percent is trace and less than

        8   1 percent, Dr. Longo, less than .1 percent, according

        9   to you, is ultra trace.         Right?

       10   A.      Well, the term for ultra trace is five zeros.

       11   For me, trace is below 1 percent.

       12   Q.      And so you testified in a case regarding the

       13   thin set cement product that contained less than

       14   1 percent asbestos.        Right?

       15   A.      That's correct.

       16   Q.      And the question that was posed to you was

       17   whether a person who was mixing up that cement 20

       18   times a day for 40 years would have a significant

       19   exposure to asbestos.         Right?

       20   A.      That is correct.

       21   Q.      And your testimony under oath in that case was

       22   that because the product only contained 1 percent

       23   asbestos --

       24   A.      I thought there was less than 1 percent, trace

       25   amounts.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 133 of 276 PageID:
                                  104727
                                  Longo - Cross/Ms. Brown

                                                                                567

        1   Q.      Less than 1 percent, the individual would not

        2   have a significant exposure.           Right?

        3   A.      I think I said it a little differently.             If you

        4   don't mind, we can read it.

        5   Q.      Sure.

        6              MS. BROWN:     Your Honor.

        7   Q.      We're looking at your testimony, Longo 555.              It

        8   is a deposition you gave April 29, 1997, Sorise

        9   deposition.

       10   A.      What was the number?

       11   Q.      Longo 555, page 159, lines 10 to 23, and you

       12   were asked this question:

       13              "QUESTION:     Let me ask you to assume that

       14   someone for a period of around 40 years, that that

       15   person either mixed thin set cement between 1 and 20

       16   times a day, and they did this for 40 years.               Do you

       17   have an opinion at all regarding the nature or extent

       18   of that exposure to asbestos?"

       19              There was an objection.        Your answer?

       20              "ANSWER:     Since it is thin set cement that has

       21   only trace levels of asbestos chrysotile in it, I

       22   don't believe that would be very large exposure at

       23   all."

       24              That was your testimony.         Correct?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 134 of 276 PageID:
                                  104728
                                  Longo - Cross/Ms. Brown

                                                                               568

        1   Q.      Dr. Longo, I want to talk a little bit about

        2   what is and what is not asbestos.

        3              And if we could look at slide 1, please.

        4              Dr. Longo, you have seen this or a similar

        5   slide before.       Correct?

        6   A.      I have.

        7   Q.      To start, we can agree that not all amphiboles

        8   is asbestos?

        9   A.      Yes.

       10   Q.      Amphibole minerals occur in both the asbestiform

       11   and non-asbestiform habits.          Correct?

       12   A.      That's correct.

       13   Q.      And so, for example, there are two kinds of

       14   tremolite: one that is asbestos and one that is not.

       15   Correct?

       16   A.      No.    You can argue over the asbestiform.            If it

       17   meets the standard methodology that we use to identify

       18   asbestos, it is regulated asbestos.

       19              MS. BROWN:     Permission to read, your Honor?

       20              THE COURT:     Yes.

       21   Q.      Longo 521, October 25th, 2017, Herford trial

       22   testimony at page 1377 lines 2 through 5:

       23              Again, this is the October 25th, 2007, Herford

       24   trial testimony at page 1377, lines 2 to 5:

       25              MS. BROWN:     We'll go back to that.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 135 of 276 PageID:
                                  104729
                                  Longo - Cross/Ms. Brown

                                                                               569

        1              THE COURT:     You can just read it.

        2              MS. BROWN:     It is going up now.

        3   Q.       You were asked, Dr. Longo, during this Herford

        4   trial:

        5              "QUESTION:     Okay.    Now, you will agree there

        6   are two kinds of tremolite: one that is asbestos and

        7   one that isn't.       Right?

        8              "ANSWER:     I would agree."

        9              Correct?

       10   A.       That's correct.       If that's the question you

       11   asked me, I apologize.          I misunderstood.

       12   Q.       The word tremolite, Dr. Longo, does not

       13   automatically mean asbestos.           Correct?

       14   A.       That's correct.

       15   Q.       A cleavage fragment is not asbestos.           Correct?

       16   A.       That is correct, if it is a true cleavage

       17   fragment it is not asbestos.

       18   Q.       A cleavage fragment is a crushed up piece of

       19   non-asbestiform rock.          Correct?

       20   A.       That is correct.

       21   Q.       Now, I want to talk, Dr. Longo, you had some

       22   slides this morning relating to the same topic that

       23   I'm talking about here, what is and what is not

       24   asbestos, and I want to ask you some questions about

       25   those, if I could just switch over to the ELMO.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 136 of 276 PageID:
                                  104730
                                  Longo - Cross/Ms. Brown

                                                                               570

        1              This was one of the slides that counsel showed

        2   you this morning.        Do you recall talking about this

        3   slide?

        4   A.       Yes.

        5   Q.       And you had some questions and answers regarding

        6   what an asbestiform mineral is from the McCrone

        7   Particle Atlas.       Correct?

        8   A.       Yes.

        9   Q.       And the very next slide you were shown was this

       10   one from the EPA AHERA regulation.            Do you see that?

       11   A.       I do.

       12   Q.       And this is AHERA's definition of a fiber.

       13   Correct?

       14   A.       That is correct.

       15   Q.       But you know, of course, that AHERA, the

       16   regulation, defines asbestos.           Right?

       17   A.       Correct.

       18   Q.       And you didn't put that definition above.              So I

       19   want to show it, if we could go to slide No. 4,

       20   please.

       21              AHERA defines asbestos as the asbestiform

       22   varieties of chrysotile, crocidolite, amosite,

       23   anthophyllite tremolite and actinolite.              Correct?

       24   A.       That's correct.

       25   Q.       And AHERA also defines asbestiform?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 137 of 276 PageID:
                                  104731
                                  Longo - Cross/Ms. Brown

                                                                               571

        1   A.       Correct.

        2   Q.       And AHERA makes a distinction between

        3   asbestiform and non-asbestiform minerals.              Correct?

        4   A.       That's what AHERA states.        That's not true;

        5   that's a general definition for asbestos-added

        6   products.

        7   Q.       Let's look at the AHERA table at Longo 516 AHERA

        8   at page 80, please.

        9              You know, Dr. Longo, that in fact all of the

       10   regulatory authorities including those on which you

       11   rely in this case have a definition of asbestos.

       12   Right?

       13   A.       Asbestiform.

       14   Q.       Well, we're going to look at the definition of

       15   asbestos.        But let's talk quickly about AHERA's table

       16   here, the asbestos minerals and their non-asbestiform

       17   analogs.     Do you see that?

       18   A.       I do.

       19   Q.       And AHERA makes the distinction between

       20   asbestiform minerals and non-asbestos minerals.

       21   Correct?

       22   A.       That is correct.

       23   Q.       And just going backwards in the outline here,

       24   OSHA is another health-based organization you are

       25   familiar with.        Right, Doctor?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 138 of 276 PageID:
                                  104732
                                  Longo - Cross/Ms. Brown

                                                                               572

        1   A.      I am.

        2   Q.      And you know OSHA also defines asbestos.

        3   Correct?

        4   A.      It does.

        5   Q.      And what OSHA defines asbestos as is including

        6   chrysotile, amosite, crocidolite, tremolite asbestos,

        7   anthophyllite asbestos and actinolite asbestos.

        8   Correct?

        9   A.      That is correct.

       10   Q.      And what OSHA says, if we could go to slide 3,

       11   please, is that for purposes of this regulation, the

       12   mineral must be one of the six minerals covered and

       13   must be in the asbestos growth habit.             Correct?

       14   A.      Correct.

       15   Q.      And you know, Dr. Longo, that OSHA in particular

       16   changed the definition of asbestos in 1992

       17   specifically to exclude the non-asbestiform minerals

       18   from its definition.        Correct?

       19   A.      That's what they stated.

       20   Q.      And in addition to OSHA and EPA, you know ISO,

       21   the regulation you rely in part in this case, it also

       22   has a definition of asbestos; does it not?

       23   A.      It does.

       24   Q.      And if we could look at slide 6, we'll look at

       25   how OSHA defines asbestos.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 139 of 276 PageID:
                                  104733
                                  Longo - Cross/Ms. Brown

                                                                               573

        1              THE COURT:     ISO.    You said "OSHA."

        2   Q.      ISO's definition of amphibole asbestos is

        3   "amphibole in an asbestiform habit."             Correct?

        4   A.      Correct.

        5   Q.      Now, I want to talk a little bit, then,

        6   Dr. Longo, about the definition of asbestos that you

        7   employed in your report.          Okay?

        8   A.      Using the standard methodology, that is correct.

        9   Q.      So for purposes of your report, Dr. Longo, you

       10   have used a definition of a counting rule.              Correct?

       11   A.      Well, it is the methodology for determining the

       12   morphology.      So it gives you the dimensions of what

       13   asbestos is.

       14   Q.      And, so, when you state, for example, in your

       15   report here, your February 1st, 2019, MDL report, that

       16   "amphibole fibers or bundles with substantially

       17   parallel sides and an aspect ratio of 5-to-1 or

       18   greater and at least .5 microns in length were counted

       19   as regulated asbestos fibers and bundles per standard

       20   TEM counting rules."

       21              Correct?

       22   A.      Correct.

       23   Q.      And those were some of the counting rules that

       24   you described this morning, correct?

       25   A.      That is correct.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 140 of 276 PageID:
                                  104734
                                  Longo - Cross/Ms. Brown

                                                                               574

        1   Q.      If we could just go back to the ELMO for a

        2   second.     This was AHERA's definition of a fiber that

        3   you pointed to this morning.           Correct?

        4   A.      Correct.

        5   Q.      And you used the AHERA talcum powder counting

        6   rules as part of your report here.            Correct?

        7   A.      For the morphology determination, yes.

        8   Q.      But, Dr. Longo, when you crush up a

        9   non-asbestiform rock, it can shatter into long and

       10   thin pieces.       Correct?

       11   A.      Sometimes, yes.

       12   Q.      And those long, thin cleavage fragments can

       13   actually resemble asbestos fibers.            Correct?

       14   A.      That can happen.

       15   Q.      In fact, what can happen is that

       16   non-asbestiform, the non-asbestiform version of these

       17   minerals, when it is crushed up, it can generate

       18   particles that have a minimum length greater than or

       19   equal to .5 microns, an aspect ratio of 5-to-1, and

       20   substantially parallel sides.           Right?

       21   A.      There is a slight chance of that but the

       22   probability is not too high.           But, certainly, it might

       23   happen.

       24   Q.      Well, Dr. Longo, in fact, the ISO standard on

       25   which you rely says that, generally, when you crush up
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 141 of 276 PageID:
                                  104735
                                  Longo - Cross/Ms. Brown

                                                                               575

        1   the non-asbestiform rock, it is going to cleave in

        2   elongated fragments that conform to the counting rules

        3   definition of a fiber.         Right?

        4   A.       It does say that, but you have to look at the

        5   totality of what you are analyzing here.              If you look

        6   at the Blount chart, if you look at the Campbell

        7   chart, if you look at what happens to talc, tremolite

        8   and anthophyllite, the overwhelming majority of these

        9   cleavage fragments are less than 3-to-1 aspect ratio

       10   as compared to the ones they say are longer, and what

       11   they compare to tremolite asbestos.             I understand your

       12   point.     But it is not affecting the analysis of what

       13   regulated asbestos is.

       14   Q.       You said a lot, and we're going to talk about

       15   cleavage fragments.        You said the overwhelming

       16   majority of these fragments are less than 3-to-1.                Did

       17   I hear you right?

       18   A.       In the Blount and Campbell articles, yes.

       19   Q.       You don't know if the overwhelming majority of

       20   particles in the the MDL samples are less than 3-to-1.

       21   Right?

       22   A.       Well, we didn't count those.         But the

       23   overwhelming majority of the particles we did count

       24   are not cleavage fragments; they are bundles of

       25   fibers.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 142 of 276 PageID:
                                  104736
                                  Longo - Cross/Ms. Brown

                                                                               576

        1   Q.      You did not count in your analysis of the MDL

        2   samples any particles that were less than an aspect

        3   ratio of 3-to-1.       Right?

        4   A.      That is correct, but in previous work where

        5   we've looked at tremolite, anthophyllite, the amount

        6   of 3-to-1, and adding everything that's there, only

        7   moved the needle about one point.

        8   Q.      Dr. Longo, I don't want to get involved in other

        9   testing you have done.          I want to talk about what you

       10   did in the MDL.       And just to close the loop on this,

       11   in the MDL you didn't count or record or document or

       12   give us any information that would show that you

       13   quantified the number of particles that were less than

       14   a 3-to-1 aspect ratio.          Right, sir?

       15   A.      Just speaking about the MDL, that is correct.

       16   Q.      So we could look at slide 11, please.             This

       17   comes from the ISO definition of cleavage fragment,

       18   and this is one of the ISO standards on which you

       19   rely, and defined the cleavage fragment as a fragment

       20   of a crystal that's bounded by cleavage basis.

       21   Correct?

       22   A.      That's correct.

       23   Q.      And the note that the ISO standard on which you

       24   rely has here is that the crushing of non-asbestiform

       25   amphiboles generally yields elongated fragments that
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 143 of 276 PageID:
                                  104737
                                  Longo - Cross/Ms. Brown

                                                                               577

        1   conform to the definition of a fiber but rarely have

        2   aspect ratios exceeding 30-to-1.            Correct?

        3   A.       That's what it states.

        4   Q.       Crushing up -- just because you crush up a

        5   non-asbestiform rock, it can never magically make that

        6   rock a piece of asbestos.          Correct?

        7   A.       If it does not meet the methodology and the

        8   counting rules, no, it cannot be counted as asbestos.

        9   Q.       If you start out with a non-asbestiform rock and

       10   you crush it up, even if it crushes into pieces that

       11   measure up to your definition of a fiber, there is not

       12   some magical transformation that happens that turns

       13   those pieces into asbestos.          Right?

       14   A.       No, there is no magic involved here.           If it

       15   meets the definition, it is a regulated asbestos

       16   fiber.     But, as I've stated, most of the particles we

       17   have counted are bundles which by definition, no

       18   matter what the aspect ratio is, are not cleavage

       19   fragments.

       20   Q.       I have questions about the bundles.

       21              But to clear this out, Dr. Longo, you can't

       22   take pieces of non-asbestos rock, break it up and call

       23   it asbestos.      Correct?

       24   A.       If it is all non-asbestos rock and there is no

       25   asbestos particles in there, that is correct.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 144 of 276 PageID:
                                  104738
                                  Longo - Cross/Ms. Brown

                                                                               578

        1   Q.      But what you have testified to in the past,

        2   Dr. Longo, is that when one of your analysts sees a

        3   non-asbestiform amphibole cleavage fragment, if it has

        4   substantially parallel sides, if it has an aspect

        5   ratio of 5-to-1 or greater and it is at least

        6   .5 micrometers long, the analyst will count that as a

        7   regulated asbestos structure.           Correct?

        8   A.      If the analyst knows it is a cleavage fragment,

        9   in the TEM, or we don't count cleavage fragments in

       10   the PLM, no, you wouldn't count it.             If it meets the

       11   standard methodology for the counting rules by EPA,

       12   10-to-1, they reject it, 5-to-1, it has the chemistry,

       13   it has the right electron diffraction patterns, you

       14   would count that.

       15              MS. BROWN:     Permission to read, your Honor?

       16              THE COURT:     Yes.

       17   BY MS. BROWN:

       18   Q.      From the Longo testimony, binder at tab 511, I

       19   would like to read a question and answer, Dr. Longo,

       20   from your February 26, 2019, Olsen trial testimony at

       21   page 1717, lines 3 to 13:

       22              "QUESTION:     When your firm MAS is analyzing

       23   talc samples, if one of your analysts who is

       24   conducting the test sees a non-asbestiform amphibole

       25   cleavage fragment, it has substantially parallel
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 145 of 276 PageID:
                                  104739
                                  Longo - Cross/Ms. Brown

                                                                               579

        1   sides, if an aspect ratio of 5-to-1 or greater, and is

        2   at least 5.5 micrometers long, the analyst will count

        3   that as an asbestos structure.           True?

        4              "ANSWER:     Meets that definition, that is true.

        5              "QUESTION:     If he finds those things, he will

        6   count it as an asbestos structure.            Correct?

        7              "ANSWER:     As a regulated asbestos in that

        8   population, yes."

        9   A.      No.   It's not that the analyst knew it was a

       10   nonasbestos amphibole cleavage.            It's if that

       11   amphibole cleavage was there and it met the

       12   definition, they would count it. The analyst --

       13   Q.      Dr. Longo, this was your testimony during the

       14   Olsen trial.      Correct?

       15   A.      I see it written there.         I don't see what else

       16   was asked in that.        In TEM that is one of the issues.

       17   An analyst would not count if he knew somehow it met

       18   the definition it was nonasbestos amphibole cleavage

       19   fragment.     No, he would not count that if he knew.

       20              THE COURT:     She put it into the question.          It

       21   says:    If your analyst is conducting the test and sees

       22   a non-asbestiform amphibole cleavage fragment -- it

       23   says it in that question that is what they are they

       24   are seeing.

       25              THE WITNESS:      I see that.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 146 of 276 PageID:
                                  104740
                                  Longo - Cross/Ms. Brown

                                                                               580

        1   Q.       And your answer was:

        2              "Yes, it meets that definition.           And if he

        3   finds it -- see, if he finds those things, a

        4   non-asbestiform amphibole cleavage fragment, he will

        5   count it as an asbestos structure."

        6              And your answer was:

        7              "As a regulated asbestos in that population,

        8   yes."

        9              That was your answer.        Correct?

       10   A.       I would have to see if there is something more

       11   to it, but that is what it states, yes.

       12   Q.       And one of the things you told us, Dr. Longo, is

       13   that where you are identifying individual fibers as

       14   asbestos, you are not trying to make a determination

       15   about whether those minerals grew in the asbestiform

       16   habit?

       17   A.       Or a single fiber without any information,

       18   that's correct.

       19   Q.       But, Dr. Longo, the ISO method on which you rely

       20   in fact says that it is necessary to discriminate

       21   between the asbestiform and non-asbestiform analog of

       22   these minerals; doesn't it?

       23   A.       That's correct.

       24   Q.       Let's take a look if we could at Exhibit A 75,

       25   which is the ISO 22262-2 method that you rely on, and
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 147 of 276 PageID:
                                  104741
                                  Longo - Cross/Ms. Brown

                                                                               581

        1   I'll direct everyone's attention to page 14.

        2              What this method is talking about are

        3   tremolite, actinolite, richerite and winchite.

        4   Correct?

        5   A.       That's correct.

        6   Q.       And what this ISO standard on which you rely

        7   states is that these types of minerals generally occur

        8   as accessory minerals.         Correct?

        9   A.       That's what it states.

       10   Q.       And what this ISO method on which you rely

       11   states is that since the non-asbestiform analogs of

       12   the amphiboles are not generally regulated, it is

       13   necessary to discriminate between the asbestiform and

       14   the non-asbestiform analogs of those minerals.

       15   Correct?

       16   A.       That is correct.

       17   Q.       Nevertheless, Dr. Longo, in making your call,

       18   when your analysts are making the call, what they are

       19   seeing measures up to a counting rule definition of a

       20   fiber.     They are not purporting to determine whether

       21   or not that particle is asbestiform or not.               Right?

       22   A.       The analysts do not make that decision, but they

       23   are asbestiform.       Asbestiform is the sample definition

       24   of that.     It forms like asbestos or fibrous,

       25   especially the bundles.         As pointed out by EPA, when
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 148 of 276 PageID:
                                  104742
                                  Longo - Cross/Ms. Brown

                                                                               582

        1   they look at the counting criteria for the aspect

        2   ratio of 5-to-1 to 10-to-1, that most of the cleavage

        3   fragments in analogs fall below 5-to-1.

        4              Jim Millete pointed out, the best aspect ratio

        5   is 5-to-1 and greater, as pointed out in Blount and

        6   Campbell for --

        7   Q.      Dr. Longo, can you get a little closer to the

        8   microphone.

        9              Let's do this real quick.         Where your analysts

       10   identify individual fibers as asbestiform, they are

       11   not purporting to make any determination as to whether

       12   they grew in the asbestiform habit.             True or not?

       13   A.      The analysts are not making that decision.              The

       14   only decision they are making is that it is fibrous,

       15   which meets the asbestiform definition, and does it

       16   have the morphology as stated by the Environmental

       17   Protection Agency for regulated asbestos.

       18              THE COURT:     Your answer to the question was,

       19   yes, they are not making that decision.              Is that what

       20   I heard?

       21              THE WITNESS:     Yes, ma'am.

       22              THE COURT:     Thank you.

       23   Q.      Let's talk in a little bit detail about the

       24   AHERA regulation on which you rely.             Okay?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 149 of 276 PageID:
                                  104743
                                  Longo - Cross/Ms. Brown

                                                                               583

        1   Q.      You used the AHERA counting rules in this case.

        2   Correct?

        3   A.      That is correct.

        4   Q.      And what AHERA is, it is a regulation that

        5   stands for the Asbestos Hazard Emergency Response Act.

        6   Correct?

        7   A.      That is correct.

        8   Q.      If we could take a look at slide 12, please.

        9              What this regulation is really all about,

       10   Dr. Longo, is when there has been asbestos found in

       11   schools and it's been remediated, this regulation is

       12   concerned about going back in and making sure the

       13   school is safe for kids to go back.             Correct?

       14   A.      Correct.

       15   Q.      So these counting rules that you rely on here

       16   come from a regulation that is aimed at making sure

       17   schools have been rid of asbestos.            Correct?

       18   A.      The air samples are clean enough to allow people

       19   back in, yes.

       20   Q.      But what that means, Dr. Longo, is that before

       21   these regulations even come into play, you've had a

       22   determination that there is asbestos-containing

       23   materials in a school.         Right?

       24   A.      Yes, that's correct.

       25   Q.      And asbestos-containing materials per this
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 150 of 276 PageID:
                                  104744
                                  Longo - Cross/Ms. Brown

                                                                                584

        1   regulation mean more than 1 percent.               Correct?

        2   A.      Correct.

        3   Q.      And so what AHERA contemplates as No. 1, someone

        4   has found more than 1 percent asbestos-containing

        5   material in a school.         True?

        6   A.      Yes, at times.      If they -- only if the schools

        7   or the institute decide that they feel that there is

        8   no asbestos there, they have to test it.                  So for -- so

        9   information to the schools, if they agree there is

       10   asbestos, they don't have to do the testing.                  You are

       11   only required to do the testing to determine asbestos

       12   if you say there is no asbestos.

       13   Q.      First of all, there has been a determination of

       14   an asbestos-containing material.               Correct?

       15   A.      Correct.

       16   Q.      Second, there has been remediation at the

       17   school.     Right?

       18   A.      Correct.

       19   Q.      And then there is testing that's being done to

       20   make sure that the school is safe for kids to go back

       21   in.    Right?

       22   A.      Correct.

       23   Q.      That's the context of these counting rules on

       24   which you rely and which we saw in your PowerPoint

       25   presentation with counsel.            Right?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 151 of 276 PageID:
                                  104745
                                  Longo - Cross/Ms. Brown

                                                                               585

        1   A.       That's correct.

        2   Q.       And so if we look back at the Elmer, for

        3   example, this definition of a fiber comes from that

        4   same regulation we were just looking at.              Right?

        5   A.       Yes.

        6   Q.       A regulation that doesn't even apply until there

        7   has been a determination that there was at least a

        8   1 percent asbestos-containing material in a school.

        9   Right?

       10   A.       Sort of.    It's based on the asbestos-containing

       11   material as well as the same material that has

       12   accessory minerals in it that include things like

       13   tremolite, richerite -- and you have to understand,

       14   even though, say, for W.R. Grace Monokote

       15   Fireproofing, the majority of that material is made up

       16   of Libby Montana vermiculite.           Not only would you be

       17   looking at the chrysotile there, you would be looking

       18   at the accessory minerals tremolite, actinolite, and

       19   that would be part of it.

       20              A lot of these asbestos products like Zonolite

       21   acoustical plastic have a lot of accessory minerals

       22   that are tremolite and actinolite.            So the laboratory

       23   who was analyzing the samples may never have any idea

       24   on what was taken out of the building.             They just

       25   count it the same all the way through.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 152 of 276 PageID:
                                  104746
                                  Longo - Cross/Ms. Brown

                                                                               586

        1   Q.      My question is much simpler than that.             Let's do

        2   it like this or we can read it and put it on the

        3   screen:     The question is:       Before the counting rules

        4   from AHERA ever come into play, you've had an analysis

        5   that has found already in that school

        6   asbestos-containing materials.           Correct?

        7   A.      Maybe.     They have some idea that there is

        8   asbestos there.       If they did the PLM analysis, yes.

        9   Q.      If it has been analyzed, that's correct?

       10   A.      That is a correct statement.

       11   Q.      The answer to my question, if someone has gone

       12   in and analyzed it, there has been a determination

       13   that the school contained asbestos-containing

       14   materials.       Correct?

       15   A.      Correct.

       16   Q.      And that's when the counting rules on which you

       17   rely come into play.        Right?

       18   A.      When you do the TEM analysis for any air sample

       19   that has to do with that, outside, inside, you use the

       20   standard methodology by the EPA to identify asbestos.

       21   Q.      My question was real simple.          That is when the

       22   counting rules on which you rely come into play,

       23   right, Dr. Longo, when you use that protocol, that

       24   standard methodology for any type of air sample

       25   analysis, that would be correct, or any TEM analysis?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 153 of 276 PageID:
                                  104747
                                  Longo - Cross/Ms. Brown

                                                                               587

        1              And, you know, because we just look at the

        2   review of the levels that your analysts are claiming

        3   to find here, the levels of asbestos your analysts

        4   claim to find in Johnson & Johnson's product is

        5   nowhere near 1 percent.         Right?

        6   A.      They are less than 1 percent, that's correct.

        7   Q.      Significantly less than 1 percent.            Right,

        8   Dr. Longo?

        9   A.      Two to three orders of magnitude less.

       10   Q.      3.3 millionths of a percent.          Right, Doctor?

       11   A.      And higher.

       12   Q.      Up to 9.2 thousandth of a percent.            Right?

       13   A.      Hundreds, thousands, three orders of magnitude.

       14   Q.      That's as high as it gets.          Right?

       15   A.      For these samples, that's correct.

       16   Q.      I want to talk a little bit about your visual

       17   TEM that your analysts in this case did.              Okay?

       18   A.      Yes.

       19   Q.      Just to orient us, this TEM methodology, it

       20   cannot tell me the difference when it comes to a

       21   single fiber about whether or not it is asbestiform or

       22   non-asbestiform.       Right?

       23   A.      I think I have agreed in the past, looking at a

       24   single fiber in a vacuum versus looking at a

       25   population from a mine, numerous samples that what you
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 154 of 276 PageID:
                                  104748
                                  Longo - Cross/Ms. Brown

                                                                                588

        1   can say is regulated asbestos.           But without any

        2   additional information, I would not call it

        3   asbestiform or non-asbestiform.

        4   Q.       You have been asked this question before.

        5   Right?

        6   A.       Yes.

        7   Q.       Let's just see if we can agree and move on.

        8              TEM cannot tell you if you identify a single

        9   fiber whether or not it is asbestiform or

       10   non-asbestiform.        Correct?

       11   A.       Correct.     I think I've been asked if it is in a

       12   vacuum with no other information other than saying

       13   it's regulated asbestos it would not say it's

       14   asbestiform or non-asbestiform.

       15              MS. BROWN:     Permission to read, your Honor?

       16              THE COURT:     Yes.

       17              MS. BROWN:     Could I have Longo 666.         This is

       18   your trial testimony from February 20th, 2018, from

       19   the Lanzo trial.        I'll read page 3021, lines 4 to 9:

       20              "QUESTION:     My question to you, Dr. Longo, is

       21   that transmission electron microscopy cannot tell you

       22   if you identify a single fiber whether or not that

       23   particle is asbestiform or non-asbestiform.               Correct?

       24              "ANSWER:     That is correct."

       25              Now, in addition, Dr. Longo, to your testimony
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 155 of 276 PageID:
                                  104749
                                  Longo - Cross/Ms. Brown

                                                                               589

        1   on this score, the ISO TEM method on which you rely

        2   also states that it cannot discriminate between

        3   individual fibers of asbestos and non-asbestos

        4   amphiboles of the same amphibole mineral.              Correct?

        5              MR. BLOCK:     Can you state which ISO standard

        6   you are referring to by number, please.

        7              MS. BROWN:     ISO 13794, 1999, at page 8,

        8   section 1.1.       It is also on the slide.

        9   BY MS. BROWN:

       10   Q.      Dr. Longo, this TEM method on which you rely

       11   states right on its face, does it not, that the TEM

       12   method cannot discriminate between individual fibers

       13   of asbestos and non-asbestos analogs, correct?

       14   A.      That's what that particular method says for the

       15   analysis of TEM samples.

       16   Q.      And that's the method that your analyst used to

       17   analyze cosmetic talc.         Correct?

       18   A.      No.     We used the ISO 13794 for the definition of

       19   fibers.       The ISO 22262-1-2 provides the methodology

       20   and it is the only method out there for cosmetic talc.

       21   Q.      You know, Dr. Longo, because you read it and

       22   rely on it that ISO 22262-2 refers to this method as

       23   indispensable for TEM analysis.           Correct?

       24   A.      Correct.

       25   Q.      Now, while you have agreed that for a single
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 156 of 276 PageID:
                                  104750
                                  Longo - Cross/Ms. Brown

                                                                               590

        1   fiber you cannot distinguish between asbestiform and

        2   non-asbestiform, in your view, Dr. Longo, when your

        3   analyst identifies a bundle, it is by definition

        4   asbestiform.       Correct?

        5   A.      Correct.

        6   Q.      And your original report on the eBay samples was

        7   done using TEM.       Correct?

        8   A.      Correct.

        9   Q.      And we spoke earlier this morning, you used a

       10   modified Blount preparation and paired that with TEM

       11   for your March 2018 report.          Right?

       12   A.      Correct.

       13   Q.      And that report, as we spoke about earlier, was

       14   by and large from eBay samples purchased by the

       15   plaintiffs' lawyers.          Correct?

       16   A.      Correct.

       17   Q.      And that report was the subject of your

       18   testimony around the country for about two years.

       19   Correct?

       20   A.      I think that's correct, yes.

       21   Q.      You are not using that methodology here as it

       22   relates to the MDL samples.          Correct?

       23   A.      No.   It's the same thing.        The ISO 22262-2 heavy

       24   liquid density separation is almost identical to the

       25   Blount separation.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 157 of 276 PageID:
                                  104751
                                  Longo - Cross/Ms. Brown

                                                                               591

        1   Q.      But you know it is not the same at all?

        2   A.      That is not true.       It uses the centrifuge and

        3   the heavy liquid density.          The main difference is it

        4   has a 2.81 density versus the --

        5              THE COURT:     Keep your voice up.

        6              THE WITNESS:     -- has 2.85.      It is very close.

        7   Q.      The method you used for the beginning of your

        8   testimony in this litigation, Dr. Longo, it was

        9   modified from Dr. Blount's paper.            Correct?

       10   A.      Correct.

       11   Q.      And you changed some things in Dr. Blount's

       12   method.     Correct?

       13   A.      Correct.     We changed that from the 2.81 heavy

       14   liquid density, and we went to 2.85, and we used TEM

       15   instead of PLM.

       16   Q.      And you changed how long you spun the

       17   centrifuge.      Correct?

       18   A.      We changed the RPMs and we changed the length of

       19   time.

       20   Q.      And unlike Dr. Blount, she paired her

       21   preparation with PLM in your original report that you

       22   are not using anymore; you paired that with TEM.

       23   Correct?

       24   A.      Yes, ma'am.

       25   Q.      And this modified Blount plus TEM method is not
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 158 of 276 PageID:
                                  104752
                                  Longo - Cross/Ms. Brown

                                                                                592

        1   a method you have used to test the MDL samples.

        2   Correct?

        3   A.      I would disagree because it is the same protocol

        4   that we modified to.        Go over it.      We used 2.85 heavy

        5   liquid density separation in the Blount method.                We

        6   used that in the ISO 22262-2 per as the method.                We

        7   used transmission electron microscopy instead of PLM

        8   in the Blount method.         In the 22262-2 it says you can

        9   use this preparation for PLM, SEM and TEM.

       10   Q.      How long do you spin the samples with the

       11   modified plus TEM?

       12   A.      I believe it was 60 minutes or so.

       13   Q.      How long do you spin the samples in the MDL?

       14   A.      I believe they are the same.

       15   Q.      Let's move on, Dr. Longo.

       16              In your original report you found that

       17   53 percent of the structures that your analysts were

       18   reporting were bundles.         Correct?

       19   A.      Correct.

       20   Q.      And in your MDL report, which now employs the

       21   ISO methodology and -- are I'll rephrase the question.

       22              Now, in your updated MDL report, Dr. Longo,

       23   your analysts are now finding 93 percent bundles.

       24   Correct?

       25   A.      That is correct.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 159 of 276 PageID:
                                  104753
                                  Longo - Cross/Ms. Brown

                                                                               593

        1   Q.       And that is in fact an increase of 40 percent in

        2   the number of bundles that your analysts purported to

        3   find in your original report versus your MDL report.

        4   Correct?

        5   A.       That's correct.       But you are not really

        6   comparing the same thing between the two.

        7   Q.       What I want to compare, Dr. Longo, are some of

        8   the pictures from your original report with some of

        9   the pictures from your MDL report.

       10              So if we could look at Longo at 520 A, this is

       11   an image on the left from your 2017 report where your

       12   analysts concluded that they were looking at a single

       13   fiber.     Correct?

       14   A.       That's correct.

       15   Q.       And the image on the right is from your MDL

       16   report where your analysts concluded they were looking

       17   at a bundle.        Correct?

       18   A.       Correct.

       19   Q.       And to orient us again about this bundle fiber

       20   business, when it's a single fiber, you can't tell if

       21   it is asbestiform or non-asbestiform, but in your

       22   view, when it is a bundle, it is by definition

       23   asbestiform.        Right?

       24   A.       Well, no.     Wait a minute.     When we have a

       25   population of fibers here and not all just 5 to 1 or
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 160 of 276 PageID:
                                  104754
                                  Longo - Cross/Ms. Brown

                                                                               594

        1   greater but 10-to-1,         20 to 1, 30-to-1, and they are

        2   coming out of a population in a particular mine and a

        3   particular container, they meet the definition of

        4   asbestiform because asbestiform definition is fibrous-

        5   like asbestos.       So we are not dealing with every time

        6   you see a single fiber that meets the standard

        7   methodology that you have a population of them in a

        8   population of bundles that's asbestiform.

        9   Q.      Dr. Longo, in your opinion a bundle is by

       10   definition asbestos.         True?

       11   A.      Asbestiform, a single fiber is asbestos if it

       12   meets the definition.

       13   Q.      In your opinion, a bundle is by definition

       14   asbestiform.      Correct?

       15   A.      Yes.

       16   Q.      And in your original report the picture on the

       17   left shows a call by your analyst that it is a single

       18   fiber, and the picture on the right shows a call it is

       19   a bundle.      Correct?

       20   A.      Yes.

       21   Q.      The next one, this is a picture on the left from

       22   your 2017 report where your analyst at MAS made the

       23   call it was a single fiber.          True?

       24   A.      That is true.

       25   Q.      And we have a picture on the right where your
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 161 of 276 PageID:
                                  104755
                                  Longo - Cross/Ms. Brown

                                                                               595

        1   analyst made a call it was a bundle.             Correct?

        2   A.       That is correct.

        3   Q.       One more, Dr. Longo, comparison from the two

        4   reports.        We have a picture on the left here from the

        5   2017 report where your analysts concluded this was a

        6   single fiber, and a picture from the right where the

        7   call was made that it was in fact a bundle.               Correct?

        8   A.       That is correct.

        9   Q.       And the truth is, Dr. Longo, when it comes to

       10   the determination about whether something is a single

       11   fiber or a bundle, you rely on your analysts to

       12   correctly distinguish between a single fiber and a

       13   bundle.     Correct?

       14   A.       That is correct.

       15   Q.       And this determination is it a fiber or a bundle

       16   is not something the microscope automatically does.

       17   Right?

       18   A.       It does not automatically do it.

       19   Q.       This is a determination made by the analyst

       20   sitting down and looking at the samples.              Correct?

       21   A.       Yes.     The analyst is sitting down looking at the

       22   sample.

       23              THE COURT:     You have to stay closer to the

       24   microphone, please.

       25   A.       The analyst can change the focal plane.            The
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 162 of 276 PageID:
                                  104756
                                  Longo - Cross/Ms. Brown

                                                                                596

        1   analyst can flip in another type of lens that

        2   increases the magnification by 10,000 times -- excuse

        3   me -- 10 times.       So the analyst is making the

        4   decision.      These are two different things.          One is .4.

        5   One is .2.      And the analyst can see that while he is

        6   doing it.      The one before that you can actually see

        7   some of these fibers protruding at the end of it.                So

        8   the analyst does make the decision, but these are some

        9   that you are looking at it on a two-dimensional plane.

       10   You have to be sitting at the microscope to see the

       11   full breadth of it.

       12   Q.      That's why it's hard for us not having you as

       13   the person who actually looked at the microscope to be

       14   able to look back and explain what happened.               Right?

       15   A.      No.    You don't need that.

       16   Q.      You were not the person who sat at the

       17   microscope and made the calls on these fibers and

       18   bundles.      Correct?

       19   A.      That is correct.       But we've had verification

       20   from outside laboratories come in and verify the

       21   fibers and bundles.

       22              THE COURT:     How do they verify?

       23              THE WITNESS:     They get the TEM grid.         We tell

       24   them what grid openings to look at.             They go and look

       25   at it and say "fiber," "bundle" and that it is
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 163 of 276 PageID:
                                  104757
                                  Longo - Cross/Ms. Brown

                                                                               597

        1   anthophyllite or tremolite.          We had an independent lab

        2   do that, Lee Poye, and he found 90 percent bundles in

        3   those MDL samples wherein those same samples we found

        4   80.

        5              MS. BROWN:     This sounds like something that

        6   has not been disclosed.         I'm going to ask him

        7   something very similar to that right now.

        8              MR. BLOCK:     He gave that testimony on direct

        9   and the verification that was done -- and also can we

       10   take a couple of minute bathroom break?

       11              THE COURT:     We will.     You want to do it now?

       12              MR. BLOCK:     No.   At the Court's convenience.

       13              THE COURT:     We will in a few minutes.         I want

       14   to break up the afternoon appropriately.

       15   BY MS. BROWN:

       16   Q.      Following up, Dr. Longo, on Her Honor's

       17   question, one of the things you do from time to time

       18   at your MAS shop is do some reports on your analysts.

       19   Correct?

       20   A.      Correct.

       21   Q.      And one of the things you commissioned in

       22   September of 2018, you and Dr. Rigler, was

       23   co-efficient of variation report.            Right?

       24   A.      That is correct.

       25   Q.      And incidentally, Dr. Longo, Dr. Rigler is your
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 164 of 276 PageID:
                                  104758
                                  Longo - Cross/Ms. Brown

                                                                               598

        1   co-author on your MDL reports.           Correct?

        2   A.      That is correct.

        3   Q.      And Doctor Rigler, as of late, is no longer

        4   employed by MAS.        Correct?

        5   A.      That is correct.

        6   Q.      And you have declined in your depositions to

        7   talk about the circumstances that led to Dr. Rigler's

        8   departure.      Correct?

        9   A.      Correct.     It is our company policy not to

       10   discuss why people leave MAS, but I will state that.

       11   Q.      Dr. Rigler is getting ready to turn 65 --

       12              THE COURT:      He's not old.

       13   A.      And he's been commuting 90 miles each way for

       14   30 years, and I won't tell you why he left.               But I

       15   will tell you the entire time Dr. Rigler, from the day

       16   he started until the day he decided to leave MAS, he

       17   was an outstanding employee.

       18   Q.      I want to talk about a report that Dr. Rigler

       19   and yourself commissioned, the coefficient of

       20   variation report, from September of 2018.              Are you

       21   with me?

       22   A.      I am.

       23   Q.      All right.      This was an analysis to determine

       24   the level of variation in how your analysts report

       25   asbestos from one analyst to the next in the same
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 165 of 276 PageID:
                                  104759
                                  Longo - Cross/Ms. Brown

                                                                               599

        1   sample.     Correct?

        2   A.       Yes and no.     It was to determine how many

        3   asbestos structures per grid opening that they

        4   counted.     It was never designed for a fiber bundle

        5   coefficient variation.

        6   Q.       For counting asbestos structures from one

        7   analyst to the next.           That's what this report was

        8   aimed at doing.        Right?

        9   A.       Exactly asbestos structures.

       10   Q.       One of the things you know, Dr. Longo, is that

       11   when your analysts report on the structures, they are

       12   seeing under the TEM microscope, they fill out a count

       13   sheet.     Right?

       14   A.       That is correct.

       15   Q.       And you have produced a whole lot of count

       16   sheets in this litigation.           Correct?

       17   A.       That is correct.

       18   Q.       And count sheets -- and I think I have one here

       19   -- a count sheet is something that looks like this.

       20   Correct?

       21   A.       Yes, ma'am.

       22   Q.       And so when you say they are figuring out the

       23   structures, this is where they would record that

       24   information.        Correct?

       25   A.       That and take a photograph.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 166 of 276 PageID:
                                  104760
                                  Longo - Cross/Ms. Brown

                                                                               600

        1   Q.       And so these are the types or the categories of

        2   information that your analysts are recording when they

        3   are looking at a microscope under TEM.             Correct?

        4   A.       That is correct.

        5   Q.       So you ran this coefficient of variation

        6   exercise with Dr. Rigler in 2018.            Right?

        7   A.       Yes.

        8   Q.       And so to do that, what you did is you bought a

        9   bottle of Johnson's Baby Powder off the shelf, and you

       10   spiked it or you added to it tremolite asbestos and

       11   anthophyllite asbestos.         Right?

       12   A.       Yes.

       13   Q.       And you spiked it with .3 percent asbestos?

       14   A.       Yes.

       15   Q.       Orders of magnitude more that your analysts are

       16   claiming to find in Johnson & Johnson's Baby Powder.

       17   Right?

       18   A.       By TEM, that's correct.

       19   Q.       And you had four analysts look at the same grid

       20   to analyze it for tremolite and anthophyllite

       21   asbestos.       Is that correct?

       22   A.       That's correct.

       23   Q.       Your analysts are trained to distinguish between

       24   fibers and bundles.        Correct?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 167 of 276 PageID:
                                  104761
                                  Longo - Cross/Ms. Brown

                                                                               601

        1   Q.      As part of the exercises here they would have

        2   filled out information about what they were seeing.

        3   Correct?

        4   A.      Yes.

        5   Q.      Including whether they were seeing a bundle or

        6   whether they were seeing a fiber.            Right, Dr. Longo?

        7   A.      Per the instructions of just doing structures,

        8   yes, they put that down.

        9   Q.      And you collected that information and put it

       10   into a report.       Correct?

       11   A.      On the counting errors, yes.          But the count

       12   sheets were there.

       13   Q.      And if we could look at the slide on the

       14   findings, I want to talk to you a little bit about the

       15   number of times your analysts agreed or disagreed on

       16   whether what they were seeing was a fiber or whether

       17   what they were seeing was a bundle.             Are you with me?

       18   A.      Is this the tremolite or the anthophyllite one?

       19   Q.      This is the tremolite one.          So your analysts did

       20   this thing twice.        Right?

       21   A.      One for anthophyllite and once for tremolite.

       22   Q.      I want to talk about their findings when they

       23   did it for tremolite.         Okay?

       24   A.      Okay.

       25   Q.      Those are the same four analysts who were
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 168 of 276 PageID:
                                  104762
                                  Longo - Cross/Ms. Brown

                                                                               602

        1   looking at the TEM samples in the MDL.             Correct?

        2   A.       Correct.

        3   Q.       So these are the same four folks who back in

        4   September of 2018 looked at the same TEM grid and

        5   filled out individual count sheets like the one we

        6   just looked at.       Right?

        7   A.       That is correct.

        8   Q.       So for grid opening No. 1 on our list, AE --

        9   E-2, analyst No. 1 looked at the same grid opening as

       10   the other three and called it a bundle.              Right?

       11   A.       Correct.

       12   Q.       Analysts 2 and 3 looked at the same exact thing

       13   and called it a fiber.         Right?

       14   A.       Yes.

       15   Q.       And analyst 4 was with No. 1 and called it a

       16   bundle.     Right?

       17   A.       Correct.    There was 50 percent agreement on the

       18   structures.      50 percent said it was a fiber and

       19   50 percent said it was a bundle.

       20   Q.       The second time everyone agreed it was a fiber.

       21   Right?

       22   A.       Correct.

       23   Q.       The third time, first three folks called it a

       24   bundle but analyst 4 called it a fiber.              Right?

       25   A.       That would be 75 percent agreement.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 169 of 276 PageID:
                                  104763
                                  Longo - Cross/Ms. Brown

                                                                               603

        1   Q.       And I thought I heard you on your direct

        2   examination, Dr. Longo, I thought I heard you say

        3   there is no right.        Do you remember giving that

        4   testimony?

        5   A.       Yes.     You are not starting with a known.          It is

        6   an agreement between the analysts.            So you can't say

        7   any of them are wrong.         It is their agreement.         That's

        8   how the National Voluntary Laboratory Accreditation

        9   Program does it.

       10   Q.       Now, you are referring to the NVLAP standard

       11   that you guys are accredited with.            Right?

       12   A.       Yes.

       13   Q.       You know what that standard requires; right,

       14   Dr. Longo?

       15   A.       90 percent.

       16   Q.       It requires that every time you have a group of

       17   analysts like this looking at the same thing that they

       18   say they make the same call 90 percent of the time.

       19   Right?

       20   A.       Right.     I think we have talked about this in the

       21   past.     This test was only designed to determine the

       22   counting statistics.        We never asked the analysts to

       23   do a fiber bundle agreement study.

       24   Q.       Let's go back to our list.

       25   A.       We have done that for NVLAP 90 percent --
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 170 of 276 PageID:
                                  104764
                                  Longo - Cross/Ms. Brown

                                                                                 604

        1   Q.       Dr. Longo, we are talking about what has been

        2   produced in this case and at issue here.              So I want to

        3   talk about this study where, as part of recording what

        4   they saw, your analysts made the call about whether

        5   they were looking at a fiber or whether they were

        6   looking at a bundle; and if we go down this list, you

        7   can see that your analysts agreed only once.               Correct?

        8   A.       They agreed not only once.         The way you are

        9   doing that is inappropriate.

       10   Q.       Dr. Longo, you understand that there were times

       11   when three of your analysts didn't see anything at all

       12   and one of them thought they saw a fiber.              Do you see

       13   that?

       14   A.       You can't compare that.

       15   Q.       You see there were times where three people

       16   didn't see anything at all but analyst 2 saw a bundle.

       17   Right?

       18   A.       No, this is not how you do these methods.             You

       19   can't say that.       What you are saying is it is the

       20   example I used earlier.         If you had 100 analysts and

       21   95 of them call it a bundle and five of them call it a

       22   fiber, you would draw a red line all the way through

       23   that.

       24   Q.       Here is the thing, Dr. Longo, the requirement is

       25   90 percent agreement, and even on your chart you
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 171 of 276 PageID:
                                  104765
                                  Longo - Cross/Ms. Brown

                                                                               605

        1   showed on direct examination your folks were not

        2   agreeing 90 percent of the time.            That's true?

        3              MR. BLOCK:     Objection.     Compound question.

        4              THE COURT:     If I can go back to how many

        5   compound questions were asked today on both on direct

        6   and on cross.       So are you really getting to that now?

        7              MS. BROWN:     Your Honor, I'm at the end of

        8   this, if this is an appropriate time for the Court, I

        9   think we're done with this report.

       10              THE COURT:     Okay.    We'll take the break now.

       11              THE DEPUTY CLERK:       All rise.

       12              (Recess.)

       13              (Continued on the next page.)

       14   ///

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 172 of 276 PageID:
                                  104766
                                  Longo - Cross/Ms. Brown

                                                                               606

        1              THE DEPUTY CLERK:       All rise.

        2              THE COURT:     Thank you.

        3

        4   WILLIAM E. LONGO, resumed.

        5

        6   CROSS-EXAMINATION

        7   BY MS. BROWN:       (Continued)

        8   Q.      Welcome back, Dr. Longo.

        9   A.      Thank you.

       10   Q.      Dr. Longo, I want to talk a little bit about

       11   some of your PLM analysis in this case.              Okay?

       12   A.      Yes.

       13   Q.      Prior to issuing your MDL report, you had not

       14   used PLM in your initial report.            Correct?

       15   A.      That is correct.

       16   Q.      And in fact you were of the opinion back then in

       17   2017 and 2018 that PLM basically wasn't going to work.

       18   Correct?

       19   A.      Using the standard method, yes, ma'am.

       20   Q.      You were of the opinion that PLM was not

       21   appropriate for this kind of cosmetic talc analysis.

       22   Correct?

       23   A.      That is correct.

       24   Q.      You testified that in your opinion PLM, which,

       25   just to orient us, consists of two of the three
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 173 of 276 PageID:
                                  104767
                                  Longo - Cross/Ms. Brown

                                                                               607

        1   methods you are using here.           Right?

        2   A.      That's correct, the heavy density liquid Blount

        3   method and the ISO 22262-1 method.

        4   Q.      And so just to reorient us, Dr. Longo, you have

        5   used in the MDL ISO PLM.           Correct?

        6   A.      Yes.

        7   Q.      Blount PLM?

        8   A.      That is correct.

        9   Q.      And ISO TEM.      Correct?

       10   A.      Yes, the talc method by ISO for TEM.

       11   Q.      Two of those methods involve the polarized light

       12   microscopy method.        Right?

       13   A.      Yes.

       14   Q.      Prior to the MDL you had testified in a number

       15   of different places that PLM was not an appropriate

       16   method for testing cosmetic talc?

       17   A.      That is correct.

       18   Q.      And you testified actually that you were of the

       19   view that it could not pick up trace levels of

       20   asbestos.      True?

       21   A.      That is true.

       22   Q.      And so your original report on the eBay samples

       23   dealt only or employed only TEM.              Correct?

       24   A.      That is correct.

       25   Q.      Now, here in the MDL you are now using two PLM
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 174 of 276 PageID:
                                  104768
                                  Longo - Cross/Ms. Brown

                                                                               608

        1   methods.        Fair enough?

        2   A.       That is fair, yes.

        3   Q.       One of those comes out of the ISO method.

        4   Correct?

        5   A.       Correct.

        6   Q.       I would like to use the Elmo for a moment, if I

        7   could.     You put up this slide earlier today with

        8   counsel for the plaintiffs.          Do you remember that?

        9   A.       I do.

       10   Q.       And this slide speaks to the ISO 22262-2 method.

       11   Correct?

       12   A.       Correct.

       13   Q.       And one of the things that was a little strange

       14   about this slide is that the last sentence is cut off.

       15   Right, Dr. Longo?

       16              Do you see that?

       17   A.       Yes.

       18   Q.       You do use 22262-2, correct?

       19   A.       Correct.

       20   Q.       And this was the subject of a slide when you

       21   were talking about how this is an appropriate

       22   procedure and one that you employed in the MDL.

       23   Correct?

       24   A.       That is correct.

       25   Q.       All right.     So let's take a look, though, at the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 175 of 276 PageID:
                                  104769
                                  Longo - Cross/Ms. Brown

                                                                                609

        1   actual standard, and if we can't get to the end of

        2   that sentence, which begins "quantify any asbestiform

        3   amphibole in the centrifuge."           And so if we go to the

        4   actual method, we will see near the end of that

        5   sentence if we can bring it up.

        6              Here is the rest of the sentence which says,

        7   "...quantify any asbestiform amphibole in the

        8   centrifuge by the point counting procedures specified

        9   in 14.2.3."      See that?

       10   A.      Yes.

       11   Q.      Point counting is not a method you employed in

       12   this case.      Right?

       13   A.      That is correct.       The same method discusses

       14   point counting when you have two different size

       15   densities in the material such as talc and amphibole

       16   asbestos.      It is in this method where it specifically

       17   says point counting is not recommended if you have

       18   materials that have two different types of densities

       19   and two different sizes because it will impart an

       20   error factor.       Yes, it says that.       But it also says

       21   not to use point counting.

       22   Q.      Let's go to the end of the sentence that we

       23   didn't see, that you should quantify asbestiform

       24   amphibole by point counting.           My question was:       You

       25   didn't do point counting here.           True?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 176 of 276 PageID:
                                  104770
                                  Longo - Cross/Ms. Brown

                                                                               610

        1   A.      To be fair, we didn't do point counting because

        2   the method says don't do point counting when you have

        3   these types of samples.

        4              THE COURT:     Your answer is you did not do

        5   point counting?

        6              THE WITNESS:     That is correct, Judge.

        7   Q.      I want to give a little context to what we are

        8   talking about here.

        9              When you employed the ISO PLM method, your

       10   analysts in some instances came up with a weight

       11   percentage of the amphibole that they were seeing.                 Is

       12   that correct?

       13   A.      That's correct.

       14   Q.      And in this case your analysts here recorded

       15   less than .1 tremolite actinolite.            Correct?

       16   A.      Correct.

       17   Q.      And to get that information, your analysts did

       18   not use the point counting method.            Correct?

       19   A.      No.   They used the appropriate method but not

       20   point counting.

       21   Q.      What you tell us in your report -- first of all,

       22   your PLM analyst is Mr. Paul Hess.            Correct?

       23   A.      Correct.

       24   Q.      And Mr. Hess did all of the PLM analyses in this

       25   case.    Correct?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 177 of 276 PageID:
                                  104771
                                  Longo - Cross/Ms. Brown

                                                                               611

        1   A.      Correct.

        2   Q.      And what Mr. Hess did -- you tell us in your

        3   report -- is that for positive samples, a visual

        4   estimation of the quantity of asbestos observed was

        5   based on eye calibration through review of lab

        6   generated weight percent standards.             Correct?

        7   A.      Correct.

        8   Q.      What that means is that Mr. Hess looked at the

        9   area that was supposedly covered by asbestos versus

       10   the entire area and compared them against a weight

       11   percent standard.         Correct?

       12   A.      The entire of the other particulates, that's

       13   correct.

       14   Q.      What he used, according to your report,

       15   Dr. Longo, was a lab-generated weight percent

       16   standard.      Correct?

       17   A.      That is correct.

       18   Q.      And the "lab generated," that means something

       19   produced out of your shop MAS.           Correct?

       20   A.      Yes.

       21   Q.      And the way you made those weight percent

       22   standards was based on spiking a sample of Johnson &

       23   Johnson's Baby Powder.         Right?

       24   A.      Correct.

       25   Q.      And once you spiked it, and mixed in what you or
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 178 of 276 PageID:
                                  104772
                                  Longo - Cross/Ms. Brown

                                                                               612

        1   someone at your lab considered to be appropriate

        2   materials, you got a weight percent as your standard.

        3   Correct?

        4   A.      Correct.

        5   Q.      And you, Dr. Longo, did not personally generate

        6   those standards.        Correct?

        7   A.      I did not.

        8   Q.      An employee of yours did that.           Correct?

        9   A.      That is correct.

       10   Q.      And you did not supervise or evaluate the

       11   employee who was doing that?

       12   A.      I don't understand the question.

       13   Q.      You didn't observe this employee.            Ms. Victoria

       14   Panarello, when she was creating these MAS weight

       15   percentage standards.         Correct?

       16   A.      That I don't recall.        I'm in and out of the lab

       17   quite a bit.

       18              MS. BROWN:     Permission to read, your Honor?

       19              THE COURT:     Okay.

       20   Q.      This is from your testimony, binder Exhibit

       21   D-48.    This is from your February 5, 2019 MDL

       22   deposition at page 271, lines 16 to 21:

       23              You were asked the question in your MDL

       24   deposition 271, lines 16 to 20, as it relates to the

       25   work of Ms. Panarello?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 179 of 276 PageID:
                                  104773
                                  Longo - Cross/Ms. Brown

                                                                               613

        1              "QUESTION:     Did you monitor her when she did

        2   that?

        3              "ANSWER:     Did I sit here and stand there and

        4   watch her?      No.

        5              "QUESTION:     Did you monitor her in any other

        6   way?

        7              "ANSWER:     No."

        8              And you, Dr. Longo, to orient us to what's

        9   being done with these MAS generated-standards, which

       10   is what Mr. Hess is using when he was doing his visual

       11   examination about how much asbestos he's estimating is

       12   in the sample.        Correct?

       13   A.      It is a visual estimate based on past standards,

       14   based on these petrographics that show what the

       15   various percentages are.          So there is a couple of

       16   things.

       17   Q.      And you know that ISO, the standard on which you

       18   rely, it says that the accuracy and reproducibility of

       19   those visual estimates is very limited.              Correct?

       20   A.      That's correct.

       21   Q.      You know, Dr. Longo, that you did not include,

       22   in connection with your MDL report, the weight

       23   standards that an employee of MAS created.              Correct?

       24   A.      That's correct.

       25   Q.      And so either the MAS employee who created the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 180 of 276 PageID:
                                  104774
                                  Longo - Cross/Ms. Brown

                                                                               614

        1   standard nor the MAS employee who used the standard

        2   have provided testimony in the MDL.             Correct?

        3   A.      That is correct.

        4   Q.      You didn't include any information, Dr. Longo,

        5   in your MDL report and supporting materials that would

        6   allow someone else to replicate or figure out the work

        7   that your employees did in coming up with the weight

        8   percentages under PLM.         Correct?

        9   A.      No, that's not quite fair.          The experts for

       10   Johnson & Johnson have splits of every one of these

       11   samples.     They have the ability to follow the

       12   protocol.     They have the ability to do the ISO

       13   22262-2.     They have the ability to do the heavy liquid

       14   density separation.        They did PLM.      They have been in

       15   our lab and done TEM and verified these analyses.

       16   That's not fair to say there is no way to reproduce --

       17              THE COURT:     She's asking a very specific

       18   question about taking out the weight percentages.

       19   Where does that appear so someone could replicate.

       20   That was the focus of the question.             Can you answer

       21   that question now.

       22              Do you want to ask it again.

       23              MS. BROWN:     Yes, your Honor.

       24   Q.      To follow up on the Judge's question, and what I

       25   was after, Dr. Longo:         This process that was done at
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 181 of 276 PageID:
                                  104775
                                  Longo - Cross/Ms. Brown

                                                                               615

        1   MAS used MAS-created weight percent standards.

        2   Correct?

        3   A.       Correct.    You want to know what those weight

        4   percent standards are?

        5   Q.       No.   I have a different question.          You did not

        6   include those MAS weight percent standards in the

        7   materials you produced in the MDL.            Correct?

        8   A.       The actual samples themselves?

        9   Q.       The standards, Dr. Longo, the standard that your

       10   employee used to estimate how much asbestos he thought

       11   was in a sample he was looking at under PLM; you did

       12   not produce those.        Correct?

       13   A.       I'm just trying to understand.          Produce the

       14   actual spiked talcum powder sample with the asbestos

       15   in it?

       16   Q.       Dr. Longo, you did not include in your MDL

       17   report any information concerning the data that was

       18   generated in your lab in creating these weight percent

       19   standards against which Mr. Hess compares the sample

       20   to determine how much asbestos he thinks is in

       21   Johnson's Baby Powder?

       22   A.       Now I understand.      I did not produce that data.

       23   Q.       Dr. Longo, we can agree one of the cornerstones

       24   of the scientific method is that results are capable

       25   of validation.       Fair?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 182 of 276 PageID:
                                  104776
                                  Longo - Cross/Ms. Brown

                                                                               616

        1   A.      That's fair.

        2   Q.      And validation is often described in terms of

        3   producing results that are both repeatable and

        4   produceable.       Correct?

        5   A.      That is correct.

        6   Q.      And one of the things you did here as part of

        7   your work was to send some of the samples that your

        8   analyst tested to another lab.           Correct?

        9   A.      Yes.

       10   Q.      And that's the J-3 lab that Mr. Poye works at.

       11   Correct?

       12   A.      Correct.

       13   Q.      And you have known Mr. Poye for a long time.

       14   Correct?

       15   A.      A few years.

       16   Q.      And you believe J-3 is a very good lab.

       17   Correct?

       18   A.      I do.

       19   Q.      In fact, it was you who selected Mr. Poye and

       20   recommended Mr. Poye as someone you could send your

       21   samples to in this context.          Correct?

       22   A.      That's correct.

       23   Q.      And so what happened here is that in June of

       24   2018 you sent 79 samples to Mr. Poye for testing by

       25   X-ray diffraction as well as polarized light
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 183 of 276 PageID:
                                  104777
                                  Longo - Cross/Ms. Brown

                                                                               617

        1   microscopy or PLM.        Correct?

        2   A.      That is correct.

        3   Q.      And you instructed Mr. Poye at J-3 to use the

        4   ISO PLM method.       Correct?

        5   A.      Correct.

        6   Q.      Now, Mr. Poye had done this exercise of

        7   verification of your work in the past.             Correct?

        8   A.      Only the TEM.      We had sent previous samples to

        9   him for the R-93 and the XRD, but we had not performed

       10   any R-93.     So there was no verification in, I guess

       11   I'll call, the initial samples.

       12   Q.      In the initial eBay report you had also sent

       13   some of your work to Mr. Poye for testing.              Correct?

       14   A.      That's correct.

       15   Q.      And Mr. Poye employed a test called the EPA R-93

       16   test.    Correct?

       17   A.      Yes, ma'am.

       18   Q.      That is not a method that you used here.              Right?

       19   A.      No.

       20   Q.      And in the MDL, when you sent the MDL samples to

       21   Mr. Poye, you told him to use a method other than the

       22   R-93.    Correct?

       23   A.      That is correct.

       24   Q.      You told him to use the ISO method.            Correct?

       25   A.      Correct, since the ISO 22262-1 and 2
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 184 of 276 PageID:
                                  104778
                                  Longo - Cross/Ms. Brown

                                                                                 618

        1   specifically talks about talc and cosmetic talc.                It

        2   is the only method out there that specifically has

        3   cosmetic talc in it.        That's why that method is

        4   chosen.

        5   Q.      And, ultimately, Dr. Longo, Mr. Poye tested 22

        6   of the same samples that your analyst at MAS had

        7   tested by ISO PLM.        Correct?

        8   A.      Yes, ma'am.

        9   Q.      What that means is we had your lab and

       10   Mr. Poye's lab running the same method on the same 22

       11   samples.     Correct?

       12   A.      Not really.

       13   Q.      Let me rephrase, Dr. Longo.          You told Mr. Poye

       14   to use the ISO PLM method.           Correct?

       15   A.      Correct.

       16   Q.      And you sent him samples from the samples that

       17   your shop had tested.         Correct?

       18   A.      That is correct.

       19   Q.      And the reason, as evidenced in your report,

       20   that you did that was as part of a verification

       21   exercise.     Correct?

       22   A.      That is correct.

       23   Q.      And the title of the report is in fact

       24   "Verification."       Correct?

       25   A.      Can I see the report?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 185 of 276 PageID:
                                  104779
                                  Longo - Cross/Ms. Brown

                                                                               619

        1   Q.       Sure.   We'll get that right away.

        2              While I get that, Dr. Longo, the 22 samples

        3   that you sent to Mr. Poye, your lab had found asbestos

        4   in eight of them.        Correct?

        5   A.       That is correct.

        6   Q.       And when you sent them to Mr. Poye, however, his

        7   lab did not detect asbestos in any of them.               Correct?

        8   A.       That is correct.

        9   Q.       And he was using the same method, right?

       10              And you, in fact, contained the results of

       11   Mr. Poye's ISO PLM in your February 2019 report.

       12   Correct?

       13   A.       That is correct.      We are both using the ISO

       14   22262-1, but the amount of work going into -- in

       15   particular analysis is different.

       16   Q.       I want to talk about that.

       17              Before we talk about some information that you

       18   have learned recently, I want to make sure we are

       19   clear.     The same test methods were used by both your

       20   shop and Lee Poye's shop.           Right?

       21   A.       It is the same test method, but it is a

       22   different level of examination that we are using

       23   versus Lee Poye.       It is not really fair to compare the

       24   two.

       25   Q.       When you sent the samples to Mr. Poye, you asked
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 186 of 276 PageID:
                                  104780
                                  Longo - Cross/Ms. Brown

                                                                               620

        1   him to employ the ISO PLM method.            Correct?

        2   A.      Correct.

        3   Q.      And you didn't give him any other additional

        4   instructions about how long he should spend analyzing

        5   the samples.       Correct?

        6   A.      No.

        7   Q.      And the ISO PLM method itself does not contain

        8   any restrictions or guidance or limitations about how

        9   long a microscopist should spend on a sample?

       10   A.      That's correct.

       11   Q.      When you sent the samples to Mr. Poye, you did

       12   not instruct him to use a particular piece of

       13   equipment or a particular lens on his equipment when

       14   he was analyzing these samples.           Correct?

       15   A.      No.     We asked him just to use the ISO 22262-1

       16   method.       However, we have a high resolution camera.

       17   You can see some of the photographs we have up there,

       18   how good the resolution is on a high definition

       19   screen.       We have a different objective lens that takes

       20   out -- corrects the aberrations, and our analyst is

       21   not given any time that they have to complete a

       22   sample.       Paul Hess may have spent two to six hours on

       23   an individual sample.         I agree they are both the same

       24   method, but the level of analysis between the two is

       25   different.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 187 of 276 PageID:
                                  104781
                                  Longo - Cross/Ms. Brown

                                                                               621

        1   Q.      Let's break those down, Dr. Longo.

        2              One of the reasons that you have come to

        3   believe would explain the fact that your lab found

        4   asbestos in eight of the samples, and Mr. Poye's lab

        5   did not, is a high resolution camera.             Is that what

        6   you said?

        7   A.      Not the only thing.

        8   Q.      His resolution camera is one of the reasons you

        9   have come to believe may explain the separate results.

       10   Is that right?

       11   A.      A high resolution camera that is essentially a

       12   video camera, that is in realtime that he can examine

       13   the sample looking at a high definition monitor as he

       14   is moving the stage and the dispersion staining.

       15   Q.      As it relates to the high resolution camera,

       16   your shop in Georgia installed that camera

       17   specifically for analyzing talc for asbestos; didn't

       18   you?

       19   A.      We did.

       20   Q.      And all of the work your shop has done analyzing

       21   contaminate for asbestos has been done in the context

       22   of litigation.       Correct?

       23   A.      That is correct.

       24   Q.      One of the things you testified, these results

       25   from Lee Poye's testing were made available to you in
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 188 of 276 PageID:
                                  104782
                                  Longo - Cross/Ms. Brown

                                                                               622

        1   July of 2018.       Do you recall that?

        2   A.       I think that is when we got the report back.

        3   Q.       For a number of months following that you were

        4   asked questions, What do you think explain these

        5   different results?        Do you remember that?

        6   A.       I do.

        7   Q.       All the way through your deposition in the MDL

        8   you remained unsure of what might explain the

        9   difference.      Right?

       10   A.       Correct.

       11   Q.       And one of the things you posited in some of

       12   your depositions over that period of time was, Well,

       13   one thing we could do is send these samples to an

       14   independent third-party and have it checked out,

       15   right?

       16   A.       I don't believe I said that, is to have not a

       17   third-party but take the standards and get together

       18   with Lee Poye's group and see how it is different.

       19   Q.       You also testified, did you not, that one of the

       20   things you could do is have another lab check out the

       21   inconsistencies.       Right?

       22   A.       I don't recall that.       But that's possible.

       23   Q.       Is it fair to say, sitting here today,

       24   Dr. Longo, you have not sent those samples that we are

       25   discussing out to another lab?           Correct?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 189 of 276 PageID:
                                  104783
                                  Longo - Cross/Ms. Brown

                                                                               623

        1   A.      I have not, no.        The samples, of course, went to

        2   the RJ Lee group.

        3   Q.      And one of the things that has happened since

        4   your deposition in the MDL is that you have had a

        5   telephone conversation with Mr. Poye.             Correct?

        6   A.      Correct.

        7   Q.      And it was you who initiated the telephone

        8   conversation.       Correct?

        9   A.      Correct.

       10   Q.      And you called Mr. Poye to explore the reason

       11   that your analysts had eight positive samples where

       12   the J-3 lab had none.          Correct?

       13   A.      Correct.     I wanted to see if there was anything

       14   we were doing differently using a basic polarized

       15   light microscope and using the same method.

       16   Q.      And since that time you have satisfied yourself

       17   that you have identified the reasons for the

       18   differences between your shop's findings and

       19   Mr. Poye's findings.        Correct?

       20   A.      It is an explanation.        We should do some round

       21   robins and get things in line, but it is an

       22   explanation of the difference.

       23   Q.      And your current working explanation for why

       24   your shop reached a different conclusion than

       25   Mr. Poye's shop has to do in part with the high
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 190 of 276 PageID:
                                  104784
                                  Longo - Cross/Ms. Brown

                                                                               624

        1   resolution camera we were just discussing.              Right?

        2   A.      It is everything.       I can't say the high

        3   resolution camera does anything different but probably

        4   has more to do with the aberration corrected optical

        5   lens, the lens on that, and the time that goes into

        6   it.

        7   Q.      The other thing, Dr. Longo, that you just

        8   identified and which you mentioned a little earlier is

        9   the time that your analysts are spending on these

       10   samples versus the time Mr. Poye's folks are spending.

       11   Is that right?

       12   A.      According to Mr. Poye they didn't spend that

       13   much time on it.

       14   Q.      I believe it is your understanding, though, that

       15   Mr. Hess who does the PLM for the MDL -- correct?

       16   A.      Correct.

       17   Q.      Your understanding is that Mr. Hess spends about

       18   two to six hours per sample.           Right?

       19   A.      Depending on what's in the sample, yes.

       20   Q.      And your understanding is that Mr. Poye's

       21   analysts do not spend as long.           Correct?

       22   A.      For PLM analysis, that's what he stated to me.

       23   Q.      And having spoken to Mr. Poye and come to the

       24   understanding that a combination between a lens or the

       25   equipment and the time the analyst spent, you have
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 191 of 276 PageID:
                                  104785
                                  Longo - Cross/Ms. Brown

                                                                               625

        1   become satisfied, you have come to understand the

        2   differences in the results of your lab and Mr. Poye's

        3   lab.    Correct?

        4   A.      It is an explanation.        I'll be satisfied when we

        5   can come to the same conclusion with spiked samples;

        6   it is an explanation on the differences for eight out

        7   of the 22.

        8   Q.      And one of the things that Mr. Hess does when he

        9   examines a sample under PLM is to fill out a count

       10   sheet or some kind of a report about what he is

       11   seeing.     Right?

       12   A.      Correct.

       13   Q.      And we looked at some of those this morning, but

       14   the report contains basic information, does it not,

       15   about who is doing the analysis and when they are

       16   doing it and what they are finding.             Correct?

       17   A.      Correct.

       18   Q.      And you, of course, have produced all of those

       19   reports for us here today, and you reviewed them in

       20   advance of your testimony.          Right?

       21   A.      I didn't look through the PLMs.           Hopefully, they

       22   are all there.

       23   Q.      One of the things that is contained in the

       24   documentation of the samples that Mr. Hess reviewed

       25   are the dates on which he reviewed the samples.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 192 of 276 PageID:
                                  104786
                                  Longo - Cross/Ms. Brown

                                                                               626

        1   Correct?

        2   A.      Correct.

        3   Q.      And so if we go back and we look at some of

        4   these PLMs, we can see, for example, how many samples

        5   Mr. Hess analyzed on, for example, December 13th,

        6   2018.    Correct?

        7   A.      That is correct.

        8   Q.      And so if we could go to the slide that starts

        9   out "this analysis" -- and we have a smaller version

       10   of the document, if it would be easier for you -- we

       11   can see that on December 13th Mr. Hess -- I'll put one

       12   up on the ELMO so we can orient ourselves here.                This

       13   is the documentation of Mr. Hess's work at your shop.

       14   Correct?

       15   A.      It is.

       16   Q.      And so some of these issues from his PLM

       17   analysis in December 13th of 2018 -- the client here

       18   is the Beasley Allen law firm, and this is the result

       19   of his findings.       Correct?

       20   A.      Correct.

       21   Q.      One of the things that you could do is go

       22   through all of these and figure out what Mr. Hess --

       23   what samples Mr. Hess reviewed on which days.

       24   Correct?

       25   A.      That's correct.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 193 of 276 PageID:
                                  104787
                                  Longo - Cross/Ms. Brown

                                                                               627

        1   Q.      By doing that, Dr. Longo, you can figure out in

        2   fact how long it took Mr. Hess to review some of these

        3   samples.     Fair enough?

        4   A.      That's fair enough.

        5   Q.      So let's take, for example, December 13th of

        6   2018, and we can go back to the slide, and I'll

        7   represent to you, Dr. Longo, we have a packet of the

        8   PLM analysis that Mr. Hess did on December 13th, 2018.

        9   So we have sample 69757 he analyzed by PLM on that

       10   day.

       11              If you pull all of the sample PLM sheets from

       12   December 13th we can see how much work Mr. Hess did on

       13   that day.     Here we have the number of samples that

       14   were analyzed by Mr. Hess just on December 13, 2018.

       15   Is that right.       Dr. Longo?

       16   A.      If those dates are correct, that is right.

       17   Q.      13 samples Mr. Hess analyzed on December 13th,

       18   2018.    Right?

       19   A.      If those are the dates, yes.           Yes.

       20   Q.      That would mean he spent 78 hours on

       21   December 13th, 2018, analyzing PLM samples if in fact

       22   he spent six hours a sample.           True?

       23   A.      No, of course not.        He wouldn't have been

       24   spending six hours on those.

       25   Q.      I'm sorry.     Dr. Longo?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 194 of 276 PageID:
                                  104788
                                  Longo - Cross/Ms. Brown

                                                                               628

        1   A.      Of course not, in the same day he would not be

        2   spending six hours on the sample.

        3   Q.      Even if he spent on the low end of your

        4   estimation there, Dr. Longo, as it relates to the

        5   inconsistencies of Mr. Poye's lab, even if what

        6   Mr. Hess did on December 13th was spend only two hours

        7   a sample, he would have worked 26 hours on

        8   December 13, 2018?

        9   A.      If each sample took two hours, that is correct.

       10   Q.      And that's your working estimation how long

       11   these samples would take and understanding why you and

       12   Mr. Poye have reached different conclusions.               Correct?

       13   A.      This is one of the factors that my analysts we

       14   keep track at times.        It's the lens, it's the camera,

       15   et cetera.      But they do get samples they spend a long

       16   period on.

       17   Q.      We know even on just the very next day,

       18   December 14th, Mr. Hess was real busy again; wasn't

       19   he?    It looks like Mr. Hess again analyzed 13 or 14

       20   samples the very next day?

       21   A.      That is correct.

       22   Q.      And there are other days contained in the

       23   documents you produced where you can put together the

       24   amount of time that any of your individual analysts

       25   spent on these PLM samples.          Right?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 195 of 276 PageID:
                                  104789
                                  Longo - Cross/Ms. Brown

                                                                               629

        1   A.      That is correct.

        2   Q.      And the truth is, Dr. Longo, you have not done

        3   an analysis of how much time each of -- how much time

        4   Mr. Hess could have spent on any individual PLM

        5   sample, particularly the ones that were sent to

        6   Mr. Poye.     Is that right?

        7   A.      Not to this degree, no.         This is going from what

        8   the manager and the analyst said.

        9   Q.      And you have not, as it relates to the samples

       10   that your shop determined were positive and Mr. Poye's

       11   shop determined were negative, you have not done an

       12   analysis of whether or not the lens that you have on

       13   your microscope in any way affected those results.

       14   Correct?

       15   A.      No, that's not true.        It does affect those

       16   results because that lens gives you much higher

       17   resolution to be able to see the single fibers inside

       18   the bundles which is the primary determination if it

       19   is asbestiform or greater than 20-to-1.              It absolutely

       20   does.

       21   Q.      But what you have not done, Dr. Longo, you have

       22   not tried to determine whether amphibole particles can

       23   be identified by ISO PLM without using the special HD

       24   lens or equipment that you just mentioned.              Correct?

       25   A.      We have used the old lens in the past, but it
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 196 of 276 PageID:
                                  104790
                                  Longo - Cross/Ms. Brown

                                                                                630

        1   gives you higher resolution.           It absolutely helps.

        2   Q.      And you testified you don't know if it makes a

        3   difference.      Do you remember that?

        4   A.      I don't remember quite that, but it absolutely

        5   makes a difference.        The ability to see those single

        6   fibers in those bundles to distinguish it for 20-to-1

        7   or greater, it absolutely does in conjunction with the

        8   high resolution camera, in conjunction with the high

        9   resolution monitor.

       10   Q.      What you testified to, Dr. Longo, in March of

       11   2019 is that you have not tried to figure out whether

       12   there would be a difference in the analysis if the HD

       13   lens was used or if it was not used.             Correct?

       14   A.      That is correct, in March.

       15   Q.      And you have not gone back to all of the count

       16   sheets to try and figure out if there would be a

       17   difference between the time your analyst spent and the

       18   time the analysts in Mr. Poye's shop spent.               True?

       19   A.      That is true.

       20   Q.      And you have not, as of this date, sent those

       21   samples out for a round robin blind sampling to figure

       22   out why your shop found eight suspected detects and

       23   Mr. Poye's shop found none?

       24   A.      I have looked into that.         I think a better

       25   avenue here is to get the analysts together.                It is
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 197 of 276 PageID:
                                  104791
                                  Longo - Cross/Ms. Brown

                                                                                631

        1   not clear who we send out to round robins.              Most all

        2   the labs are not doing it to this degree, but we'll

        3   get there at some point where we get the two analysts

        4   together so they could sit down at the microscopes

        5   together and work out why one saw positive on eight

        6   samples by ISO and one has not.

        7              THE COURT:     How long has it been since you

        8   were aware there was a difference in what the labs

        9   found?

       10              THE WITNESS:     When we put this report

       11   together.

       12              THE COURT:     Which was?

       13              THE WITNESS:     The MDL report.

       14              THE COURT:     The date?

       15              THE WITNESS:     I think the first one we issued

       16   was in November or January.

       17   Q.       Do you recall the analysis from Mr. Poye as

       18   contained in your own report was made available to you

       19   in July of 2018?        Correct?

       20   A.       Correct.

       21              THE COURT:     The reason for my question is some

       22   point we'll get together.          It has been a year.        You

       23   haven't done it.        You don't have an answer as to the

       24   differences because you haven't had that sitdown.

       25              THE WITNESS:     I have an answer because of the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 198 of 276 PageID:
                                  104792
                                 Longo - Redirect/Mr. Block

                                                                               632

        1   optics, because of the high definition camera, and Lee

        2   Poye's lab does not have that.           To actually sit the

        3   analysts down, we have not done that.

        4              THE COURT:     But that has not been done.

        5   Correct?

        6              THE WITNESS:     No, that has not been done.

        7              THE COURT:     Thank you.

        8              MS. BROWN:     I have no further questions.

        9   Thank you.

       10

       11   REDIRECT EXAMINATION

       12   BY MR. BLOCK:

       13   Q.      Dr. Longo, I want to try to be more specific

       14   about the last 20 minutes or so questioning regarding

       15   Lee Poye, the microscopists in his lab J-3, and what

       16   tests you were talking about with Johnson & Johnson's

       17   lawyer.     Okay?

       18   A.      Yes.

       19   Q.      Now, with respect to what was being referred to

       20   as ISO PLM, was that testing involving polarized light

       21   microscopy without heavy liquid separation?

       22   A.      Correct.

       23   Q.      So polarized light microscopy without heavy

       24   liquid separation.        In those questions and answers we

       25   just heard when Johnson & Johnson's lawyers were
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 199 of 276 PageID:
                                  104793
                                 Longo - Redirect/Mr. Block

                                                                               633

        1   referring to ISO PLM, was that referring to polarized

        2   light microscopy without heavy liquid separation?

        3   A.      Yes.

        4   Q.      Is doing polarized light microscopy without

        5   doing heavy liquid separation a sensitive method for

        6   detecting asbestos in talc?

        7   A.      No, it is not as sensitive, when you use the

        8   heavy liquid separation.

        9   Q.      Why is that?

       10   A.      Because it is just like the TEM analysis you are

       11   concentrating the heavy amphiboles.             So you are

       12   removing all the talc.         It is essentially the Blount

       13   method published in 1991.

       14   Q.      And when J-3 Lab did the polarized light

       15   microscopy without first doing the heavy liquid

       16   separation, it was called ISO PLM.            In the

       17   questioning, the J-3 lab did not detect asbestos.                It

       18   was not detected?

       19   A.      That's correct.

       20   Q.      Whereas, your lab for that specific analysis,

       21   polarized light microscopy without heavy liquid

       22   separation, found asbestos in what percentage of the

       23   samples approximately?

       24   A.      30 percent.

       25   Q.      So J-3 versus MAS, 30 percent.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 200 of 276 PageID:
                                  104794
                                 Longo - Redirect/Mr. Block

                                                                               634

        1              Now, could we go to the ELMO, please.

        2              So the discussion regarding the discrepancies

        3   in the ISO PLM that was being discussed in the last 20

        4   or so minutes of your cross-examination related to PLM

        5   without heavy liquid separation.            Is that true?

        6   A.      That is true.

        7   Q.      Let's look at what ISO says about what type of

        8   microscope should be used if heavy liquid separation

        9   is not used.       Are we looking at that chart in 2262

       10   that we mentioned earlier?

       11   A.      Yes, we are.

       12   Q.      Let's read it closely.         It says:

       13              "For amphibole either centrifugation and heavy

       14   liquid followed by evaluation of the centrifuge by

       15   microscopy."

       16              Do you see that?

       17   A.      Yes.

       18   Q.      If you do heavy liquid, before you analyze under

       19   the microscope, does it say you can use the PLM

       20   microscope, the TEM microscope, or an SEM microscope?

       21   A.      Correct.

       22   Q.      Then it says:

       23              "Or preparation of TEM specimens from the

       24   untreated material is the optimum procedure followed

       25   by X-ray diffraction using the mass counting
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 201 of 276 PageID:
                                  104795
                                 Longo - Redirect/Mr. Block

                                                                               635

        1   procedures."

        2              Do you see that?

        3   A.      I do.

        4   Q.      Does ISO 22262 specifically say here it's not an

        5   optimum procedure to use polarized light microscopy

        6   without first doing heavy liquid separation?

        7   A.      That is correct.

        8   Q.      So all of the questions and answers about the

        9   inconsistencies between your lab and J-3 regarding

       10   so-called ISO PLM had to do with PLM that was done

       11   without first doing heavy liquid separation.               Is that

       12   correct?

       13   A.      That is correct.

       14   Q.      Now, J-3 -- and that is not viewed as an optimum

       15   procedure by ISO.        Correct?

       16   A.      That's what it states, yes.

       17   Q.      Would you expect your lab or any lab to be

       18   effective in detecting asbestos in talc using that

       19   method in terms of detecting it at the same rate it

       20   would detect it if it first used heavy liquid

       21   separation?

       22   A.      No.     The heavy liquid separation increases the

       23   sensitivity and increases the ability to see at lower

       24   concentrations.

       25              THE COURT:     Didn't you direct them to only do
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 202 of 276 PageID:
                                  104796
                                 Longo - Redirect/Mr. Block

                                                                               636

        1   this?     You told them what to do, and this was the only

        2   testing.     You never suggested to them that they do the

        3   heavy liquid.       Correct?     So you dictated the way it

        4   would be done.       Wasn't that your testimony?          Did I

        5   mishear?

        6              THE WITNESS:     To J-3?

        7              THE COURT:     Yes.

        8              THE WITNESS:     I told them to do the ISO PLM

        9   method.     I didn't tell them to do the heavy liquid

       10   density.

       11              THE COURT:     Exactly.

       12              MR. BLOCK:     I want to follow up on that, your

       13   Honor.

       14   BY MR. BLOCK:

       15   Q.       Was the purpose of that to compare the

       16   effectiveness of using polarized light microscopy to

       17   detect asbestos in J&J's talc with and without heavy

       18   liquid separation?

       19              THE COURT:     You could have done that in-house

       20   -- I'm sorry.       He said he sent it out to J-3 to

       21   confirm results and get an independent lab looking at

       22   them.     And then you will think to replicate the same

       23   test, not to say how it would be different if we don't

       24   do this.     That would be in-house.         Didn't you say you

       25   sent it out for confirmation?           Wasn't that your
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 203 of 276 PageID:
                                  104797
                                 Longo - Redirect/Mr. Block

                                                                               637

        1   purpose?

        2              THE WITNESS:     I sent it out for doing ISO PLM.

        3   Mainly, I sent it out for XRD, which we don't do

        4   in-house.

        5   BY MR. BLOCK:

        6   Q.      Is XRD a sensitive method for detecting asbestos

        7   in cosmetic talc?

        8   A.      It cannot detect asbestos in cosmetic talc.              It

        9   can only detect that there is a mineral present that

       10   is either tremolite anthophyllite or chrysotile but

       11   only at very high concentrations as compared to the

       12   other methods.

       13   Q.      Let me show you what will be Plaintiffs'

       14   Exhibit 4, which is a document from appendix A of your

       15   reliance materials at No. 18.

       16              MR. BLOCK:     We'll call this Exhibit 4.

       17   Q.      Dr. Longo, are you familiar with Plaintiffs'

       18   Exhibit 4?

       19   A.      Yes, sir, I am.

       20   Q.      What is it?

       21   A.      That's called the stimuli to the revision

       22   process, and it is to revise the USP talc method that

       23   currently is what is used, as stated by the FDA, to

       24   determine if there was asbestos in cosmetic talc.

       25   Q.      Was this document done in response to a request
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 204 of 276 PageID:
                                  104798
                                 Longo - Redirect/Mr. Block

                                                                               638

        1   from the U.S. FDA to look at modernizing the USP talc

        2   monograph?

        3   A.      Correct.

        4   Q.      And Johnson & Johnson said that you don't use

        5   the USP method when you test for talc.             Do you recall

        6   that?

        7   A.      I do recall it.

        8   Q.      Does this document identify the deficiencies in

        9   the USP talc method?

       10   A.      Yes, sir, it does.

       11   Q.      And under the USP talc method, if we look at

       12   what the document says, it says:

       13              "This underscores the need to modernize the

       14   current monograph for two reasons."

       15              What is the IR and XRD method which is this

       16   USP monograph testing method?"

       17   A.      It stands for infrared analysis, which is not

       18   accepted by any government agency -- EPA, OSHA,

       19   et cetera -- to determine asbestos in bulk samples.

       20   And X-ray diffraction.

       21   Q.      So under this USP talc method, if the talc is

       22   tested according to this method, is IR or XRD the

       23   method that is used?

       24   A.      Yes.

       25   Q.      And if the test comes up as nondetected, is the
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 205 of 276 PageID:
                                  104799
                                 Longo - Redirect/Mr. Block

                                                                               639

        1   test over?      Is that it?

        2   A.      Yes, it is.

        3   Q.      Here it says that both the IRD and XRD have

        4   relatively high detection limits for asbestos.                Do you

        5   see that?

        6   A.      Yes.

        7   Q.      Is that why you have not used that method to

        8   test Johnson & Johnson's talc for asbestos?

        9   A.      Well, we did use XRD, just to see how it

       10   compared to the polarized light microscopy, the heavy

       11   liquid separation, and TEM; and for all the samples

       12   where XRD was run in the MDL, for Italian and Vermont

       13   they were all negative.

       14   Q.      Is that what you will expect based upon your

       15   review of the published literature, based upon your

       16   review of this stimuli document from 2004, and based

       17   upon the detection limits of the IR and XRD, that

       18   makes up the USP, is that what you will expect under

       19   the USP XRD method, that you would not detect asbestos

       20   in cosmetic talc?

       21   A.      It has to be a very high concentration of

       22   asbestos to be in the cosmetic talc by XRD to be

       23   positive.      The modern day equipment can get down to

       24   about .2, .1 percent.         That's about it for XRD.         So I

       25   would not recommend the use of it at all.              And then if
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 206 of 276 PageID:
                                  104800
                                 Longo - Redirect/Mr. Block

                                                                               640

        1   it is positive, you have to go and do polarized light

        2   microscopy.      So why not, if you are going to use

        3   polarized light microscopy and TEM, why not just start

        4   off with that.

        5   Q.      So in terms of your work and the work of the J-3

        6   lab, did both labs look at Johnson & Johnson's talc

        7   samples using TEM with heavy liquid separation?

        8   A.      Yes.

        9   Q.      Is that one of the methods that is considered an

       10   optimum method under the ISO 22262 that we looked at?

       11   A.      Yes.

       12   Q.      Can you describe the level of consistency in

       13   terms of the results when MAS looked at Johnson &

       14   Johnson's talc products with one of the optimum

       15   methods TEM with heavy liquid separation and when J-3

       16   used that same methodology?

       17   A.      Yes.

       18   Q.      What was the level of consistency?            Can you

       19   generally summarize it?

       20   A.      We had about the same percentages of positives.

       21   In the 68, 69, to 70 percent range.

       22   Q.      And we looked at earlier that when J-3 looked at

       23   22 asbestos structures from MAS, they verified 22 --

       24   verified 20.      Correct?

       25   A.      They verified 20, and they verified the amount
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 207 of 276 PageID:
                                  104801
                                 Longo - Redirect/Mr. Block

                                                                               641

        1   of bundles percentage-wise that we found.

        2   Q.       Is that greater than 90 percent in terms of the

        3   verification of the asbestos structures that MAS

        4   found?

        5   A.       Yes.

        6   Q.       Then MAS verified asbestos in 9 out of the 11

        7   samples that J-3 found asbestos in.             Is that correct?

        8   A.       That is correct.

        9   Q.       And one of them the grid opening was blown out.

       10   Is that correct?

       11   A.       That is correct.

       12   Q.       And is that something that can happen or that's

       13   a common problem if multiple labs are looking at grid

       14   openings?

       15   A.       That is correct.

       16   Q.       So when the optimum method was used, one that is

       17   recommended by ISO as having better sensitivity, were

       18   the results between MAS and J-3 consistent in terms of

       19   the asbestos in Johnson & Johnson's talc?

       20   A.       Yes.

       21   Q.       And would you recommend, Dr. Longo, the use of

       22   polarized light microscopy without heavy liquid

       23   separation based upon the testing that your lab did

       24   and the testing the J-3 lab did?

       25   A.       No.    I actually think you have to do -- you have
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 208 of 276 PageID:
                                  104802
                                 Longo - Redirect/Mr. Block

                                                                               642

        1   to get the equipment -- you have to get, I believe,

        2   the right objective lenses.          But I believe you should

        3   do all three because you are looking for a needle in a

        4   haystack, and, also, if you have just chrysotile

        5   asbestos at a high enough concentration, you may be

        6   able to see it by PLM without heavy liquid density.                    I

        7   think the best characterization of these samples is

        8   ISO 22262-1 PLM, the heavy density liquid PLM and TEM.

        9   XRD I don't see any utility in.

       10   Q.      Does the use of heavy liquid separation prior to

       11   analysis by the polarized light microscope or the TEM

       12   microscope produce the most sensitive and reliable

       13   analysis for detecting asbestos in talc?

       14   A.      Yes, it does.

       15   Q.      Would that be the method that's recommended by

       16   ISO, and that's consistent with Dr. Blount's published

       17   peer-reviewed study?

       18   A.      That is correct.

       19              THE COURT:     Go back to my question, because

       20   you really haven't answered it.           I'm still at a loss

       21   why you even sent these samples to J-3, particularly

       22   when you just said without the heavy liquid

       23   separation, unless there is heavy concentration of the

       24   asbestos, you are not going to see it without the

       25   separation.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 209 of 276 PageID:
                                  104803
                                 Longo - Redirect/Mr. Block

                                                                               643

        1              You already knew from your testing you were

        2   having trace evidence.         You knew they weren't going to

        3   get anything.       What was the purpose sending it to this

        4   lab?    I don't understand you haven't answered it.

        5              THE WITNESS:     We are going to publish this,

        6   and I think it is good to compare all the different

        7   methods.

        8              THE COURT:     You could have used that method in

        9   your own lab to determine that.           You said you did this

       10   for purposes of some confirmation of an independent

       11   lab doing it.       This independent lab did nothing to add

       12   to the inquiry.       I think you are changing why you are

       13   saying you are doing it.

       14              THE WITNESS:     We sent these samples off to

       15   have XRD.

       16              THE COURT:     Not these samples, the earlier

       17   samples were not the latest ones.            You sent earlier

       18   ones out, not these.

       19   Q.      Dr. Longo, the samples that were sent to J --

       20   A.      Was in July.

       21              THE COURT:     Looking at the testimony, I got

       22   there were some other earlier samples.             Were these

       23   later samples sent for XRD?

       24              THE WITNESS:     Yes.

       25              MS. BROWN:     All of the MDL samples were sent
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 210 of 276 PageID:
                                  104804
                                 Longo - Redirect/Mr. Block

                                                                                 644

        1   to J-3 for XRD.       They were all nondetect.         There was a

        2   subset that were also sent for ISO PLM --

        3              THE WITNESS:     No.    That's not correct.

        4   Q.       Dr. Longo, what is your understanding of that?

        5              MR. BLOCK:     Your Honor, we can supplement once

        6   we've all looked into that issue.

        7              THE COURT:     I would like to get his answers

        8   today.     He's given a report.        He's been deposed.       He

        9   is here today.       Now is his day for him to tell the

       10   story.

       11   MR. BLOCK:

       12   Q.       Dr. Longo, what is your understanding in terms

       13   of the samples that were sent to J-3 for PLM analysis?

       14   Is it your understanding those were MDL samples?

       15   A.       There were 79 MDL samples before we even chose

       16   which ones we were going to do for TEM.              We had the

       17   initial batch of 79.        I sent them all to J-3 and said

       18   do XRD and do ISO 22262.          We had not started doing the

       19   ISO because you see all our analyses in December.

       20              The next 22 were ones that came in but we only

       21   sent them for XRD.        Then there was another set of two

       22   samples we only sent for XRD since we were doing the

       23   other analysis in-house.          The XRD is what we don't

       24   have.     So we didn't send them out again after we

       25   analyzed ourselves on additional samples.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 211 of 276 PageID:
                                  104805
                                 Longo - Redirect/Mr. Block

                                                                               645

        1              MS. BROWN:     If it is helpful to the Court,

        2   Dr. Longo's report from February 1st, 2019, at page 49

        3   of 56 gives the results of the J-3 XRD and PLM

        4   analysis.

        5              THE COURT:     I only have the January 1st on the

        6   bench.

        7              MS. BROWN:     It is our Exhibit D-1, and that

        8   would be in the exhibit binder from my exam.

        9              (Pause.)

       10              THE COURT:     Go ahead.

       11   Q.       Dr. Longo, I want to get back to the methods

       12   that your lab used and some of the questions that you

       13   were asked about the published methods.              Okay?

       14   A.       Okay.

       15   Q.       Let's look at, if we can, look at the ELMO.

       16              Dr. Longo, we looked earlier at the three

       17   steps to do the TEM analysis to determine if there is

       18   asbestos present.        Do you recall that?

       19   A.       Yes.

       20   Q.       And the three steps we outlined earlier were the

       21   morphology, and we have the morphology listed here of

       22   greater than 5-to-1 aspect ratio or equal to, greater,

       23   or equal to 0.5 microns in length and substantially

       24   parallel sides.       Do you recall that?

       25   A.       Yes, sir.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 212 of 276 PageID:
                                  104806
                                 Longo - Redirect/Mr. Block

                                                                               646

        1   Q.       And when we went through the EDXA part, the

        2   standard methods for identifying asbestos in talc, you

        3   told us about determining the mineral chemistry and

        4   comparing the EDXA spectra with a reference standard.

        5   Do you recall that?

        6   A.       Yes.

        7   Q.       You told us earlier about the third step being

        8   SAED looking at the crystalline structure, comparing

        9   the SAED pattern with reference standards, making the

       10   determination of asbestos based upon those three

       11   steps.     Do you recall that?

       12   A.       Yes, sir.

       13   Q.       Now, on cross-examination you were asked about

       14   whether you determine how the asbestos grew or how the

       15   asbestos formed in nature, the growth habit.

       16              Is there anything in the standard three-step

       17   TEM method that has a test method to determine the

       18   growth habit or calls for the determination of the

       19   growth habit?

       20   A.       No.    As a mineralogist or a materials scientist,

       21   you can say it grew in a crystalline habit; and if it

       22   is fibrous, like asbestos, you could say it is

       23   fibrous, and then meets the definition.              There is no

       24   way to trace back to a growth habit and say this came

       25   from that growth habit.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 213 of 276 PageID:
                                  104807
                                 Longo - Redirect/Mr. Block

                                                                               647

        1   Q.      When you published in the peer-reviewed

        2   literature studies identifying asbestos, did you ever

        3   hear back from the peer reviewers that you missed a

        4   step, that you failed to determine the growth habit?

        5   A.      No.

        6   Q.      Is there anything in the three-step TEM test

        7   methods set forth in ISO, set forth in EPA AHERA, set

        8   forth in ASTM 5755 -- you asked about the tensile

        9   strength.     Is there even a test for that in the

       10   generally-accepted methods for TEM microscopy?

       11   A.      No, it's impossible.        It's something that cannot

       12   be done.

       13   Q.      Same thing for flexibility.          You were asked, Dr.

       14   Longo, Didn't you determine the flexibility of the

       15   asbestos to make sure it was asbestiform?              Is there

       16   anything in the generally-accepted three step TEM test

       17   methodology that calls for determination of the

       18   flexibility of the asbestos structure that is found?

       19   A.      In TEM analysis you cannot manipulate a

       20   microscopic fiber.        It is impossible.       It is

       21   impossible to determine the tensile strength in TEM or

       22   even an optical microscope, and they don't even tell

       23   you what high tensile strength means, how high, how

       24   low.

       25   Q.      You were asked whether you counted particles
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 214 of 276 PageID:
                                  104808
                                 Longo - Redirect/Mr. Block

                                                                               648

        1   that were less than a 5-to-1 aspect ratio and why you

        2   didn't do that.       Do the generally-recognized test

        3   methods require you to count the particles as asbestos

        4   that meet the morphology requirement, that meet the

        5   EDXA requirement, and meet the SAED requirement?

        6   A.      No.    You are only required to count them that

        7   are greater than, equal to 5-to-1 aspect ratio.

        8   Q.      When you were asked, Well, Dr. Longo, you did

        9   not count particles that were less than a 5-to-1

       10   aspect ratio; is that following the method?

       11   A.      It is not following the method, but extra work

       12   in previous not MDL samples, we did count everything

       13   greater than or equal to 5-to-1 aspect ratio as well

       14   as went back and counted everything less than 5-to-1

       15   aspect ratio.

       16   Q.      But in order to identify an asbestos particle as

       17   asbestos, if the three steps in the TEM method are

       18   satisfied, the morphology, the EDXA and the SAED is

       19   that asbestos under EPA AHERA?

       20   A.      Yes.

       21   Q.      When you identified asbestos in Johnson &

       22   Johnson's talc applying the generally-accepted

       23   requirements by TEM for morphology EDXA and SAED, is

       24   that asbestos under EPA AHERA?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 215 of 276 PageID:
                                  104809
                                 Longo - Redirect/Mr. Block

                                                                               649

        1   Q.       Is that asbestos under ASTM 5755?

        2   A.       Yes.

        3   Q.       Is that asbestos under ISO 22262-2?

        4   A.       Yes.

        5   Q.       Is that asbestos under Johnson & Johnson's own

        6   TEM method, TM 7024?

        7   A.       Yes.

        8   Q.       And you were shown a definition of asbestos, I

        9   think from the EPA, but did you also apply the EPA's

       10   rules on what is non-asbestos?

       11   A.       Yes, we did.

       12   Q.       Is any of the asbestos that you identified in

       13   J&J's talc non-asbestos, meaning, quote, incomplete or

       14   unobtainable electron diffraction patterns, a

       15   non-asbestos EDXA or a non-asbestos morphology, did

       16   any of the asbestos you identified in Johnson &

       17   Johnson's talc qualify as non-asbestos based on the

       18   EPA AHERA generally-accepted test method?

       19   A.       No.

       20   Q.       You were asked about your lab analysts.            And

       21   were the lab analysts at MAS required to follow the

       22   generally-accepted test methods for TEM and polarized

       23   light microscopy that you have described here to the

       24   Court?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 216 of 276 PageID:
                                  104810
                                 Longo - Redirect/Mr. Block

                                                                               650

        1   Q.      And is one of the ways that you are able to rely

        2   upon the work of your lab analysts the training they

        3   received, as you described earlier?

        4   A.      Correct.

        5   Q.      Is another way to determine the reliability of

        6   the work of your analysts the supervision they get at

        7   MAS?

        8   A.      Correct, the quality control, the co-efficient

        9   variation for error rates, the continuous look in

       10   seeing how they do.

       11   Q.      Dr. Longo, when you submitted this report for

       12   the MDL with your name on it, what did you do to

       13   assure that the data was reliable in terms of all the

       14   backup data, all the count sheets, all the images, and

       15   all the work done by your trained analysts?

       16   A.      To go through it and review it, have others

       17   review it, have questions, sit down with the analysts.

       18   So I've spent a lot of time with it.

       19   Q.      Are you aware of the work of the RJ Lee Group

       20   who have tested the MDL samples for Johnson & Johnson?

       21   A.      I am.

       22              MS. BROWN:     Your Honor, I object to this as

       23   not being at issue.        There is no report from RJ Lee in

       24   this case regarding MDL samples.            It is not disclosed.

       25   So I don't know what he is talking about.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 217 of 276 PageID:
                                  104811
                                 Longo - Redirect/Mr. Block

                                                                               651

        1              THE COURT:     Let's move on.

        2   BY MR. BLOCK:

        3   Q.      You were asked whether the FDA had ever adopted

        4   the heavy liquid separation method.             Do you recall

        5   that?

        6   A.      I do.

        7   Q.      Does the FDA even have any test method for the

        8   testing of talc that the FDA has adopted?

        9   A.      No.

       10   Q.      Is cosmetic talc even a regulated product in the

       11   United States?

       12              MS. BROWN:     Objection.     Far beyond his asking

       13   to be able to talk about the FDA's regulated authority

       14   as it pertains to cosmetic talc.

       15              THE COURT:     Sustained.

       16   BY MR. BLOCK:

       17   Q.      You were asked whether the heavy liquid

       18   separation was adopted by the government.              Is there a

       19   government test for testing asbestos in talc?

       20   A.      No.

       21   Q.      Okay.    So when you applied the

       22   generally-accepted methods, including EPA AHERA, is

       23   that a test method to determine whether there is

       24   asbestos present and how much asbestos is present?

       25   A.      Could you repeat that?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 218 of 276 PageID:
                                  104812
                                 Longo - Redirect/Mr. Block

                                                                               652

        1   Q.       Let me withdraw the question.

        2              Is ISO 22262-2, which you followed in this

        3   case, is that a generally-accepted test method that

        4   includes heavy liquid separation?

        5   A.       Of course.    It is an international standard.

        6   Q.       Is that the only test method specific to talc

        7   that has been published that exists?

        8   A.       Outside of the USP method with the IR and XRD,

        9   that is the only method I'm aware of specific for

       10   cosmetic talc using the appropriate methods for the

       11   detection limits.

       12   Q.       Let's go back to the USP method.          What is USP?

       13   A.       USP is the -- is essentially the methods that

       14   FDA will require for certain types of tests.

       15   Q.       Okay.   So the USP, which consists of the IR

       16   method, and we're looking -- let's talk a little more

       17   about what this document is.

       18              This is entitled "Stimuli to the Revision

       19   Process," and this is the document that was written --

       20   was this document written by the USP Expert Talc

       21   Panel?

       22   A.       Yes.

       23   Q.       Is it from 2014?

       24   A.       Yes.

       25   Q.       In terms of what is said here about the USP
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 219 of 276 PageID:
                                  104813
                                 Longo - Redirect/Mr. Block

                                                                               653

        1   method, next to "X-ray diffraction," it says:

        2              "Limit of detection may be too high for public

        3   health and regulatory purposes."

        4              And you agree that the detectable limits for

        5   X-ray diffraction is too high to rely upon for the

        6   detection of asbestos and cosmetic talc particularly

        7   as compared to using heavy liquid separation and

        8   polarized light microscopy or TEM microscopy?

        9   A.      Yes, I agree.

       10   Q.      This USP group said as follows:

       11              "Detection of asbestos in talc by the

       12   instrumental methods outlined above can be enhanced

       13   through the concentration of asbestos particles or

       14   separation of asbestos from obscuring or confounding

       15   particles."

       16              Do you see that?

       17   A.      Yes, sir, I do.

       18   Q.      Is that what you were explaining to the Court

       19   this morning, that the use of a concentration

       20   technique, which heavy liquid separation technique is

       21   an example, can enhance the sensitivity of the method

       22   to allow better detection of asbestos in talc?

       23   A.      That is correct.       There are different types of

       24   concentration methods.         The heavy liquid separation

       25   happens to be one of them.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 220 of 276 PageID:
                                  104814
                                 Longo - Redirect/Mr. Block

                                                                               654

        1   Q.      You were asked earlier about the levels of

        2   asbestos in talc and whether the levels of asbestos in

        3   talc could or could not translate to a potentially

        4   hazardous or significant exposure.            Do you remember

        5   that?

        6   A.      Yes.

        7   Q.      It says:     Research by the U.S. EPA and others

        8   have shown disturbance of matrixes -- for example,

        9   soil, vermiculite insulation, containing asbestos

       10   concentration identified by the lower detection limits

       11   of PLM, well below 1 percent asbestos by weight, the

       12   limit historically used by the U.S. EPA to define

       13   asbestos-containing material can generate potentially

       14   hazardous exposure."

       15              Do you see that?

       16   A.      I do.

       17   Q.      Let's talk about some questions you were asked

       18   about the amount of asbestos by weight and the

       19   significance of that.

       20              Now, have you published in the peer-reviewed

       21   literature on the amount of exposure from the use of

       22   products that contain asbestos?

       23   A.      I have.

       24   Q.      And when we look at a product like Johnson's

       25   Baby Powder, and we look at this example, and we look
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 221 of 276 PageID:
                                  104815
                                 Longo - Redirect/Mr. Block

                                                                               655

        1   at the concentrations you have found in the MDL

        2   samples, what range are we looking at?

        3              I think we looked before at tens of thousands

        4   of asbestos structures per gram up to hundreds of

        5   thousands?

        6   A.      The lower limit is approximately seven, eight to

        7   thousand, where we are finding one asbestos fiber or

        8   one asbestos bundle up to 260,000, or thereabouts.

        9   Q.      So in this Johnson's Baby Powder material, is

       10   this material a material that would be what's called

       11   friable by the EPA?

       12   A.      Yes.

       13   Q.      What is the significance of that, that you found

       14   63,800 asbestos structures per gram of this Johnson's

       15   Baby Powder?      What's the significance of the fact that

       16   this is in a powdery form when it's used either in the

       17   vaginal area, or maybe put on a person's chest or

       18   under their arms?        What is the significance that it's

       19   in a powdery form?

       20              MS. BROWN:     Your Honor, I'm going to object.

       21   He was very clear on cross-examination he has not done

       22   an exposure study, and he is not giving a health

       23   effects opinion.        So beyond a calculation he didn't

       24   do, this question is asking for an undisclosed

       25   opinion.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 222 of 276 PageID:
                                  104816
                                 Longo - Redirect/Mr. Block

                                                                               656

        1              MR. BLOCK:     Your Honor, I think it's

        2   responsive to cross.        I didn't bring out exposure

        3   levels.

        4              THE COURT:     You tried to this morning and we

        5   stopped.       So let's move on.     We're not going down this

        6   avenue.

        7   BY MR. BLOCK:

        8   Q.      As a material scientist, Dr. Longo, is there

        9   anything holding the asbestos together?              Is there

       10   anything encapsulating the product that's keeping it

       11   from becoming airborne?

       12   A.      No, there is nothing there.          It is a fine

       13   powder.     It will be able to get up in the air when it

       14   is disturbed, and whatever is in that powder.

       15   Q.      Dr. Longo, in response to the questions on

       16   cross-examination regarding your opinions that there

       17   would be a significant exposure from the use of

       18   Johnson's Baby Powder, have you relied on the peer-

       19   reviewed literature in forming your opinions?

       20   A.      Yes.

       21   Q.      Have you relied in part on a study by

       22   Drs. Gordon and Millette that studied the amount of

       23   asbestos released when cosmetic talcum powder is used?

       24   A.      Yes.

       25   Q.      And have you also -- and did that test show
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 223 of 276 PageID:
                                  104817
                                 Longo - Redirect/Mr. Block

                                                                               657

        1   significant levels of exposure, thousands of times

        2   higher than may be present in the background air?

        3              MS. BROWN:     Objection, your Honor.        He was

        4   very clear he did not attempt to quantify exposure

        5   here, and counsel is reading other people's articles

        6   and asking him to agree.

        7              MR. BLOCK:     She asked what he meant by

        8   "significant" in his report.

        9              MS. BROWN:     And he made clear he has not done

       10   a calculation and has not quantified at all.

       11              THE COURT:     I have that testimony.        That's

       12   where it ended.

       13   BY MR. BLOCK:

       14   Q.       Just in terms of structures per gram, let me ask

       15   you a question about that:

       16              Are you aware from Johnson & Johnson's

       17   historical documents that Johnson & Johnson determined

       18   the --

       19              MS. BROWN:     Objection.     This is again just

       20   trying to get in a quantification of exposure opinion

       21   he did not give and quite clearly said he has not done

       22   in this case.

       23              THE COURT:     I would like to stick with his

       24   methodology and the basis for his opinion.

       25   BY MR. BLOCK:
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 224 of 276 PageID:
                                  104818
                                 Longo - Redirect/Mr. Block

                                                                               658

        1   Q.      Dr. Longo, one of the questions on

        2   cross-examination about your methodology is the

        3   definition of asbestos.         Do you remember that?

        4   A.      Yes.

        5   Q.      Are you aware of Johnson & Johnson's definition

        6   of asbestos that is contained in the company's

        7   specifications that it has outside of Court?

        8   A.      Yes.

        9   Q.      And does Johnson & Johnson's definition of

       10   asbestos that it uses in its own specifications

       11   outside of court say anything about growth habit?

       12   A.      No.

       13   Q.      Does it say anything about tensile strength?

       14   A.      No.

       15   Q.      Does it say anything about flexibility?

       16   A.      No.

       17   Q.      Does it contain the word "asbestiform"?

       18   A.      Not that I recall.        It just says "fibrous."

       19   Q.      And under Johnson & Johnson's own

       20   outside-of-court definition, as contained in their

       21   documents, is fibrous tremolite, fibrous

       22   anthophyllite, and fibrous actinolite the same types

       23   of asbestos you found in Johnson & Johnson's talc

       24   defined by Johnson & Johnson as asbestos?

       25              MS. BROWN:     Objection.     If there is a
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 225 of 276 PageID:
                                  104819
                                 Longo - Redirect/Mr. Block

                                                                               659

        1   document, if I could see it.

        2              MR. BLOCK:     Yes, we'll mark this as Exhibit 5.

        3              MS. BROWN:     Was this on his reliance list?

        4              MR. BLOCK:     Dr. Longo has been cross-examined

        5   about this document.

        6              MS. BROWN:     It was not on his reliance list

        7   here in the MDL.        I object now to him speculating

        8   about a company document that was -- your Honor

        9   already ruled on this document because they put it on

       10   the supplemental list and we objected at that time.

       11   Your Honor was very clear, if it was not originally

       12   disclosed, and we had the opportunity to question

       13   Dr. Longo on it, it was not coming in now.

       14              MR. BLOCK:     Your Honor, this is redirect

       15   examination, and Dr. Longo, there was a

       16   cross-examination that suggested that Dr. Longo is not

       17   using an appropriate scientifically reliable

       18   definition of --

       19              THE COURT:     I don't know that J&J gives the

       20   appropriate scientific definition either, so I don't

       21   use them as my standard.          That's not the basis for it,

       22   and that's not what we're going to use that document

       23   for, unless you want to suggest they set the standard.

       24   I don't think you do.

       25              Let's move on.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 226 of 276 PageID:
                                  104820
                                 Longo - Redirect/Mr. Block

                                                                               660

        1              MR. BLOCK:     It's a generally-accepted

        2   definition in part because the defendant is using it.

        3              THE COURT:     I don't know in what context, I

        4   don't want to get into what context, why it was put in

        5   there.     This is not like looking at, as you presented

        6   it to me, whether it is some standards set by the

        7   government or whatever.         That's not what it is.

        8              We can take anybody's corporate document and

        9   say this is how that corporation defines asbestos.

       10   This is how it's been defined by John's Manville, or

       11   this is how it's been defined by Colgate Palmolive.

       12   I'm not going to get into that.           That's not setting my

       13   standard for today.        I think you have given me the

       14   things you would like to set the standard.

       15              MR. BLOCK:     Thank you, your Honor.

       16   BY MR. BLOCK:

       17   Q.       Dr. Longo, let me ask you about another

       18   document, if you could go to tab 43 of your notebook.

       19              Now, we're looking at tab 43 in Exhibit 1 for

       20   Dr. Longo.

       21              Dr. Longo, you were cross-examined by Johnson

       22   & Johnson's lawyer, and you were asked whether your

       23   lab made a determination of how the asbestos that was

       24   identified in Johnson & Johnson's talc was formed.

       25              Do you remember that?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 227 of 276 PageID:
                                  104821
                                 Longo - Redirect/Mr. Block

                                                                               661

        1   A.       Yes, sir.

        2   Q.       Are you familiar with an EPA document from 2006

        3   that discussed whether you need to determine how an

        4   asbestos structure was formed in nature or its growth

        5   habit in order for that structure to be identified as

        6   asbestos under the generally-accepted test methods?

        7              MS. BROWN:     Your Honor, I have properly

        8   identified the document for the record as the EPA

        9   Region 9 document and put it on the record where it

       10   is, please.

       11   Q.       Are you also aware it is an EPA Region 9

       12   document?

       13   A.       Yes.

       14   Q.       At the end of the document it says the document

       15   reflects the testing procedures and policies of the

       16   EPA as a whole?

       17   A.       Yes.

       18   Q.       So looking at this document at page 11 we have a

       19   slide.     It says, quote:

       20              "It is the position of EPA, the U.S. Centers

       21   for Disease Control and Prevention, Agency For Toxic

       22   Substances and Disease, Registry and National

       23   Institute for Occupational Safety and Health, and the

       24   American Thoracic Society, among others, that

       25   microscopic structures of amphibole and serpentine
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 228 of 276 PageID:
                                  104822
                                 Longo - Redirect/Mr. Block

                                                                               662

        1   materials that are asbestiform and meet the size

        2   definition of PCM fibers should be counted as asbestos

        3   regardless of the manner by which they were formed."

        4              Is that what it says?

        5   A.      Yes, sir, that's what it states.

        6   Q.      And PCM fibers, does that refer to phase

        7   contrast microscopy?

        8   A.      It does.

        9   Q.      How is that similar or different to PLM, which

       10   you've discussed in your testimony?

       11   A.      Well, PCM is an optical for fibers.            This is for

       12   air samples.       Polarized light microscopy is for bulk

       13   samples.     If you want to compare air samples, this

       14   3-to-1 aspect ratio is lower than the standard we use

       15   which is the AHERA and the other counting methods that

       16   it has to be at least a 5-to-1 aspect ratio.

       17   Q.      Does this statement by EPA in tab 43 of

       18   Plaintiffs' Exhibit 1, this document from EPA Region

       19   9, dated April 20th, 2006, does this reflect the fact

       20   that if you follow the test method, whether it be for

       21   TEM or PLM microscopy, and it satisfies the method,

       22   that it is properly identified and counted as asbestos

       23   regardless of the manner by which the asbestos

       24   structure was formed?

       25   A.      Correct.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 229 of 276 PageID:
                                  104823
                                 Longo - Redirect/Mr. Block

                                                                               663

        1   Q.      When you published in the peer-reviewed

        2   literature, looking, again, at Tab 12, your article

        3   where you analyzed vermiculite and found tremolite

        4   asbestos and other types of asbestos, and you applied

        5   the EPA AHERA method, did you apply the EPA AHERA

        6   method any differently than you did in this case?

        7   A.      No, sir.

        8   Q.      So your scientific methodology that was

        9   subjected to the peer review process here, where you

       10   applied the EPA AHERA method, did it follow the same

       11   three-step TEM that you've used in identifying

       12   asbestos in Johnson & Johnson's talc?

       13   A.      Yes.

       14   Q.      And did you publish in the peer-reviewed

       15   literature that even though a material which in this

       16   case was vermiculite has concentrations often less

       17   than 0.1 percent asbestos, that it can still cause

       18   significant exposures that can be in excess of current

       19   regulatory exposure limits?

       20   A.      Yes.

       21   Q.      You were asked about the OSHA PEL.            Are you

       22   familiar with the OSHA regulations?

       23   A.      Yes.

       24   Q.      Is the OSHA PEL recognized by OSHA as to not be

       25   a safe level of exposure of asbestos?
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 230 of 276 PageID:
                                  104824
                                 Longo - Redirect/Mr. Block

                                                                               664

        1   A.      That's what the preamble says.

        2   Q.      And if we look back at Plaintiffs' Exhibit 4,

        3   which is the USP expert panel, is that what they say

        4   when they are talking about talc?            In this article it

        5   says:

        6              "There are currently no established safe

        7   levels of asbestos exposure.           This underscores the

        8   efforts of the talc EP, expert panel, to identify the

        9   strategies and methods for reducing the potential for

       10   asbestos contamination of talc to the lowest feasible

       11   levels."

       12              Is that what the USP expert panel concluded in

       13   2014?

       14   A.      That's what it states.

       15   Q.      Does that same USP expert panel also recommend

       16   including additional sample preparation/concentration

       17   methods to improve the feasible limits of detection as

       18   indicated C section 5.4?

       19   A.      That's what it states, yes.

       20   Q.      Do you agree based upon your testing of Johnson

       21   & Johnson's talc that a concentration method such as

       22   the heavy liquid separation should be used to have the

       23   most sensitive method in detecting asbestos in talc

       24   including Johnson & Johnson's talc?

       25   A.      That is correct.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 231 of 276 PageID:
                                  104825
                                 Longo - Redirect/Mr. Block

                                                                               665

        1   Q.      And isn't it true that Johnson & Johnson does

        2   not use any concentration method or heavy liquid

        3   separation method despite the recommendations of the

        4   USP expert panel in 2014?          Is that true?

        5   A.      Not that I'm aware of.

        6   Q.      Have you reviewed Johnson & Johnson's test

        7   methods for testing asbestos in talc?

        8   A.      I have.

        9   Q.      Have you ever seen any evidence that Johnson &

       10   Johnson knowing what the --

       11              MS. BROWN:     Objection.

       12              THE COURT:     I was waiting for you to get up.

       13              Sustained.     I thought you were a little slow

       14   on your feet this time.

       15              MS. BROWN:     I was a little slow.        I apologize.

       16   Thank you.

       17   BY MR. BLOCK:

       18   Q.      Dr. Longo, you were asked about cleavage

       19   fragments.      Do you recall that?

       20   A.      Yes, sir.

       21   Q.      If the three-step TEM method is met -- is it a

       22   cleavage fragment?

       23   A.      I'm sorry?

       24              MS. BROWN:     Your Honor, I don't mean to

       25   interrupt, but I think we are coming close to an HOUR
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 232 of 276 PageID:
                                  104826
                                 Longo - Redirect/Mr. Block

                                                                               666

        1   on the redirect, and I want to object about the length

        2   and the breadth and the scope of the redirect.

        3              THE COURT:     I assume you are finishing now.

        4              MR. BLOCK:     May I have another 10 minutes?

        5              THE COURT:     I gave you extra time this morning

        6   too.    You have taken more than the cross has been.

        7   Let's finish up for the day.

        8   BY MR. BLOCK:

        9   Q.      If the TEM three-step method is met as set forth

       10   in the generally-accepted methods you described to the

       11   Court, is the particle -- whether it be tremolite,

       12   anthophyllite, or actinolite -- a cleavage fragment or

       13   asbestos?

       14   A.      It is asbestos.

       15   Q.      And in terms of a cleavage fragment, the

       16   Campbell article that you were asked about from 1977,

       17   what does it say is the normal aspect ratio for a

       18   cleavage fragment?

       19   A.      Less than 3-to-1.

       20   Q.      And did you count any tremolite, actinolite, or

       21   anthophyllite that you found in Johnson & Johnson's

       22   talc that met that definition of a cleavage fragment

       23   that you just stated from the Campbell article in

       24   1977?

       25   A.      No.   For what we called regulated asbestos, it
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 233 of 276 PageID:
                                  104827
                                 Longo - Redirect/Mr. Block

                                                                               667

        1   all had the standard methodology that is used in TEM

        2   labs and by the EPA.

        3   Q.      Dr. Longo, you were asked whether your lab has

        4   met the standard from the NVLAP when it comes to the

        5   distinction between fibers and bundles.              Do you

        6   remember being asked that on the cross?

        7   A.      Yes.

        8   Q.      And has your lab been subject to annual audit

        9   testing by the NVLAP on the issue of whether your

       10   analysts are properly distinguishing between fibers

       11   and bundles at a rate of at least 90 percent?

       12              MS. BROWN:     I object.     This is the subject of

       13   the report that was added to the supplemental list

       14   after his deposition.         This was issued in June.         This

       15   certification was only produced in June, and your

       16   Honor ruled it was not an appropriate area of inquiry

       17   in this case.       I object to the use of the document and

       18   this line of questioning.

       19              MR. BLOCK:     Your Honor, the question is about

       20   historical testing by the NVLAPs during the years 2014

       21   to 2017.       It's not new and it is directly responsive

       22   to the cross-examination that suggested that

       23   Dr. Longo's lab had not met --

       24              THE COURT:     I'm going to permit your question,

       25   not the document.        Don't introduce the document.          You
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 234 of 276 PageID:
                                  104828
                                 Longo - Redirect/Mr. Block

                                                                               668

        1   can ask the question.

        2   BY MR. BLOCK:

        3   Q.      Dr. Longo, was your lab subjected to NVLAP audit

        4   testing on the issues of fibers and bundles?

        5              THE COURT:     When?

        6   Q.      And when was that, Dr. Longo?

        7   A.      Every year.

        8   Q.      Let's talk about the last five years.             Has your

        9   lab been subject to that testing during any time in

       10   the last five years?

       11   A.      I reviewed 2017, 2016, 2015, 2014.

       12   Q.      In that time period between 2014 and 2017, are

       13   these the analysts that tested Johnson & Johnson's

       14   talc for the presence of asbestos in the MDL?

       15   A.      Yes.    Some of the same analysts in 2017, they

       16   are all of the same analysts.

       17   Q.      For the 2017 testing that was done by the NVLAP,

       18   what was the level of consistency in terms of

       19   validation of the analysts that tested Johnson &

       20   Johnson's talc for asbestos to accurately determine

       21   whether the asbestos structure is a fiber or a bundle?

       22   A.      It was above 95 percent agreement.

       23   Q.      How about those previous three years, 2016, 2015

       24   and 2014?

       25   A.      They were all above 95 percent agreement.
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 235 of 276 PageID:
                                  104829

                                                                               669

        1              MR. BLOCK:     Dr. Longo, thank you very much.              I

        2   have no further questions.

        3              Thank you, your Honor.

        4              THE COURT:     Okay.    We're done for the day.

        5              You are excused, Dr. Longo.          You may step

        6   down.

        7              (Witness excused.)

        8              (Court adjourned at 4:20 p.m.)

        9   ///

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 236 of 276 PageID:
                                  104830

                                                                                  670

        1                                 I N D E X

        2

        3

        4        Proceedings                                             Page

        5

        6     WITNESSES                   Direct Cross      Redirect Recross

        7
            William Edward Longo
        8
                  Mr. Block                  440      --       632           --
        9         Ms. Brown                 --        540               --

       10

       11
                                      E X H I B I T S
       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 237 of 276 PageID:
                                  104831

                                                                               671

        1

        2

        3
                                  C E R T I F I C A T E
        4

        5
                   PURSUANT TO TITLE 28, U.S.C., SECTION 753, THE
        6
            FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE
        7
            TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE
        8
            ABOVE-ENTITLED MATTER.
        9

       10
                  S/Vincent Russoniello
       11         Vincent Russoniello, CCR
                  Certificate No. 675
       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 238 of 276 PageID:
                                  104832

                                                                                                                   672
                $               470:2, 516:5, 516:6,       1988 [3] - 445:20,             668:24
                                526:10, 604:20              455:13, 542:23               2015 [2] - 668:11, 668:23
   $30 [5] - 462:7, 462:8,
                               100,000 [1] - 477:3         1990 [1] - 451:8              2016 [2] - 668:11, 668:23
    462:13, 543:6, 543:15
                               106 [1] - 557:14            1991 [7] - 439:15,            2017 [10] - 568:21,
   $750,000 [1] - 463:7
                               11 [8] - 475:4, 528:19,      449:15, 476:9, 478:25,        593:11, 594:22, 595:5,
                                528:23, 529:2, 557:14,      490:6, 559:22, 633:13         606:17, 667:21, 668:11,
                '
                                576:16, 641:6, 661:18      1992 [1] - 572:16              668:12, 668:15, 668:17
   '60s [1] - 466:10           117 [2] - 470:18, 470:21    1995 [3] - 451:9, 475:3,      2018 [19] - 545:24,
   '70s [1] - 466:10           12 [4] - 475:4, 488:5,       489:9                         588:18, 590:11, 597:22,
   '89 [2] - 449:14, 455:16     583:8, 663:2               1997 [1] - 567:8               598:20, 600:6, 602:4,
   '90 [2] - 449:14, 455:16    13 [5] - 578:21, 627:14,    1999 [1] - 589:7               606:17, 616:24, 622:1,
   '91 [1] - 455:16             627:17, 628:8, 628:19      1:00 [1] - 539:15              626:6, 626:17, 627:6,
                               13.5 [1] - 513:21           1st [3] - 573:15, 645:2,       627:8, 627:14, 627:18,
                0              1377 [2] - 568:22, 568:24    645:5                         627:21, 628:8, 631:19
                               13794 [4] - 498:14,                                       2019 [9] - 435:4, 495:3,
   0.1 [3] - 492:20, 492:24,
                                498:20, 589:7, 589:18                   2                 516:21, 573:15, 578:20,
    663:17
                               13th [9] - 626:5, 626:11,                                  612:21, 619:11, 630:11,
   0.5 [4] - 468:17, 469:6,                                2 [29] - 448:5, 463:20,
                                626:17, 627:5, 627:8,                                     645:2
    497:13, 645:23                                          464:1, 465:9, 488:17,
                                627:12, 627:17, 627:21,                                  20th [2] - 588:18, 662:19
   000033 [1] - 560:4                                       488:18, 488:23, 497:17,
                                628:6                                                    21 [5] - 504:13, 507:6,
   00878 [1] - 505:15                                       499:15, 500:4, 502:9,
                               14 [2] - 581:1, 628:19                                     508:6, 516:8, 612:22
   0092 [1] - 559:22                                        502:19, 502:23, 502:24,
                               14.2.3 [1] - 609:9                                        22 [9] - 496:10, 527:15,
   05 [1] - 470:9                                           504:18, 505:14, 510:3,
                               14th [1] - 628:18                                          618:5, 618:10, 619:2,
   08608 [1] - 435:7                                        511:3, 514:19, 523:22,
                               15 [2] - 473:6, 502:11                                     625:7, 640:23, 644:20
                                                            523:23, 545:25, 568:22,
                               159 [1] - 567:11                                          22262 [9] - 498:9,
                1                                           568:24, 596:5, 602:12,
                               16 [3] - 528:20, 612:22,                                   506:12, 528:16, 547:5,
                                                            604:16, 617:25, 639:24
   1 [47] - 468:21, 468:24,     612:24                                                    551:19, 634:9, 635:4,
                                                           2,000 [1] - 542:23
    468:25, 469:1, 477:2,      16-MD-2738(FLW)(LHG                                        640:10, 644:18
                                                           2.81 [2] - 591:4, 591:13
    488:6, 488:9, 488:16,       [1] - 435:2                                              22262-1 [11] - 485:12,
    488:19, 495:6, 499:8,                                  2.85 [3] - 591:6, 591:14,
                               163 [1] - 535:1                                            497:17, 506:10, 508:14,
    499:10, 499:18, 502:18,                                 592:4
                               17 [2] - 464:3, 464:7                                      512:12, 549:8, 607:3,
    510:3, 534:5, 559:17,                                  20 [15] - 439:9, 497:9,
                               1717 [1] - 578:21                                          617:25, 619:14, 620:15,
    563:18, 566:5, 566:7,                                   523:24, 527:14, 527:25,
                               18 [2] - 545:25, 637:15                                    642:8
    566:8, 566:11, 566:14,                                  561:21, 562:4, 566:17,
                               19 [1] - 557:14                                           22262-1-2 [1] - 589:19
    566:22, 566:24, 567:1,                                  567:15, 594:1, 612:24,
                               19.7-to-1 [1] - 500:7                                     22262-2 [20] - 483:16,
    567:15, 568:3, 584:1,                                   632:14, 634:3, 640:24,
                               1967 [2] - 474:5, 474:7                                    483:21, 484:1, 484:9,
    584:3, 584:4, 585:8,                                    640:25
                               1970s [2] - 479:10,                                        484:25, 485:7, 486:8,
    587:5, 587:6, 587:7,                                   20,000 [1] - 446:16
                                481:10                                                    498:4, 520:11, 549:9,
    593:25, 594:1, 602:8,                                  20-to-1 [5] - 532:2, 533:2,
                               1973 [1] - 479:12                                          580:25, 589:22, 590:23,
    602:9, 602:15, 610:15,                                  534:7, 629:19, 630:6
                               1974 [5] - 439:12,                                         592:6, 592:8, 608:10,
    639:24, 654:11, 660:19,                                2000 [1] - 456:7
                                479:13, 480:4, 481:1,                                     608:18, 614:13, 649:3,
    662:18                                                 2002 [3] - 555:17,
                                482:8                                                     652:2
   1.1 [1] - 589:8                                          557:13, 558:3
                               1977 [2] - 666:16, 666:24                                 23 [1] - 567:11
   1.605 [1] - 530:22                                      2003 [2] - 474:5, 555:17
                               1978 [2] - 499:7, 530:25                                  24 [1] - 435:4
   1.8 [1] - 499:25                                        2004 [2] - 474:12, 639:16
                               1980 [1] - 466:5                                          25th [2] - 568:21, 568:23
   1/2 [2] - 523:22, 523:23                                2006 [4] - 446:3, 446:15,
                               1980s [1] - 449:14                                        26 [2] - 578:20, 628:7
   10 [8] - 475:4, 486:10,                                  661:2, 662:19
                               1981 [1] - 494:18                                         260,000 [1] - 655:8
    491:6, 561:21, 562:4,                                  2007 [1] - 568:23
                               1983 [4] - 441:19,                                        271 [2] - 612:22, 612:24
    567:11, 596:3, 666:4                                   2008.07 [1] - 453:9
                                443:12, 444:10, 444:13                                   28 [2] - 557:13, 671:5
   10,000 [1] - 596:2                                      2009 [2] - 553:24, 554:2
                               1984 [4] - 443:6, 445:6,                                  29 [2] - 485:8, 567:8
   10-to-1 [4] - 497:5,                                    2010 [2] - 553:24, 554:2
                                494:17, 494:19             2014 [9] - 483:8, 483:12,
    578:12, 582:2, 594:1                                                                              3
                               1987 [4] - 445:7, 493:17,    652:23, 664:13, 665:4,
   100 [7] - 446:3, 470:1,
                                494:23, 494:25              667:20, 668:11, 668:12,      3 [22] - 435:5, 465:13,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 239 of 276 PageID:
                                  104833

                                                                                                              673
    488:24, 489:1, 500:4,        511:22                                  7               614:13, 630:5, 635:23
    502:19, 506:25, 507:4,      5-to-1 [34] - 468:18,                                   able [12] - 458:1, 477:8,
    507:7, 508:2, 509:22,                                   7 [1] - 520:11
                                 469:7, 488:10, 495:8,                                   501:24, 518:4, 525:9,
    510:3, 516:2, 533:10,        495:16, 495:21, 495:25,    70 [2] - 550:4, 640:21       548:17, 596:14, 629:17,
    533:11, 533:13, 534:11,      496:3, 496:12, 496:21,     7024 [2] - 513:14, 649:6     642:6, 650:1, 651:13,
    572:10, 578:21, 600:13,      497:12, 498:8, 498:15,     71 [4] - 473:4, 473:9,       656:13
    602:12                       498:17, 498:21, 500:1,      473:10, 529:13             ABOVE [1] - 671:8
   3,000 [1] - 542:23            500:13, 511:23, 519:21,    72 [2] - 473:13, 526:2      ABOVE-ENTITLED [1] -
   3-to-1 [13] - 498:5,          573:17, 574:19, 578:5,     72.2 [1] - 526:16            671:8
    498:11, 498:19, 518:11,      578:12, 579:1, 582:2,      75 [4] - 526:8, 543:10,     absolutely [4] - 629:19,
    519:18, 575:9, 575:16,       582:3, 582:5, 645:22,       580:24, 602:25              630:1, 630:4, 630:7
    575:20, 576:3, 576:6,        648:1, 648:7, 648:9,       753 [1] - 671:5             accept [1] - 439:21
    576:14, 662:14, 666:19       648:13, 648:14, 662:16     78 [1] - 627:20             accepted [39] - 458:10,
   3.3 [4] - 468:23, 468:24,    5-to-10 [1] - 505:3         79 [3] - 616:24, 644:15,     462:2, 464:8, 468:3,
    560:7, 587:10               5.4 [1] - 664:18             644:17                      468:8, 468:13, 469:18,
   30 [8] - 459:7, 462:11,      5.5 [1] - 579:2                                          474:22, 475:21, 489:6,
    485:8, 501:9, 537:8,        50 [4] - 440:1, 602:17,                  8               489:24, 491:20, 492:13,
    598:14, 633:24, 633:25       602:18, 602:19             8 [2] - 530:2, 589:7         502:25, 516:13, 518:21,
   30-to-1 [2] - 577:2, 594:1   511 [1] - 578:18            80 [2] - 571:8, 597:4        518:25, 520:14, 520:16,
   3021 [1] - 588:19            516 [1] - 571:7             83.7 [2] - 526:23, 526:24    523:15, 524:1, 524:14,
   31 [1] - 560:14              52 [1] - 524:23             879 [1] - 511:4              528:8, 530:5, 531:19,
   33 [1] - 548:25              520 [1] - 593:10            880 [1] - 511:4              534:22, 535:14, 535:15,
   35 [1] - 445:14              521 [1] - 568:21            896 [1] - 504:13             638:18, 647:10, 647:16,
   35.4 [1] - 499:22            53 [1] - 592:17             899 [1] - 508:5              648:22, 649:18, 649:22,
   38 [1] - 484:1               54 [2] - 533:22, 534:2                                   651:22, 652:3, 660:1,
                                54-to-1 [1] - 534:6                      9               661:6, 666:10
                4               540 [1] - 670:9                                         access [2] - 507:18,
                                                            9 [10] - 473:1, 499:13,
                                555 [2] - 567:7, 567:11                                  512:11
   4 [11] - 521:14, 545:24,                                  500:9, 500:17, 536:21,
                                56 [2] - 473:5, 645:3                                   accessory [6] - 472:6,
    570:19, 588:19, 596:4,                                   588:19, 641:6, 661:9,
                                560 [1] - 545:23                                         492:1, 581:8, 585:12,
    602:15, 602:24, 637:14,                                  661:11, 662:19
                                561 [1] - 557:13                                         585:18, 585:21
    637:16, 637:18, 664:2                                   9,000 [1] - 530:2
                                5755 [14] - 451:2, 453:4,                               accordance [1] - 484:8
   4-to-1 [1] - 518:11                                      9.2 [2] - 559:25, 587:12
                                 453:24, 493:8, 497:14,                                 According [1] - 489:21
   4.6 [1] - 521:13                                         90 [10] - 525:14, 597:2,
                                 505:7, 505:20, 510:23,                                 according [7] - 458:9,
   40 [4] - 566:18, 567:14,                                  598:13, 603:15, 603:18,
                                 511:5, 513:7, 522:3,                                    469:5, 487:14, 566:8,
    567:16, 593:1                                            603:25, 604:25, 605:2,
                                 524:14, 647:8, 649:1                                    611:14, 624:12, 638:22
   4000-square [1] - 445:25                                  641:2, 667:11
                                58 [2] - 537:1, 537:2                                   Accreditation [2] -
   402 [1] - 435:7                                          91 [1] - 527:16
                                588-9516 [1] - 435:25                                    455:4, 603:8
   42 [1] - 529:13                                          93 [2] - 545:24, 592:23
                                                                                        accreditation [1] -
   43 [5] - 447:5, 564:12,                                  94 [1] - 545:25
                                             6                                           455:23
    660:18, 660:19, 662:17                                  95 [8] - 521:7, 526:11,
                                                                                        accredited [1] - 603:11
   440 [1] - 670:8              6 [2] - 525:13, 572:24       526:13, 526:14, 544:14,
                                                                                        accuracy [1] - 613:18
   45 [1] - 460:3               60 [3] - 501:10, 550:4,      604:21, 668:22, 668:25
                                                                                        ACCURATE [1] - 671:6
   49 [1] - 645:2                592:12
                                                                                        accurately [2] - 524:24,
   4:20 [1] - 669:8             609 [1] - 435:25                        A
                                                                                         668:20
                                63,800 [1] - 655:14         A-2 [2] - 515:17, 515:18    achieving [1] - 453:23
                5               632 [1] - 670:8             abated [1] - 494:1          acid [1] - 521:25
   5 [13] - 511:24, 521:12,     65 [1] - 598:11             Abe [1] - 470:5             acoustical [2] - 457:18,
    533:2, 533:23, 534:3,       666 [1] - 588:17            aberration [1] - 624:4       585:21
    568:22, 568:24, 573:18,     675 [1] - 671:11            aberrations [1] - 620:20    acquiring [1] - 507:8
    574:19, 578:6, 593:25,      68 [1] - 640:21             ability [10] - 458:18,      act [1] - 544:2
    612:21, 659:2               69 [1] - 640:21              488:22, 509:7, 524:24,     Act [3] - 455:9, 455:13,
   5-micrometers [1] -          69757 [1] - 627:9            533:18, 614:11, 614:12,     583:5
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 240 of 276 PageID:
                                  104834

                                                                                                             674
   actinolite [23] - 466:21,   agency [8] - 462:1,          571:15, 574:2                619:14, 628:24, 640:25,
    467:14, 467:18, 467:22,     547:1, 547:9, 548:22,      AIDS [1] - 459:15             654:18, 654:21, 656:22
    478:1, 484:7, 492:7,        550:22, 551:18, 552:22,    AIHA [1] - 455:24            amounts [2] - 515:13,
    514:13, 519:3, 521:17,      638:18                     aimed [2] - 583:16, 599:8     566:25
    521:21, 522:9, 523:7,      ago [8] - 437:23, 438:15,   Air [2] - 459:8, 459:20      amphibole [54] - 476:1,
    533:16, 570:23, 572:7,      549:23, 553:20, 554:18,    air [18] - 443:5, 443:6,      476:23, 477:2, 477:19,
    581:3, 585:18, 585:22,      554:24, 557:10, 565:13      443:8, 444:20, 445:3,        477:21, 477:25, 478:10,
    610:15, 658:22, 666:12,    agree [17] - 480:25,         445:8, 455:7, 461:5,         478:16, 481:5, 484:23,
    666:20                      481:6, 504:25, 532:7,       530:14, 561:16, 564:13,      485:9, 492:5, 492:7,
   ACTION [1] - 435:2           548:21, 558:16, 568:7,      583:18, 586:18, 586:24,      507:12, 507:13, 507:25,
   actual [7] - 452:17,         569:5, 569:8, 584:9,        656:13, 657:2, 662:12,       513:18, 513:25, 514:2,
    493:3, 550:5, 609:1,        588:7, 615:23, 620:23,      662:13                       514:6, 521:10, 521:18,
    609:4, 615:8, 615:14        653:4, 653:9, 657:6,       airborne [2] - 560:23,        521:19, 529:13, 529:18,
   add [3] - 564:20, 565:21,    664:20                      656:11                       531:7, 531:20, 532:25,
    643:11                     agreed [8] - 525:19,        ALABAMA [1] - 435:11          533:1, 533:6, 534:19,
   added [5] - 522:15,          527:25, 587:23, 589:25,    Alice [2] - 439:14, 476:9     537:2, 560:24, 568:10,
    555:4, 571:5, 600:10,       601:15, 602:20, 604:7,     allegation [2] - 460:24,      573:2, 573:3, 573:16,
    667:13                      604:8                       461:4                        578:3, 578:24, 579:10,
   adding [2] - 564:23,        agreed-upon [1] -           alleged [2] - 559:4,          579:11, 579:18, 579:22,
    576:6                       527:25                      564:14                       580:4, 589:4, 609:3,
   addition [5] - 483:6,       agreeing [1] - 605:2        Allen [1] - 626:18            609:7, 609:15, 609:24,
    485:15, 548:17, 572:20,    agreement [19] - 452:12,    ALLEN [1] - 435:10            610:11, 629:22, 634:13,
    588:25                      453:18, 453:25, 525:25,    Alli [1] - 437:21             661:25
   additional [7] - 510:14,     526:2, 526:9, 526:14,      ALLISON [1] - 436:6          amphiboles [12] -
    564:19, 564:22, 588:2,      526:16, 526:23, 526:24,    allow [8] - 438:10, 468:3,    466:22, 467:2, 467:4,
    620:3, 644:25, 664:16       528:1, 602:17, 602:25,      486:25, 513:9, 534:12,       478:5, 480:9, 482:22,
   address [1] - 460:7          603:6, 603:7, 603:23,       583:18, 614:6, 653:22        485:14, 568:7, 576:25,
   adjourned [1] - 669:8        604:25, 668:22, 668:25     allowed [4] - 477:6,          581:12, 589:4, 633:11
   administration [1] -        agrees [1] - 452:9           501:15, 532:6, 543:3        AN [1] - 671:6
    446:21                     ahead [1] - 645:10          allows [7] - 470:2,          analog [1] - 580:21
   adopt [2] - 494:23,         AHERA [65] - 455:8,          487:12, 487:13, 487:15,     analogs [5] - 571:17,
    494:24                      455:13, 468:14, 469:2,      503:1, 507:25, 533:20        581:11, 581:14, 582:3,
   adopted [11] - 498:25,       469:5, 489:21, 489:24,     alloy [1] - 442:25            589:13
    547:1, 547:9, 548:23,       492:13, 493:13, 493:16,    almost [8] - 446:3,          analyses [6] - 458:7,
    550:21, 550:25, 551:13,     493:23, 494:9, 494:13,      470:10, 488:14, 501:9,       500:23, 523:17, 610:24,
    551:18, 651:3, 651:8,       494:25, 495:2, 495:8,       501:14, 522:11, 537:9,       614:15, 644:19
    651:18                      495:15, 497:3, 503:1,       590:24                      analysis [92] - 445:4,
   advance [1] - 625:20         503:13, 504:4, 504:10,     alone [1] - 457:1             446:20, 447:25, 453:10,
   advantages [2] - 487:10,     504:13, 505:20, 506:4,     Alpharetta [1] - 440:23       455:17, 456:5, 456:6,
    487:12                      507:1, 507:3, 507:6,       alternative [1] - 555:14      456:13, 456:14, 456:17,
   AE [1] - 602:8               507:19, 507:23, 508:1,     Aluminium [1] - 442:24        458:12, 460:17, 461:1,
   affect [1] - 629:15          508:5, 513:7, 517:16,      aluminum [1] - 442:25         475:11, 475:25, 476:3,
   affected [1] - 629:13        517:22, 518:12, 518:19,    ambient [5] - 564:13,         477:9, 477:23, 480:10,
   affecting [1] - 575:12       518:24, 519:5, 524:9,       564:19, 564:22, 564:23,      481:4, 487:23, 488:2,
   afield [1] - 472:20          549:5, 570:10, 570:15,      564:24                       488:21, 489:12, 489:19,
   afternoon [4] - 471:6,       570:21, 570:25, 571:2,                                   490:21, 492:15, 492:16,
                                                           American [6] - 451:11,
    540:10, 540:11, 597:14      571:4, 571:7, 571:19,                                    492:18, 494:2, 494:7,
                                                            451:13, 456:1, 456:12,
   age [2] - 442:19, 450:14     574:5, 582:24, 583:1,                                    500:21, 501:7, 501:12,
                                                            495:11, 661:24
   agencies [4] - 457:11,       583:4, 584:3, 586:4,                                     502:14, 503:1, 506:3,
                                                           amosite [4] - 521:11,
    458:19, 460:14, 551:13      647:7, 648:19, 648:24,                                   506:4, 507:7, 508:2,
                                                            521:13, 570:22, 572:6
   Agency [6] - 448:19,         649:18, 651:22, 662:15,                                  508:17, 512:12, 515:25,
                                                           amount [13] - 457:5,
    448:21, 454:18, 551:9,      663:5, 663:10                                            516:25, 517:10, 520:17,
                                                            516:6, 516:9, 530:11,
    582:17, 661:21             AHERA's [3] - 570:12,                                     527:7, 529:1, 530:4,
                                                            559:15, 563:11, 576:5,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 241 of 276 PageID:
                                  104835

                                                                                                               675
    530:16, 530:19, 532:18,   analytical [8] - 446:19,     anthophyllite [75] -          662:19
    532:20, 546:12, 547:6,     454:17, 459:18, 475:12,      466:21, 467:15, 467:18,     area [14] - 444:3, 448:1,
    549:9, 551:14, 561:6,      484:11, 485:1, 523:18,       467:23, 472:9, 478:1,        449:23, 481:12, 483:2,
    575:12, 576:1, 586:4,      529:24                       478:3, 478:6, 499:20,        489:1, 505:25, 510:16,
    586:8, 586:18, 586:25,    Analytical [15] - 441:3,      503:19, 503:22, 503:23,      511:25, 530:15, 611:9,
    589:15, 589:23, 598:23,    441:10, 445:17, 446:12,      505:2, 506:1, 506:16,        611:10, 655:17, 667:16
    606:11, 606:21, 619:15,    447:6, 454:24, 457:12,       506:18, 506:20, 508:15,     areas [3] - 448:2, 459:21,
    620:24, 624:22, 625:15,    458:19, 462:12, 472:25,      508:19, 508:21, 508:24,      459:23
    626:9, 626:17, 627:8,      473:4, 474:16, 474:18,       508:25, 509:15, 509:19,     argue [1] - 568:16
    629:3, 629:12, 630:12,     485:5, 503:17                509:24, 510:1, 510:2,       arguing [1] - 517:6
    631:17, 633:10, 633:20,   analyze [15] - 443:8,         510:20, 511:9, 511:19,      argument [1] - 534:4
    638:17, 642:11, 642:13,    444:11, 444:20, 447:11,      512:9, 513:2, 513:4,        arguments [1] - 504:1
    644:13, 644:23, 645:4,     447:12, 448:4, 458:1,        514:13, 514:17, 519:2,      arms [1] - 655:18
    645:17, 647:19             458:20, 465:24, 477:6,       521:16, 521:22, 522:8,      ARPS [1] - 435:20
   analyst [37] - 500:20,      486:14, 487:5, 589:17,       523:6, 525:23, 526:20,      art [2] - 462:22, 463:2
    525:6, 525:7, 526:4,       600:20, 634:18               526:21, 528:19, 528:24,     article [9] - 443:7,
    578:6, 578:8, 579:2,      analyzed [16] - 445:5,        529:3, 529:4, 530:24,        476:17, 490:17, 490:20,
    579:9, 579:12, 579:17,     489:9, 505:17, 527:11,       534:24, 535:19, 536:2,       492:4, 663:2, 664:4,
    579:21, 589:16, 590:3,     530:12, 545:16, 554:25,      536:13, 548:7, 548:13,       666:16, 666:23
    594:17, 594:22, 595:1,     586:9, 586:12, 626:5,        548:14, 548:16, 548:19,     articles [3] - 463:14,
    595:19, 595:21, 595:25,    627:9, 627:14, 627:17,       548:20, 557:7, 557:24,       575:18, 657:5
    596:1, 596:3, 596:5,       628:19, 644:25, 663:3        561:23, 570:23, 572:7,      asbestiform [73] - 467:7,
    596:8, 598:25, 599:7,     analyzing [20] - 443:16,      575:8, 576:5, 597:1,         467:11, 514:10, 514:12,
    602:9, 602:15, 602:24,     443:20, 444:25, 449:7,       600:11, 600:20, 601:18,      522:4, 534:9, 536:23,
    604:16, 610:22, 616:8,     449:20, 455:6, 460:20,       601:21, 637:10, 658:22,      560:24, 568:10, 568:11,
    618:6, 620:20, 624:25,     478:14, 478:15, 479:2,       666:12, 666:21               568:16, 569:19, 570:6,
    629:8, 630:17              510:21, 575:5, 578:22,      apologize [2] - 569:11,       570:21, 570:25, 571:3,
   analysts [75] - 500:22,     585:23, 620:4, 620:14,       665:15                       571:13, 571:16, 571:20,
    500:25, 501:8, 501:22,     621:17, 621:20, 627:21      apparatus [1] - 482:16        572:17, 573:3, 574:9,
    502:3, 502:7, 507:20,     Angeles [1] - 458:24         appear [1] - 614:19           574:16, 575:1, 576:24,
    524:24, 525:3, 525:9,     angle [6] - 509:9, 509:25,   appeared [1] - 510:13         577:5, 577:9, 578:3,
    525:12, 525:19, 525:25,    535:23, 535:24, 536:1       appearing [2] - 509:3,        578:24, 579:22, 580:4,
    526:7, 526:11, 559:15,    angles [1] - 487:3            509:20                       580:15, 580:21, 581:11,
    560:12, 560:16, 578:2,    animation [2] - 477:11,      appendix [2] - 470:19,        581:13, 581:14, 581:21,
    578:23, 581:18, 581:22,    477:12                       637:14                       581:23, 582:10, 582:12,
    582:9, 582:13, 587:2,     annual [2] - 564:12,         applications [1] - 542:16     582:15, 587:21, 587:22,
    587:3, 587:17, 592:17,     667:8                       applied [5] - 475:1,          588:3, 588:9, 588:10,
    592:23, 593:2, 593:12,    ANSWER [11] - 546:5,          489:25, 651:21, 663:4,       588:14, 588:23, 590:1,
    593:16, 595:5, 595:11,     557:18, 557:21, 557:23,      663:10                       590:2, 590:4, 593:21,
    597:18, 598:24, 599:11,    567:20, 569:8, 579:4,       apply [6] - 498:8, 519:19,    593:23, 594:4, 594:8,
    600:2, 600:15, 600:19,     579:7, 588:24, 613:3,        528:16, 585:6, 649:9,        594:11, 594:14, 609:2,
    600:23, 601:15, 601:19,    613:7                        663:5                        609:7, 609:23, 629:19,
    601:25, 602:12, 603:6,    answer [13] - 546:18,        applying [2] - 498:9,         647:15, 658:17, 662:1
    603:17, 603:22, 604:4,     546:20, 567:19, 578:19,      648:22                      asbestos [550] - 442:3,
    604:7, 604:11, 604:20,     580:1, 580:6, 580:9,        appreciate [1] - 539:12       443:3, 443:4, 443:5,
    610:10, 610:14, 610:17,    582:18, 586:11, 610:4,      appropriate [10] - 605:8,     443:9, 443:16, 443:20,
    623:11, 624:9, 624:21,     614:20, 631:23, 631:25       606:21, 607:15, 608:21,      444:5, 444:7, 444:12,
    628:13, 628:24, 630:18,   answered [3] - 546:21,        610:19, 612:1, 652:10,       444:20, 444:25, 445:3,
    630:25, 631:3, 632:3,      642:20, 643:4                659:17, 659:20, 667:16       445:14, 447:7, 447:10,
    649:20, 649:21, 650:2,    answers [4] - 570:5,         appropriately [2] -           448:1, 448:11, 448:12,
    650:6, 650:15, 650:17,     632:24, 635:8, 644:7         439:23, 597:14               448:13, 448:17, 448:22,
    667:10, 668:13, 668:15,   Anthony [2] - 500:21,        approved [1] - 551:5          448:24, 448:25, 449:2,
    668:16, 668:19             501:20                      April [3] - 554:15, 567:8,    449:3, 449:4, 449:7,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 242 of 276 PageID:
                                  104836

                                                                                                       676
    449:20, 449:22, 450:6,    514:22, 514:23, 515:2,    570:16, 570:21, 571:5,     663:4, 663:12, 663:17,
    450:7, 450:8, 450:10,     515:14, 515:16, 515:21,   571:11, 571:15, 571:16,    663:25, 664:7, 664:10,
    450:13, 450:16, 450:20,   516:14, 516:22, 517:3,    571:20, 572:2, 572:5,      664:23, 665:7, 666:13,
    451:15, 452:22, 453:1,    517:10, 517:15, 517:17,   572:6, 572:7, 572:13,      666:14, 666:25, 668:14,
    453:6, 453:10, 454:14,    517:23, 517:25, 518:1,    572:16, 572:22, 572:25,    668:20, 668:21
    454:19, 454:20, 454:25,   518:6, 518:12, 518:14,    573:2, 573:6, 573:13,     Asbestos [4] - 455:9,
    455:3, 455:7, 455:11,     518:18, 518:19, 518:22,   573:19, 574:13, 575:11,    465:14, 490:7, 583:5
    455:12, 456:3, 457:13,    519:2, 519:3, 519:5,      575:13, 577:6, 577:8,     asbestos-added [2] -
    457:17, 457:18, 457:19,   519:18, 519:23, 520:6,    577:13, 577:15, 577:22,    522:15, 571:5
    458:2, 458:8, 458:13,     520:7, 520:8, 520:9,      577:23, 577:24, 577:25,   asbestos-containing
    458:20, 459:5, 459:9,     520:21, 520:24, 521:1,    578:7, 579:3, 579:6,       [10] - 458:2, 583:22,
    460:17, 460:20, 460:24,   521:5, 521:7, 521:10,     579:7, 580:5, 580:7,       583:25, 584:4, 584:14,
    461:5, 462:14, 463:14,    521:15, 521:16, 521:17,   580:14, 581:24, 582:17,    585:8, 585:10, 586:6,
    464:5, 465:12, 465:17,    521:18, 521:19, 522:1,    583:10, 583:17, 583:22,    586:13, 654:13
    465:19, 465:20, 465:23,   522:3, 522:8, 522:9,      583:25, 584:4, 584:8,     asbestos-testing [1] -
    466:11, 466:12, 466:15,   522:13, 522:15, 522:16,   584:10, 584:11, 584:12,    448:13
    466:18, 466:20, 467:3,    522:24, 523:4, 523:6,     584:14, 585:8, 585:10,    ASHCRAFT [1] - 435:12
    467:6, 467:7, 467:10,     523:7, 523:12, 524:4,     585:20, 586:6, 586:8,     aspect [51] - 468:17,
    467:13, 467:17, 467:19,   524:9, 524:10, 524:11,    586:13, 586:20, 587:3,     469:6, 469:9, 469:12,
    467:24, 468:1, 468:6,     524:17, 524:25, 525:4,    588:1, 588:13, 589:3,      469:16, 488:9, 493:11,
    468:7, 469:19, 469:21,    526:17, 526:22, 527:3,    589:13, 594:5, 594:10,     495:8, 495:16, 495:25,
    470:3, 470:8, 471:14,     527:10, 527:11, 527:13,   594:11, 598:25, 599:3,     496:3, 496:12, 496:20,
    472:5, 472:10, 472:15,    527:14, 527:15, 527:25,   599:6, 599:9, 600:10,      496:21, 496:25, 497:4,
    474:17, 475:7, 475:13,    528:2, 528:10, 528:19,    600:11, 600:13, 600:21,    497:12, 498:4, 498:8,
    476:1, 476:5, 476:24,     528:23, 528:25, 529:3,    607:20, 609:16, 611:4,     498:15, 498:17, 498:21,
    477:20, 477:25, 478:2,    529:4, 529:8, 529:10,     611:9, 613:11, 615:10,     499:25, 500:6, 500:13,
    478:10, 478:16, 478:23,   529:13, 529:18, 529:20,   615:14, 615:20, 619:3,     500:15, 511:23, 518:11,
    479:2, 479:17, 480:25,    530:3, 530:6, 530:8,      619:7, 621:4, 621:17,      532:9, 533:2, 534:6,
    481:5, 483:11, 483:17,    530:11, 531:7, 531:16,    621:21, 633:6, 633:17,     573:17, 574:19, 575:9,
    483:22, 484:4, 484:8,     531:20, 531:22, 531:25,   633:22, 635:18, 636:17,    576:2, 576:14, 577:2,
    484:12, 484:20, 485:2,    532:14, 532:25, 533:6,    637:6, 637:8, 637:24,      577:18, 578:4, 579:1,
    485:10, 485:14, 487:6,    533:8, 533:17, 534:8,     638:19, 639:4, 639:8,      582:1, 582:4, 645:22,
    487:11, 487:14, 487:19,   534:19, 534:22, 535:19,   639:19, 639:22, 640:23,    648:1, 648:7, 648:10,
    487:23, 488:3, 488:8,     535:24, 536:13, 536:18,   641:3, 641:6, 641:7,       648:13, 648:15, 662:14,
    488:10, 488:13, 488:22,   536:21, 536:23, 537:2,    641:19, 642:5, 642:13,     662:16, 666:17
    489:4, 489:15, 490:1,     537:19, 539:4, 540:13,    642:24, 645:18, 646:2,    assessment [1] - 505:6
    490:13, 490:22, 491:8,    542:5, 543:20, 545:9,     646:10, 646:14, 646:15,   assisting [1] - 437:17
    491:13, 491:14, 491:15,   545:14, 545:18, 547:6,    646:22, 647:2, 647:15,    associated [1] - 472:7
    491:22, 491:24, 492:6,    547:24, 547:25, 548:10,   647:18, 648:3, 648:16,    Associates [1] - 466:7
    492:7, 492:20, 492:24,    550:20, 551:6, 551:10,    648:17, 648:19, 648:21,   Association [2] - 456:2,
    494:1, 494:24, 495:18,    553:5, 554:7, 555:4,      648:24, 649:1, 649:3,      456:12
    495:24, 496:20, 496:25,   555:15, 555:19, 555:24,   649:5, 649:8, 649:10,     assorted [2] - 509:2,
    499:21, 500:3, 500:5,     556:3, 556:17, 556:18,    649:12, 649:13, 649:15,    509:19
    500:11, 502:20, 503:15,   556:24, 557:4, 557:8,     649:16, 649:17, 651:19,   assume [2] - 567:13,
    504:7, 504:19, 504:23,    557:20, 558:4, 559:8,     651:24, 653:6, 653:11,     666:3
    505:12, 505:18, 506:13,   559:12, 559:15, 560:13,   653:13, 653:14, 653:22,   assumes [2] - 550:24,
    507:13, 507:14, 508:3,    560:16, 560:24, 562:18,   654:2, 654:9, 654:11,      551:1
    508:15, 508:19, 508:24,   563:11, 564:6, 564:13,    654:13, 654:18, 654:22,   assuming [1] - 495:18
    509:1, 509:15, 509:19,    564:25, 565:9, 565:10,    655:4, 655:7, 655:8,      Assurance [1] - 456:25
    509:24, 510:2, 510:20,    566:5, 566:14, 566:19,    655:14, 656:9, 656:23,    assurance [1] - 457:7
    511:9, 511:19, 511:21,    566:23, 567:18, 567:21,   658:3, 658:6, 658:10,     assure [4] - 494:2,
    512:9, 512:19, 513:1,     568:2, 568:8, 568:14,     658:23, 658:24, 660:9,     520:21, 529:19, 650:13
    513:9, 513:13, 513:16,    568:18, 569:6, 569:13,    660:23, 661:4, 661:6,
                                                                                  ASTM [26] - 450:2,
    514:6, 514:13, 514:17,    569:15, 569:17, 569:24,   662:2, 662:22, 662:23,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 243 of 276 PageID:
                                  104837

                                                                                                               677
    451:2, 451:6, 451:10,        513:17                     begin [3] - 437:8, 443:3,     547:16, 548:12, 555:1,
    451:12, 451:17, 451:18,                                  444:11                       558:23, 559:11, 568:1,
    452:3, 452:11, 452:20,                  B               beginning [1] - 591:7         573:5, 582:23, 587:16,
    453:4, 453:8, 453:24,                                   begins [1] - 609:2            601:14, 606:10, 612:17
                                babies [3] - 556:23,
    493:8, 497:14, 505:7,                                   behalf [10] - 435:16,        black [1] - 535:25
                                 557:3, 557:20
    505:20, 506:5, 506:6,                                    436:7, 436:10, 440:11,      blank [1] - 505:25
                                baby [1] - 472:13
    510:23, 511:5, 513:7,                                    455:8, 461:20, 462:13,      blanks [1] - 520:18
                                Baby [13] - 472:14,
    522:2, 524:14, 647:8,                                    554:10, 555:2, 555:18       blind [2] - 525:7, 630:21
                                 473:5, 499:7, 531:1,
    649:1                                                   behave [1] - 442:5           Blinkinshop [1] - 545:24
                                 535:20, 600:9, 600:16,
   ASTM-5755 [1] - 452:21                                   behind [3] - 444:4,          Block [3] - 437:16,
                                 611:23, 615:21, 654:25,
   at-issue [1] - 538:16                                     501:5, 501:16                472:21, 670:8
                                 655:9, 655:15, 656:18
   Atlanta [3] - 440:24,                                    BEISNER [1] - 435:20         BLOCK [58] - 435:16,
                                Bachelor's [2] - 441:15,
    440:25, 446:4                                           belongs [2] - 507:10,         437:15, 438:23, 440:6,
                                 501:19
   Atlas [3] - 465:21, 467:9,                                507:11                       440:16, 460:6, 464:20,
                                background [6] - 441:11,
    570:7                                                   below [8] - 504:3,            464:23, 465:3, 470:17,
                                 520:19, 561:21, 561:22,
   atlas [2] - 465:22, 466:3     562:4, 657:2                505:25, 516:20, 529:24,      471:11, 472:1, 472:3,
   atoms [2] - 510:7, 510:8     backup [1] - 650:14          559:17, 566:11, 582:3,       472:23, 481:14, 481:17,
   attach [3] - 505:13,         backwards [1] - 571:23       654:11                       486:7, 499:6, 499:13,
    505:16, 510:25                                          bench [1] - 645:6             523:25, 536:8, 536:11,
                                bags [1] - 521:1
   attached [1] - 524:22                                    beside [2] - 457:16,          538:5, 538:7, 538:20,
                                Baltimore [1] - 458:22
   attempt [1] - 657:4                                       513:2                        538:22, 539:11, 550:24,
                                bar [1] - 499:24
   attention [2] - 479:6,                                   best [11] - 442:9, 442:13,    589:5, 597:8, 597:12,
                                BART [1] - 435:22
    581:1                                                    449:25, 458:18, 462:24,      605:3, 632:12, 636:12,
                                based [24] - 480:24,
   attorney [1] - 543:19                                     466:1, 475:13, 475:25,       636:14, 637:5, 637:16,
                                 491:8, 493:3, 512:24,
   attributes [1] - 523:9                                    496:19, 582:4, 642:7         644:5, 644:11, 651:2,
                                 516:17, 518:8, 518:10,
   audit [3] - 457:2, 667:8,                                better [4] - 443:10,          651:16, 656:1, 656:7,
                                 518:21, 531:19, 549:4,
    668:3                                                    630:24, 641:17, 653:22       657:7, 657:13, 657:25,
                                 562:13, 571:24, 585:10,
   auditor [1] - 455:20                                     between [26] - 508:18,        659:2, 659:4, 659:14,
                                 611:5, 611:22, 613:13,
   auditors [1] - 457:9                                      508:23, 510:8, 510:18,       660:1, 660:15, 660:16,
                                 613:14, 639:14, 639:15,
   August [1] - 445:6                                        528:2, 567:15, 571:2,        665:17, 666:4, 666:8,
                                 639:16, 641:23, 646:10,
   author [1] - 598:1                                        571:19, 580:21, 581:13,      667:19, 668:2, 669:1
                                 649:17, 664:20
   authorities [1] - 571:10                                  589:2, 589:12, 590:1,       block [1] - 459:25
                                basic [3] - 482:21,
   Authority [1] - 457:14                                    593:6, 595:12, 600:23,      Blount [31] - 439:14,
                                 623:14, 625:14
   authority [1] - 651:13                                    603:6, 620:24, 623:18,       476:9, 476:17, 476:20,
                                basis [5] - 502:14,
   authorship [2] - 451:5,                                   624:24, 630:17, 635:9,       476:21, 483:6, 484:16,
                                 561:24, 576:20, 657:24,
    493:8                                                    641:18, 667:5, 667:10,       547:10, 547:14, 547:17,
                                 659:21
   automatically [3] -                                       668:12                       547:18, 548:1, 548:6,
                                batch [1] - 644:17
    569:13, 595:16, 595:18                                  beyond [4] - 481:11,          548:10, 548:23, 549:17,
                                Bates [1] - 499:15
   available [5] - 462:24,                                   482:25, 651:12, 655:23       550:16, 550:17, 551:19,
                                bathroom [1] - 597:10
    471:1, 554:3, 621:25,                                   bid [1] - 553:9               575:6, 575:18, 582:5,
                                BE [1] - 671:6
    631:18                                                  BIDDLE [1] - 435:18           590:10, 590:25, 591:20,
                                beam [3] - 510:15, 518:2,
   avenue [3] - 449:25,                                     big [4] - 445:18, 445:22,     591:25, 592:5, 592:8,
                                 518:3
    630:25, 656:6                                            523:12, 543:4                607:2, 607:7, 633:12
                                Beard [3] - 454:16,
   average [4] - 469:25,                                    billed [1] - 462:12          Blount's [3] - 591:9,
                                 454:17, 454:20
    563:8, 563:23, 564:13                                   binder [6] - 499:15,          591:11, 642:16
                                Beasley [1] - 626:18
   aware [12] - 484:21,                                      545:23, 557:12, 578:18,     blown [1] - 641:9
                                BEASLEY [1] - 435:10
    521:21, 551:8, 557:22,                                   612:20, 645:8               blue [1] - 535:10
                                became [2] - 453:13,
    557:23, 631:8, 650:19,                                  biological [1] - 501:20      board [1] - 453:18
                                 494:13
    652:9, 657:16, 658:5,                                   biologists [1] - 446:24      body [1] - 442:7
                                become [2] - 510:13,
    661:11, 665:5                                           biomaterials [1] - 442:6     book [8] - 490:9, 490:12,
                                 625:1
   axis [9] - 507:18, 507:21,                               bit [20] - 444:18, 444:23,    490:18, 499:14, 500:9,
                                becoming [1] - 656:11
    509:10, 509:12, 512:13,                                  445:10, 460:3, 488:14,       500:16, 502:8, 511:3
                                began [2] - 445:18,
    512:18, 512:19, 512:23,                                  534:5, 544:9, 544:11,       Boston [1] - 458:22
                                 449:16
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 244 of 276 PageID:
                                  104838

                                                                                                                678
   bottle [5] - 559:22,           561:25, 562:3, 563:1,      burden [1] - 530:16           647:11, 647:19
    561:11, 561:14, 561:16,       567:6, 568:19, 568:25,     Bureau [1] - 496:19          cans [1] - 442:20
    600:9                         569:2, 578:15, 578:17,     business [1] - 593:20        Cans [1] - 442:24
   bottles [2] - 560:15,          588:15, 588:17, 589:7,     busy [2] - 445:12, 628:18    capable [2] - 520:2,
    560:17                        589:9, 597:5, 597:15,      buy [1] - 520:25              615:24
   bottom [11] - 442:23,          605:7, 606:7, 612:18,      BY [38] - 435:11, 435:12,    car [2] - 447:19, 473:11
    476:16, 477:20, 477:22,       614:23, 632:8, 643:25,      435:14, 435:16, 435:18,     carbon [1] - 529:8
    478:11, 478:15, 480:17,       645:1, 645:7, 650:22,       435:20, 435:22, 436:6,      Care [1] - 436:10
    481:20, 481:25, 482:3,        651:12, 655:20, 657:3,      436:9, 440:16, 471:11,      careers [1] - 501:1
    482:14                        657:9, 657:19, 658:25,      472:3, 472:23, 481:17,      Carolina [3] - 446:6,
   bought [1] - 600:8             659:3, 659:6, 661:7,        486:7, 536:11, 538:7,        464:14, 565:13
   bounded [1] - 576:20           665:11, 665:15, 665:24,     538:22, 540:9, 551:4,       case [53] - 439:13,
   box [1] - 515:22               667:12                      562:3, 563:1, 578:17,        453:1, 459:14, 459:15,
   brakes [1] - 556:17           build [2] - 442:14, 501:5    589:9, 597:15, 606:7,        461:13, 461:15, 461:18,
   brand [1] - 501:13            building [10] - 449:7,       632:12, 636:14, 637:5,       462:6, 464:9, 464:17,
   breadth [2] - 596:11,          449:20, 449:21, 450:5,      651:2, 651:16, 656:7,        475:2, 479:8, 480:1,
    666:2                         450:11, 450:14, 450:19,     657:13, 657:25, 660:16,      489:25, 491:9, 491:11,
   break [8] - 485:17,            494:3, 494:4, 585:24        665:17, 666:8, 668:2         491:22, 492:2, 492:12,
    523:23, 539:13, 577:22,      buildings [6] - 450:9,                                    492:17, 493:14, 496:17,
    597:10, 597:14, 605:10,       457:25, 459:1, 459:2,                  C                 499:5, 503:18, 504:2,
    621:1                         459:4, 494:1                                             516:8, 516:16, 532:1,
                                                             c.c [1] - 563:18
   breathing [1] - 561:17        bulk [4] - 455:7, 492:16,                                 538:24, 539:2, 545:2,
                                                             cables [1] - 459:23
   bridge [1] - 442:14            638:19, 662:12                                           545:13, 546:4, 552:18,
                                                             calcium [2] - 516:16,
   brief [4] - 459:6, 486:18,    bullets [1] - 452:5                                       561:22, 566:4, 566:12,
                                                              516:18
    525:18, 526:21               bundle [54] - 488:8,                                      566:21, 571:11, 572:21,
                                                             calculate [2] - 525:24,
   briefing [2] - 524:7,          515:12, 520:7, 520:13,                                   583:1, 587:17, 604:2,
                                                              530:5
    564:6                         523:13, 524:2, 524:8,                                    606:11, 609:12, 610:14,
                                                             calculated [4] - 500:6,
   briefly [3] - 452:2, 487:8,    524:12, 524:19, 525:20,                                  610:25, 650:24, 652:3,
                                                              561:8, 562:6, 562:20
    524:23                        526:1, 526:6, 526:7,                                     657:22, 663:6, 663:16,
                                                             calculation [5] - 530:12,
   briefs [1] - 462:6             526:12, 526:18, 526:25,                                  667:17
                                                              563:22, 564:2, 655:23,
   bring [3] - 440:7, 609:5,      528:3, 528:9, 532:17,                                   cases [8] - 454:6, 461:4,
                                                              657:10
    656:2                         532:22, 533:17, 533:25,                                  463:21, 464:2, 464:7,
                                                             calculations [2] - 562:18,
   bringing [1] - 555:3           534:14, 535:2, 536:19,                                   472:10, 507:20, 555:3
                                                              565:1
   brings [1] - 480:8             536:21, 541:8, 541:12,                                  categories [1] - 600:1
                                                             calibration [1] - 611:5
   brittle [1] - 522:11           590:3, 593:17, 593:19,                                  categorizes [1] - 503:16
                                                             California [2] - 446:8,
   broad [4] - 448:8, 449:1,      593:22, 594:9, 594:13,                                  category [1] - 471:4
                                                              464:13
    449:4, 538:14                 594:19, 595:1, 595:7,                                   caused [1] - 477:8
                                                             CALIFORNIA [1] -
   broad-ranged [1] - 448:8       595:11, 595:13, 595:15,                                 causes [2] - 476:3, 478:9
                                                              435:22
   broader [3] - 447:7,           596:25, 599:4, 601:5,                                   causing [1] - 450:22
                                                             camera [12] - 620:16,
    447:8, 447:10                 601:17, 602:10, 602:16,                                 CCR [2] - 435:24, 671:11
                                                              621:5, 621:8, 621:11,
                                  602:19, 602:24, 603:23,                                 CDC [2] - 459:8, 552:7
   broken [2] - 441:25,                                       621:12, 621:15, 621:16,
                                  604:6, 604:16, 604:21,                                  ceiling [5] - 450:12,
    497:24                                                    624:1, 624:3, 628:14,
                                  655:8, 668:21                                            450:15, 450:17, 450:21,
   brought [2] - 460:8,                                       630:8, 632:1
                                 bundles [27] - 526:23,                                    457:18
    461:14                                                   Campbell [6] - 496:18,
                                  530:16, 532:2, 532:4,                                   ceilings [1] - 450:19
   Brown [2] - 437:21,                                        575:6, 575:18, 582:6,
                                  532:11, 534:13, 573:16,                                 cement [7] - 565:17,
    670:9                                                     666:16, 666:23
                                  573:19, 575:24, 577:17,                                  565:21, 566:4, 566:13,
   BROWN [56] - 436:6,                                       Canada [1] - 448:18
                                  577:20, 581:25, 592:18,                                  566:17, 567:15, 567:20
    437:8, 437:20, 440:5,                                    Cancer [1] - 475:2
                                  592:23, 593:2, 594:8,                                   Center [2] - 457:25,
    470:14, 470:23, 472:16,                                  cannot [16] - 441:6,
                                  596:18, 596:21, 597:2,                                   459:11
    481:8, 482:24, 484:17,                                    469:20, 522:12, 547:18,
                                  600:24, 629:18, 630:6,                                  Centers [1] - 661:20
    537:23, 538:13, 540:9,                                    548:11, 577:8, 587:20,
                                  641:1, 667:5, 667:11,                                   centimeter [2] - 530:14,
    545:20, 545:22, 551:2,                                    588:8, 588:21, 589:2,
                                  668:4                                                    530:15
    551:4, 552:1, 557:11,                                     589:12, 590:1, 637:8,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 245 of 276 PageID:
                                  104839

                                                                                                                679
   centrifugation [2] -           526:21, 575:6, 575:7,       claimed [1] - 559:13          449:17, 450:25
    484:24, 634:13                604:25, 634:9               claiming [2] - 587:2,        collected [2] - 508:9,
   centrifuge [11] - 477:16,     check [2] - 502:12,           600:16                       601:9
    478:8, 481:22, 482:9,         622:20                      claims [1] - 558:3           color [1] - 535:21
    482:19, 484:14, 591:2,       checked [1] - 622:14         Claire's [1] - 553:16        column [3] - 484:13,
    591:17, 609:3, 609:8,        checklists [1] - 455:18      Claires [1] - 516:23          484:19, 485:4
    634:14                       Chemical [1] - 465:13        CLARKSON [1] - 435:7         combination [1] - 624:24
   century [1] - 487:7           chemical [4] - 456:5,        classifications [1] -        combined [1] - 501:9
   ceramics [1] - 442:2           465:16, 466:12, 521:24       507:10                      comfortable [1] - 501:6
   certain [12] - 455:17,        chemistry [16] - 441:16,     classified [1] - 522:11      coming [7] - 501:4,
    455:18, 456:13, 457:4,        468:6, 488:20, 488:21,      classify [1] - 506:17         501:16, 541:20, 594:2,
    458:2, 478:10, 483:13,        489:19, 491:1, 503:2,       clean [1] - 583:18            614:7, 659:13, 665:25
    487:3, 522:2, 527:3,          503:21, 508:20, 508:21,     clear [14] - 466:6, 473:9,   commentators [1] -
    535:24, 652:14                511:10, 516:17, 517:19,      483:15, 494:15, 528:5,       497:2
   certainly [2] - 549:3,         518:9, 578:12, 646:3         532:16, 559:1, 577:21,      commented [1] - 553:23
    574:22                       chemists [2] - 446:25,        619:19, 631:1, 655:21,      commerce [1] - 520:25
   certainty [1] - 518:21         447:1                        657:4, 657:9, 659:11        commercial [6] - 521:1,
   Certificate [1] - 671:11      chest [1] - 655:17           clearly [2] - 536:18,         521:5, 521:9, 521:18,
   certification [6] - 455:2,    Chicago [2] - 458:23,         657:21                       522:13, 523:8
    455:6, 455:10, 455:14,        501:1                       cleavage [29] - 518:15,      commissioned [2] -
    456:2, 667:15                children [2] - 494:3,         559:7, 569:15, 569:16,       597:21, 598:19
   certifications [4] -           563:16                       569:18, 574:12, 575:9,      Committee [1] - 437:17
    447:23, 454:23, 455:1,       Chinese [1] - 474:13          575:15, 575:24, 576:17,     committee [9] - 435:16,
    456:11                       chips [2] - 459:18,           576:19, 576:20, 577:18,      450:2, 452:11, 453:9,
   CERTIFIED [1] - 671:6          459:20                       578:3, 578:8, 578:9,         453:19, 454:1, 493:17,
   certified [3] - 455:24,       choice [1] - 453:14           578:25, 579:10, 579:11,      493:21, 546:15
    456:8, 456:14                choose [1] - 493:22           579:18, 579:22, 580:4,      common [4] - 478:2,
   certify [2] - 456:4, 456:16   chose [2] - 494:6, 644:15     582:2, 665:18, 665:22,       478:4, 521:4, 641:13
   cetera [3] - 450:21,          chosen [2] - 453:15,          666:12, 666:15, 666:18,     community [2] - 487:25,
    628:15, 638:19                618:4                        666:22                       496:8
   challenge [2] - 463:23,       chrysotile [20] - 458:3,     cleave [1] - 575:1           commuting [1] - 598:13
    465:6                         470:3, 470:8, 472:10,       CLERK [7] - 437:4,           companies [3] - 447:16,
   chance [1] - 574:21            478:5, 484:7, 507:11,        485:18, 486:1, 539:16,       555:19, 556:16
   change [7] - 442:5,            521:4, 521:8, 547:18,        540:3, 605:11, 606:1        companion [1] - 485:13
    450:18, 451:22, 465:2,        547:22, 547:24, 548:13,     client [2] - 543:4, 626:17   company [27] - 438:3,
    511:13, 512:3, 595:25         548:18, 567:21, 570:22,     clock [1] - 523:24            438:11, 441:2, 441:3,
   changed [7] - 510:15,          572:6, 585:17, 637:10,      close [3] - 576:10, 591:6,    441:9, 443:11, 444:12,
    572:16, 591:11, 591:13,       642:4                        665:25                       444:14, 444:16, 445:1,
    591:16, 591:18               cigarettes [2] - 489:9,      closely [2] - 502:2,          445:2, 445:6, 445:16,
   changes [1] - 550:18           489:15                       634:12                       445:17, 445:25, 446:3,
   changing [2] - 451:22,        Cincinnati [1] - 448:20      closer [2] - 582:7, 595:23    454:9, 462:12, 520:25,
    643:12                       circle [1] - 466:13          closest [1] - 503:15          541:14, 542:12, 542:22,
   characteristic [1] - 512:5    circled [3] - 466:11,        cluster [2] - 524:2,          543:8, 553:10, 555:4,
   characteristics [3] -          488:6, 512:5                 524:19                       598:9, 659:8
    486:25, 531:5, 531:6         circuit [1] - 439:18         co [5] - 524:21, 525:11,     company's [1] - 658:6
   characterization [3] -        circumstances [1] -           597:23, 598:1, 650:8        comparable [2] - 506:19,
    484:18, 504:25, 642:7         598:7                       co-author [1] - 598:1         506:23
   characterize [2] -            cited [2] - 439:20, 489:21   co-efficient [4] - 524:21,   compare [13] - 451:21,
    441:24, 444:6                city [3] - 458:21, 458:22     525:11, 597:23, 650:8        458:15, 482:4, 487:9,
   characterizing [1] -          CIVIL [1] - 435:2            coefficient [3] - 598:19,     503:24, 511:18, 575:11,
    517:5                        civil [1] - 442:11            599:5, 600:5                 593:7, 604:14, 619:23,
   charge [1] - 454:17           claim [4] - 559:16,          Colgate [1] - 660:11          636:15, 643:6, 662:13
   chart [7] - 484:2, 525:17,     559:21, 560:3, 587:4        collaboration [2] -          Compare [1] - 503:14
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 246 of 276 PageID:
                                  104840

                                                                                                              680
   compared [8] - 525:6,        579:21                       566:4, 566:13, 566:22,     copy [1] - 437:23
    527:7, 539:6, 575:10,      confer [1] - 470:20           586:13, 619:10, 625:23,    cornerstones [1] -
    611:10, 637:11, 639:10,    conference [2] - 490:5,       628:22, 631:18, 658:6,      615:23
    653:7                       490:11                       658:20                     cornstarch [3] - 472:12,
   compares [1] - 615:19       Conference [1] - 454:20      container [3] - 473:12,      472:14, 472:19
   comparing [6] - 486:8,      confidential [3] - 479:15,    475:19, 594:3              Cornstarch [1] - 472:14
    526:22, 531:10, 593:6,      479:25, 482:7               containers [5] - 473:6,     corporate [2] - 460:19,
    646:4, 646:8               confirm [2] - 514:1,          473:10, 473:24, 529:20,     660:8
   comparison [8] - 504:6,      636:21                       550:6                      corporation [2] - 461:25,
    504:15, 504:17, 504:20,    confirmation [2] -           containing [11] - 458:2,     660:9
    506:24, 508:8, 525:8,       636:25, 643:10               583:22, 583:25, 584:4,     corporations [1] -
    595:3                      conform [2] - 575:2,          584:14, 585:8, 585:10,      544:10
   complete [1] - 620:21        577:1                        586:6, 586:13, 654:9,      Correct [209] - 461:22,
   composites [1] - 442:3      confounding [1] -             654:13                      495:9, 506:10, 527:16,
   compound [3] - 456:14,       653:14                      contains [3] - 488:3,        530:20, 540:14, 540:24,
    605:3, 605:5               conjunction [2] - 630:7,      520:9, 625:14               541:18, 541:22, 541:25,
   compounds [4] - 447:14,      630:8                       contaminant [2] -            542:5, 542:11, 542:24,
    447:18, 447:20, 456:16     connection [3] - 553:22,      491:23, 491:25              543:8, 543:10, 543:13,
   concentrate [2] - 475:25,    555:7, 613:22               contaminate [1] - 621:21     544:4, 544:7, 546:13,
    480:14                     consensus [8] - 453:23,      contaminated [2] -           546:24, 547:2, 547:7,
   concentrating [2] -          487:24, 493:7, 495:6,        449:20, 450:15              547:10, 547:14, 547:19,
    477:21, 633:11              496:7, 497:11, 499:2,       contamination [5] -          548:23, 549:2, 549:7,
   concentration [21] -         505:8                        450:19, 450:22, 520:19,     549:17, 549:20, 549:23,
    449:22, 479:20, 480:8,     conservative [1] - 499:1      520:22, 664:10              550:9, 550:13, 550:16,
    480:9, 480:11, 480:13,     considered [3] - 467:23,     contemplates [1] - 584:3     551:19, 551:23, 552:12,
    480:14, 480:16, 481:2,      612:1, 640:9                content [1] - 556:4          552:15, 552:20, 553:5,
    549:15, 559:21, 560:2,     consisted [1] - 473:5        context [9] - 439:6,         553:8, 553:20, 553:24,
    639:21, 642:5, 642:23,     consistency [4] - 525:15,     555:23, 558:22, 584:23,     554:7, 555:5, 555:10,
    653:13, 653:19, 653:24,     640:12, 640:18, 668:18       610:7, 616:21, 621:21,      556:10, 558:20, 559:2,
    654:10, 664:21, 665:2      consistent [11] - 495:23,     660:3, 660:4                559:5, 559:17, 560:7,
   concentrations [6] -         496:6, 499:1, 513:24,       continuation [1] - 497:25    560:13, 560:16, 561:3,
    551:11, 561:15, 635:24,     513:25, 514:5, 537:11,      continue [1] - 455:12        561:6, 561:12, 563:8,
    637:11, 655:1, 663:16       538:10, 539:8, 641:18,      continued [4] - 435:23,      564:4, 565:4, 567:24,
   concept [2] - 480:23,        642:16                       486:6, 605:13, 606:7        568:5, 568:11, 568:15,
    484:15                     consists [2] - 606:25,       Continued [2] - 485:20,      569:9, 569:13, 569:15,
   concepts [2] - 475:6,        652:15                       539:18                      569:19, 570:7, 570:13,
    475:8                      consultant [3] - 439:11,     continuous [1] - 650:9       570:23, 571:3, 571:21,
   concerned [1] - 583:12       466:3, 466:6                contract [1] - 553:6         572:3, 572:8, 572:13,
   concerning [1] - 615:17     consultants [4] - 479:9,     contrast [4] - 443:8,        572:18, 573:3, 573:10,
   concerns [1] - 437:25        479:14, 479:16, 538:11       456:3, 472:12, 662:7        573:21, 574:3, 574:6,
   concluded [5] - 527:19,     consulted [1] - 457:12       contributors [1] - 490:11    574:10, 574:13, 576:21,
    593:12, 593:16, 595:5,     consulting [1] - 446:8       Control [3] - 456:25,        577:2, 577:6, 577:23,
    664:12                     consumer [2] - 561:12,        459:11, 661:21              578:7, 579:14, 580:9,
   conclusion [2] - 623:24,     563:22                      control [3] - 455:18,        581:8, 581:15, 583:2,
    625:5                      consumer's [1] - 565:3        457:7, 650:8                583:6, 583:13, 583:17,
   conclusions [1] - 628:12    contacts [1] - 557:16        convene [1] - 493:17         584:1, 584:14, 586:6,
   concrete [2] - 442:13,      contain [10] - 452:21,       convenience [1] - 597:12     586:14, 588:10, 589:17,
    442:14                      484:7, 491:22, 491:24,      convenient [1] - 539:14      589:23, 590:4, 590:7,
   conditions [1] - 508:10      521:8, 529:3, 557:20,       convening [1] - 493:21       590:15, 590:19, 590:22,
   conduct [4] - 527:1,         620:7, 654:22, 658:17                                    591:9, 591:12, 591:17,
                                                            conversation [3] - 471:6,
    528:12, 528:22, 530:4                                                                591:23, 592:2, 592:18,
                               contained [17] - 438:13,      623:5, 623:8
   conducted [1] - 541:17                                                                592:24, 593:4, 593:13,
                                450:6, 473:23, 492:23,      Cook [1] - 538:24
   conducting [2] - 578:24,                                                              593:17, 594:14, 594:19,
                                524:25, 530:7, 565:9,       copper [1] - 442:24
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 247 of 276 PageID:
                                  104841

                                                                                                        681
    595:1, 595:7, 595:13,     560:1, 560:5, 560:11,      630:14, 631:20, 632:5,     647:25, 648:14, 662:2,
    595:20, 596:18, 597:19,   560:17, 561:1, 563:9,      632:22, 633:19, 634:21,    662:22
    598:1, 598:4, 598:8,      563:24, 563:25, 565:6,     635:7, 635:12, 635:13,    counting [41] - 493:10,
    599:1, 599:16, 599:20,    565:11, 565:19, 566:2,     636:3, 638:3, 641:7,       495:10, 495:13, 498:12,
    599:24, 600:3, 600:24,    566:15, 566:20, 568:12,    641:8, 641:10, 641:11,     519:20, 525:3, 532:1,
    601:3, 601:10, 602:1,     569:10, 569:14, 569:16,    641:15, 642:18, 644:3,     536:22, 549:7, 573:10,
    604:7, 606:14, 606:18,    569:20, 570:14, 570:17,    650:4, 650:8, 653:23,      573:20, 573:23, 574:5,
    606:22, 607:5, 607:9,     570:24, 571:1, 571:22,     662:25, 664:25             575:2, 577:8, 578:11,
    607:23, 608:4, 608:11,    572:9, 572:14, 573:4,     corrected [1] - 624:4       581:19, 582:1, 583:1,
    608:23, 610:15, 610:18,   573:8, 573:22, 573:24,    correctly [3] - 498:14,     583:15, 584:23, 586:3,
    610:22, 610:25, 611:6,    573:25, 574:4, 576:4,      501:7, 595:12              586:16, 586:22, 599:6,
    611:11, 611:16, 611:19,   576:15, 576:22, 577:25,   corrects [1] - 620:20       601:11, 603:22, 609:8,
    612:3, 612:6, 612:8,      579:6, 580:18, 580:23,    corrosion [1] - 442:17      609:11, 609:14, 609:17,
    612:15, 613:19, 613:23,   581:4, 581:5, 581:16,     cosmetic [39] - 471:19,     609:21, 609:24, 609:25,
    614:2, 614:8, 615:2,      583:3, 583:7, 583:14,      483:19, 484:6, 539:7,      610:1, 610:2, 610:5,
    615:7, 615:12, 616:4,     583:24, 584:2, 584:15,     544:19, 545:2, 545:13,     610:18, 610:20, 634:25,
    616:8, 616:11, 616:14,    584:18, 584:22, 585:1,     545:17, 551:6, 552:11,     662:15
    616:17, 616:21, 617:1,    586:9, 586:10, 586:15,     553:4, 553:7, 553:24,     country [9] - 447:16,
    617:4, 617:7, 617:13,     586:25, 587:6, 587:15,     554:6, 554:13, 554:18,     448:18, 459:1, 459:3,
    617:16, 617:22, 617:24,   588:11, 588:23, 588:24,    554:25, 555:20, 555:25,    521:13, 543:19, 550:8,
    618:7, 618:11, 618:17,    589:4, 589:13, 589:24,     556:7, 556:9, 556:19,      554:12, 590:18
    618:21, 618:24, 619:7,    590:5, 590:8, 590:12,      558:3, 589:17, 589:20,    couple [6] - 437:25,
    619:12, 620:1, 620:5,     590:16, 590:20, 591:10,    606:21, 607:16, 618:1,     543:16, 549:23, 565:12,
    620:14, 621:22, 623:5,    591:13, 592:19, 592:25,    618:3, 637:7, 637:8,       597:10, 613:15
    623:8, 623:12, 623:19,    593:5, 593:14, 593:18,     637:24, 639:20, 639:22,   course [13] - 462:11,
    624:21, 625:3, 625:16,    595:2, 595:8, 595:14,      651:10, 651:14, 652:10,    462:20, 470:25, 480:22,
    626:6, 626:14, 626:19,    596:19, 597:20, 597:24,    653:6, 656:23              501:3, 501:13, 551:12,
    626:24, 628:12, 629:14,   598:2, 598:5, 598:9,      cosmetics [1] - 556:10      570:15, 623:1, 625:18,
    629:24, 631:19, 635:15,   599:14, 599:17, 600:4,    Council [1] - 436:10        627:23, 628:1, 652:5
    640:24                    600:18, 600:21, 600:22,   counsel [11] - 437:22,     COURT [94] - 435:1,
   correct [252] - 461:23,    602:2, 602:7, 602:11,      505:24, 540:17, 544:10,    435:25, 437:5, 437:13,
    475:5, 489:22, 489:23,    602:17, 602:22, 606:15,    544:24, 547:23, 552:2,     439:18, 440:7, 441:5,
    491:16, 492:15, 499:3,    606:23, 607:2, 607:8,      570:1, 584:25, 608:8,      444:22, 451:7, 459:25,
    500:8, 503:4, 506:14,     607:17, 607:24, 608:5,     657:5                      460:10, 461:7, 461:12,
    506:15, 510:22, 522:7,    608:12, 608:18, 608:19,   counsel's [3] - 438:13,     464:19, 464:21, 464:25,
    524:19, 524:20, 528:3,    608:24, 609:13, 610:6,     484:18, 545:23             471:10, 471:20, 471:23,
    528:4, 529:4, 530:21,     610:12, 610:13, 610:16,   count [41] - 500:17,        472:21, 481:16, 483:3,
    531:3, 532:18, 537:4,     610:23, 611:1, 611:7,      502:18, 505:13, 505:17,    484:21, 485:17, 486:2,
    540:15, 540:20, 541:3,    611:13, 611:17, 611:24,    511:1, 518:6, 518:14,      499:11, 501:17, 502:4,
    541:4, 541:9, 541:19,     612:4, 612:9, 613:12,      518:17, 519:18, 532:8,     523:21, 536:7, 536:10,
    541:23, 542:1, 542:25,    613:20, 613:24, 614:3,     541:2, 541:12, 575:22,     538:2, 538:6, 538:18,
    543:9, 543:11, 544:8,     615:3, 616:5, 616:12,      575:23, 576:1, 576:11,     539:13, 540:4, 545:21,
    544:17, 544:22, 545:15,   616:22, 617:2, 617:5,      578:6, 578:9, 578:10,      546:20, 551:3, 561:18,
    546:14, 547:3, 547:8,     617:14, 617:23, 617:25,    578:14, 579:2, 579:6,      562:2, 562:13, 562:22,
    547:11, 547:15, 548:5,    618:14, 618:15, 618:18,    579:12, 579:17, 579:19,    562:25, 568:20, 569:1,
    548:9, 548:20, 548:24,    618:22, 619:4, 619:5,      580:5, 585:25, 599:12,     573:1, 578:16, 579:20,
    549:16, 549:18, 549:21,   619:8, 619:13, 620:2,      599:15, 599:18, 599:19,    582:18, 582:22, 588:16,
    550:14, 551:20, 552:13,   620:10, 621:23, 622:10,    601:11, 602:5, 625:9,      591:5, 595:23, 596:22,
    552:16, 552:21, 553:21,   622:25, 623:6, 623:9,      630:15, 648:3, 648:6,      597:11, 597:13, 598:12,
    553:25, 554:8, 554:14,    623:13, 624:15, 624:16,    648:9, 648:12, 650:14,     605:4, 605:10, 606:2,
    554:20, 555:6, 555:11,    625:12, 625:17, 626:1,     666:20                     610:4, 612:19, 614:17,
    555:16, 557:25, 559:3,    626:2, 626:7, 626:20,     counted [8] - 573:18,       631:7, 631:12, 631:14,
    559:6, 559:10, 559:18,    626:25, 627:16, 628:9,     577:8, 577:17, 599:4,      631:21, 632:4, 632:7,
                              628:21, 629:1, 630:13,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 248 of 276 PageID:
                                  104842

                                                                                                              682
    635:25, 636:7, 636:11,      572:6                       D-5755 [3] - 451:2,          555:13, 555:23, 564:3
    636:19, 642:19, 643:8,     crookedness [1] -             451:19, 452:4              deficiencies [1] - 638:8
    643:16, 643:21, 644:7,      488:15                      d-spacing [1] - 507:24      define [3] - 468:16,
    645:5, 645:10, 651:1,      cross [25] - 440:2, 460:9,   D.C [4] - 435:14, 435:20,    523:1, 654:12
    651:15, 656:4, 657:11,      483:14, 494:16, 505:24,      436:9, 446:9               defined [7] - 468:7,
    657:23, 659:19, 660:3,      507:16, 517:14, 520:19,     daily [1] - 502:14           469:5, 498:4, 576:19,
    665:12, 666:3, 666:5,       535:13, 535:18, 535:21,     damaged [1] - 529:7          658:24, 660:10, 660:11
    667:24, 668:5, 669:4        535:22, 605:6, 634:4,       DANIEL [1] - 435:14         defines [7] - 570:16,
   court [12] - 437:3,          646:13, 655:21, 656:2,      data [6] - 531:1, 531:11,    570:21, 570:25, 572:2,
    464:19, 465:5, 465:6,       656:16, 658:2, 659:4,        615:17, 615:22, 650:13,     572:5, 572:25, 660:9
    513:23, 519:17, 541:20,     659:16, 660:21, 666:6,       650:14                     definitely [1] - 548:15
    542:11, 544:15, 554:15,     667:6, 667:22               date [4] - 462:25, 463:1,   definition [58] - 468:12,
    658:11, 658:20             Cross [1] - 670:6             630:20, 631:14              496:24, 500:2, 511:21,
   Court [40] - 437:10,        CROSS [2] - 540:8, 606:6     dated [1] - 662:19           522:4, 522:15, 522:17,
    438:4, 439:6, 441:6,       cross-contamination [1]      dates [3] - 625:25,          522:20, 522:22, 534:8,
    441:11, 448:15, 449:16,     - 520:19                     627:16, 627:19              570:12, 570:18, 571:5,
    449:18, 453:4, 454:23,     cross-examination [11] -     Daubert [6] - 463:22,        571:11, 571:14, 572:16,
    463:11, 463:20, 465:12,     483:14, 494:16, 507:16,      464:17, 464:21, 464:24,     572:18, 572:22, 573:2,
    469:10, 470:18, 475:4,      517:14, 634:4, 646:13,       465:1, 465:6                573:6, 573:10, 574:2,
    479:24, 491:6, 492:4,       655:21, 656:16, 658:2,      DAUBERT [1] - 435:4          575:3, 576:17, 577:1,
    497:8, 500:9, 500:17,       659:16, 667:22              days [4] - 449:24,           577:11, 577:15, 577:17,
    500:22, 502:18, 504:14,    CROSS-EXAMINATION             542:10, 626:23, 628:22      579:4, 579:12, 579:18,
    519:11, 528:17, 531:19,     [2] - 540:8, 606:6          DEA [1] - 448:6              580:2, 581:19, 581:23,
    533:12, 534:11, 535:4,     cross-examined [2] -         deal [1] - 438:2             582:15, 585:3, 589:18,
    564:11, 605:8, 645:1,       659:4, 660:21               dealing [5] - 470:11,        590:3, 593:22, 594:3,
    649:24, 653:18, 658:7,     cross-examines [1] -          507:12, 513:5, 565:5,       594:4, 594:10, 594:12,
    666:11, 669:8               505:24                       594:5                       594:13, 620:18, 621:13,
   Court's [3] - 524:22,       CRR [1] - 435:24             dealt [1] - 607:23           632:1, 646:23, 649:8,
    545:22, 597:12             crush [4] - 574:8, 574:25,   decades [8] - 438:9,         658:3, 658:5, 658:9,
   COURTHOUSE [1] -             577:4, 577:10                466:4, 466:7, 471:15,       658:20, 659:18, 659:20,
    435:7                      crushed [2] - 569:18,         471:17, 474:8, 483:1,       660:2, 662:2, 666:22
   courtroom [3] - 437:14,      574:17                       554:7                      definitions [2] - 522:1,
    440:8, 441:7               crushes [1] - 577:10         December [15] - 444:10,      522:14
   courtrooms [1] - 554:11     crushing [2] - 576:24,        545:24, 626:5, 626:11,     degree [5] - 501:20,
   courts [2] - 464:23,         577:4                        626:17, 627:5, 627:8,       501:25, 518:20, 629:7,
    550:7                      crystal [5] - 487:2,          627:12, 627:14, 627:17,     631:2
   cover [3] - 452:3, 452:7,    510:10, 510:16, 576:20       627:21, 628:6, 628:8,      degrees [1] - 447:1
    454:22                     crystalline [8] - 487:16,     628:18, 644:19             demonstrate [1] - 486:24
   covered [2] - 572:12,        489:3, 491:2, 518:10,       decide [1] - 584:7          demonstrated [1] -
    611:9                       531:24, 534:25, 646:8,      decided [3] - 449:25,        510:19
   covers [1] - 447:4           646:21                       495:16, 598:16             densities [2] - 609:15,
   created [3] - 613:23,       cubic [1] - 530:14           decision [8] - 471:9,        609:18
    613:25, 615:1              current [5] - 446:11,         526:5, 581:22, 582:13,     density [32] - 477:15,
   creating [4] - 452:6,        493:1, 623:23, 638:14,       582:14, 582:19, 596:4,      477:16, 477:17, 477:18,
    452:9, 612:14, 615:18       663:18                       596:8                       477:19, 477:22, 479:2,
   creation [1] - 451:5        cut [2] - 523:12, 608:14     declined [2] - 543:12,       479:4, 479:19, 480:19,
   credentials [1] - 552:3     CV [2] - 463:13               598:6                       481:24, 540:22, 545:5,
   criteria [8] - 517:19,      cylinder [1] - 442:21        Defendant [2] - 436:7,       545:8, 545:16, 547:20,
    519:20, 531:23, 532:14,                                  436:10                      548:3, 548:18, 549:14,
    533:22, 534:25, 536:22,                D                defendant [2] - 461:25,      550:19, 551:11, 553:11,
    582:1                                                    660:2                       590:24, 591:3, 591:4,
                               D-1 [1] - 645:7
   crocidolite [5] - 489:10,                                defendants [1] - 460:19      591:14, 592:5, 607:2,
                               D-22 [1] - 453:8
    521:11, 521:14, 570:22,                                 defense [4] - 505:24,        614:14, 636:10, 642:6,
                               D-48 [1] - 612:21
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 249 of 276 PageID:
                                  104843

                                                                                                                683
    642:8                        detects [1] - 630:22         542:16, 548:12, 549:7,       589:12
   department [1] - 443:21       determination [15] -         550:12, 596:4, 607:15,      discriminator [1] -
   Department [2] - 476:14,       574:7, 580:14, 582:11,      609:14, 609:18, 609:19,      496:20
    476:18                        583:22, 584:13, 585:7,      615:5, 619:15, 619:22,      discuss [2] - 495:16,
   departure [1] - 598:8          586:12, 595:10, 595:15,     620:19, 620:25, 622:5,       598:10
   depict [1] - 535:9             595:19, 629:18, 646:10,     622:18, 623:24, 624:3,      discussed [7] - 518:25,
   depiction [1] - 482:5          646:18, 647:17, 660:23      628:12, 636:23, 643:6,       519:11, 522:3, 558:15,
   depicts [1] - 525:18          determine [45] - 443:9,      653:23, 662:9                634:3, 661:3, 662:10
   deposed [1] - 644:8            448:25, 449:22, 450:5,     differently [3] - 567:3,     discusses [1] - 609:13
   deposition [10] - 461:18,      457:19, 457:20, 458:1,      623:14, 663:6               discussing [3] - 498:22,
    545:24, 557:13, 567:8,        459:4, 468:3, 475:10,      diffraction [23] - 443:23,    622:25, 624:1
    567:9, 612:22, 612:24,        481:4, 487:4, 487:15,       444:2, 444:3, 487:16,       discussion [1] - 634:2
    622:7, 623:4, 667:14          488:3, 488:21, 489:13,      489:2, 507:24, 509:25,      discussions [1] - 524:6
   depositions [4] - 542:24,      491:6, 491:14, 495:14,      510:7, 510:9, 510:25,       Disease [4] - 459:11,
    555:9, 598:6, 622:12          503:2, 507:9, 516:22,       511:12, 511:25, 513:3,       490:7, 661:21, 661:22
   DEPUTY [7] - 437:4,            520:8, 531:14, 533:19,      517:20, 518:3, 518:5,       dispersion [2] - 533:17,
    485:18, 486:1, 539:16,        581:20, 584:11, 598:23,     578:13, 616:25, 634:25,      621:14
    540:3, 605:11, 606:1          599:2, 603:21, 615:20,      638:20, 649:14, 653:1,      dispersive [2] - 444:3,
   describe [2] - 456:19,         629:22, 637:24, 638:19,     653:5                        488:20
    640:12                        643:9, 645:17, 646:14,     dimension [1] - 516:2        dispute [2] - 564:2,
   described [14] - 480:7,        646:17, 647:4, 647:14,     dimensional [1] - 596:9       564:17
    482:7, 482:19, 484:15,        647:21, 650:5, 651:23,     dimensions [2] - 488:7,      distance [1] - 468:21
    502:24, 515:7, 528:17,        661:3, 668:20               573:12                      distinction [4] - 510:18,
    560:9, 573:24, 616:2,        determined [5] - 463:7,     Direct [1] - 670:6            571:2, 571:19, 667:5
    649:23, 650:3, 666:10         492:24, 629:10, 629:11,    DIRECT [2] - 440:15,         distinguish [7] - 508:15,
   description [1] - 486:19       657:17                      486:6                        508:18, 511:19, 590:1,
   designed [4] - 491:23,        determining [7] - 489:25,   direct [6] - 581:1, 597:8,    595:12, 600:23, 630:6
    525:2, 599:4, 603:21          495:17, 525:4, 526:1,       603:1, 605:1, 605:5,        distinguishes [3] -
   despite [1] - 665:3            531:6, 573:11, 646:3        635:25                       508:23, 510:20, 516:17
   detail [2] - 468:11,          develop [3] - 441:24,       direction [5] - 486:23,      distinguishing [2] -
    582:23                        442:18, 449:6               510:6, 510:15, 535:12,       509:15, 667:10
   details [3] - 491:5, 492:5,   developed [5] - 453:12,      542:14                      distributed [1] - 516:8
    495:8                         479:12, 493:16, 494:17,    directions [1] - 542:13      district [3] - 458:23,
   detect [15] - 529:13,          494:18                     directly [2] - 439:7,         458:25
    547:18, 547:21, 548:11,      developing [3] - 449:17,     667:21                      DISTRICT [2] - 435:1,
    548:13, 560:13, 560:14,       450:4, 451:1               dirt [1] - 480:18             435:1
    560:18, 619:7, 633:17,       development [3] -           disadvantages [1] -          disturbance [1] - 654:8
    635:20, 636:17, 637:8,        493:12, 494:8, 494:11       487:11                      disturbed [1] - 656:14
    637:9, 639:19                diameter [2] - 469:25,      disagree [1] - 592:3         divide [1] - 469:15
   detectable [1] - 653:4         516:3                      disagreed [1] - 601:15       Doctor [10] - 476:9,
   detected [6] - 478:17,        dictated [1] - 636:3        disagreements [1] -           541:8, 543:1, 543:16,
    527:3, 529:19, 537:3,        differ [1] - 462:3           527:18                       543:18, 560:19, 565:7,
    560:16, 633:18               difference [10] - 528:8,    disappearing [2] - 509:3,     571:25, 587:10, 598:3
   detecting [8] - 520:3,         587:20, 591:3, 622:9,       509:20                      Doctorate [1] - 441:20
    548:13, 633:6, 635:18,        623:22, 630:3, 630:5,      disappears [2] - 487:4,      document [39] - 439:22,
    635:19, 637:6, 642:13,        630:12, 630:17, 631:8       535:24                       452:16, 470:15, 471:3,
    664:23                       differences [4] - 623:18,   disclosed [4] - 470:15,       471:7, 471:12, 481:11,
   detection [9] - 639:4,         625:2, 625:6, 631:24        597:6, 650:24, 659:12        483:1, 483:3, 484:18,
    639:17, 652:11, 653:2,       different [36] - 453:19,    discovery [1] - 473:15        553:15, 576:11, 626:10,
    653:6, 653:11, 653:22,        479:4, 480:23, 481:24,     discrepancies [1] -           637:14, 637:25, 638:8,
    654:10, 664:17                486:24, 496:24, 498:13,     634:2                        638:12, 639:16, 652:17,
   detection/sensitivity [1]      503:10, 506:22, 509:25,    discriminate [4] -            652:19, 652:20, 659:1,
    - 475:9                       515:9, 515:10, 515:13,      580:20, 581:13, 589:2,       659:5, 659:8, 659:9,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 250 of 276 PageID:
                                  104844

                                                                                                              684
    659:22, 660:8, 660:18,    dr [2] - 482:17, 548:17      615:23, 618:5, 618:13,     education [3] - 441:11,
    661:2, 661:8, 661:9,      Dr [201] - 437:9, 437:11,    619:2, 621:1, 622:24,       501:17, 501:23
    661:12, 661:14, 661:18,    437:14, 437:18, 437:24,     624:7, 627:1, 627:7,       Edward [2] - 440:21,
    662:18, 667:17, 667:25     438:4, 438:14, 438:18,      627:15, 627:25, 628:4,      670:7
   documentation [3] -         439:1, 439:13, 439:14,      629:2, 629:21, 630:10,     EDXA [24] - 489:19,
    515:15, 625:24, 626:13     440:8, 440:17, 440:19,      632:13, 637:17, 641:21,     491:1, 503:6, 503:7,
   documents [19] - 438:3,     440:22, 444:22, 444:23,     642:16, 643:19, 644:4,      504:3, 504:14, 504:21,
    438:5, 438:9, 438:11,      448:9, 454:11, 454:12,      644:12, 645:2, 645:11,      505:10, 505:12, 508:20,
    438:13, 438:16, 438:19,    460:7, 460:13, 462:5,       645:16, 647:13, 648:8,      511:10, 514:16, 516:20,
    438:24, 438:25, 439:4,     463:10, 465:4, 465:11,      650:11, 656:8, 656:15,      516:24, 517:3, 517:19,
    439:7, 452:20, 455:21,     465:25, 470:13, 470:19,     658:1, 659:4, 659:13,       518:9, 545:6, 646:1,
    537:18, 537:25, 628:23,    476:17, 476:20, 476:21,     659:15, 659:16, 660:17,     646:4, 648:5, 648:18,
    657:17, 658:21             480:6, 481:1, 481:8,        660:20, 660:21, 665:18,     648:23, 649:15
   dollars [2] - 462:15,       481:18, 482:7, 482:17,      667:3, 667:23, 668:3,      EDXRA [1] - 514:1
    463:6                      482:25, 483:6, 484:16,      668:6, 669:1, 669:5        effective [1] - 635:18
   domain [1] - 450:1          486:8, 490:5, 490:13,      draft [3] - 449:24,         effectiveness [1] -
   done [73] - 438:21,         490:14, 490:17, 496:10,     494:19, 494:20              636:16
    439:25, 445:8, 445:9,      497:18, 499:14, 499:17,    draw [1] - 604:22           effects [3] - 559:2, 559:5,
    447:8, 447:15, 451:25,     517:15, 519:22, 520:24,    Drew [2] - 454:3, 454:5      655:23
    458:7, 459:8, 459:18,      533:12, 533:15, 534:17,    DRINKER [1] - 435:18        efficient [6] - 477:7,
    460:13, 461:1, 461:3,      537:17, 538:23, 538:24,    drop [1] - 450:11            477:24, 524:21, 525:11,
    461:20, 479:15, 480:24,    540:10, 540:12, 542:2,     Drs [1] - 656:22             597:23, 650:8
    494:11, 502:9, 516:21,     542:18, 544:18, 544:25,    drugs [1] - 448:5           efforts [1] - 664:8
    517:6, 525:7, 538:3,       545:10, 546:11, 546:22,    dryers [1] - 460:25         eight [9] - 563:8, 563:22,
    538:10, 538:15, 539:10,    547:18, 549:1, 551:25,     dual [2] - 509:12, 512:18    619:4, 621:4, 623:11,
    541:13, 544:12, 552:18,    552:2, 552:10, 554:3,      duly [1] - 440:12            625:6, 630:22, 631:5,
    553:19, 553:24, 556:3,     554:5, 555:8, 556:15,      during [11] - 443:14,        655:6
    561:5, 561:13, 562:11,     556:22, 557:25, 558:2,      465:25, 471:5, 473:19,     eight-hour [2] - 563:8,
    562:18, 563:3, 563:21,     558:8, 558:23, 560:9,       474:9, 565:19, 565:24,      563:22
    564:2, 564:16, 564:18,     561:8, 563:2, 564:1,        569:3, 579:13, 667:20,     either [17] - 439:1,
    565:1, 565:7, 576:9,       564:3, 564:11, 566:8,       668:9                       470:15, 472:7, 479:19,
    584:19, 590:7, 597:9,      568:1, 568:4, 569:3,       dust [9] - 449:7, 449:21,    484:23, 501:20, 504:19,
    603:25, 605:9, 613:9,      569:12, 569:21, 571:9,      449:23, 450:4, 450:13,      513:3, 520:13, 526:24,
    614:15, 614:25, 617:6,     572:15, 573:6, 573:9,       450:16, 450:21, 453:12      551:19, 567:15, 613:25,
    621:20, 621:21, 629:2,     574:8, 574:24, 576:8,      dusty [1] - 565:17           634:13, 637:10, 655:16,
    629:11, 629:21, 631:23,    577:21, 578:2, 578:19,                                  659:20
    632:3, 632:4, 632:6,       579:13, 580:12, 580:19,                E               either/or [1] - 537:15
    635:10, 636:4, 636:19,     581:17, 582:7, 583:10,                                 Electric [3] - 460:21,
                                                          E-2 [1] - 602:9
    637:25, 647:12, 650:15,    583:20, 586:23, 587:8,                                  460:23, 461:1
                                                          earth [1] - 472:5
    655:21, 657:9, 657:21,     588:20, 588:25, 589:10,                                electron [35] - 443:10,
                               589:21, 590:2, 591:8,      easier [1] - 626:10
    668:17, 669:4                                                                      443:17, 443:22, 443:23,
                               591:9, 591:11, 591:20,     easily [1] - 515:21
   doors [2] - 443:12,                                                                 444:2, 444:4, 444:16,
                               592:15, 592:22, 593:7,     EAST [1] - 435:7
    445:20                                                                             444:17, 446:17, 446:18,
                               594:9, 595:3, 595:9,       eat [1] - 460:10
   dots [2] - 470:4, 510:6                                                             447:2, 452:23, 459:13,
                               597:16, 597:22, 597:25,    eBay [6] - 550:3, 550:15,
   doubled [1] - 537:9                                                                 462:22, 474:21, 478:21,
                               598:7, 598:11, 598:15,      590:6, 590:14, 607:22,
   down [22] - 442:1,                                                                  487:8, 488:2, 489:2,
                               598:18, 599:10, 600:6,      617:12
    442:21, 448:5, 497:23,                                                             489:18, 491:20, 496:23,
                               601:6, 603:2, 603:14,      Ebola [1] - 459:14
    497:24, 497:25, 498:1,                                                             497:16, 510:15, 510:24,
                               604:1, 604:10, 604:24,     ED [2] - 511:12, 518:6
    513:21, 515:6, 538:20,                                                             511:12, 511:25, 517:20,
    595:20, 595:21, 601:8,     606:8, 606:10, 607:4,      edge [1] - 499:23
                                                                                       518:2, 518:3, 529:15,
    604:6, 621:1, 631:4,       608:15, 611:15, 612:5,     edged [1] - 516:5
                                                                                       578:13, 588:21, 592:7,
    632:3, 639:23, 650:17,     613:8, 613:21, 614:4,      EDS [2] - 491:1, 502:20
                                                                                       649:14
    656:5, 669:6               614:25, 615:9, 615:16,     educate [1] - 444:19
                                                                                      electrons [3] - 487:17,
                                                          educated [1] - 442:8
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 251 of 276 PageID:
                                  104845

                                                                                                               685
    487:18, 510:7              ENTITLED [1] - 671:8          581:25                       667:22
   element [4] - 504:3,        entitled [1] - 652:18        ESQUIRE [11] - 435:11,       examine [1] - 621:12
    505:22, 516:16, 516:20     environment [1] - 558:12      435:12, 435:14, 435:14,     examined [3] - 514:1,
   elements [4] - 503:10,      environmental [1] -           435:16, 435:18, 435:19,      659:4, 660:21
    505:2, 506:23, 517:4        447:12                       435:20, 435:22, 436:6,      examines [2] - 505:24,
   Elmer [1] - 585:2           Environmental [7] -           436:9                        625:9
   Elmo [1] - 608:6             448:19, 448:21, 454:18,     ESQUIRES [9] - 435:10,       example [33] - 439:9,
   ELMO [6] - 552:1,            476:10, 476:13, 551:9,       435:12, 435:13, 435:15,      442:11, 442:19, 447:19,
    569:25, 574:1, 626:12,      582:16                       435:18, 435:20, 435:21,      457:15, 467:12, 468:12,
    634:1, 645:15              EP [1] - 664:8                436:6, 436:9                 479:23, 480:12, 490:4,
   elongated [3] - 497:18,     EPA [84] - 448:10,           essentially [15] - 438:16,    496:2, 502:25, 506:17,
    575:2, 576:25               448:12, 448:16, 449:5,       452:10, 456:21, 459:21,      506:25, 515:17, 530:10,
   elongation [5] - 531:5,      449:8, 449:10, 449:17,       470:9, 471:19, 488:13,       530:25, 532:12, 534:18,
    535:7, 535:9, 535:11,       449:19, 451:1, 454:14,       494:11, 494:13, 494:18,      536:12, 559:20, 564:12,
    536:5                       455:8, 468:14, 469:2,        515:12, 523:5, 621:11,       564:16, 568:13, 573:14,
   Emergency [2] - 455:9,       469:5, 489:21, 489:24,       633:12, 652:13               585:3, 604:20, 626:4,
    583:5                       492:13, 493:13, 493:16,     established [2] - 524:1,      626:5, 627:5, 653:21,
   employ [4] - 446:13,         493:17, 493:22, 494:6,       664:6                        654:8, 654:25
    446:14, 520:20, 620:1       494:20, 494:23, 494:24,     estimate [2] - 613:13,       examples [2] - 499:4,
   employed [7] - 573:7,        495:2, 495:7, 495:13,        615:10                       509:23
    598:4, 607:23, 608:22,      495:15, 495:16, 497:3,      estimated [1] - 477:2        exceeding [1] - 577:2
    609:11, 610:9, 617:15       497:7, 502:25, 503:13,      estimates [1] - 613:19       exception [1] - 474:9
   employee [8] - 598:17,       505:20, 506:4, 507:1,       estimating [1] - 613:11      excerpt [1] - 500:17
    612:8, 612:11, 612:13,      507:3, 507:6, 507:19,       estimation [3] - 611:4,      excess [2] - 493:1,
    613:23, 613:25, 614:1,      507:23, 508:1, 508:5,        628:4, 628:10                663:18
    615:10                      513:7, 517:16, 517:22,      et [3] - 450:21, 628:15,     exclude [2] - 523:5,
   employees [3] - 446:1,       518:5, 518:11, 518:19,       638:19                       572:17
    446:9, 614:7                518:24, 519:5, 519:20,      evaluate [1] - 612:10        excuse [1] - 596:2
   employment [1] - 441:1       524:9, 549:4, 570:10,       evaluated [1] - 526:15       excused [2] - 669:5,
   employs [1] - 592:20         572:20, 578:11, 581:25,     evaluating [2] - 539:3,       669:7
   encapsulating [1] -          586:20, 617:15, 638:18,      546:23                      exercise [3] - 600:6,
    656:10                      647:7, 648:19, 648:24,      evaluation [1] - 634:14       617:6, 618:21
   encompasses [1] -            649:9, 649:18, 651:22,      evenly [1] - 468:25          exercises [1] - 601:1
    465:18                      654:7, 654:12, 655:11,      evidence [5] - 481:11,       exhibit [1] - 645:8
   end [9] - 523:21, 534:2,     661:2, 661:8, 661:11,        550:24, 551:1, 643:2,       Exhibit [14] - 499:15,
    596:7, 605:7, 609:1,        661:16, 661:20, 662:17,      665:9                        502:9, 505:14, 514:19,
    609:4, 609:22, 628:3,       662:18, 663:5, 663:10,      evidenced [1] - 618:19        580:24, 612:20, 637:14,
    661:14                      667:2                       evolve [1] - 445:19           637:16, 637:18, 645:7,
   ended [2] - 451:8, 657:12   EPA's [1] - 649:9            exact [2] - 527:13,           659:2, 660:19, 662:18,
   energy [2] - 444:3,         equal [14] - 468:21,          602:12                       664:2
    488:20                      469:13, 488:9, 495:25,      exactly [4] - 505:16,        Exhibits [2] - 533:10,
   engineer [2] - 442:11,       498:5, 498:15, 511:22,       511:4, 599:9, 636:11         534:11
    442:12                      511:23, 519:21, 574:19,     exam [1] - 645:8             existence [1] - 473:20
   Engineering [1] - 445:23     645:22, 645:23, 648:7,      EXAMINATION [5] -            exists [2] - 495:2, 652:7
   engineering [7] - 441:19,    648:13                       440:15, 486:6, 540:8,       expanded [1] - 494:13
    441:20, 441:22, 444:9,     equipment [10] - 446:19,      606:6, 632:11               expect [3] - 635:17,
    445:23, 448:17, 457:19      462:22, 462:24, 462:25,     examination [19] -            639:14, 639:18
   enhance [1] - 653:21         620:13, 624:25, 629:24,      483:14, 494:16, 507:9,      expected [1] - 443:24
   enhanced [1] - 653:12        639:23, 642:1                507:11, 507:14, 507:16,     expenses [1] - 462:17
   enters [1] - 440:8          error [4] - 525:2, 525:12,    517:14, 603:2, 605:1,       expensive [1] - 463:2
   entire [3] - 598:15,         609:20, 650:9                613:11, 619:22, 634:4,      experience [8] - 443:2,
    611:10, 611:12             errors [1] - 601:11           646:13, 655:21, 656:16,      444:25, 445:10, 500:24,
   entities [1] - 459:10       especially [2] - 563:16,      658:2, 659:15, 659:16,       501:9, 501:10, 502:11,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 252 of 276 PageID:
                                  104846

                                                                                                                   686
    512:25                      eyes [1] - 469:22              645:2                         662:2, 662:6, 662:11,
   experienced [1] - 501:5                                   federal [4] - 465:4, 465:5,     667:5, 667:10, 668:4
   expert [21] - 438:7,                      F                 493:18, 551:13              fibers/bundles [1] -
    461:14, 464:10, 488:25,                                  feet [3] - 468:23, 468:24,      530:2
                                face [1] - 589:11
    496:16, 538:23, 543:2,                                     665:14                      fibrous [40] - 465:19,
                                facility [2] - 444:20,
    543:20, 544:2, 545:1,                                    fertilizer [2] - 461:4,         467:11, 467:12, 467:14,
                                 562:9
    545:11, 547:4, 551:22,                                     461:13                        467:18, 467:21, 467:22,
                                fact [32] - 438:12,
    554:9, 555:8, 564:3,                                     few [6] - 437:23, 474:9,        467:23, 468:1, 468:2,
                                 438:17, 479:8, 519:13,
    664:3, 664:8, 664:12,                                      535:8, 553:20, 597:13,        468:4, 468:8, 468:10,
                                 520:5, 529:3, 534:8,
    664:15, 665:4                                              616:15                        489:14, 492:6, 492:7,
                                 537:11, 542:10, 544:1,
   Expert [1] - 652:20                                       fiber [78] - 468:7, 468:13,     508:16, 508:18, 508:22,
                                 544:18, 554:21, 556:22,
   expertise [6] - 438:10,                                     468:16, 469:5, 470:8,         508:23, 509:16, 510:17,
                                 557:6, 560:2, 562:5,
    438:20, 448:24, 481:12,                                    482:22, 488:8, 496:25,        510:20, 511:8, 511:19,
                                 563:2, 571:9, 574:15,
    483:2, 512:25                                              497:23, 497:24, 498:4,        511:20, 512:5, 559:5,
                                 574:24, 580:20, 593:1,
   experts [2] - 454:6, 614:9                                  500:3, 500:5, 506:17,         560:24, 581:24, 582:14,
                                 595:7, 606:16, 616:19,
   explain [8] - 465:12,                                       509:4, 509:21, 511:14,        594:4, 646:22, 646:23,
                                 618:23, 619:10, 621:3,
    469:9, 531:18, 596:14,                                     515:21, 518:4, 520:3,         658:18, 658:21, 658:22
                                 627:2, 627:21, 655:15,
    621:3, 621:9, 622:4,                                       520:7, 520:13, 524:2,       fictional [1] - 558:19
                                 662:19
    622:8                                                      524:7, 524:11, 524:18,      field [3] - 441:21, 467:1,
                                factor [1] - 609:20
   explaining [1] - 653:18                                     525:20, 526:1, 526:6,         558:5
                                factors [1] - 628:13
   explanation [5] - 623:20,                                   526:8, 526:12, 526:17,      fifties [1] - 489:10
                                facts [2] - 550:24, 551:1
    623:22, 623:23, 625:4,                                     526:25, 528:3, 528:9,       figure [8] - 481:19,
                                failed [1] - 647:4
    625:6                                                      541:8, 541:12, 570:12,        543:16, 614:6, 626:22,
                                failure [1] - 447:25
   explore [1] - 623:10                                        574:2, 575:3, 577:1,          627:1, 630:11, 630:16,
                                fair [15] - 471:8, 542:20,
   explored [1] - 472:21                                       577:11, 577:16, 580:17,       630:21
                                 542:21, 564:11, 608:1,
   exposed [5] - 555:24,                                       581:20, 585:3, 587:21,      figuring [1] - 599:22
                                 608:2, 610:1, 614:9,
    560:22, 563:11, 563:17,                                    587:24, 588:9, 588:22,      fill [2] - 599:12, 625:9
                                 614:16, 615:25, 616:1,
    565:8                                                      590:1, 593:13, 593:19,      filled [3] - 541:2, 601:2,
                                 619:23, 622:23, 627:3,
   exposure [35] - 493:1,                                      593:20, 594:6, 594:11,        602:5
                                 627:4
    561:3, 561:5, 561:24,                                      594:18, 594:23, 595:6,      filling [1] - 541:11
                                fairly [1] - 513:4
    562:10, 562:16, 562:18,                                    595:11, 595:12, 595:15,     films [1] - 529:8
                                fall [1] - 582:3
    563:5, 563:6, 563:7,                                       596:25, 599:4, 601:6,       filter [4] - 439:23, 489:11,
                                falls [1] - 471:3
    563:22, 564:4, 564:13,                                     601:16, 602:13, 602:18,       489:14, 516:7
                                familiar [7] - 451:20,
    564:15, 564:19, 564:22,                                    602:20, 602:24, 603:23,     filters [2] - 478:19, 487:3
                                 563:13, 563:14, 571:25,
    564:24, 565:3, 566:19,                                     604:5, 604:12, 604:22,      finally [2] - 445:11,
                                 637:17, 661:2, 663:22
    567:2, 567:18, 567:22,                                     647:20, 655:7, 668:21         537:17
                                far [3] - 472:20, 479:11,
    654:4, 654:14, 654:21,                                   Fiber [1] - 497:18            FINCH [1] - 435:14
                                 651:12
    655:22, 656:2, 656:17,                                   fibers [54] - 444:7, 456:3,   findings [16] - 464:4,
                                fast [2] - 487:1, 535:12
    657:1, 657:4, 657:20,                                      456:4, 458:13, 469:19,        483:5, 491:7, 514:16,
                                FDA [22] - 448:1, 448:2,
    663:19, 663:25, 664:7                                      469:21, 470:7, 487:14,        527:12, 537:24, 541:24,
                                 456:18, 456:21, 457:5,
   Exposure [1] - 563:12                                       487:19, 489:11, 491:8,        558:24, 559:14, 559:19,
                                 457:8, 517:1, 546:12,
   exposures [5] - 492:25,                                     496:21, 515:9, 515:13,        564:2, 601:14, 601:22,
                                 551:8, 553:1, 553:4,
    555:14, 557:15, 562:20,                                    526:22, 530:16, 532:1,        623:18, 623:19, 626:19
                                 553:8, 553:10, 553:19,
    663:18                                                     532:5, 532:8, 532:11,       fine [2] - 460:10, 656:12
                                 553:23, 554:1, 637:23,
   expressed [1] - 539:2                                       532:13, 532:20, 533:1,      fines [1] - 479:21
                                 638:1, 651:3, 651:7,
   extension [1] - 536:9                                       533:6, 533:25, 534:4,       finish [2] - 540:13, 666:7
                                 651:8, 652:14
   extent [2] - 481:8, 567:17                                  534:13, 535:2, 563:18,      finished [2] - 556:7,
                                FDA's [2] - 553:16,
   extinction [5] - 531:5,                                     564:13, 566:1, 573:16,        560:3
                                 651:13
    535:23, 536:1, 536:3                                       573:19, 574:13, 575:25,     finishing [2] - 512:7,
                                feasible [2] - 664:10,
   extra [3] - 539:12,                                         580:13, 582:10, 589:3,        666:3
                                 664:17
    648:11, 666:5                                              589:12, 589:19, 593:25,     Finland [1] - 521:22
                                February [8] - 445:20,
   eye [3] - 470:1, 553:16,                                    596:7, 596:17, 596:21,      fireproofing [8] - 450:10,
                                 516:21, 573:15, 578:20,
    611:5                                                      600:24, 629:17, 630:6,        450:11, 450:13, 450:20,
                                 588:18, 612:21, 619:11,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 253 of 276 PageID:
                                  104847

                                                                                                                 687
     457:17, 457:20, 457:23,       511:5, 516:11, 519:13,      576:17, 576:19, 578:3,     generally-accepted [37]
     458:2                         527:22, 531:6, 561:25,      578:8, 578:25, 579:19,      - 458:10, 462:2, 464:8,
   Fireproofing [1] - 585:15       614:11, 614:24, 636:12,     579:22, 580:4, 665:22,      468:8, 468:13, 469:18,
   firing [1] - 542:14             649:21, 662:20, 663:10      666:12, 666:15, 666:18,     474:22, 475:21, 489:6,
   firm [6] - 437:16, 445:23,    followed [8] - 452:25,        666:22                      489:24, 491:20, 492:13,
     461:14, 461:21, 578:22,       458:9, 518:22, 531:12,    fragments [12] - 559:7,       502:25, 516:13, 518:21,
     626:18                        634:14, 634:24, 652:2       574:12, 575:2, 575:9,       518:25, 520:14, 520:16,
   firms [1] - 461:21            following [12] - 455:22,      575:15, 575:16, 575:24,     523:15, 524:1, 524:14,
   first [30] - 439:1, 440:12,     457:3, 507:10, 513:8,       576:25, 577:19, 578:9,      528:8, 530:5, 531:19,
     443:5, 443:11, 443:19,        517:9, 532:10, 536:5,       582:3, 665:19               534:22, 535:14, 535:15,
     444:16, 444:21, 445:1,        597:16, 622:3, 648:10,    Francisco [1] - 458:25        647:10, 647:16, 648:22,
     445:2, 449:8, 463:5,          648:11, 671:6             frankly [1] - 460:2           649:18, 649:22, 651:22,
     475:7, 477:8, 478:24,       follows [3] - 440:13,       FREDA [1] - 435:8             652:3, 660:1, 661:6,
     479:11, 489:8, 533:13,        494:14, 653:10            freeze [1] - 482:13           666:10
     536:25, 554:12, 554:16,     foot [2] - 445:25, 446:16   friable [1] - 655:11         generally-recognized [1]
     554:17, 558:10, 584:13,     FOR [1] - 435:1             Friday [1] - 471:6            - 648:2
     602:23, 610:21, 631:15,     Force [2] - 459:8, 459:20   front [3] - 470:5, 554:16,   generate [3] - 574:17,
     633:15, 635:6, 635:11,      forget [1] - 455:15           565:13                      612:5, 654:13
     635:20                      form [6] - 482:22, 507:9,   Frye [2] - 463:22, 465:6     generated [6] - 463:24,
   FISHER [1] - 435:7              521:4, 532:21, 655:16,    full [2] - 440:19, 596:11     611:6, 611:15, 611:18,
   five [13] - 442:1, 449:12,      655:19                    furniture [1] - 456:16        613:9, 615:18
     453:17, 461:11, 469:13,     formally [1] - 494:23                                    generated-standards [1]
     469:14, 500:15, 526:12,     formation [1] - 539:9                    G                - 613:9
     542:20, 566:10, 604:21,     formed [5] - 646:15,                                     generating [1] - 459:22
                                                             gained [1] - 505:8
     668:8, 668:10                 660:24, 661:4, 662:3,                                  geological [1] - 539:9
                                                             gaskets [1] - 556:17
   five-to-one [1] - 500:15        662:24                                                 geologist [2] - 472:18,
                                                             GE [3] - 461:9, 461:10,
   fixed [1] - 459:21            forming [1] - 656:19                                      501:21
                                                              544:12
   flakes [1] - 480:22           forms [6] - 521:9,                                       geologists [2] - 446:24,
                                                             general [17] - 459:10,
   flash [1] - 482:12              521:15, 521:18, 521:19,                                 501:22
                                                              466:17, 472:4, 472:6,
   flexibility [9] - 522:5,        521:20, 581:24                                         Geology [1] - 476:18
                                                              473:3, 487:24, 493:6,
     522:10, 522:12, 522:23,     formula [1] - 466:12                                     geology [1] - 447:2
                                                              495:6, 496:7, 497:11,
     523:3, 647:13, 647:14,      formulas [2] - 458:15,                                   geometry [2] - 468:10,
                                                              501:17, 512:22, 520:25,
     647:18, 658:15                465:16                                                  511:22
                                                              522:1, 522:15, 522:20,
   flip [1] - 596:1              Formulas [1] - 465:14                                    Georgia [3] - 440:23,
                                                              571:5
   float [1] - 478:12            formulations [1] -                                        440:24, 621:16
                                                             General [3] - 460:20,
   floating [1] - 481:20           457:22                                                 GEREL [1] - 435:12
                                                              460:23, 461:1
   FLOM [1] - 435:20             forth [19] - 453:22,                                     given [10] - 463:18,
                                                             generally [47] - 458:10,
   Florida [3] - 441:14,           455:19, 463:13, 464:10,                                 542:23, 554:24, 555:7,
                                                              462:2, 464:8, 468:2,
     441:18, 443:15                472:25, 485:4, 486:9,                                   555:8, 562:23, 566:3,
                                                              468:8, 468:13, 469:18,
   flotation [1] - 479:20          486:11, 487:25, 494:25,                                 620:21, 644:8, 660:13
                                                              474:22, 475:21, 489:6,
   fluid [1] - 530:23              497:8, 506:21, 514:18,                                 glass [1] - 478:19
                                                              489:24, 491:20, 492:13,
   focal [1] - 595:25              517:4, 517:22, 647:7,      499:18, 501:19, 502:24,     gold [4] - 480:16, 480:19,
   focus [2] - 533:14,             647:8, 666:9               502:25, 516:13, 518:21,      480:21
     614:20                      forward [2] - 438:7,         518:25, 520:14, 520:16,     goniometer [6] - 509:4,
   focusing [1] - 444:19           474:25                     523:15, 524:1, 524:14,       509:6, 509:21, 510:11,
   folks [8] - 541:20,           foundation [1] - 472:16      528:8, 530:5, 531:19,        511:14, 512:2
     559:12, 559:21, 560:3,      four [9] - 449:11, 494:7,    534:22, 535:14, 535:15,     Gordon [1] - 656:22
     602:3, 602:23, 605:1,         501:25, 525:3, 525:11,     574:25, 576:25, 581:7,      Gotshal [1] - 437:21
     624:10                        525:18, 600:19, 601:25,    581:12, 640:19, 647:10,     GOTSHAL [1] - 436:6
   follow [22] - 453:5,            602:3                      647:16, 648:2, 648:22,      government [11] - 547:1,
     464:21, 464:23, 465:1,      four-year [1] - 501:25       649:18, 649:22, 651:22,      547:9, 550:22, 550:25,
     475:20, 486:11, 504:10,     fragment [18] - 518:16,      652:3, 660:1, 661:6,         551:5, 551:18, 552:22,
     508:1, 508:12, 509:14,        569:15, 569:17, 569:18,    666:10                       638:18, 651:18, 651:19,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 254 of 276 PageID:
                                  104848

                                                                                                              688
    660:7                      guidance [2] - 448:20,        483:7, 483:9, 484:14,       477:9, 477:22, 487:13,
   Grace [2] - 458:4, 585:14    620:8                        484:24, 485:8, 486:8,       501:23, 503:23, 505:4,
   grade [1] - 521:9           guidelines [1] - 531:16       486:13, 529:16, 537:3,      533:2, 534:12, 564:14,
   graduate [5] - 441:17,      guys [1] - 603:11             537:7, 537:8, 537:13,       587:11, 629:16, 630:1,
    443:14, 443:20, 443:24,    gypsum [1] - 458:3            540:22, 545:4, 545:8,       657:2
    444:1                      Gypsum [1] - 496:2            545:15, 547:20, 548:3,     highest [1] - 559:21
   graduated [3] - 441:19,                                   548:15, 548:18, 548:20,    highlighted [2] - 464:1,
    443:13, 444:10                         H                 549:14, 550:18, 551:10,     559:20
   graduating [1] - 444:13                                   553:11, 590:23, 591:3,     himself [1] - 438:14
                               habit [13] - 572:13,
   grains [1] - 469:23                                       591:13, 592:4, 607:2,      hired [8] - 445:11,
                                573:3, 580:16, 582:12,
   gram [8] - 530:3, 530:7,                                  614:13, 632:21, 632:23,     458:19, 461:21, 461:25,
                                646:15, 646:18, 646:19,
    530:13, 530:14, 655:4,                                   633:2, 633:5, 633:8,        547:4, 547:12, 551:22,
                                646:21, 646:24, 646:25,
    655:14, 657:14                                           633:11, 633:15, 633:21,     554:9
                                647:4, 658:11, 661:5
   gravimetric [1] - 551:9                                   634:5, 634:8, 634:13,      hires [1] - 462:3
                               habits [1] - 568:11
   gravity [1] - 450:14                                      634:18, 635:6, 635:11,     hiring [1] - 542:14
                               hair [5] - 460:25, 469:24,
   greater [32] - 469:7,                                     635:20, 635:22, 636:3,     historical [7] - 438:25,
                                470:1, 470:10
    469:14, 488:9, 488:11,                                   636:9, 636:17, 639:10,      473:7, 537:17, 537:21,
                               half [2] - 488:11, 562:16
    493:11, 495:25, 498:5,                                   640:7, 640:15, 641:22,      538:10, 657:17, 667:20
                               hand [4] - 467:21, 490:9,
    498:15, 500:1, 500:15,                                   642:6, 642:8, 642:10,      historically [2] - 521:5,
                                509:2, 510:4
    511:22, 511:23, 519:18,                                  642:22, 642:23, 651:4,      654:12
                               hard [1] - 596:12
    519:21, 532:3, 533:22,                                   651:17, 652:4, 653:7,      holder [1] - 515:23
                               Hawaii [1] - 458:24
    534:6, 534:7, 563:7,                                     653:20, 653:24, 664:22,    holding [3] - 490:9,
                               haystack [1] - 642:4
    573:18, 574:18, 578:5,                                   665:2                       505:14, 656:9
                               Hazard [2] - 455:9, 583:5
    579:1, 582:5, 594:1,                                    help [1] - 449:6            holes [1] - 516:4
                               hazardous [2] - 654:4,
    629:19, 630:7, 641:2,                                   helpful [3] - 439:5,        homes [1] - 563:16
                                654:14
    645:22, 648:7, 648:13                                    460:4, 645:1               Honor [49] - 437:15,
                               HD [2] - 629:23, 630:12
   green [1] - 447:15                                       helps [1] - 630:1            437:19, 437:20, 438:12,
                               head [1] - 490:14
   grew [5] - 446:3, 580:15,                                Herford [3] - 568:21,        438:23, 440:5, 460:6,
                               heading [1] - 484:21          568:23, 569:3
    582:12, 646:14, 646:21                                                               470:14, 470:17, 470:18,
                               health [7] - 450:3, 559:2,   Hess [20] - 610:22,
   grid [21] - 499:23,                                                                   470:23, 470:24, 471:5,
                                559:4, 561:23, 571:24,       610:24, 611:2, 611:8,
    515:17, 515:22, 516:2,                                                               481:14, 482:24, 484:17,
                                653:3, 655:22                613:10, 615:19, 620:22,
    516:3, 516:5, 516:7,                                                                 499:6, 523:25, 533:11,
                               Health [5] - 459:12,          624:15, 624:17, 625:8,
    516:9, 525:4, 527:9,                                                                 536:8, 537:23, 538:13,
                                476:10, 476:13, 476:14,      625:24, 626:5, 626:11,
    529:7, 529:11, 596:23,                                                               539:11, 545:20, 551:2,
                                661:23                       626:22, 626:23, 627:2,
    596:24, 599:3, 600:19,                                                               557:11, 562:1, 567:6,
                               health-based [1] -            627:8, 627:12, 627:14,
    602:4, 602:8, 602:9,                                                                 568:19, 578:15, 588:15,
                                571:24                       627:17
    641:9, 641:13                                                                        605:7, 612:18, 614:23,
                               hear [7] - 441:6, 441:7,     hess [4] - 628:6, 628:18,
   grids [2] - 515:24, 529:9                                                             636:13, 644:5, 650:22,
                                444:22, 460:12, 538:6,       628:19, 629:4
   ground [1] - 492:8                                                                    655:20, 656:1, 657:3,
                                575:17, 647:3               Hess's [1] - 626:13
   Group [3] - 448:10,                                                                   659:8, 659:11, 659:14,
                               heard [6] - 462:7, 547:13,   hexagonal [4] - 511:13,
    449:9, 650:19                                                                        660:15, 661:7, 665:24,
                                582:20, 603:1, 603:2,        512:1, 512:4
   group [11] - 448:12,                                                                  667:16, 667:19, 669:3
                                632:25                      high [30] - 459:12,
    448:16, 448:23, 449:11,                                                             Honor's [1] - 597:16
                               HEARING [1] - 435:4           521:24, 522:5, 522:10,
    454:5, 455:24, 456:8,                                                               HONORABLE [1] - 435:8
                               hearing [1] - 464:17          522:22, 523:1, 523:3,
    603:16, 622:18, 623:2,                                                              hopefully [3] - 477:11,
                               heavier [1] - 477:19          528:1, 535:3, 574:22,
    653:10                                                                               480:21, 625:21
                               Heavy [1] - 476:6             587:14, 620:16, 620:18,
   groups [1] - 442:1                                                                   HOUR [1] - 665:25
                               heavy [86] - 439:10,          621:5, 621:11, 621:13,
   growth [9] - 572:13,                                                                 hour [2] - 563:8, 563:22
                                476:22, 477:14, 477:15,      621:15, 623:25, 624:2,
    646:15, 646:18, 646:19,                                                             hours [12] - 453:18,
                                478:8, 478:9, 478:22,        630:8, 632:1, 637:11,
    646:24, 646:25, 647:4,                                                               523:22, 523:23, 620:22,
                                479:2, 479:9, 479:16,        639:4, 639:21, 642:5,
    658:11, 661:4                                                                        624:18, 627:20, 627:22,
                                479:19, 480:2, 480:12,       647:23, 653:2, 653:5
   guess [3] - 482:4, 494:8,                                                             627:24, 628:2, 628:6,
                                481:2, 481:19, 481:25,      higher [14] - 469:25,
    617:10                                                                               628:7, 628:9
                                482:3, 482:6, 482:18,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 255 of 276 PageID:
                                  104849

                                                                                                                689
   house [4] - 636:19,           Imerys [1] - 473:19         index [1] - 530:23            592:7
    636:24, 637:4, 644:23        impart [1] - 609:19         indicate [1] - 497:2        Institute [5] - 455:5,
   household [1] - 557:15        implanted [1] - 442:6       indicated [1] - 664:18        466:9, 476:12, 501:2,
   human [5] - 469:24,           importance [1] - 496:12     indicates [1] - 564:12        661:23
    470:1, 470:10, 561:11        important [8] - 450:3,      indicator [1] - 496:20      institute [1] - 584:7
   Human [1] - 476:14             450:8, 451:16, 451:18,     indices [2] - 487:5,        Institutes [1] - 459:12
   hundreds [10] - 445:7,         469:17, 485:15, 508:17,     533:19                     Instron [1] - 523:14
    445:8, 453:17, 459:3,         538:8                      indispensable [1] -         instruct [1] - 620:12
    555:2, 555:9, 587:13,        impossible [5] - 522:25,     589:23                     instructed [1] - 617:3
    655:4                         523:17, 647:11, 647:20,    individual [24] - 445:24,   instructions [2] - 601:7,
   Hygiene [1] - 456:1            647:21                      459:1, 462:1, 470:7,         620:4
                                 improve [1] - 664:17         473:10, 515:13, 516:9,     instrument [2] - 487:21,
                I                IN [2] - 435:4, 671:7        532:1, 532:5, 532:7,         487:22
   ID [1] - 457:21               in-house [4] - 636:19,       533:24, 534:13, 535:2,     instrumental [1] - 653:12
   idea [5] - 471:13, 471:24,     636:24, 637:4, 644:23       563:3, 563:6, 567:1,       instruments [2] - 443:25,
     478:7, 585:23, 586:7        inappropriate [2] -          580:13, 582:10, 589:3,       475:13
                                  438:21, 604:9               589:12, 602:5, 620:23,     insulation [1] - 654:9
   identical [2] - 508:21,
                                 incidentally [1] - 597:25    628:24, 629:4              Insurance [1] - 459:2
     590:24
                                 include [12] - 454:3,       individuals [3] - 541:16,   intend [1] - 437:24
   identification [5] - 508:7,
                                  454:8, 454:12, 454:16,      560:20, 561:2              intended [1] - 522:16
     514:1, 526:22, 545:18,
     551:12                       473:25, 478:9, 490:12,     industrial [3] - 471:17,    interested [1] - 449:19
                                  585:12, 613:21, 614:4,      538:1, 563:14              interference [1] - 476:2
   identified [25] - 462:19,
     466:16, 466:24, 500:12,      615:6, 615:16              Industrial [1] - 456:1      internal [2] - 438:2,
     504:21, 513:9, 518:22,      included [6] - 463:20,      industry [2] - 454:9,         438:24
     527:15, 531:23, 533:3,       471:1, 471:3, 475:4,        479:4                      internally [1] - 479:9
     533:7, 534:20, 539:4,        504:2, 556:7               infants [1] - 563:16        International [5] -
     559:8, 623:17, 624:8,       includes [1] - 652:4        influence [1] - 475:8         439:16, 451:12, 456:9,
     629:23, 648:21, 649:12,     including [20] - 457:25,    information [16] -            483:8, 495:12
     649:16, 654:10, 660:24,      460:14, 460:20, 466:4,      465:23, 489:3, 576:12,     international [1] - 652:5
     661:5, 661:8, 662:22         475:2, 479:7, 490:13,       580:17, 584:9, 588:2,      interpret [5] - 438:11,
   identifies [2] - 503:16,       493:7, 498:13, 502:3,       588:12, 599:24, 600:2,       438:19, 438:20, 439:22,
     590:3                        522:2, 523:6, 524:8,        601:2, 601:9, 610:17,        483:1
   identify [28] - 458:13,        524:14, 571:10, 572:5,      614:4, 615:17, 619:17,     interpretation [3] -
     458:14, 479:17, 485:14,      601:5, 651:22, 664:16,      625:14                       438:4, 438:16, 537:24
     486:25, 487:6, 487:13,       664:24                     infrared [1] - 638:17       interpreting [1] - 481:9
     492:5, 499:11, 504:19,      incomplete [1] - 649:13     ingredients [1] - 458:3     interrupt [2] - 460:1,
     514:2, 514:6, 518:8,        inconsistencies [3] -       inhale [1] - 566:1            665:25
     518:9, 524:25, 525:9,        622:21, 628:5, 635:9       initial [5] - 450:25,       introduce [1] - 667:25
     531:12, 531:24, 533:5,      incorporate [1] - 521:1      606:14, 617:11, 617:12,    invited [2] - 448:18,
     545:9, 568:17, 582:10,      incorporated [2] -           644:17                       449:5
     586:20, 588:8, 588:22,       498:25, 506:12             initiated [1] - 623:7       involve [3] - 453:24,
     638:8, 648:16, 664:8        increase [2] - 479:21,      inorganic [2] - 446:25,       458:6, 607:11
   identifying [10] - 516:13,     593:1                       456:6                      involved [7] - 443:6,
     517:15, 524:7, 525:5,       increased [2] - 477:1,      inquiry [3] - 438:5,          443:11, 445:13, 445:21,
     535:19, 550:20, 580:13,      477:5                       643:12, 667:16               453:17, 576:8, 577:14
     646:2, 647:2, 663:11        increases [3] - 596:2,      inside [6] - 515:22,        involvement [1] - 452:5
   II [1] - 474:9                 635:22, 635:23              516:3, 533:25, 535:2,      involving [4] - 464:4,
   III [1] - 458:5               Independent [1] - 456:12     586:19, 629:17               561:22, 566:4, 632:20
   image [5] - 459:14,           independent [5] - 597:1,    installed [1] - 621:16      IR [5] - 638:15, 638:22,
     465:15, 489:17, 593:11,      622:14, 636:21, 643:10,    instance [1] - 461:9          639:17, 652:8, 652:15
     593:15                       643:11                     instances [1] - 610:10      IRD [1] - 639:3
   imagery [1] - 515:5           independently [1] -         instead [5] - 482:10,       iron [7] - 503:21, 503:22,
   images [1] - 650:14            527:12                      482:15, 491:25, 591:15,      503:23, 548:7, 548:15,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 256 of 276 PageID:
                                  104850

                                                                                                                690
     548:16, 548:20               457:13, 579:16, 626:16,      480:1, 480:4, 480:25,      640:14, 641:19, 648:22,
   Irving [2] - 490:5, 490:13     668:4                        482:8, 483:14, 490:1,      649:5, 649:17, 654:24,
   IS [1] - 671:6               issuing [1] - 606:13           490:21, 498:9, 500:12,     655:9, 655:14, 656:18,
   ISO [120] - 439:15,          Italian [2] - 474:8, 639:12    503:18, 504:1, 504:22,     657:16, 658:5, 658:9,
     456:8, 456:11, 483:13,     Italy [2] - 539:5, 560:17      505:18, 507:16, 507:17,    658:19, 658:23, 660:22,
     483:15, 483:16, 483:22,    item [2] - 475:8, 564:7        508:3, 509:24, 510:21,     660:24, 663:12, 664:21,
     484:1, 484:9, 484:25,      itself [1] - 620:7             513:10, 513:12, 513:15,    664:24, 665:6, 666:21,
     485:7, 486:11, 497:17,                                    513:21, 514:6, 514:9,      668:13, 668:20
     498:3, 498:9, 498:14,                   J                 514:17, 514:24, 515:3,    Jose [1] - 446:8
     498:20, 506:6, 506:9,                                     516:14, 517:5, 517:10,    journal [1] - 476:10
                                J&J [5] - 437:21, 440:1,
     506:20, 508:14, 508:25,                                   517:13, 517:14, 518:23,   Judge [2] - 446:11, 610:6
                                 472:17, 527:3, 659:19
     509:10, 509:14, 511:9,                                    519:4, 519:8, 519:9,      Judge's [1] - 614:24
                                J&J's [2] - 636:17,
     511:18, 512:8, 512:12,                                    519:16, 519:17, 519:22,   juggling [1] - 544:2
                                 649:13
     512:17, 513:7, 515:7,                                     520:1, 520:21, 521:16,    JULIE [1] - 435:19
                                J-3 [33] - 527:1, 527:7,
     520:5, 520:11, 528:16,                                    524:21, 525:17, 526:20,   July [3] - 622:1, 631:19,
                                 527:9, 527:14, 527:18,
     530:23, 531:2, 531:6,                                     528:13, 529:13, 529:14,    643:20
                                 527:22, 528:2, 528:12,
     531:10, 531:13, 531:16,                                   530:7, 531:7, 531:21,     JULY [1] - 435:4
                                 528:24, 529:2, 616:10,
     531:23, 532:15, 532:24,                                   533:7, 534:20, 534:21,    jumper [1] - 459:22
                                 616:16, 617:3, 623:12,
     534:8, 535:8, 535:14,                                     535:20, 536:14, 537:18,   June [3] - 616:23,
                                 632:15, 633:14, 633:17,
     536:23, 537:11, 547:2,                                    537:20, 537:21, 538:10,    667:14, 667:15
                                 633:25, 635:9, 635:14,
     547:5, 547:21, 549:2,                                     538:11, 539:6, 539:10,    jury [3] - 439:22, 554:16,
                                 636:6, 636:20, 640:5,
     549:6, 549:8, 549:9,                                      550:6, 559:16, 560:21,     565:13
                                 640:15, 640:22, 641:7,
     549:11, 549:14, 551:19,                                   562:19, 562:20, 587:4,
                                 641:18, 641:24, 642:21,
     572:20, 573:1, 574:24,                                    600:16, 611:22, 614:10,               K
                                 644:1, 644:13, 644:17,
     576:17, 576:18, 576:23,                                   632:16, 632:25, 638:4,
                                 645:3                                                   Keaton [2] - 500:21,
     580:19, 580:25, 581:6,                                    639:8, 640:6, 640:13,
                                James [1] - 496:11                                        501:20
     581:10, 589:1, 589:5,                                     641:19, 648:21, 649:5,
                                January [2] - 631:16,                                    keep [6] - 441:5, 462:25,
     589:7, 589:18, 589:19,                                    649:16, 650:20, 657:16,
                                 645:5                                                    480:20, 509:18, 591:5,
     589:22, 590:23, 592:6,                                    657:17, 658:5, 658:9,
                                Jerome [1] - 437:15                                       628:14
     592:21, 607:3, 607:5,                                     658:19, 658:23, 658:24,
                                JEROME [1] - 435:16                                      keeping [2] - 455:23,
     607:9, 607:10, 608:3,                                     660:21, 660:24, 663:12,
                                Jersey [5] - 457:14,                                      656:10
     608:10, 610:9, 613:17,                                    664:20, 664:24, 665:1,
                                 457:24, 464:13, 464:21,                                 Kent [2] - 489:9, 489:14
     614:12, 617:4, 617:24,                                    665:6, 665:9, 665:10,
                                 465:2                                                   Kentucky [3] - 464:14,
     617:25, 618:7, 618:14,                                    666:21, 668:13, 668:19
                                JERSEY [4] - 435:1,                                       464:15, 544:6
     619:11, 619:13, 620:1,                                   Johnson's [78] - 453:1,
                                 435:14, 435:18, 435:19                                  key [3] - 447:11, 475:6,
     620:7, 620:15, 629:23,                                    458:8, 464:5, 473:5,
                                Jim [2] - 454:12, 582:4        473:24, 474:17, 476:5,     475:10
     631:6, 632:20, 633:1,
                                job [1] - 502:16               480:25, 490:1, 490:22,    kids [2] - 583:13, 584:20
     633:16, 634:3, 634:7,
     635:4, 635:10, 635:15,     jobs [1] - 542:17              498:10, 499:7, 500:12,    kind [6] - 437:22, 458:3,
     636:8, 637:2, 640:10,      JOHN [1] - 435:20              503:18, 504:22, 505:18,    461:8, 558:13, 606:21,
     641:17, 642:8, 642:16,     John's [1] - 660:10            508:3, 509:24, 510:21,     625:10
     644:2, 644:18, 644:19,     JOHNSON [2] - 435:4            513:10, 513:15, 513:22,   kinds [2] - 568:13, 569:6
     647:7, 649:3, 652:2        Johnson [180] - 436:7,         514:6, 514:9, 514:17,     knowing [1] - 665:10
   ISO's [1] - 573:2             438:3, 438:8, 439:11,         514:24, 515:3, 516:14,    knowledge [3] - 438:9,
   issue [11] - 437:9,           453:1, 453:6, 454:6,          517:11, 518:23, 519:4,     478:24, 479:1
     438:17, 439:7, 470:24,      454:20, 458:7, 462:8,         519:8, 519:9, 520:1,      known [8] - 451:2,
     512:11, 535:18, 538:16,     462:9, 464:2, 464:5,          520:21, 521:16, 530:7,     466:21, 467:2, 476:5,
     604:2, 644:6, 650:23,       466:3, 466:8, 466:14,         530:25, 531:8, 531:21,     523:5, 523:13, 603:5,
     667:9                       466:16, 466:17, 466:19,       535:20, 536:14, 537:18,    616:13
   issued [6] - 449:24,          472:13, 473:8, 473:19,        537:20, 537:21, 539:6,    knows [1] - 578:8
     483:12, 538:24, 549:22,     473:24, 474:4, 474:8,         587:4, 600:9, 600:16,     Konigsberg [2] - 437:16,
     631:15, 667:14              474:12, 474:13, 474:16,       611:23, 615:21, 632:16,    461:22
   issues [5] - 454:14,          476:5, 479:7, 479:8,          632:25, 639:8, 640:6,     KONISBERG [1] -
                                 479:14, 479:15, 479:18,                                  435:15
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 257 of 276 PageID:
                                  104851

                                                                                                                 691
   Krekeler [1] - 538:24        LAPINSKI [1] - 435:14          510:4, 593:11, 594:17,       487:21, 491:21, 501:2,
                                large [3] - 550:1, 567:22,     594:21, 595:4, 598:14        530:18, 531:13, 531:15,
                L                 590:14                     left-hand [1] - 510:4          531:21, 533:1, 533:8,
                                laser [1] - 469:13           legend [6] - 558:4, 558:7,     534:20, 535:15, 536:3,
   Lab [1] - 633:14
                                last [14] - 449:15,            558:11, 558:12, 558:14,      536:13, 536:19, 537:3,
   lab [72] - 455:10, 455:11,
                                  461:10, 463:7, 464:22,       558:21                       537:6, 537:12, 607:11,
     455:24, 456:8, 456:18,
                                  465:2, 484:13, 485:4,      Leigh [1] - 470:19             616:25, 623:15, 632:20,
     456:21, 457:6, 457:8,
                                  506:8, 533:13, 608:14,     LEIGH [1] - 435:11             632:23, 633:2, 633:4,
     471:20, 500:18, 502:5,
                                  632:14, 634:3, 668:8,      length [16] - 468:17,          633:14, 633:21, 635:5,
     502:6, 504:23, 508:6,
                                  668:10                       469:6, 469:10, 469:13,       636:16, 639:10, 640:1,
     527:22, 528:24, 543:3,
                                late [2] - 449:14, 598:3       469:14, 469:15, 488:10,      640:3, 641:22, 642:11,
     544:19, 547:5, 553:1,
                                latest [1] - 643:17            488:11, 497:13, 532:9,       649:23, 653:8, 662:12
     553:6, 556:3, 557:2,
                                launch [1] - 459:17            533:22, 573:18, 574:18,    lighter [2] - 478:11,
     597:1, 611:5, 611:15,
                                law [4] - 461:14, 461:17,      591:18, 645:23, 666:1        480:19
     611:18, 612:1, 612:16,
                                  461:21, 626:18             length-to-width [1] -        lights [1] - 450:18
     614:15, 615:18, 616:8,
     616:10, 616:16, 618:9,     Law [2] - 445:23, 445:24       532:9                      likely [3] - 478:16,
     618:10, 619:3, 619:7,      lawsuit [1] - 555:3          lens [12] - 596:1, 620:13,     499:23, 560:22
     621:3, 621:4, 622:20,      lawyer [2] - 632:17,           620:19, 624:5, 624:24,     Limit [1] - 563:12
     622:25, 623:12, 625:2,       660:22                       628:14, 629:12, 629:16,    limit [7] - 475:9, 520:12,
     625:3, 628:5, 632:2,       lawyers [12] - 445:23,         629:24, 629:25, 630:13       563:7, 563:18, 653:2,
     632:15, 633:17, 633:20,      543:7, 544:16, 544:20,     lenses [1] - 642:2             654:12, 655:6
     635:9, 635:17, 636:21,       547:12, 550:2, 554:10,     less [25] - 444:18,          limitations [1] - 620:8
     640:6, 641:23, 641:24,       555:13, 555:18, 555:23,      492:19, 492:23, 496:3,     limited [2] - 460:2,
     643:4, 643:9, 643:11,        590:15, 632:25               534:5, 563:23, 566:7,        613:19
     645:12, 649:20, 649:21,    layer [6] - 509:3, 509:20,     566:8, 566:13, 566:24,     limits [9] - 493:2, 565:4,
     650:2, 660:23, 667:3,        510:10, 510:12, 510:13,      567:1, 575:9, 575:16,        639:4, 639:17, 652:11,
     667:8, 667:23, 668:3,        510:14                       575:20, 576:2, 576:13,       653:4, 654:10, 663:19,
     668:9                      laying [1] - 499:24            587:6, 587:7, 587:9,         664:17
   lab-generated [1] -          laymen's [2] - 475:17,         610:15, 648:1, 648:9,      Lincoln's [1] - 470:5
     611:15                       478:7                        648:14, 663:16, 666:19     line [5] - 482:10, 545:25,
   labeled [1] - 465:19         leaders [1] - 490:12         level [15] - 444:1,            604:22, 623:21, 667:18
   labeling [1] - 447:15        leadership [3] - 451:4,        522:19, 528:1, 564:19,     lines [10] - 509:3,
   Laboratories [2] -             453:8, 453:11                564:22, 564:23, 564:24,      509:20, 557:14, 567:11,
     444:15, 445:22             leading [1] - 493:18           565:10, 598:24, 619:22,      568:22, 568:24, 578:21,
   laboratories [3] - 466:17,   learn [1] - 501:2              620:24, 640:12, 640:18,      588:19, 612:22, 612:24
     493:19, 596:20             learned [1] - 619:18           663:25, 668:18             Liquid [1] - 476:6
   Laboratory [2] - 455:4,      least [14] - 463:1,          levels [17] - 500:24,        liquid [79] - 439:10,
     603:8                        468:16, 468:18, 469:5,       502:10, 503:10, 560:10,      476:22, 477:14, 477:15,
   laboratory [18] - 445:12,      488:11, 497:13, 505:11,      560:23, 561:10, 564:4,       477:17, 478:8, 478:22,
     446:4, 446:5, 446:6,         542:19, 573:18, 578:5,       567:21, 587:2, 587:3,        479:2, 479:9, 479:16,
     446:7, 446:16, 448:3,        579:2, 585:7, 662:16,        607:19, 654:1, 654:2,        479:19, 480:3, 480:12,
     448:4, 453:13, 455:20,       667:11                       656:3, 657:1, 664:7,         481:2, 482:6, 482:13,
     457:2, 466:7, 466:18,      leave [5] - 437:11,            664:11                       482:18, 483:7, 483:9,
     512:13, 512:22, 520:19,      446:25, 457:1, 598:10,     LEVY [1] - 435:15              484:14, 484:24, 485:9,
     527:1, 585:22                598:16                     Levy [2] - 437:16, 461:21      486:8, 486:13, 529:16,
   labs [6] - 451:20, 631:2,    leaves [1] - 437:14          Libby [3] - 492:2, 492:11,     537:4, 537:7, 537:8,
     631:8, 640:6, 641:13,      led [2] - 493:8, 598:7         585:16                       537:13, 540:22, 545:5,
     667:2                      Lee [14] - 454:5, 545:11,    license [1] - 448:6            545:8, 545:16, 547:20,
   Labs [1] - 456:12              546:2, 546:9, 597:2,       light [49] - 458:11,           548:3, 548:18, 550:19,
   lacking [1] - 472:16           619:20, 619:23, 621:25,      465:24, 474:19, 477:10,      551:10, 553:11, 590:24,
                                  622:18, 623:2, 632:1,        478:20, 486:19, 486:21,      591:3, 591:14, 592:5,
   Landrigan [1] - 490:14
                                  632:15, 650:19, 650:23       486:22, 487:1, 487:3,        607:2, 614:13, 632:21,
   language [1] - 452:18
                                left [8] - 445:6, 445:21,      487:10, 487:17, 487:20,      632:24, 633:2, 633:5,
   Lanzo [1] - 588:19
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 258 of 276 PageID:
                                  104852

                                                                                                              692
     633:8, 633:15, 633:21,      540:12, 542:2, 542:18,    look [61] - 440:1, 450:4,    636:21, 641:13, 642:3,
     634:5, 634:8, 634:14,       544:18, 544:25, 545:10,    456:15, 457:17, 459:20,     643:21, 646:8, 652:16,
     634:18, 635:6, 635:11,      545:23, 546:11, 546:22,    463:12, 475:22, 479:23,     655:2, 660:5, 660:19,
     635:20, 635:22, 636:3,      547:18, 549:1, 551:25,     485:7, 486:10, 490:4,       661:18, 663:2
     636:9, 636:18, 639:11,      552:2, 552:10, 554:3,      490:24, 502:12, 502:15,    looks [10] - 457:6, 470:3,
     640:7, 640:15, 641:22,      554:5, 555:8, 556:15,      502:23, 508:5, 511:8,       515:9, 516:3, 536:19,
     642:6, 642:8, 642:10,       556:22, 557:12, 557:25,    513:15, 515:8, 515:20,      554:23, 555:21, 556:1,
     642:22, 651:4, 651:17,      558:2, 558:8, 558:23,      523:24, 530:25, 531:4,      599:19, 628:19
     652:4, 653:7, 653:20,       560:9, 561:8, 563:2,       533:20, 535:22, 559:13,    loop [1] - 576:10
     653:24, 664:22, 665:2       564:1, 566:8, 567:7,       568:3, 571:7, 571:14,      Los [1] - 458:24
   list [9] - 463:24, 470:16,    567:11, 568:1, 568:4,      572:24, 575:4, 575:5,      loss [1] - 642:20
     602:8, 603:24, 604:6,       568:21, 569:3, 569:12,     575:6, 575:7, 576:16,      Louisville [1] - 464:16
     659:3, 659:6, 659:10,       569:21, 571:7, 571:9,      580:24, 582:1, 583:8,      low [2] - 628:3, 647:24
     667:13                      572:15, 573:6, 573:9,      585:2, 587:1, 593:10,      lower [9] - 469:25,
   listed [5] - 465:9, 471:2,    574:8, 574:24, 576:8,      596:14, 596:24, 600:19,     477:18, 480:19, 505:4,
     476:16, 564:6, 645:21       577:21, 578:2, 578:18,     601:13, 608:25, 625:21,     564:24, 635:23, 654:10,
   listing [1] - 458:17          578:19, 579:13, 580:12,    626:3, 634:7, 638:1,        655:6, 662:14
   lists [3] - 463:21, 494:7,    580:19, 581:17, 582:7,     638:11, 640:6, 645:15,     lowest [2] - 560:2,
     543:19                      583:10, 583:20, 586:23,    650:9, 654:24, 654:25,      664:10
   literally [3] - 441:23,       587:8, 588:17, 588:20,     664:2                      lunch [1] - 539:13
     443:11, 487:7               588:25, 589:10, 589:21,   looked [30] - 489:18,       luncheon [1] - 539:17
   literature [20] - 454:13,     590:2, 591:8, 592:15,      495:5, 503:3, 526:11,      lung [2] - 491:16, 530:16
     466:25, 471:15, 474:23,     592:22, 593:7, 593:10,     530:11, 530:20, 536:17,
     476:9, 478:24, 489:6,       594:9, 595:3, 595:9,       540:18, 540:23, 557:1,                 M
     489:13, 491:19, 492:18,     597:16, 597:25, 599:10,    557:2, 557:7, 557:21,
                                                                                       ma'am [16] - 541:15,
     492:23, 496:12, 539:9,      601:6, 603:2, 603:14,      561:10, 576:5, 596:13,
                                                                                        542:12, 543:22, 544:5,
     552:20, 639:15, 647:2,      604:1, 604:10, 604:24,     602:4, 602:6, 602:9,
                                                                                        546:25, 547:20, 556:11,
     654:21, 656:19, 663:2,      606:8, 606:10, 607:4,      602:12, 611:8, 625:13,
                                                                                        558:15, 562:24, 565:15,
     663:15                      608:15, 611:15, 612:5,     630:24, 640:10, 640:13,
                                                                                        582:21, 591:24, 599:21,
   litigation [14] - 460:8,      613:8, 613:21, 614:4,      640:22, 644:6, 645:16,
                                                                                        606:19, 617:17, 618:8
     460:13, 462:1, 462:14,      614:25, 615:9, 615:16,     655:3
                                                                                       magic [1] - 577:14
     479:7, 543:20, 544:21,      615:23, 618:5, 618:13,    looking [76] - 437:24,
                                 619:2, 621:1, 622:24,                                 magical [1] - 577:12
     547:5, 547:13, 551:23,                                 448:9, 455:21, 477:12,
                                 624:7, 627:1, 627:7,                                  magically [1] - 577:5
     554:10, 591:8, 599:16,                                 477:13, 480:22, 486:24,
                                 627:15, 627:25, 628:4,                                magnesium [4] - 503:20,
     621:22                                                 488:5, 488:8, 490:25,
                                 629:2, 629:21, 630:10,                                 505:2, 506:18, 516:18
   live [2] - 440:22, 440:23                                491:2, 495:6, 497:17,
                                 632:13, 637:17, 641:21,    499:7, 499:9, 499:17,      magnification [1] - 596:2
   locate [1] - 529:10
                                 643:19, 644:4, 644:12,     503:9, 503:13, 504:13,     magnitude [3] - 587:9,
   located [3] - 499:12,
                                 645:11, 645:16, 648:8,     505:1, 506:10, 506:17,      587:13, 600:15
     499:13, 499:14
                                 650:11, 656:8, 656:15,     506:21, 506:22, 507:1,     Maimon [1] - 461:17
   LOCKE [1] - 436:9
                                 658:1, 659:4, 659:13,      507:6, 509:23, 510:5,      main [3] - 446:4, 522:17,
   Longo [173] - 437:11,
                                 659:15, 659:16, 660:17,    512:8, 513:1, 513:12,       591:3
     437:14, 437:24, 438:14,
                                 660:20, 660:21, 665:18,    525:3, 526:5, 527:7,       Major [1] - 441:15
     438:18, 439:13, 440:8,
                                 667:3, 668:3, 668:6,       532:17, 532:24, 533:15,    major [1] - 442:1
     440:17, 440:19, 440:21,
                                 669:1, 669:5, 670:7        533:16, 534:18, 534:19,    majority [6] - 496:1,
     440:22, 444:22, 444:23,
                                longo [3] - 482:17,         536:12, 536:25, 541:6,      575:8, 575:16, 575:19,
     448:9, 460:13, 462:5,
                                 548:17, 647:14             541:11, 541:21, 548:15,     575:23, 585:15
     463:10, 465:4, 465:11,
                                LONGO [4] - 440:11,         567:7, 585:4, 585:17,      man [3] - 453:18, 462:7,
     470:13, 470:19, 481:8,
                                 486:4, 540:6, 606:4        587:23, 587:24, 593:12,     462:8
     482:25, 486:8, 497:18,
                                Longo's [8] - 437:9,        593:16, 595:20, 595:21,    manage [1] - 450:9
     499:17, 505:15, 511:3,
     511:4, 517:15, 519:22,      437:18, 438:4, 439:1,      596:9, 600:3, 602:1,       management [1] -
     520:24, 533:12, 533:15,     460:7, 499:14, 645:2,      603:17, 604:5, 604:6,       502:10
     534:17, 537:17, 540:10,     667:23                     615:11, 621:13, 634:9,     manager [2] - 502:10,
                                                                                        629:8
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 259 of 276 PageID:
                                  104853

                                                                                                           693
   managing [1] - 449:3       material [21] - 470:25,      565:2, 565:5, 573:15,     meets [17] - 468:6,
   Manbodh [1] - 557:13        472:12, 484:3, 488:3,       575:20, 576:1, 576:10,     500:2, 511:20, 532:14,
   mandatory [2] - 480:8,      492:23, 495:17, 516:7,      576:11, 576:15, 590:22,    533:22, 534:7, 534:21,
    481:3                      584:5, 584:14, 585:8,       592:1, 592:13, 592:20,     536:22, 568:17, 577:15,
   MANGES [1] - 436:6          585:11, 585:15, 609:15,     592:22, 593:3, 593:9,      578:10, 579:4, 580:2,
   manipulate [1] - 647:19     634:24, 654:13, 655:9,      593:15, 597:3, 598:1,      582:15, 594:6, 594:12,
   manner [2] - 662:3,         655:10, 656:8, 663:15       602:1, 606:13, 607:5,      646:23
    662:23                    Material [1] - 503:17        607:14, 607:25, 608:22,   membership [1] - 452:11
   manual [1] - 456:22        materials [52] - 438:6,      612:21, 612:23, 613:22,   memo [2] - 479:25, 482:7
   manufactured [3] -          439:3, 441:18, 441:20,      614:2, 614:5, 615:7,      mentioned [9] - 444:12,
    457:21, 458:1, 459:5       441:21, 441:23, 441:25,     615:16, 617:20, 622:7,     461:9, 511:8, 551:25,
   Manville [1] - 660:10       442:8, 442:10, 442:12,      623:4, 624:15, 631:13,     552:25, 557:17, 624:8,
   map [1] - 515:19            442:18, 442:19, 442:23,     639:12, 643:25, 644:14,    629:24, 634:10
   March [3] - 590:11,         443:3, 443:4, 443:16,       644:15, 648:12, 650:12,   met [10] - 524:4, 524:18,
    630:10, 630:14             443:17, 443:21, 444:8,      650:20, 650:24, 655:1,     534:24, 579:11, 579:17,
   mark [1] - 659:2            444:11, 444:15, 444:25,     659:7, 668:14              665:21, 666:9, 666:22,
   marked [1] - 502:8          445:14, 446:5, 446:23,     MEAGHER [1] - 435:20        667:4, 667:23
   market [1] - 516:23         447:7, 447:24, 448:7,      mean [8] - 453:10,         metal [2] - 442:4, 442:15
   MARKETING [1] - 435:4       451:15, 452:22, 454:25,     497:22, 511:23, 558:21,   metallurgy [1] - 442:1
   MAS [77] - 444:24,          456:16, 457:20, 458:20,     569:13, 584:1, 627:20,    metals [2] - 442:1,
    446:14, 455:1, 456:20,     460:20, 461:5, 466:25,      665:24                     447:13
    459:7, 462:17, 462:21,     480:18, 489:14, 494:24,    meaning [5] - 450:10,      meter [2] - 468:22,
    463:3, 474:22, 500:23,     583:23, 583:25, 586:6,      452:1, 522:4, 561:8,       468:23
    504:2, 504:8, 504:10,      586:14, 609:18, 612:2,      649:13                    Method [1] - 476:6
    504:16, 504:23, 505:16,    614:5, 615:7, 637:15,      means [10] - 469:10,       method [236] - 439:11,
    505:17, 508:1, 508:12,     646:20, 662:1               509:15, 540:21, 541:1,     439:14, 449:6, 449:18,
    509:14, 510:19, 511:5,    Materials [16] - 441:3,      541:5, 583:20, 611:8,      449:20, 450:4, 450:23,
    514:5, 518:22, 518:23,     441:9, 445:16, 446:12,      611:18, 618:9, 647:23      451:1, 451:6, 451:19,
    519:19, 520:20, 524:24,    447:6, 451:12, 451:14,     meant [4] - 481:10,         451:20, 451:22, 451:24,
    527:15, 528:2, 528:22,     454:23, 457:12, 458:19,     481:13, 515:1, 657:7       452:18, 452:21, 453:12,
    529:2, 529:12, 530:4,      462:12, 472:24, 473:4,     measure [6] - 449:22,       453:13, 468:13, 468:14,
    530:10, 530:19, 530:22,    474:15, 474:18, 495:12      488:19, 525:2, 532:5,      475:10, 475:17, 475:25,
    531:1, 531:4, 534:19,     math [1] - 530:17            561:20, 577:11             476:4, 476:22, 477:1,
    536:12, 537:1, 537:6,     matrices [2] - 524:3,       measured [4] - 526:3,       478:17, 478:22, 479:10,
    541:25, 542:22, 543:7,     524:19                      532:4, 562:6, 562:17       479:17, 479:20, 480:3,
    543:10, 543:13, 544:19,   matrixes [1] - 654:8        measurement [3] -           480:12, 481:3, 481:12,
    556:3, 557:2, 562:9,      MATTER [1] - 671:8           508:8, 513:18, 562:21      481:18, 482:6, 482:18,
    578:22, 594:22, 597:18,   matter [10] - 461:24,       measurements [4] -          482:21, 483:4, 483:6,
    598:4, 598:10, 598:16,     542:19, 544:14, 544:18,     450:23, 470:12, 512:14,    483:7, 483:9, 483:10,
    611:19, 612:14, 613:9,     547:17, 554:5, 554:21,      512:23                     483:16, 483:18, 483:21,
    613:23, 613:25, 614:1,     558:2, 562:5, 577:18       measures [1] - 581:19       483:22, 484:3, 486:9,
    615:1, 615:6, 618:6,      McCrone [10] - 443:7,       measuring [1] - 513:19      486:11, 486:13, 487:6,
    633:25, 640:13, 640:23,    465:21, 465:25, 466:2,     mechanical [2] - 442:11,    489:7, 491:9, 492:14,
    641:3, 641:6, 641:18,      466:7, 466:9, 467:8,        450:21                     493:8, 493:13, 493:16,
    649:21, 650:7              501:1, 501:13, 570:6       medicine [1] - 490:15       493:22, 493:25, 494:9,
   MAS' [2] - 527:8, 531:11   MDL [72] - 439:3, 472:25,   meet [13] - 470:20,         494:12, 494:14, 494:16,
   MAS's [1] - 505:14          473:11, 473:16, 473:20,     500:12, 517:18, 517:21,    494:19, 494:20, 494:21,
   MAS-created [1] - 615:1     505:15, 511:4, 527:4,       517:23, 518:13, 531:25,    494:22, 494:23, 494:25,
   mass [1] - 634:25           528:15, 541:18, 546:23,     577:7, 594:3, 648:4,       495:2, 495:18, 497:15,
   Master's [2] - 441:12,      549:1, 549:22, 550:12,      648:5, 662:1               499:19, 502:25, 504:5,
    441:22                     559:19, 560:12, 561:5,     meeting [2] - 453:21,       504:10, 505:7, 506:7,
   Masters [1] - 441:18        562:5, 562:8, 562:11,       533:6                      506:9, 507:3, 507:19,
   match [1] - 503:15          562:14, 563:4, 563:6,      meetings [1] - 542:13       507:23, 508:1, 508:6,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 260 of 276 PageID:
                                  104854

                                                                                                            694
    509:10, 511:9, 513:7,      544:23, 545:6, 545:17,    micron [3] - 468:20,         640:3, 641:22, 647:10,
    513:8, 513:13, 513:15,     549:3, 549:10, 568:17,     468:21, 468:25              649:23, 653:8, 662:7,
    513:22, 515:7, 518:24,     573:8, 573:11, 577:7,     Micronite [1] - 489:9        662:12, 662:21
    519:8, 519:9, 519:17,      578:11, 586:20, 586:24,   microns [9] - 468:17,       middle [1] - 509:1
    520:1, 520:2, 520:5,       587:19, 589:19, 590:21,    469:6, 497:13, 533:2,      might [5] - 476:1, 517:14,
    522:14, 522:15, 522:21,    592:21, 594:7, 640:16,     533:22, 533:23, 573:18,     522:22, 574:22, 622:8
    524:17, 527:23, 529:16,    647:17, 657:24, 658:2,     574:19, 645:23             miles [1] - 598:13
    532:4, 532:6, 532:15,      663:8, 667:1              microphone [2] - 582:8,     Millete [2] - 496:11,
    534:23, 535:14, 537:4,    methods [75] - 452:25,      595:24                      582:4
    537:7, 545:5, 545:7,       458:10, 461:24, 462:2,    microscope [33] -           Millette [2] - 454:12,
    545:12, 546:3, 547:2,      462:23, 468:3, 468:8,      443:18, 443:23, 444:17,     656:22
    547:6, 547:10, 547:14,     468:9, 469:18, 474:15,     452:23, 463:3, 474:19,     milligrams [1] - 516:8
    547:17, 547:18, 547:20,    474:19, 474:22, 475:1,     474:21, 475:19, 475:23,    millimeters [1] - 516:2
    547:21, 548:1, 548:4,      480:10, 483:13, 485:13,    530:19, 540:18, 540:24,    million [8] - 462:7, 462:8,
    548:6, 548:11, 548:19,     487:25, 489:25, 491:20,    541:7, 541:11, 541:22,      462:13, 462:14, 463:6,
    548:23, 550:11, 550:12,    492:13, 493:7, 495:11,     542:4, 595:16, 596:10,      468:24, 543:6, 543:15
    551:8, 551:19, 580:19,     496:22, 496:24, 498:13,    596:13, 596:17, 599:12,    millionth [1] - 468:22
    580:25, 581:2, 581:10,     516:13, 518:21, 519:7,     600:3, 623:15, 629:13,     millionths [2] - 560:7,
    589:1, 589:10, 589:12,     522:2, 523:4, 523:10,      634:8, 634:19, 634:20,      587:10
    589:14, 589:16, 589:20,    523:16, 524:2, 524:8,      642:11, 642:12, 647:22     mind [2] - 509:18, 567:4
    589:22, 591:7, 591:12,     524:14, 531:20, 535:16,   microscopes [6] -           mine [7] - 492:11,
    591:25, 592:1, 592:5,      542:15, 545:2, 549:1,      443:22, 446:17, 446:18,     503:22, 523:12, 539:5,
    592:6, 592:8, 606:19,      549:10, 549:19, 550:19,    486:15, 631:4               587:25, 594:2
    607:3, 607:10, 607:12,     550:21, 551:6, 551:10,    microscopic [6] -           mined [4] - 472:5,
    607:16, 608:3, 608:10,     551:11, 551:21, 604:18,    459:22, 488:2, 522:19,      472:10, 492:8, 521:22
    609:4, 609:11, 609:13,     607:1, 607:11, 608:1,      522:24, 647:20, 661:25     mineral [21] - 444:5,
    609:16, 610:2, 610:9,      619:19, 637:12, 640:9,    microscopically [1] -        467:6, 467:17, 468:6,
    610:18, 610:19, 615:24,    640:15, 643:7, 645:11,     459:22                      472:4, 479:4, 480:15,
    617:4, 617:18, 617:21,     645:13, 646:2, 647:7,     microscopist [2] - 447:3,    488:20, 492:1, 492:2,
    617:24, 618:2, 618:3,      647:10, 648:3, 649:22,     620:9                       492:8, 492:19, 503:2,
    618:10, 618:14, 619:9,     651:22, 652:10, 652:13,   microscopists [5] -          503:11, 504:21, 522:6,
    619:21, 620:1, 620:7,      653:12, 653:24, 661:6,     447:1, 449:6, 466:1,        570:6, 572:12, 589:4,
    620:16, 620:24, 623:15,    662:15, 664:9, 664:17,     493:18, 632:15              637:9, 646:3
    633:5, 633:13, 635:19,     665:7, 666:10             microscopists' [1] -        mineralogist [3] -
    636:9, 637:6, 637:22,     Michael [3] - 454:16,       495:24                      472:18, 501:21, 646:20
    638:5, 638:9, 638:11,      454:17, 454:20            microscopy [62] - 443:8,    mineralogists [1] -
    638:15, 638:16, 638:21,   MICHELLE [1] - 435:12       443:10, 444:2, 444:5,       507:21
    638:22, 638:23, 639:7,    Microanalytical [3] -       456:3, 458:9, 458:11,      Minerals [1] - 465:14
    639:19, 640:10, 641:16,    444:14, 445:1, 445:21      459:13, 462:23, 465:24,    minerals [45] - 442:2,
    642:15, 643:8, 646:17,    microbiologists [1] -       477:10, 478:20, 478:21,     458:15, 465:17, 465:18,
    648:10, 648:11, 648:17,    446:22                     486:19, 487:9, 487:10,      465:20, 465:24, 466:11,
    649:6, 649:18, 651:4,     microbiology [1] -          487:20, 489:19, 491:21,     466:13, 466:15, 466:20,
    651:7, 651:23, 652:3,      441:15                     496:23, 497:16, 501:2,      467:3, 468:1, 472:6,
    652:6, 652:8, 652:9,      microchemistry [1] -        529:15, 530:18, 531:13,     477:21, 477:22, 478:9,
    652:12, 652:16, 653:1,     487:15                     531:15, 531:21, 533:1,      479:5, 481:19, 481:24,
    653:21, 662:20, 662:21,   micrograph [1] - 533:21     533:5, 533:8, 534:20,       481:25, 482:3, 486:24,
    663:5, 663:6, 663:10,     micrometer [3] - 469:1,     535:15, 536:14, 536:19,     491:15, 491:22, 496:2,
    664:21, 664:23, 665:2,     488:11, 534:5              537:3, 537:6, 537:12,       514:10, 514:12, 547:23,
    665:3, 665:21, 666:9      micrometers [13] -          588:21, 592:7, 607:12,      556:19, 568:10, 571:3,
   methodologies [3] -         470:1, 470:2, 470:9,       617:1, 632:21, 632:23,      571:16, 571:20, 572:12,
    448:24, 464:8, 530:5       499:22, 499:25, 511:24,    633:2, 633:4, 633:15,       572:17, 574:17, 580:15,
   methodology [27] -          516:6, 534:2, 534:3,       633:21, 634:15, 635:5,      580:22, 581:7, 581:8,
    439:8, 448:13, 537:25,     535:1, 578:6, 579:2        636:16, 639:10, 640:2,      581:14, 585:12, 585:18,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 261 of 276 PageID:
                                  104855

                                                                                                               695
    585:21                       452:16, 553:20, 565:13,     637:16, 644:5, 644:11,     near [2] - 587:5, 609:4
   Mines [1] - 496:19            622:3                       651:2, 651:16, 656:1,      necessary [2] - 580:20,
   mines [4] - 454:10,          Moore [1] - 564:3            656:7, 657:7, 657:13,       581:13
    472:11, 537:22, 539:7       Moore's [1] - 564:11         657:25, 659:2, 659:4,      need [9] - 441:7, 442:15,
   miniature [1] - 516:4        morning [22] - 437:6,        659:14, 660:1, 660:15,      472:5, 472:15, 505:9,
   minimum [1] - 574:18          437:20, 438:23, 440:17,     660:16, 665:17, 666:4,      521:24, 596:15, 638:13,
   Minor [1] - 441:15            440:18, 540:17, 541:3,      666:8, 667:19, 668:2,       661:3
   minus [1] - 525:13            543:6, 544:9, 544:24,       669:1                      needed [1] - 442:10
   minute [4] - 460:7, 536:9,    547:16, 551:25, 552:25,    MS [56] - 437:8, 437:20,    needle [2] - 576:7, 642:3
    593:24, 597:10               569:22, 570:2, 573:24,      440:5, 470:14, 470:23,     needles [1] - 532:21
   minutes [9] - 437:23,         574:3, 590:9, 625:13,       471:5, 472:16, 481:8,      negative [3] - 452:14,
    460:3, 523:24, 536:10,       653:19, 656:4, 666:5        482:24, 484:17, 537:23,     629:11, 639:13
    592:12, 597:13, 632:14,     morphology [31] - 488:7,     538:13, 540:9, 545:20,     negatives [2] - 453:21,
    634:4, 666:4                 489:18, 490:25, 493:10,     545:22, 551:2, 551:4,       453:22
   mishear [1] - 636:5           495:7, 495:14, 496:25,      552:1, 557:11, 561:25,     negotiation [1] - 522:18
   miss [1] - 548:19             499:21, 500:3, 500:4,       562:3, 563:1, 567:6,       never [15] - 472:19,
   missed [1] - 647:3            500:13, 502:17, 514:16,     568:19, 568:25, 569:2,      494:19, 494:20, 540:12,
   missing [1] - 510:12          515:1, 516:24, 517:19,      578:15, 578:17, 588:15,     541:16, 544:19, 547:5,
   Missouri [1] - 464:13         518:13, 519:16, 531:4,      588:17, 589:7, 589:9,       547:13, 552:14, 556:18,
   misunderstood [1] -           545:6, 549:4, 551:12,       597:5, 597:15, 605:7,       577:5, 585:23, 599:4,
    569:11                       573:12, 574:7, 582:16,      606:7, 612:18, 614:23,      603:22, 636:2
   mix [3] - 442:3, 477:15,      645:21, 648:4, 648:18,      632:8, 643:25, 645:1,      nevertheless [1] -
    565:22                       648:23, 649:15              645:7, 650:22, 651:12,      581:17
   mixed [2] - 567:15,          Moshe [1] - 461:17           655:20, 657:3, 657:9,      New [10] - 457:14,
    611:25                      most [18] - 452:19,          657:19, 658:25, 659:3,      457:24, 458:21, 464:13,
   mixing [3] - 565:19,          462:21, 464:23, 478:2,      659:6, 661:7, 665:11,       464:14, 464:21, 465:2
    565:25, 566:17               478:4, 481:4, 497:15,       665:15, 665:24, 667:12     NEW [5] - 435:1, 435:14,
   modern [1] - 639:23           499:23, 521:4, 537:16,     multiple [4] - 446:16,       435:16, 435:18, 435:19
   modernize [1] - 638:13        542:10, 548:14, 554:2,      446:17, 449:24, 641:13     new [6] - 441:25, 442:18,
   modernizing [1] - 638:1       577:16, 582:2, 631:1,      municipalities [3] -         447:19, 452:16, 501:13,
                                 642:12, 664:23              457:11, 458:18, 460:14      667:21
   modifications [1] -
    494:14                      MOTLEY [1] - 435:13         municipality [1] - 552:7    next [28] - 453:21, 464:3,
   modified [8] - 463:1,        Mount [2] - 490:5, 490:15   must [2] - 572:12, 572:13    467:8, 481:14, 485:20,
    550:16, 550:17, 590:10,     mouth [1] - 470:5           MVA [1] - 501:13             496:10, 500:10, 503:5,
    591:9, 591:25, 592:4,       move [10] - 472:22,         MY [1] - 671:7               509:22, 510:10, 523:19,
    592:11                       474:25, 483:5, 487:2,      myth [1] - 558:17            525:6, 525:7, 525:24,
   mold [1] - 456:6              523:20, 588:7, 592:15,                                  531:2, 532:24, 539:18,
   moment [2] - 517:13,          651:1, 656:5, 659:25                   N                560:6, 570:9, 594:21,
    608:6                       moved [1] - 576:7           Nadia [1] - 564:3            598:25, 599:7, 605:13,
   money [1] - 543:13           movement [1] - 529:9        name [5] - 437:15,           628:17, 628:20, 644:20,
   monitor [4] - 613:1,         moving [1] - 621:14          440:19, 465:18, 502:8,      653:1
    613:5, 621:13, 630:9        MR [57] - 437:15, 438:23,    650:12                     nickname [1] - 454:11
   monograph [3] - 638:2,        440:6, 440:16, 460:6,      named [2] - 454:8,          NIH [1] - 459:8
    638:14, 638:16               464:20, 464:23, 465:3,      460:15                     nine [1] - 529:2
   Monograph [2] - 546:12,       470:17, 471:11, 472:1,     narrow [1] - 538:20         NIST [1] - 455:5
    546:23                       472:3, 472:23, 481:14,     NASA [3] - 459:8,           nitrogen [1] - 482:13
   Monokote [2] - 458:5,         481:17, 486:7, 499:6,       459:16, 552:7              NJ [1] - 435:7
    585:14                       499:13, 523:25, 536:8,     NATHAN [1] - 435:14         NO [1] - 435:2
   Montana [3] - 492:2,          536:11, 538:5, 538:7,                                  nobody [1] - 532:6
                                                            National [6] - 455:3,
    492:11, 585:16               538:20, 538:22, 539:11,                                non [50] - 467:21,
                                                             455:5, 459:11, 476:12,
   month [2] - 438:15,           550:24, 589:5, 597:8,                                   467:22, 467:23, 507:13,
                                                             603:8, 661:22
    501:14                       597:12, 605:3, 632:12,                                  517:15, 517:17, 517:23,
                                                            nature [5] - 558:24,
                                 636:12, 636:14, 637:5,                                  517:25, 518:12, 518:19,
   months [5] - 443:12,                                      567:17, 646:15, 661:4
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 262 of 276 PageID:
                                  104856

                                                                                                              696
    519:5, 560:14, 560:18,      notebook [7] - 463:11,      observe [1] - 612:13          517:18, 517:21, 517:23,
    568:11, 569:19, 571:3,       473:1, 497:9, 499:14,      observed [2] - 505:12,        519:23, 520:7, 520:13,
    571:16, 571:20, 572:17,      505:14, 514:18, 660:18      611:4                        521:23, 524:10, 525:20,
    574:9, 574:16, 575:1,       NOTES [1] - 671:7           obtain [4] - 444:8,           526:8, 529:7, 529:10,
    576:24, 577:5, 577:9,       nothing [4] - 469:12,        455:10, 456:20, 457:8        533:18, 534:4, 535:1,
    577:22, 577:24, 578:3,       537:24, 643:11, 656:12     obtained [1] - 503:15         535:3, 535:7, 538:15,
    578:24, 579:22, 580:4,      notice [1] - 457:5          obtaining [1] - 453:24        543:22, 544:3, 547:24,
    580:21, 581:11, 581:14,     notion [1] - 532:16         occasion [1] - 525:20         550:10, 551:5, 553:13,
    587:22, 588:3, 588:10,      November [1] - 631:16       occasions [3] - 464:3,        555:12, 556:25, 568:14,
    588:14, 588:23, 589:3,      nowadays [2] - 542:2,        465:5, 555:21                569:6, 569:7, 570:1,
    589:13, 590:2, 593:21,       542:7                      occupants [1] - 494:3         570:10, 572:12, 576:7,
    649:10, 649:13, 649:15,     nowhere [1] - 587:5         Occupational [1] -            576:18, 578:2, 578:23,
    649:17                      number [25] - 438:2,         661:23                       579:16, 580:12, 594:21,
   non-asbestiform [26] -        438:12, 448:3, 452:4,      occupational [1] -            595:3, 596:4, 596:5,
    568:11, 569:19, 571:3,       456:18, 456:21, 457:8,      490:14                       596:6, 597:17, 597:21,
    571:16, 572:17, 574:9,       462:10, 479:14, 519:25,    occur [3] - 492:25,           598:25, 599:6, 599:10,
    574:16, 575:1, 576:24,       530:6, 530:15, 538:15,      568:10, 581:7                599:18, 601:18, 601:19,
    577:5, 577:9, 578:3,         553:1, 559:20, 566:1,      occurring [1] - 532:11        601:21, 602:5, 604:12,
    578:24, 579:22, 580:4,       567:10, 576:13, 589:6,     October [3] - 443:12,         608:3, 608:13, 608:22,
    580:21, 581:11, 581:14,      593:2, 601:15, 607:14,      568:21, 568:23               614:10, 615:23, 616:6,
    587:22, 588:3, 588:10,       622:3, 627:13              OF [2] - 435:1, 671:7         621:2, 621:8, 621:24,
    588:14, 588:23, 590:2,      numbered [1] - 499:16       office [3] - 446:15,          622:11, 622:13, 622:19,
    593:21                      numerical [3] - 504:3,       448:19, 463:24               623:3, 625:8, 625:23,
   non-asbestos [17] -           505:21, 506:21             offices [1] - 446:8           626:11, 626:21, 628:13,
    517:15, 517:17, 517:23,     numerous [1] - 587:25       OFFICIAL [1] - 435:25         631:5, 631:6, 631:15,
    517:25, 518:12, 518:19,     NVLAP [8] - 455:3,                                        640:9, 640:14, 641:9,
                                                            official [1] - 494:21
    519:5, 571:20, 577:22,       455:11, 603:10, 603:25,                                  641:16, 650:1, 653:25,
                                                            often [6] - 492:19, 542:6,
    577:24, 589:3, 589:13,       667:4, 667:9, 668:3,                                     655:7, 655:8, 658:1
                                                             542:9, 555:13, 616:2,
    649:10, 649:13, 649:15,      668:17                                                  ones [10] - 460:15,
                                                             663:16
    649:17                      NVLAPs [1] - 667:20                                       463:5, 463:8, 546:9,
                                                            Oklahoma [1] - 464:13
   non-detect [2] - 560:14,                                                               575:10, 629:5, 643:17,
                                                            old [5] - 438:9, 483:1,
    560:18                                  O                                             643:18, 644:16, 644:20
                                                             549:12, 598:12, 629:25
   non-fibrous [4] - 467:21,                                                             open [2] - 437:3, 478:23
                                O'DELL [2] - 435:11,        older [1] - 463:8
    467:22, 467:23                                                                       opened [3] - 443:12,
                                 471:5                      Olsen [2] - 578:20,
   nonasbestos [6] -                                                                      445:20, 542:22
                                O'Dell [1] - 470:19          579:14
    458:15, 492:1, 496:1,                                                                opening [6] - 516:10,
                                oath [4] - 541:17, 556:2,   once [12] - 457:22,
    496:21, 579:10, 579:18                                                                529:11, 599:3, 602:8,
                                 556:18, 566:21              486:13, 488:18, 494:2,
   noncommercial [2] -                                                                    602:9, 641:9
                                object [8] - 481:8,          542:17, 542:18, 542:20,
    521:19, 521:20                                                                       openings [4] - 516:5,
                                 484:17, 650:22, 655:20,     601:21, 604:7, 604:8,
   nondetect [2] - 529:22,                                                                525:4, 596:24, 641:14
                                 659:7, 666:1, 667:12,       611:25, 644:5
    644:1                                                                                opinion [18] - 452:19,
                                 667:17                     one [125] - 437:9, 439:9,
   nondetected [1] - 638:25                                                               465:25, 496:6, 518:20,
                                objected [1] - 659:10        443:22, 446:2, 447:11,
   none [8] - 542:3, 542:7,                                                               527:21, 560:20, 561:2,
                                objection [16] - 470:14,     449:8, 449:15, 452:14,
    550:21, 552:10, 552:17,                                                               562:13, 567:17, 594:9,
                                 470:21, 471:7, 471:8,       452:19, 452:25, 459:14,
    559:8, 623:12, 630:23                                                                 594:13, 606:16, 606:20,
                                 472:16, 482:24, 537:23,     461:17, 463:6, 465:1,
   nonscientists [1] -                                                                    606:24, 655:23, 655:25,
                                 538:13, 551:1, 567:19,      466:1, 467:12, 468:21,
    452:14                                                                                657:20, 657:24
                                 605:3, 651:12, 657:3,       469:2, 473:11, 479:23,
   noon [1] - 523:22                                                                     opinions [9] - 448:20,
                                 657:19, 658:25, 665:11      480:14, 482:11, 489:24,
   normal [1] - 666:17                                                                    472:17, 496:16, 539:2,
                                objective [2] - 620:19,      491:11, 492:12, 493:11,
   North [1] - 446:5                                                                      552:17, 558:25, 559:2,
                                 642:2                       497:25, 500:15, 500:25,
   northeast [1] - 535:10                                                                 656:16, 656:19
                                obscuring [1] - 653:14       503:5, 504:1, 505:11,
   note [5] - 463:10, 464:12,                                507:10, 509:14, 509:22,     opportunity [1] - 659:12
                                observations [1] -                                       opposed [2] - 483:4,
    498:3, 498:10, 576:23                                    510:12, 515:8, 516:5,
                                 495:24
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 263 of 276 PageID:
                                  104857

                                                                                                                697
    491:23                       440:25, 446:4, 447:25,       652:21                      passed [2] - 454:19,
   opposing [1] - 461:14         472:17, 481:12, 483:2,      panning [1] - 480:15          455:13
   optical [7] - 446:18,         513:22, 519:17, 586:19,     paper [4] - 482:12, 493:4,   past [13] - 500:10,
    447:1, 480:10, 533:21,       596:20, 652:8, 658:7,        523:13, 591:9                542:20, 560:21, 562:19,
    624:4, 647:22, 662:11        658:11, 658:20              papers [1] - 552:14           564:21, 565:7, 566:3,
   optics [1] - 632:1           outside-of-court [1] -       parallel [15] - 469:4,        578:1, 587:23, 603:21,
   optimal [1] - 484:11          658:20                       469:7, 488:12, 488:15,       613:13, 617:7, 629:25
   optimum [7] - 485:1,         outstanding [1] - 598:17      497:12, 497:19, 500:2,      pattern [16] - 507:9,
    634:24, 635:5, 635:14,      overall [2] - 452:11,         532:10, 532:13, 536:3,       507:25, 508:7, 508:8,
    640:10, 640:14, 641:16       516:2                        573:17, 574:20, 578:4,       508:20, 510:25, 511:13,
   Optimum [1] - 485:5          overbroad [1] - 538:2         578:25, 645:24               512:2, 512:4, 513:24,
   option [1] - 537:15          overstepping [1] -           parenthetical [1] -           513:25, 517:20, 518:3,
   Orden [2] - 454:3, 454:5      439:24                       448:10                       518:6, 646:9
   order [7] - 467:10, 480:2,   overview [2] - 459:10,       PARFITT [1] - 435:12         patterns [8] - 507:14,
    481:3, 514:5, 523:3,         559:14                      part [25] - 439:2, 443:19,    508:9, 510:1, 510:5,
    648:16, 661:5               overwhelming [4] -            470:20, 473:15, 476:12,      513:3, 513:19, 578:13,
   orders [3] - 587:9,           575:8, 575:15, 575:19,       476:13, 498:3, 522:4,        649:14
    587:13, 600:15               575:23                       523:15, 532:18, 533:19,     Paul [2] - 610:22, 620:22
   ore [1] - 482:22             own [18] - 438:7, 460:11,     545:4, 545:15, 548:4,       pause [2] - 440:9, 517:13
   organic [8] - 446:20,         482:19, 501:15, 513:13,      572:21, 574:6, 585:19,      Pause [1] - 645:9
    446:25, 447:14, 447:18,      513:22, 519:8, 519:9,        601:1, 604:3, 616:6,        payroll [1] - 462:18
    447:20, 456:5, 456:14,       520:1, 528:12, 539:6,        618:20, 623:25, 646:1,      PCM [4] - 456:4, 662:2,
    456:15                       541:14, 543:10, 631:18,      656:21, 660:2                662:6, 662:11
   organics [1] - 447:13         643:9, 649:5, 658:10,       participated [1] - 497:3     peak [1] - 503:20
   organization [1] - 571:24     658:19                      participating [1] - 455:16   peaks [2] - 506:19,
   Organization [4] -           owned [1] - 459:2            Particle [3] - 465:21,        506:22
    439:16, 456:9, 483:8,                                     467:8, 570:7                Peer [3] - 448:10, 449:8,
    495:13                                  P                particle [10] - 466:2,        449:10
   orient [6] - 563:10,         p.m [1] - 669:8               497:19, 498:16, 511:24,     peer [22] - 448:12,
    587:19, 593:19, 606:25,     packet [1] - 627:7            518:7, 527:20, 581:21,       448:16, 452:19, 463:14,
    613:8, 626:12                                             588:23, 648:16, 666:11       471:15, 474:23, 476:8,
                                Page [1] - 670:4
   orientation [1] - 535:11                                  particles [16] - 477:2,       476:21, 489:5, 491:19,
                                page [30] - 452:3, 452:7,
   original [11] - 546:1,                                     477:4, 496:2, 574:18,        492:18, 492:22, 496:11,
                                 484:1, 485:8, 485:20,
    550:9, 550:11, 550:15,                                    575:20, 575:23, 576:2,       552:19, 642:17, 647:1,
                                 486:10, 488:5, 499:16,
    590:6, 591:21, 592:16,                                    576:13, 577:16, 577:25,      647:3, 654:20, 656:18,
                                 504:13, 508:5, 509:2,
    593:3, 593:8, 594:16,                                     629:22, 647:25, 648:3,       663:1, 663:9, 663:14
                                 511:4, 520:11, 532:24,
    607:22                                                    648:9, 653:13, 653:15       peer-reviewed [16] -
                                 539:18, 545:24, 557:14,
   originally [1] - 659:11       564:12, 567:11, 568:22,     particular [21] - 438:10,     452:19, 463:14, 471:15,
   OSHA [20] - 516:21,           568:24, 571:8, 578:21,       439:25, 449:17, 465:17,      474:23, 476:8, 476:21,
    516:22, 517:2, 563:10,       581:1, 588:19, 589:7,        466:13, 467:3, 471:7,        489:5, 491:19, 492:18,
    563:15, 563:18, 563:23,      605:13, 612:22, 645:2,       483:15, 484:9, 488:21,       492:22, 496:11, 642:17,
    571:24, 572:2, 572:5,        661:18                       492:6, 510:16, 535:1,        647:1, 654:20, 663:1,
    572:10, 572:15, 572:20,                                   539:7, 572:15, 589:14,       663:14
                                paid [2] - 544:20, 544:25
    572:25, 573:1, 638:18,                                    594:2, 594:3, 619:15,       PEL [4] - 563:18, 563:23,
                                paired [3] - 590:10,
    663:21, 663:22, 663:24                                    620:12, 620:13               663:21, 663:24
                                 591:20, 591:22
   OSHA's [2] - 516:25,                                      particularly [5] - 477:25,   penetrate [1] - 518:4
                                Palmolive [1] - 660:11
    563:7                                                     502:7, 629:5, 642:21,       penny [1] - 469:23
                                pan [1] - 480:17
   ourselves [2] - 626:12,                                    653:6                       people [18] - 444:19,
                                Panarello [2] - 612:14,
    644:25                                                   particulates [2] - 444:5,     446:3, 446:13, 446:22,
                                 612:25
   outline [1] - 571:23                                       611:12                       447:5, 460:25, 467:1,
                                panel [7] - 449:5, 495:23,
   outlined [3] - 513:6,                                     partners [1] - 461:17         497:2, 502:5, 541:13,
                                 664:3, 664:8, 664:12,
    645:20, 653:12                                           partnership [1] - 445:22      541:25, 545:7, 546:2,
                                 664:15, 665:4
   outside [15] - 440:24,                                    party [2] - 622:14, 622:17    554:6, 557:16, 583:18,
                                Panel [3] - 449:9, 449:10,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 264 of 276 PageID:
                                  104858

                                                                                                               698
    598:10, 604:15              periods [1] - 461:7         pier-reviewed [1] -         plug [2] - 482:11, 482:15
   people's [1] - 657:5         permissible [1] - 563:7      489:13                     plunger [1] - 482:1
   per [21] - 449:23, 505:12,   Permissible [1] - 563:12    pipe [1] - 521:23           plus [5] - 525:12, 549:17,
    512:7, 530:2, 530:3,        permission [6] - 545:20,    places [1] - 607:15          550:16, 591:25, 592:11
    530:7, 530:13, 530:14,       557:11, 568:19, 578:15,    plaintiff [1] - 555:24      point [22] - 439:19,
    530:15, 563:18, 573:19,      588:15, 612:18             plaintiff's [1] - 543:19     457:1, 471:3, 500:25,
    583:25, 592:6, 599:3,       permit [1] - 667:24         Plaintiffs [2] - 435:16,     502:7, 563:17, 575:12,
    601:7, 624:18, 655:4,       perpendicular [1] - 536:2    437:17                      576:7, 609:8, 609:11,
    655:14, 657:14              person [13] - 445:4,        plaintiffs [14] - 438:6,     609:14, 609:17, 609:21,
   percent [76] - 492:20,        481:9, 481:13, 540:18,      440:12, 461:20, 461:21,     609:24, 609:25, 610:1,
    492:24, 521:7, 521:12,       540:21, 541:1, 541:5,       462:1, 462:13, 544:21,      610:2, 610:5, 610:18,
    521:13, 521:14, 525:13,      565:8, 565:24, 566:17,      545:1, 545:12, 547:13,      610:20, 631:3, 631:22
    525:14, 526:2, 526:8,        567:15, 596:13, 596:16      550:5, 555:2, 555:15,      pointed [4] - 574:3,
    526:14, 526:16, 526:23,     person's [1] - 655:17        608:8                       581:25, 582:4, 582:5
    527:16, 537:1, 537:2,       Personal [1] - 436:10       plaintiffs' [6] - 543:7,    pointer [1] - 469:13
    537:8, 543:10, 544:14,      personal [2] - 438:8,        544:16, 550:2, 554:10,     pointing [1] - 509:1
    550:4, 559:17, 559:22,       444:25                      555:18, 590:15             poking [1] - 515:10
    559:25, 560:4, 560:7,       personally [3] - 502:4,     Plaintiffs' [4] - 637:13,   polarized [44] - 458:11,
    560:14, 566:5, 566:7,        540:12, 612:5               637:17, 662:18, 664:2       465:24, 474:19, 477:10,
    566:8, 566:11, 566:14,      pertains [1] - 651:14       plane [2] - 595:25, 596:9    478:20, 486:19, 487:3,
    566:22, 566:24, 567:1,      petrographics [1] -         plaster [1] - 491:16         487:9, 487:20, 491:21,
    584:1, 584:4, 585:8,         613:14                     plasters [1] - 457:18        501:2, 530:18, 531:12,
    587:5, 587:6, 587:7,        Ph.D [5] - 441:19,          plastic [3] - 447:21,        531:14, 531:21, 532:25,
    587:10, 587:12, 592:17,      441:22, 443:13, 444:8,      521:23, 585:21              533:5, 533:8, 534:20,
    592:23, 593:1, 597:2,        444:13                     plastics [1] - 442:2         535:15, 536:13, 536:19,
    600:13, 602:17, 602:18,     Ph.D. [1] - 441:13          play [4] - 583:21, 586:4,    537:3, 537:6, 537:12,
    602:19, 602:25, 603:15,     pharmaceutical [1] -         586:17, 586:22              607:11, 616:25, 623:14,
    603:18, 603:25, 604:25,      448:2                      PLM [76] - 458:12,           632:20, 632:23, 633:1,
    605:2, 611:6, 611:11,       phase [3] - 443:8, 456:3,    475:12, 475:16, 487:9,      633:4, 633:14, 633:21,
    611:15, 611:21, 612:2,       662:6                       500:23, 500:25, 501:8,      635:5, 636:16, 639:10,
    615:1, 615:4, 615:6,        Philip [1] - 490:14          501:21, 502:11, 522:14,     640:1, 640:3, 641:22,
    615:18, 633:24, 633:25,     Phoenix [1] - 446:7          523:15, 532:18, 532:20,     642:11, 649:22, 653:8,
    639:24, 640:21, 641:2,      photograph [1] - 599:25      535:20, 536:25, 549:12,     662:12
    654:11, 663:17, 667:11,                                  549:17, 578:10, 586:8,     polarizers [1] - 486:21
                                photographs [2] -
    668:22, 668:25                                           591:15, 591:21, 592:7,     polars [4] - 535:13,
                                 534:10, 620:17
   percentage [6] - 525:25,                                  592:9, 606:11, 606:14,      535:19, 535:22
                                physicists [1] - 446:23
    559:11, 610:11, 612:15,                                  606:17, 606:20, 606:24,    policies [1] - 661:15
                                physics [1] - 501:24
    633:22, 641:1                                            607:5, 607:7, 607:15,      policy [1] - 598:9
                                pick [3] - 548:1, 548:6,
   percentage-wise [1] -                                     607:25, 610:9, 610:22,     polymer [1] - 442:5
                                 607:19
    641:1                                                    610:24, 614:8, 614:14,     polymers [1] - 442:2
                                picked [1] - 495:20
   percentages [4] -                                         615:11, 617:1, 617:4,      population [7] - 579:8,
                                picture [8] - 535:18,
    613:15, 614:8, 614:18,                                   618:7, 618:14, 619:11,      580:7, 587:25, 593:25,
                                 536:17, 594:16, 594:18,
    640:20                                                   620:1, 620:7, 624:15,       594:2, 594:7, 594:8
                                 594:21, 594:25, 595:4,
   perform [8] - 488:19,                                     624:22, 625:9, 626:16,     Port [1] - 457:14
                                 595:6
    489:1, 490:20, 500:23,                                   627:8, 627:9, 627:11,      portion [4] - 482:2,
                                pictures [3] - 535:3,
    507:20, 516:24, 517:7,                                   627:21, 628:25, 629:4,      492:2, 545:5, 545:16
                                 593:8, 593:9
    517:8                                                    629:23, 632:20, 633:1,     portions [3] - 453:3,
                                piece [6] - 442:22,
   performed [2] - 508:2,                                    633:16, 634:3, 634:4,       453:4, 551:24
                                 442:23, 523:12, 569:18,
    617:9                                                    634:19, 635:10, 636:8,     portray [1] - 558:19
                                 577:6, 620:12
   perhaps [1] - 437:11                                      637:2, 642:6, 642:8,       posed [1] - 566:16
                                pieces [5] - 443:1,
   period [7] - 450:9, 460:2,                                644:2, 644:13, 645:3,      posited [1] - 622:11
                                 574:10, 577:10, 577:13,
    501:14, 567:14, 622:12,                                  654:11, 662:9, 662:21      position [1] - 661:20
                                 577:22
    628:16, 668:12                                          PLMs [2] - 625:21, 626:4    positive [7] - 562:17,
                                pier [1] - 489:13
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 265 of 276 PageID:
                                  104859

                                                                                                             699
    611:3, 623:11, 629:10,     479:10, 480:3, 486:11,      proceed [2] - 440:6,       program [1] - 448:17
    631:5, 639:23, 640:1       486:13, 540:22, 541:10,      562:25                    programs [1] - 443:15
   positives [2] - 537:10,     550:18, 551:15, 551:24,     Proceedings [1] - 670:4    project [1] - 553:9
    640:20                     553:12, 590:10, 591:21,     Process [1] - 652:19       projects [1] - 449:3
   possible [2] - 561:9,       592:9, 634:23               process [14] - 452:6,      promulgated [1] -
    622:22                    preparation/                  452:10, 455:15, 456:19,    493:17
   potential [5] - 476:1,      concentration [1] -          470:21, 473:15, 481:23,   properly [4] - 508:18,
    477:3, 555:14, 563:17,     664:16                       493:6, 497:3, 520:17,      661:7, 662:22, 667:10
    664:9                     prepare [1] - 485:11          565:24, 614:25, 637:22,   PROSKAUER [1] -
   potentially [4] - 500:5,   prepared [3] - 445:5,         663:9                      435:21
    555:19, 654:3, 654:13      464:9, 464:25               processes [1] - 521:24     Prospectus [1] - 476:10
   pour [1] - 480:19          preparing [3] - 475:21,      produce [5] - 484:2,       Protection [5] - 448:19,
   POWDER [1] - 435:4          478:19, 478:20               615:12, 615:13, 615:22,    448:21, 454:18, 551:9,
   Powder [13] - 472:14,      prescription [1] - 448:5      642:12                     582:17
    473:5, 499:7, 531:1,      presence [6] - 490:22,       produceable [1] - 616:4    protective [1] - 480:2
    535:20, 600:9, 600:16,     527:2, 528:23, 542:4,       produced [10] - 473:15,    protocol [11] - 452:22,
    611:23, 615:21, 654:25,    554:7, 668:14                473:20, 479:25, 599:15,    508:12, 511:5, 512:8,
    655:9, 655:15, 656:18     present [13] - 439:5,         604:2, 611:19, 615:7,      528:16, 546:11, 549:6,
   powder [12] - 466:19,       452:13, 474:12, 476:1,       625:18, 628:23, 667:15     549:8, 586:23, 592:3,
    472:14, 528:13, 552:23,    478:17, 481:5, 484:20,      produces [4] - 454:10,      614:12
    557:19, 557:24, 560:21,    532:25, 637:9, 645:18,       509:2, 509:19, 511:12     protocols [8] - 455:22,
    574:5, 615:14, 656:13,     651:24, 657:2               producing [1] - 616:3       489:21, 497:16, 498:13,
    656:14, 656:23            presentation [3] -           product [25] - 457:21,      502:13, 518:25, 520:20,
   powdery [2] - 655:16,       438:14, 460:1, 584:25        473:6, 473:18, 482:23,     542:13
    655:19                    presentations [1] -           491:23, 516:23, 521:22,   protruding [1] - 596:7
   PowerPoint [5] - 437:23,    463:17                       521:23, 547:6, 553:16,    provide [4] - 437:22,
    438:14, 534:16, 534:17,   presented [2] - 438:25,       555:4, 555:20, 560:3,      448:20, 481:19, 534:10
    584:24                     660:5                        561:3, 561:12, 565:9,     provided [5] - 465:23,
   Poye [28] - 545:11,        presenting [1] - 437:18       565:17, 565:20, 566:13,    473:2, 535:4, 541:16,
    546:2, 597:2, 616:10,     presently [1] - 447:9         566:22, 587:4, 651:10,     614:2
    616:13, 616:19, 616:20,   president [1] - 441:4         654:24, 656:10            provides [1] - 589:19
    616:24, 617:3, 617:6,     pressure [1] - 521:24        production [1] - 537:18    proving [1] - 557:23
    617:13, 617:15, 617:21,   pretty [4] - 448:7, 457:1,   Products [1] - 436:10      provision [1] - 484:9
    618:5, 618:13, 619:3,      466:8, 495:10               PRODUCTS [1] - 435:4       Prudential [1] - 459:1
    619:6, 619:23, 619:25,    Prevention [1] - 661:21      products [29] - 447:17,    PSC [1] - 511:3
    620:11, 623:5, 623:10,    previous [5] - 497:1,         458:16, 459:5, 472:18,    pseudo [3] - 511:13,
    624:12, 624:23, 628:12,    576:4, 617:8, 648:12,        473:8, 473:24, 474:4,      512:1, 512:4
    629:6, 631:17, 632:15      668:23                       479:18, 514:24, 516:15,   public [4] - 450:1, 450:3,
   Poye's [16] - 618:10,      primary [4] - 445:4,          521:2, 521:7, 522:16,      457:24, 653:2
    619:11, 619:20, 621:4,     455:2, 501:8, 629:18         533:7, 536:14, 537:20,    publication [6] - 466:4,
    621:25, 622:18, 623:19,   printouts [1] - 505:13        537:22, 538:12, 538:16,    475:2, 476:8, 489:8,
    623:25, 624:10, 624:20,   private [1] - 493:18          542:4, 556:7, 556:16,      490:12, 552:19
    625:2, 628:5, 629:10,     probability [1] - 574:22      559:16, 560:21, 562:21,   publications [1] - 475:3
    630:18, 630:23, 632:2     problem [2] - 476:3,          571:6, 585:20, 640:14,    publish [5] - 483:9,
   practice [1] - 442:9        641:13                       654:22                     492:22, 496:11, 643:5,
   PRACTICES [1] - 435:5      problems [3] - 448:22,       professionals [4] -         663:14
   preamble [4] - 494:10,      546:16, 553:13               446:14, 448:23, 449:9,    published [23] - 451:16,
    495:15, 497:8, 664:1      Procedure [1] - 485:5         462:18                     454:13, 466:25, 474:23,
   precise [1] - 459:18       procedure [7] - 475:21,      professor [1] - 476:17      476:9, 478:23, 479:1,
   prep [1] - 529:16           484:12, 485:1, 608:22,      profiles [3] - 503:14,      487:25, 489:5, 489:12,
   preparation [20] -          634:24, 635:5, 635:15        503:19                     490:18, 491:18, 494:19,
    439:10, 475:10, 475:15,   procedures [4] - 506:12,     Program [2] - 455:4,        495:20, 552:14, 633:13,
    475:17, 476:4, 478:22,     609:8, 635:1, 661:15         603:9                      639:15, 642:16, 645:13,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 266 of 276 PageID:
                                  104860

                                                                                                                 700
    647:1, 652:7, 654:20,       quantitative [1] - 506:1       500:15, 505:1, 505:3,        recertified [1] - 455:12
    663:1                       quantity [2] - 516:19,         506:19, 511:23, 518:11,      Recess [1] - 605:12
   publishing [2] - 483:7,       611:4                         518:13, 532:9, 573:17,       recess [2] - 485:19,
    492:17                      quarter [2] - 463:6,           574:19, 575:9, 576:3,         539:17
   pull [3] - 482:1, 482:11,     539:15                        576:14, 577:18, 578:5,       recipe [1] - 451:25
    627:11                      QUESTION [11] - 546:1,         579:1, 582:2, 582:4,         recognized [4] - 499:18,
   purchase [2] - 462:21,        557:15, 557:19, 557:22,       645:22, 648:1, 648:7,         546:11, 648:2, 663:24
    463:3                        567:13, 569:5, 578:22,        648:10, 648:13, 648:15,      recommend [4] - 537:12,
   purchased [4] - 463:5,        579:5, 588:20, 613:1,         662:14, 662:16, 666:17        639:25, 641:21, 664:15
    463:6, 550:2, 590:14         613:5                        ratios [8] - 495:25, 496:3,   recommendations [1] -
   purported [1] - 593:2        questioning [3] - 632:14,      503:9, 506:22, 516:18,        665:3
   purporting [2] - 581:20,      633:17, 667:18                533:2, 534:6, 577:2          recommended [4] -
    582:11                      questions [17] - 472:20,      raw [1] - 472:12               609:17, 616:20, 641:17,
   purpose [4] - 498:3,          552:6, 555:23, 569:24,       ray [10] - 443:23, 459:16,     642:15
    636:15, 637:1, 643:3         570:5, 577:20, 605:5,         488:20, 505:11, 505:16,      record [8] - 440:20,
   purposefully [1] - 555:4      622:4, 632:8, 632:24,         616:25, 634:25, 638:20,       505:11, 505:15, 510:24,
   purposes [6] - 523:8,         635:8, 645:12, 650:17,        653:1, 653:5                  576:11, 599:23, 661:8,
    556:19, 572:11, 573:9,       654:17, 656:15, 658:1,       RE [1] - 435:4                 661:9
    643:10, 653:3                669:2                        reached [2] - 623:24,         recorded [1] - 610:14
   PURSUANT [1] - 671:5         quick [1] - 582:9              628:12                       recording [2] - 600:2,
   pursuant [1] - 474:22        quickly [6] - 463:10,         read [15] - 443:7, 484:21,     604:3
   put [35] - 442:21, 448:21,    476:20, 515:24, 519:8,        545:20, 557:11, 567:4,       Recross [1] - 670:6
    450:1, 453:20, 455:19,       523:19, 571:15                568:19, 569:1, 578:15,       red [3] - 482:10, 512:5,
    471:9, 475:18, 477:14,      quite [5] - 445:9, 612:17,     578:19, 586:2, 588:15,        604:22
    477:16, 478:8, 478:18,       614:9, 630:4, 657:21          588:19, 589:21, 612:18,      REDIRECT [1] - 632:11
    490:5, 500:16, 514:15,      quote [3] - 561:14,            634:12                       Redirect [1] - 670:6
    518:17, 522:17, 523:13,      649:13, 661:19               reading [1] - 657:5           redirect [3] - 659:14,
    525:17, 526:21, 536:2,                                    ready [4] - 437:7, 440:6,      666:1, 666:2
    555:19, 570:18, 579:20,                  R                 540:23, 598:11               reducing [1] - 664:9
    586:2, 601:8, 601:9,                                      real [4] - 551:16, 582:9,     refer [3] - 456:24,
                                R-93 [4] - 617:9, 617:10,
    608:7, 626:11, 628:23,                                     586:21, 628:18                518:15, 662:6
                                 617:15, 617:22
    631:10, 655:17, 659:9,                                    really [13] - 455:17,         reference [10] - 439:20,
                                railroad [1] - 473:11
    660:4, 661:9                                               493:6, 497:4, 502:16,         470:17, 471:12, 498:20,
                                raise [2] - 437:9, 437:25
   putting [4] - 438:6,                                        521:24, 523:20, 551:14,       498:21, 499:16, 504:16,
                                raised [3] - 470:23,
    438:18, 442:4, 533:13                                      583:9, 593:5, 605:6,          506:20, 646:4, 646:9
                                 471:7, 524:21
                                                               618:12, 619:23, 642:20       referenced [1] - 439:2
                                ran [2] - 540:19, 600:5
               Q                                              realtime [1] - 621:12         referencing [1] - 553:15
                                range [9] - 447:7, 447:8,
                                                              reanalyzed [1] - 527:10       referred [4] - 462:7,
   QAQC [2] - 456:22,            447:10, 449:4, 480:9,
                                                              reason [6] - 498:24,           462:8, 554:1, 632:19
    456:24                       532:2, 559:20, 640:21,
                                                               522:17, 564:1, 618:19,       referring [5] - 552:25,
   QC [2] - 501:11, 502:13       655:2
                                                               623:10, 631:21                589:6, 603:10, 633:1
   qualify [2] - 519:4,         ranged [1] - 448:8
                                                              reasonable [2] - 480:9,       refers [1] - 589:22
    649:17                      rarely [1] - 577:1
                                                               518:20                       reflect [1] - 662:19
   quality [4] - 455:18,        rate [4] - 525:2, 525:12,
                                                              reasons [7] - 480:7,          reflects [1] - 661:15
    457:6, 457:7, 650:8          635:19, 667:11
                                                               494:7, 497:7, 621:2,         refractive [3] - 487:4,
   Quality [2] - 456:25         rates [1] - 650:9
                                                               621:8, 623:17, 638:14         530:22, 533:19
   quantification [4] -         ratio [50] - 468:17, 469:6,
                                                              REATH [1] - 435:18            regarding [10] - 437:9,
    505:21, 517:4, 520:12,       469:9, 469:12, 469:16,
                                                              receive [2] - 448:4, 448:7     552:17, 566:12, 567:17,
    657:20                       488:9, 493:11, 495:8,
                                                              received [2] - 543:7,          570:5, 632:14, 634:2,
   quantified [2] - 576:13,      495:17, 496:13, 496:20,
                                                               650:3                         635:9, 650:24, 656:16
    657:10                       496:21, 496:25, 497:4,
                                                              recently [4] - 438:15,        regardless [3] - 524:18,
   quantify [6] - 485:13,        497:12, 498:4, 498:8,
                                                               553:19, 554:15, 619:18        662:3, 662:23
    563:3, 609:2, 609:7,         498:15, 498:17, 498:21,
                                                              receptionist [1] - 446:1      Region [3] - 661:9,
    609:23, 657:4                499:25, 500:6, 500:13,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 267 of 276 PageID:
                                  104861

                                                                                                                 701
    661:11, 662:18               539:3, 650:5                  486:10, 488:5, 488:17,      500:14, 502:17, 523:2,
   registering [1] - 456:22     reliable [5] - 457:7,          488:25, 514:18, 549:22,     648:23
   Registry [1] - 661:22         481:4, 642:12, 650:13,        550:1, 550:9, 550:11,      requires [4] - 512:13,
   regular [1] - 549:12          659:17                        550:15, 560:19, 564:5,      512:23, 603:13, 603:16
   regularly [2] - 441:8,       reliably [2] - 513:9,          564:10, 564:11, 573:7,     requiring [1] - 503:1
    467:1                        531:19                        573:9, 573:15, 574:6,      Research [2] - 466:9,
   regulate [1] - 563:15        reliance [6] - 439:2,          590:6, 590:11, 590:13,      475:3
   regulated [24] - 500:3,       462:2, 470:16, 637:15,        590:17, 591:21, 592:16,    research [2] - 448:22,
    500:5, 512:9, 518:18,        659:3, 659:6                  592:20, 592:22, 593:3,      654:7
    524:11, 545:9, 547:25,      relied [4] - 470:21, 564:7,    593:8, 593:9, 593:11,      researcher [1] - 476:18
    550:19, 559:8, 560:23,       656:18, 656:21                593:16, 594:16, 594:22,    resemble [1] - 574:13
    568:18, 573:19, 575:13,     rely [24] - 466:25, 467:1,     595:5, 597:23, 598:18,     residential [1] - 563:15
    577:15, 578:7, 579:7,        496:16, 571:11, 572:21,       598:20, 598:24, 599:7,     resistance [1] - 521:25
    580:7, 581:12, 582:17,       574:25, 576:19, 576:24,       599:11, 601:10, 605:9,     resolution [17] - 459:12,
    588:1, 588:13, 651:10,       580:19, 580:25, 581:6,        606:13, 606:14, 607:22,     469:22, 533:25, 534:12,
    651:13, 666:25               581:10, 582:24, 583:15,       610:21, 611:3, 611:14,      535:3, 620:16, 620:18,
   regulates [1] - 563:10        584:24, 586:17, 586:22,       613:22, 614:5, 615:17,      621:5, 621:8, 621:11,
   regulation [14] - 494:10,     589:1, 589:10, 589:22,        617:12, 618:19, 618:23,     621:15, 624:1, 624:3,
    497:3, 570:10, 570:16,       595:11, 613:18, 650:1,        618:25, 619:11, 622:2,      629:17, 630:1, 630:8,
    572:11, 572:21, 582:24,      653:5                         625:10, 625:14, 631:10,     630:9
    583:4, 583:9, 583:11,       remained [1] - 622:8           631:13, 631:18, 644:8,     Resources [3] - 527:1,
    583:16, 584:1, 585:4,       remaining [1] - 521:12         645:2, 650:11, 650:23,      528:12, 528:24
    585:6                       remains [1] - 538:14           657:8, 667:13              respect [1] - 632:19
   regulations [5] - 455:8,     remediated [1] - 583:11       reported [2] - 476:25,      response [3] - 506:2,
    457:3, 495:15, 583:21,      remediation [1] - 584:16       477:5                       637:25, 656:15
    663:22                      remember [18] - 442:20,       REPORTER [1] - 435:25       Response [2] - 455:9,
   regulatory [9] - 493:1,       544:12, 552:3, 552:7,        reporting [1] - 592:18       583:5
    547:1, 547:9, 548:22,        553:2, 553:17, 556:12,       reports [5] - 538:23,       responsive [2] - 656:2,
    550:22, 551:18, 571:10,      556:13, 558:12, 603:3,        595:4, 597:18, 598:1,       667:21
    653:3, 663:19                608:8, 622:5, 630:3,          625:19                     rest [1] - 609:6
   reject [1] - 578:12           630:4, 654:4, 658:3,         represent [3] - 452:8,      restrictions [1] - 620:8
   rejected [1] - 497:7          660:25, 667:6                 465:1, 627:7               restrictive [3] - 498:18,
   relate [4] - 459:9, 464:2,   remove [7] - 450:17,          representative [3] -         519:13, 519:19
    475:18, 565:3                476:2, 479:4, 479:21,         454:9, 458:17, 534:10      result [5] - 451:23, 479:6,
   related [4] - 447:2,          480:15, 482:1, 482:13        represented [2] - 471:14,    493:21, 548:22, 626:18
    448:12, 537:25, 634:4       removed [2] - 478:18,          473:7                      results [24] - 451:21,
   relates [13] - 438:12,        480:20                       reproduce [1] - 614:16       452:1, 475:15, 478:11,
    455:11, 466:14, 476:23,     removing [6] - 449:4,         reproducibility [2] -        506:1, 525:8, 529:12,
    538:16, 562:5, 564:3,        459:21, 477:1, 477:8,         526:15, 613:18              529:20, 529:22, 536:25,
    565:2, 590:22, 612:24,       480:18, 633:12               request [1] - 637:25         538:9, 615:24, 616:3,
    621:15, 628:4, 629:9        reorient [1] - 607:4          require [5] - 494:6,         619:10, 621:9, 621:24,
   relating [3] - 460:17,       repeat [1] - 651:25            507:3, 513:17, 648:3,       622:5, 625:2, 629:13,
    552:14, 569:22              repeatable [1] - 616:3         652:14                      629:16, 636:21, 640:13,
   relatively [1] - 639:4       repeatedly [1] - 554:11       required [12] - 504:4,       641:18, 645:3
   release [1] - 450:13         rephrase [5] - 472:2,          505:5, 506:3, 506:4,       resumed [2] - 486:4,
   released [6] - 447:17,        538:4, 551:2, 592:21,         506:6, 506:9, 507:19,       606:4
    447:21, 450:22, 460:25,      618:13                        507:22, 507:23, 584:11,    resumes [1] - 540:6
    461:5, 656:23               replicate [3] - 614:6,         648:6, 649:21              retained [1] - 473:19
   relevance [2] - 439:4,        614:19, 636:22               requirement [11] - 469:2,   reverse [2] - 457:19,
    493:13                      report [80] - 439:2,           495:17, 498:9, 499:22,      525:14
   relevant [3] - 438:5,         439:20, 449:25, 464:10,       500:13, 503:13, 515:1,     Review [3] - 448:10,
    454:24, 538:8                470:16, 471:1, 471:2,         604:24, 648:4, 648:5        449:9, 449:10
   reliability [3] - 439:8,      473:1, 476:21, 477:9,        requirements [4] -          review [13] - 448:12,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 268 of 276 PageID:
                                  104862

                                                                                                               702
     448:16, 502:13, 538:23,   row [1] - 510:4               586:18, 586:24, 595:22,    644:14, 644:15, 644:22,
     552:19, 587:2, 611:5,     rows [2] - 464:1, 510:7       599:1, 611:22, 613:12,     644:25, 648:12, 650:20,
     627:2, 639:15, 639:16,    royal [1] - 471:22            615:11, 615:14, 615:19,    650:24, 655:2, 662:12,
     650:16, 650:17, 663:9     RPMs [1] - 591:18             620:9, 620:22, 620:23,     662:13
   reviewed [28] - 452:19,     RPR [1] - 435:24              621:13, 624:18, 624:19,   sampling [2] - 453:9,
     463:14, 471:15, 474:23,   rubber [2] - 482:11,          625:9, 627:9, 627:11,      630:21
     476:8, 476:21, 489:5,      482:15                       627:22, 628:2, 628:7,     San [2] - 446:7, 458:25
     489:13, 491:19, 492:18,   rugs [1] - 447:21             628:9, 629:5, 664:16      sat [1] - 596:16
     492:22, 496:11, 537:17,   rule [3] - 517:16, 573:10,   sampled [1] - 449:23       satisfied [7] - 488:19,
     538:15, 564:7, 564:9,      581:19                      samples [147] - 438:8,      495:19, 518:23, 623:16,
     625:19, 625:24, 625:25,   ruled [2] - 659:9, 667:16     443:8, 443:20, 444:20,     625:1, 625:4, 648:18
     626:23, 642:17, 647:1,    rules [21] - 457:3,           445:3, 445:5, 445:8,      satisfies [1] - 662:21
     654:20, 656:19, 663:1,     487:14, 493:11, 495:10,      445:9, 447:11, 448:25,    satisfy [2] - 499:10,
     663:14, 665:6, 668:11      495:14, 532:1, 549:7,        449:2, 455:7, 473:4,       499:18
   reviewers [1] - 647:3        551:12, 573:20, 573:23,      473:7, 473:10, 473:12,    saved [1] - 550:5
   revise [1] - 637:22          574:6, 575:2, 577:8,         473:13, 473:14, 473:18,   saw [9] - 515:21, 535:13,
   Revision [1] - 652:18        578:11, 583:1, 583:15,       486:14, 501:4, 501:15,     541:2, 557:8, 584:24,
   revision [1] - 637:21        584:23, 586:3, 586:16,       512:13, 512:22, 519:23,    604:4, 604:12, 604:16,
   rewrite [1] - 452:15         586:22, 649:10               527:4, 527:8, 528:14,      631:5
   Reynolds [4] - 480:6,       ruling [1] - 470:24           528:15, 528:20, 528:23,   scale [1] - 516:1
     481:18, 482:7, 482:17     run [5] - 455:4, 456:11,      529:2, 529:14, 529:18,    scanning [5] - 443:22,
   Reynolds' [1] - 481:1        477:12, 542:12, 639:12       536:20, 537:2, 540:16,     444:4, 444:16, 446:17,
   RICE [1] - 435:13           running [2] - 466:9,          540:19, 540:23, 541:21,    459:13
   rice [1] - 469:23            618:10                       546:23, 549:2, 549:20,    scatter [1] - 510:6
   richerite [3] - 492:10,     RUSSONIELLO [1] -             550:2, 550:4, 550:13,     scattering [1] - 518:5
     581:3, 585:13              435:24                       560:12, 561:7, 562:6,     scatters [1] - 510:8
   rid [1] - 583:17            Russoniello [2] - 671:10,     562:8, 562:12, 562:17,    Schedule [1] - 448:5
   Rigler [7] - 597:22,         671:11                       562:22, 563:4, 563:5,     school [14] - 441:17,
     597:25, 598:3, 598:11,    Rutgers [1] - 476:18          565:2, 565:5, 575:20,      443:15, 443:20, 458:22,
     598:15, 598:18, 600:6                                   576:2, 578:23, 583:18,     458:24, 458:25, 583:13,
   Rigler's [1] - 598:7                    S                 585:23, 587:15, 587:25,    583:23, 584:5, 584:17,
   rise [7] - 437:4, 485:18,                                 589:15, 590:6, 590:14,     584:20, 585:8, 586:5,
                               S/Vincent [1] - 671:10        590:22, 592:1, 592:10,
     486:1, 539:16, 540:3,                                                              586:13
                               SAED [22] - 489:2,            592:13, 595:20, 597:3,
     605:11, 606:1                                                                     schools [5] - 494:1,
                                489:20, 491:2, 502:19,       602:1, 607:22, 610:3,
   RJ [4] - 454:5, 623:2,                                                               583:11, 583:17, 584:6,
                                507:3, 507:8, 508:2,         611:3, 614:11, 615:8,
     650:19, 650:23                                                                     584:9
                                508:17, 512:12, 513:17,      616:7, 616:21, 616:24,
   road [1] - 515:19                                                                   science [12] - 441:18,
                                513:18, 513:24, 513:25,      617:8, 617:11, 617:20,
   robin [1] - 630:21                                                                   441:20, 441:21, 443:21,
                                514:16, 516:25, 517:8,       618:6, 618:11, 618:16,
   robins [2] - 623:21,                                                                 444:3, 444:9, 444:15,
                                545:6, 646:8, 646:9,         619:2, 619:25, 620:5,
     631:1                                                                              446:5, 447:24, 501:20,
                                648:5, 648:18, 648:23        620:11, 620:14, 621:4,
   rock [8] - 569:19, 574:9,                                                            501:25, 542:15
                               safe [5] - 494:2, 583:13,     622:13, 622:24, 623:1,
     575:1, 577:5, 577:6,                                                              Sciences [1] - 476:13
                                584:20, 663:25, 664:6        623:11, 624:10, 625:5,
     577:9, 577:22, 577:24                                                             sciences [1] - 490:13
                               Safety [1] - 661:23           625:24, 625:25, 626:4,
   Roggli [1] - 490:17                                                                 scientific [16] - 453:23,
                               sake [1] - 534:4              626:23, 627:3, 627:13,
   role [3] - 451:4, 451:5,                                                             462:23, 463:17, 463:23,
                               SALES [1] - 435:5             627:17, 627:21, 628:11,
     453:11                                                                             487:24, 496:7, 499:2,
                               sample [46] - 443:5,          628:15, 628:20, 628:25,
   rooms [1] - 450:21                                                                   518:20, 520:14, 520:16,
                                443:6, 444:21, 473:11,       629:9, 630:21, 631:6,
   ROSE [1] - 435:21                                                                    520:20, 552:19, 615:24,
                                475:21, 485:12, 491:17,      633:23, 638:19, 639:11,
   rotate [1] - 509:8                                                                   659:20, 663:8
                                499:7, 505:12, 514:21,       640:7, 641:7, 642:7,
   round [3] - 623:20,                                                                 scientifically [1] - 659:17
                                515:23, 516:8, 520:8,        642:21, 643:14, 643:16,
     630:21, 631:1                                                                     scientist [6] - 438:6,
                                525:1, 531:1, 534:21,        643:17, 643:19, 643:22,
   routinely [2] - 501:7,                                                               442:8, 442:12, 538:9,
                                540:13, 541:10, 550:17,      643:23, 643:25, 644:13,
     501:16                                                                             646:20, 656:8
                                551:14, 551:24, 581:23,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 269 of 276 PageID:
                                  104863

                                                                                                                703
   scientists [7] - 442:18,     599:12, 601:2, 601:5,       separated [1] - 481:24       several [1] - 482:2
    442:23, 446:23, 448:17,     601:6, 601:16, 601:17,      separation [58] - 439:10,    SEYFARRTH [1] - 436:9
    452:13, 453:19, 505:8       610:11, 625:11, 650:10       476:22, 476:25, 479:3,      shadow [1] - 553:16
   scope [1] - 666:2           seem [1] - 546:9              479:17, 480:3, 480:12,      shape [2] - 468:7, 495:7
   score [1] - 589:1           sees [3] - 578:2, 578:24,     481:3, 482:6, 482:18,       SHARKO [1] - 435:18
   Scotts [3] - 461:3,          579:21                       483:7, 483:10, 484:15,      shatter [1] - 574:9
    461:13                     seldom [2] - 512:13,          485:9, 486:9, 529:16,       SHAW [1] - 436:9
   screen [8] - 516:4,          512:23                       537:4, 537:7, 537:9,        sheet [8] - 505:13,
    524:15, 535:25, 536:17,    Seldom [1] - 512:22           537:13, 545:8, 548:3,        505:17, 511:1, 518:17,
    547:23, 557:8, 586:3,      selected [6] - 444:2,         548:18, 553:11, 590:24,      531:1, 599:13, 599:19,
    620:19                      448:11, 449:10, 489:1,       590:25, 592:5, 614:14,       625:10
   seam [1] - 442:20            511:25, 616:19               632:21, 632:24, 633:2,      sheets [12] - 500:18,
   seated [1] - 437:6          Selikoff [2] - 490:5,         633:5, 633:8, 633:16,        502:18, 531:11, 541:2,
   second [6] - 442:22,         490:14                       633:22, 634:5, 634:8,        541:12, 599:16, 599:18,
    449:5, 529:10, 574:2,      SEM [2] - 592:9, 634:20       635:6, 635:11, 635:21,       601:12, 602:5, 627:11,
    584:16, 602:20             semiconductor [4] -           635:22, 636:18, 639:11,      630:16, 650:14
   seconds [1] - 459:7          446:5, 446:6, 446:7,         640:7, 640:15, 641:23,      shelf [1] - 600:9
   section [4] - 513:21,        447:25                       642:10, 642:23, 642:25,     shepherd [1] - 453:15
    523:19, 589:8, 664:18      semiquantitative [4] -        651:4, 651:18, 652:4,       shocked [1] - 558:13
   SECTION [1] - 671:5          504:15, 504:20, 504:24       653:7, 653:14, 653:20,      shop [17] - 553:1,
   see [90] - 439:6, 455:22,   send [7] - 452:14,            653:24, 664:22, 665:3        559:12, 597:18, 611:19,
    459:4, 469:20, 469:21,      501:12, 616:7, 616:20,      Separation [1] - 476:6        618:17, 619:20, 621:16,
    469:24, 470:1, 470:6,       622:13, 631:1, 644:24       September [3] - 597:22,       621:20, 623:24, 623:25,
    483:24, 486:9, 487:18,     sending [2] - 456:22,         598:20, 602:4                626:13, 629:10, 629:11,
    487:19, 488:18, 489:17,     643:3                       series [10] - 472:8,          630:18, 630:22, 630:23
    490:24, 492:4, 496:4,      sense [1] - 564:20            472:9, 478:3, 478:4,        shop's [1] - 623:18
    497:13, 497:20, 498:6,     sensitive [15] - 475:11,      478:6, 499:20, 512:10,      short [4] - 439:18,
    499:24, 500:17, 502:15,     475:15, 477:23, 481:4,       513:4                        485:17, 486:17, 492:5
    502:18, 509:4, 510:11,      487:21, 529:9, 537:9,       serpentine [2] - 507:12,     show [17] - 457:9, 464:3,
    512:1, 512:15, 514:3,       537:16, 546:16, 554:2,       661:25                       465:15, 467:8, 502:15,
    514:10, 515:5, 516:1,       633:5, 633:7, 637:6,        serve [3] - 448:11,           503:9, 505:5, 515:7,
    520:11, 524:15, 525:20,     642:12, 664:23               449:10, 454:6                515:16, 524:23, 526:23,
    527:2, 528:22, 531:1,      sensitivities [1] - 477:9    Services [15] - 441:4,        535:25, 570:19, 576:12,
    532:7, 532:12, 533:24,     sensitivity [8] - 477:1,      441:10, 445:17, 446:12,      613:14, 637:13, 656:25
    534:1, 535:15, 536:14,      477:6, 479:22, 487:13,       447:6, 454:24, 457:12,      showed [6] - 477:7,
    538:9, 559:22, 560:14,      529:25, 635:23, 641:17,      458:20, 462:12, 472:25,      481:19, 482:5, 525:12,
    570:10, 571:17, 579:15,     653:21                       473:4, 474:16, 474:18,       570:1, 605:1
    579:25, 580:3, 580:10,     sent [30] - 463:8, 494:21,    476:14, 503:17              Shower [6] - 473:5,
    588:7, 594:6, 596:5,        553:6, 616:24, 617:8,       serving [1] - 454:1           473:6, 528:13, 550:6
    596:6, 596:10, 604:7,       617:12, 617:20, 618:16,     set [25] - 463:13, 464:10,   showing [4] - 453:4,
    604:11, 604:12, 604:15,     619:3, 619:6, 619:25,        472:25, 485:4, 486:9,        453:5, 497:24, 502:9
    604:16, 608:16, 609:4,      620:11, 622:24, 629:5,       486:11, 487:25, 494:25,     shown [12] - 475:3,
    609:9, 609:23, 618:25,      630:20, 636:20, 636:25,      497:7, 514:18, 517:4,        484:1, 488:17, 488:24,
    620:17, 622:18, 623:13,     637:2, 637:3, 642:21,        517:22, 565:17, 566:4,       503:10, 511:17, 531:10,
    626:4, 626:11, 627:12,      643:14, 643:17, 643:19,      566:13, 567:15, 567:20,      556:14, 556:21, 570:9,
    629:17, 630:5, 634:16,      643:23, 643:25, 644:2,       644:21, 647:7, 659:23,       649:8, 654:8
    635:2, 635:23, 639:5,       644:13, 644:17, 644:21,      660:6, 660:14, 666:9        shows [14] - 439:10,
    639:9, 642:6, 642:9,        644:22                      setting [3] - 438:21,         465:16, 466:12, 467:11,
    642:24, 644:19, 653:16,    sentence [5] - 608:14,        506:21, 660:12               477:13, 480:2, 481:23,
    654:15, 659:1               609:2, 609:5, 609:6,        settled [1] - 450:5           482:10, 515:5, 526:18,
   seeing [16] - 525:5,         609:22                      setup [1] - 446:12            533:21, 535:10, 594:17,
    531:15, 532:12, 539:5,     separate [2] - 528:24,       seven [3] - 464:12,           594:18
    541:7, 579:24, 581:19,      621:9                        530:10, 655:6               side [6] - 442:21, 454:18,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 270 of 276 PageID:
                                  104864

                                                                                                                704
    467:12, 488:13, 503:5,      size [4] - 487:19, 511:24,    574:11                      659:7
    510:4                        609:14, 662:1               Sorise [1] - 567:8          spend [7] - 455:21,
   sides [14] - 469:4, 469:7,   sizes [2] - 497:12, 609:19   sorry [4] - 550:23,          620:4, 620:9, 624:12,
    473:21, 488:12, 497:19,     SKADDEN [1] - 435:20          627:25, 636:20, 665:23      624:21, 628:6, 628:15
    497:22, 498:16, 500:2,      skip [1] - 500:10            sort [5] - 459:6, 463:22,   spending [4] - 624:9,
    527:20, 573:17, 574:20,     SLATE [1] - 435:20            501:25, 502:16, 585:10      624:10, 627:24, 628:2
    578:4, 579:1, 645:24        slice [1] - 468:24           sounds [1] - 597:5          spends [1] - 624:17
   signatures [2] - 452:4,      slide [46] - 439:9, 448:9,   source [2] - 473:25,        spent [14] - 460:2, 542:3,
    452:7                        452:3, 453:8, 454:22,        537:22                      542:8, 550:7, 620:22,
   significance [6] - 539:1,     464:3, 465:13, 465:15,      sources [1] - 538:11         624:25, 627:20, 627:22,
    561:19, 654:19, 655:13,      465:16, 467:8, 483:21,      South [2] - 464:14,          628:3, 628:25, 629:4,
    655:15, 655:18               484:2, 488:24, 490:24,       565:13                      630:17, 630:18, 650:18
   significant [14] - 450:18,    496:10, 497:1, 503:5,       southwest [1] - 535:11      spheres [1] - 442:4
    492:25, 560:23, 561:3,       509:22, 511:17, 512:6,      space [2] - 445:25,         spiked [5] - 600:10,
    561:15, 562:14, 562:15,      525:24, 527:6, 544:10,       446:13                      600:13, 611:25, 615:14,
    566:18, 567:2, 654:4,        548:25, 552:2, 553:1,       spacing [2] - 507:24,        625:5
    656:17, 657:1, 657:8,        559:14, 560:6, 568:3,        513:19                     spiking [1] - 611:22
    663:18                       568:5, 570:3, 570:9,        speaking [1] - 576:15       spin [4] - 477:16, 481:23,
   significantly [1] - 587:7     570:19, 572:10, 572:24,     speaks [1] - 608:10          592:10, 592:13
   signs [1] - 531:5             576:16, 583:8, 589:8,       special [1] - 629:23        splits [1] - 614:10
   silica [1] - 506:19           601:13, 608:7, 608:10,      specialist [1] - 447:3      spoken [1] - 624:23
   silicon [3] - 503:20,         608:14, 608:20, 626:8,      specialty [1] - 521:23      spots [4] - 509:2, 509:20,
    505:2, 516:18                627:6, 661:19               specific [10] - 465:18,      510:12, 510:14
   similar [7] - 453:15,        slides [5] - 438:2,           468:9, 486:22, 551:16,     spun [1] - 591:16
    491:11, 492:17, 511:10,      478:19, 536:24, 569:22,      563:21, 614:17, 632:13,    square [2] - 446:16,
    568:4, 597:7, 662:9          570:1                        633:20, 652:6, 652:9        515:22
   simple [3] - 442:19,         slight [2] - 550:18,         specifically [15] -         squared [1] - 530:15
    501:4, 586:21                574:21                       457:13, 466:24, 468:13,    squarely [1] - 471:4
   simpler [1] - 586:1          Slim [2] - 454:8, 454:11      476:23, 479:12, 483:17,    staff [1] - 446:21
   simulation [1] - 562:10      slow [2] - 665:13, 665:15     483:19, 512:18, 556:22,    stage [1] - 621:14
   Sinai [2] - 490:6, 490:15    slowly [1] - 501:4            572:17, 609:16, 618:1,     staining [2] - 533:18,
   single [19] - 469:21,        small [7] - 444:15,           618:2, 621:17, 635:4        621:14
    520:3, 580:17, 587:21,       449:11, 469:19, 469:20,     specifications [3] -        stand [5] - 442:16,
    587:24, 588:8, 588:22,       469:22, 515:24, 516:10       442:15, 658:7, 658:10       451:10, 455:25, 465:7,
    589:25, 593:12, 593:20,     smaller [4] - 487:19,        specifics [1] - 485:7        613:3
    594:6, 594:11, 594:17,       510:13, 530:19, 626:9       specified [5] - 483:17,     standard [69] - 452:7,
    594:23, 595:6, 595:10,      smell [1] - 447:19            506:9, 506:13, 520:5,       452:9, 452:12, 453:5,
    595:12, 629:17, 630:5       so-called [1] - 635:10        609:8                       453:16, 453:25, 458:12,
   sink [1] - 478:10            Society [4] - 451:11,        specifies [2] - 439:16,      458:13, 483:16, 487:5,
   sinking [1] - 481:20          451:13, 495:11, 661:24       484:25                      495:11, 497:15, 498:12,
   sit [4] - 613:3, 631:4,      soda [1] - 442:20            specify [1] - 519:10         504:23, 508:25, 509:14,
    632:2, 650:17               soil [1] - 654:9             specimen [1] - 509:7         512:17, 517:16, 519:5,
   sitdown [1] - 631:24         solid [4] - 472:8, 472:9,    specimens [1] - 634:23       519:14, 519:19, 520:3,
   site [2] - 563:14, 563:15     499:20, 512:10              spectra [9] - 503:7,         520:15, 520:16, 524:8,
   sitting [4] - 595:20,        solution [4] - 472:8,         503:8, 504:14, 504:16,      530:12, 531:2, 531:10,
    595:21, 596:10, 622:23       472:9, 499:20, 512:10        504:21, 504:22, 505:10,     533:6, 535:8, 545:5,
   situation [1] - 442:10       solve [1] - 448:22            516:20, 646:4               545:7, 545:17, 549:9,
   situations [1] - 555:14      someone [10] - 454:8,        spectras [1] - 504:18        550:19, 568:17, 573:8,
   six [10] - 452:16, 501:14,    501:4, 558:19, 567:14,      spectrum [8] - 503:6,        573:19, 574:24, 576:23,
    547:23, 548:10, 572:12,      584:3, 586:11, 612:1,        503:7, 503:9, 503:14,       578:11, 581:6, 586:20,
    620:22, 624:18, 627:22,      614:6, 614:19, 616:20        504:4, 505:11, 505:16,      586:24, 589:5, 594:6,
    627:24, 628:2               sometime [1] - 466:10         517:3                       603:10, 603:13, 606:19,
   six-month [1] - 501:14       sometimes [2] - 498:1,       speculating [2] - 481:13,    609:1, 611:11, 611:16,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 271 of 276 PageID:
                                  104865

                                                                                                                705
    612:2, 613:17, 614:1,       STATES [2] - 435:1,          stimuli [2] - 637:21,        studies [5] - 475:1,
    615:9, 646:2, 646:4,         435:7                        639:16                       493:3, 556:3, 556:6,
    646:16, 652:5, 659:21,      states [22] - 457:10,        Stimuli [1] - 652:18          647:2
    659:23, 660:13, 660:14,      458:18, 460:14, 464:13,     stop [1] - 500:20            study [14] - 441:23,
    662:14, 667:1, 667:4         465:1, 480:6, 496:18,       stopped [1] - 656:5           476:22, 491:5, 491:7,
   Standard [4] - 439:16,        497:6, 557:10, 558:1,       stopper [1] - 482:11          527:2, 561:13, 563:3,
    455:5, 456:9, 495:12         571:4, 577:3, 580:11,       store [1] - 448:5             564:16, 564:18, 603:23,
   standardize [1] - 450:24      581:7, 581:9, 581:11,       story [2] - 558:19, 644:10    604:3, 642:17, 655:22,
   standardized [2] -            589:2, 589:11, 635:16,      straight [1] - 488:14         656:21
    449:19, 451:23               662:5, 664:14, 664:19       straightforward [1] -        studying [1] - 556:7
   standardizing [1] -          statistics [1] - 603:22       513:5                       subcommittee [3] -
    451:21                      stay [1] - 595:23            strange [1] - 608:13          452:10, 453:9, 453:16
   Standards [1] - 483:8        steel [1] - 442:20           strategies [1] - 664:9       subD [1] - 483:24
   standards [26] - 451:16,     Steering [2] - 435:16,       STREET [1] - 435:7           subject [6] - 480:1,
    451:17, 452:20, 503:15,      437:17                      strength [12] - 442:13,       590:17, 608:20, 667:8,
    503:25, 504:7, 505:4,       STENOGRAPHIC [1] -            522:5, 522:10, 522:22,       667:12, 668:9
    506:24, 508:9, 534:22,       671:7                        523:1, 523:3, 523:11,       subjected [2] - 663:9,
    576:18, 611:6, 611:22,      step [29] - 488:6, 489:6,     523:14, 647:9, 647:21,       668:3
    612:6, 612:15, 613:9,        489:20, 490:20, 491:8,       647:23, 658:13              submit [2] - 438:3,
    613:13, 613:23, 615:1,       493:6, 497:19, 497:22,      strengths [1] - 475:14        438:18
    615:4, 615:6, 615:9,         497:23, 497:25, 498:1,      striations [1] - 534:1       submitted [2] - 552:18,
    615:19, 622:17, 646:9,       507:23, 508:22, 508:23,     strike [1] - 538:18           650:11
    660:6                        512:7, 515:6, 520:2,        strong [1] - 442:14          subsequently [1] -
   standpoint [1] - 450:4        527:22, 528:7, 646:7,       structure [43] - 487:16,      470:23
   stands [3] - 455:3, 583:5,    646:16, 647:4, 647:6,        488:10, 488:13, 488:22,     subset [1] - 644:2
    638:17                       647:16, 663:11, 665:21,      489:3, 489:4, 491:2,        substance [2] - 460:5,
   starch [1] - 458:4            666:9, 669:5                 495:7, 499:21, 499:22,       491:12
   start [7] - 443:4, 457:13,   Step [21] - 488:8, 488:15,    503:16, 510:1, 511:20,      Substances [1] - 661:22
    501:3, 540:13, 568:7,        488:17, 488:18, 488:19,      512:9, 515:6, 515:14,       substantial [1] - 462:17
    577:9, 640:3                 488:23, 488:24, 489:1,       515:16, 515:23, 518:1,      substantially [11] -
   started [14] - 444:13,        495:6, 499:8, 499:10,        518:10, 519:24, 522:24,      469:4, 469:7, 488:12,
    444:14, 444:18, 445:3,       499:18, 502:18, 502:23,      526:5, 526:11, 526:17,       488:15, 497:12, 500:1,
    445:17, 445:24, 445:25,      502:24, 504:18, 506:25,      528:3, 529:8, 529:11,        573:16, 574:20, 578:4,
    451:8, 455:15, 455:16,       507:3, 507:7, 508:2,         531:24, 533:20, 533:21,      578:25, 645:23
    554:12, 554:17, 598:16,      509:22                       534:25, 535:24, 578:7,      suburb [1] - 440:25
    644:18                      steps [26] - 458:9, 488:1,    579:3, 579:6, 580:5,        sufficient [1] - 520:8
   starting [3] - 441:12,        490:25, 493:5, 495:18,       646:8, 647:18, 661:4,       sufficiently [2] - 457:7,
    474:11, 603:5                498:1, 500:4, 502:19,        661:5, 662:24, 668:21        527:19
   starts [1] - 626:8            502:21, 510:3, 513:6,       structures [34] - 442:16,    suggest [1] - 659:23
   state [23] - 440:19,          513:8, 514:15, 516:11,       449:23, 495:24, 496:1,      suggested [4] - 497:4,
    457:11, 458:19, 458:21,      516:12, 517:9, 517:21,       500:11, 515:10, 524:17,      636:2, 659:16, 667:22
    458:23, 458:24, 460:14,      517:24, 518:24, 519:10,      524:25, 525:5, 525:10,      suggestions [1] - 449:3
    462:1, 462:21, 463:2,        524:3, 545:9, 645:17,        526:24, 527:3, 527:10,      suing [1] - 555:18
    464:19, 465:4, 496:19,       645:20, 646:11, 648:17       527:13, 527:15, 528:1,      sum [2] - 476:20, 536:7
    520:6, 530:13, 531:18,      stick [4] - 468:23,           530:3, 530:6, 530:11,       summarize [2] - 473:3,
    532:24, 552:7, 560:19,       498:12, 507:8, 657:23        592:17, 599:3, 599:6,        640:19
    573:14, 589:5, 598:10       sticking [1] - 534:2          599:9, 599:11, 599:23,      summary [2] - 459:7,
   STATE [1] - 435:7            sticks [1] - 480:17           601:7, 602:18, 640:23,       527:7
   statement [7] - 481:1,       still [11] - 447:11,          641:3, 655:4, 655:14,       supervise [3] - 502:2,
    481:6, 481:10, 506:8,        451:13, 492:25, 495:2,       657:14, 661:25               502:6, 612:10
    546:2, 586:10, 662:17        501:10, 523:23, 542:17,     student [1] - 443:24         supervision [1] - 650:6
   States [3] - 521:6,           556:13, 561:15, 642:20,     studied [4] - 454:14,        supplement [1] - 644:5
    521:10, 651:11               663:17                       501:1, 557:2, 656:22        supplemental [4] -
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 272 of 276 PageID:
                                  104866

                                                                                                              706
    470:25, 564:7, 659:10,      478:23, 479:2, 479:12,     665:7, 666:22, 668:14,       587:19, 588:8, 589:1,
    667:13                      480:3, 481:5, 481:20,      668:20                       589:10, 589:11, 589:15,
   supplied [1] - 516:25        481:24, 482:23, 483:10,   Talc [3] - 546:13, 546:23,    589:23, 590:7, 590:10,
   supporting [1] - 614:5       483:17, 483:19, 483:22,    652:20                       591:14, 591:22, 591:25,
   suppose [1] - 526:10         484:6, 484:12, 484:19,    talcs [5] - 476:23,           592:9, 592:11, 596:23,
   supposed [4] - 484:8,        485:1, 485:9, 486:14,      479:17, 480:25, 490:2,       599:12, 600:3, 600:18,
    507:7, 508:7, 510:24        487:11, 487:23, 490:22,    512:5                        602:1, 602:4, 607:9,
   supposedly [2] - 447:21,     498:10, 500:12, 503:18,   talcum [8] - 466:19,          607:10, 607:23, 614:15,
    611:9                       504:22, 505:18, 506:13,    552:23, 557:19, 557:24,      617:8, 633:10, 634:20,
   surface [3] - 450:5,         508:3, 508:15, 508:16,     560:21, 574:5, 615:14,       634:23, 639:11, 640:3,
    477:18, 530:15              508:19, 508:22, 508:23,    656:23                       640:7, 640:15, 642:8,
   survive [1] - 543:3          509:16, 509:24, 510:17,   talks [8] - 469:10,           642:11, 644:16, 645:17,
   SUSAN [1] - 435:18           510:20, 510:21, 511:8,     483:19, 504:14, 504:15,      646:17, 647:6, 647:10,
   suspected [2] - 530:24,      511:10, 511:12, 511:19,    506:18, 511:9, 530:22,       647:16, 647:19, 647:21,
    630:22                      511:20, 512:19, 513:10,    618:1                        648:17, 648:23, 649:6,
   sustained [2] - 651:15,      513:13, 513:16, 514:7,    tape [1] - 523:13             649:22, 653:8, 662:21,
    665:13                      514:17, 514:24, 515:3,    taught [1] - 442:9            663:11, 665:21, 666:9,
   Suwanee [2] - 440:24,        515:25, 516:14, 516:23,   technician [3] - 445:4,       667:1
    446:15                      517:11, 518:23, 519:4,     445:10, 446:2               tend [1] - 507:21
   swirl [1] - 480:17           520:6, 520:22, 521:16,    technicians [1] - 446:22     tends [1] - 503:22
   switch [1] - 569:25          525:1, 527:3, 528:13,     technique [9] - 480:8,       tens [1] - 655:3
   swore [2] - 556:2, 556:18    529:14, 530:3, 530:7,      480:11, 480:13, 480:14,     tensile [11] - 522:5,
   sworn [2] - 440:12,          531:8, 531:21, 533:7,      480:16, 481:2, 487:16,       522:10, 522:22, 523:1,
    541:16                      534:21, 536:14, 537:20,    653:20                       523:3, 523:10, 523:14,
                                537:22, 538:1, 538:11,    techniques [2] - 458:14,      647:8, 647:21, 647:23,
                T               539:7, 540:13, 544:19,     554:3                        658:13
                                545:3, 545:13, 545:17,    Technology [1] - 455:6       term [4] - 535:13, 561:18,
   T.M [1] - 513:14             546:12, 547:21, 551:1,    telephone [2] - 623:5,        561:20, 566:10
   Tab [1] - 663:2              551:6, 552:11, 552:15,     623:7                       terms [52] - 446:12,
   tab [20] - 463:20, 464:1,    553:4, 553:7, 553:24,     telescope [1] - 459:17        453:23, 458:8, 462:17,
    465:9, 473:1, 491:6,        554:6, 554:13, 554:18,    TEM [120] - 455:7,            465:4, 466:2, 467:6,
    496:10, 497:9, 499:13,      554:25, 555:20, 555:25,    458:12, 460:3, 463:2,        468:1, 469:9, 469:17,
    500:9, 500:17, 504:13,      556:4, 556:7, 556:9,       475:12, 475:16, 475:24,      473:23, 475:6, 475:17,
    507:6, 508:6, 524:22,       556:10, 556:19, 556:23,    489:6, 490:21, 490:25,       478:7, 478:14, 481:18,
    536:21, 545:23, 578:18,     557:2, 558:3, 559:5,       491:8, 492:15, 493:6,        482:17, 487:10, 493:5,
    660:18, 660:19, 662:17      560:24, 564:15, 575:7,     494:6, 494:23, 495:11,       494:22, 496:16, 497:11,
   tabbed [1] - 463:11          578:23, 589:17, 589:20,    496:22, 498:13, 499:19,      498:20, 499:17, 504:20,
   table [2] - 571:7, 571:15    606:21, 607:10, 607:16,                                 505:9, 506:8, 508:14,
                                                           500:21, 500:23, 501:12,
   Table [1] - 465:13           609:15, 618:1, 618:3,                                   509:23, 510:23, 515:15,
                                                           502:11, 506:3, 507:7,
   tabs [1] - 475:4             621:17, 633:6, 633:12,                                  516:19, 517:2, 517:9,
                                                           508:2, 509:8, 513:13,
   talc [213] - 453:1, 453:6,   635:18, 636:17, 637:7,                                  519:16, 522:21, 528:9,
                                                           513:15, 513:22, 514:23,
    454:6, 454:10, 454:14,      637:8, 637:22, 637:24,                                  529:12, 531:14, 539:1,
                                                           515:17, 515:24, 515:25,
    458:8, 464:5, 466:14,       638:1, 638:5, 638:9,                                    616:2, 635:19, 640:5,
                                                           516:2, 516:3, 516:13,
    470:13, 471:13, 471:16,     638:11, 638:21, 639:8,                                  640:13, 641:2, 641:18,
                                                           517:9, 519:9, 519:10,
    471:17, 471:19, 471:25,     639:20, 639:22, 640:6,                                  644:12, 650:13, 652:25,
                                                           519:17, 520:2, 522:14,
    472:4, 472:7, 472:11,       640:14, 641:19, 642:13,                                 657:14, 666:15, 668:18
                                                           523:15, 524:1, 524:3,
    473:6, 473:7, 473:8,        646:2, 648:22, 649:13,                                 TERSIGNI [1] - 435:19
                                                           524:8, 524:24, 525:3,
    473:23, 473:25, 474:1,      649:17, 651:8, 651:10,                                 test [77] - 439:25, 440:2,
                                                           526:11, 527:9, 527:23,
    474:3, 474:4, 474:8,        651:14, 651:19, 652:6,                                  447:6, 448:7, 449:18,
                                                           528:7, 529:12, 532:4,
    474:13, 474:17, 475:7,      652:10, 653:6, 653:11,                                  452:21, 456:15, 469:18,
                                                           549:2, 549:6, 549:15,
    475:18, 475:21, 476:2,      653:22, 654:2, 654:3,                                   473:4, 474:18, 477:13,
                                                           550:16, 551:11, 551:13,
    476:5, 477:2, 477:3,        658:23, 660:24, 663:12,                                 477:20, 481:18, 481:22,
                                                           573:20, 578:9, 579:16,
    477:8, 477:14, 477:15,      664:4, 664:8, 664:10,                                   482:14, 483:9, 483:20,
                                                           586:18, 586:25, 587:17,
    477:18, 478:2, 478:11,      664:21, 664:23, 664:24,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 273 of 276 PageID:
                                  104867

                                                                                                                 707
    491:12, 493:22, 493:25,       567:24, 568:22, 568:24,     464:21, 464:25, 471:10,       646:7
    499:14, 500:16, 502:8,        578:18, 578:20, 579:13,     471:20, 471:22, 471:23,     third-party [2] - 622:14,
    505:14, 509:10, 514:10,       588:18, 588:25, 590:18,     472:21, 481:16, 483:3,        622:17
    518:25, 522:2, 522:18,        591:8, 597:8, 603:4,        484:21, 485:17, 485:18,     Thomas [1] - 445:24
    522:21, 523:4, 523:10,        612:20, 614:2, 625:20,      486:1, 486:2, 499:11,       THOMAS [1] - 436:9
    523:14, 524:17, 524:22,       636:4, 643:21, 657:11,      501:17, 501:19, 502:4,      Thompson [2] - 454:8,
    525:2, 525:18, 528:22,        662:10                      523:21, 536:7, 536:10,        454:11
    529:12, 533:20, 539:6,       Testing [3] - 451:11,        538:2, 538:6, 538:18,       Thoracic [1] - 661:24
    545:2, 545:13, 549:6,         451:13, 495:12              539:13, 539:16, 540:3,      thousand [2] - 470:10,
    550:25, 552:22, 553:7,       testing [107] - 438:7,       540:4, 545:21, 546:20,        655:7
    578:24, 579:21, 584:8,        443:2, 443:4, 445:13,       551:3, 561:18, 561:20,      thousands [10] - 445:7,
    592:1, 603:21, 617:15,        447:12, 447:14, 448:13,     562:2, 562:13, 562:15,        445:8, 459:3, 470:6,
    617:16, 619:19, 619:21,       448:24, 449:2, 451:6,       562:22, 562:24, 562:25,       470:7, 555:9, 587:13,
    636:23, 638:5, 638:25,        451:15, 451:22, 452:22,     568:20, 569:1, 573:1,         655:3, 655:5, 657:1
    639:1, 639:8, 646:17,         453:1, 453:6, 454:25,       578:16, 579:20, 579:25,     thousandth [1] - 587:12
    647:6, 647:9, 647:16,         455:2, 455:12, 458:7,       582:18, 582:21, 582:22,     thousandths [1] - 559:25
    648:2, 649:18, 649:22,        471:18, 471:20, 472:24,     588:16, 591:5, 591:6,       three [52] - 445:9, 446:1,
    651:7, 651:19, 651:23,        473:21, 474:16, 475:6,      595:23, 596:22, 596:23,       454:21, 466:11, 466:13,
    652:3, 652:6, 656:25,         476:4, 476:23, 478:22,      597:11, 597:13, 598:12,       466:15, 466:20, 488:1,
    661:6, 662:20, 665:6          480:24, 481:11, 482:20,     605:4, 605:10, 605:11,        489:6, 490:20, 490:25,
   tested [24] - 443:5,           483:10, 483:17, 483:22,     606:1, 606:2, 610:4,          491:8, 493:5, 493:6,
    471:13, 471:25, 472:5,        484:4, 484:12, 485:1,       610:6, 612:19, 614:17,        513:6, 513:8, 515:9,
    472:15, 472:17, 472:19,       485:9, 487:11, 490:21,      631:7, 631:10, 631:12,        515:10, 516:12, 517:9,
    473:24, 473:25, 484:8,        494:24, 498:9, 499:4,       631:13, 631:14, 631:15,       517:21, 517:23, 518:23,
    515:25, 527:4, 540:12,        502:9, 503:18, 506:13,      631:21, 631:25, 632:4,        519:10, 520:2, 524:3,
    544:19, 550:1, 553:4,         508:3, 512:19, 513:13,      632:6, 632:7, 635:25,         526:7, 527:22, 528:7,
    616:8, 618:5, 618:7,          513:16, 514:18, 515:16,     636:6, 636:7, 636:8,          545:9, 548:25, 554:18,
    618:17, 638:22, 650:20,       516:21, 520:6, 522:23,      636:19, 637:2, 642:19,        564:14, 587:9, 587:13,
    668:13, 668:19                528:12, 537:1, 537:21,      643:5, 643:8, 643:14,         602:10, 602:23, 604:11,
   testified [25] - 438:15,       538:9, 538:10, 538:14,      643:16, 643:21, 643:24,       604:15, 606:25, 642:3,
    463:21, 464:4, 465:5,         539:3, 539:10, 542:4,       644:3, 644:7, 645:5,          645:16, 645:20, 646:10,
    542:19, 543:1, 543:18,        549:1, 549:12, 549:15,      645:10, 651:1, 651:15,        646:16, 647:6, 647:16,
    544:1, 554:16, 554:17,        550:8, 551:6, 551:10,       656:4, 657:11, 657:23,        648:17, 663:11, 665:21,
    555:2, 555:20, 555:22,        553:10, 553:14, 553:16,     659:19, 660:3, 665:12,        666:9, 668:23
    556:6, 565:8, 565:16,         553:19, 553:23, 554:1,      666:3, 666:5, 667:24,       three-step [11] - 489:6,
    566:12, 578:1, 606:24,        554:6, 554:12, 554:17,      668:5, 669:4, 671:5,          490:20, 491:8, 493:6,
    607:14, 607:18, 621:24,       576:9, 584:10, 584:11,      671:7                         520:2, 528:7, 646:16,
    622:19, 630:2, 630:10         584:19, 607:16, 616:24,    themselves [2] - 537:22,       647:6, 663:11, 665:21,
   testifies [1] - 440:12         617:13, 621:25, 632:20,     615:8                         666:9
   testify [7] - 441:8, 464:7,    636:2, 638:16, 641:23,     thereabouts [1] - 655:8      throughout [1] - 516:9
    464:9, 542:11, 542:16,        641:24, 643:1, 651:8,      therefore [2] - 522:12,      tiles [3] - 450:15, 450:17,
    543:12, 544:1                 651:19, 661:15, 664:20,     522:19                        457:18
   testifying [8] - 464:15,       665:7, 667:9, 667:20,      thick [1] - 518:1            tilt [4] - 509:7, 510:11,
    543:15, 544:6, 544:15,        668:4, 668:9, 668:17       thin [8] - 532:21, 565:17,     512:2, 513:2
    546:10, 555:18, 556:16,      tests [4] - 491:11,          566:4, 566:13, 567:15,      tilted [4] - 509:4, 509:21,
    559:4                         541:17, 632:16, 652:14      567:20, 574:10, 574:12        510:11, 511:14
   testimony [38] - 437:9,       Texas [1] - 458:24          thinks [1] - 615:20          time-weighted [1] -
    437:18, 439:1, 463:23,       THE [126] - 435:1, 435:8,   thinner [1] - 470:10           563:23
    465:7, 541:17, 543:23,        437:4, 437:5, 437:13,      Third [1] - 490:6            tip [4] - 478:15, 482:13,
    545:23, 554:23, 554:24,       439:18, 440:7, 441:5,      third [11] - 442:22,           482:14
    555:10, 556:12, 556:13,       444:22, 451:7, 451:8,       475:8, 489:20, 490:18,      tissue [1] - 491:16
    557:12, 557:25, 558:6,        459:25, 460:10, 461:7,      508:22, 508:23, 512:7,      title [3] - 441:1, 484:19,
    566:3, 566:21, 567:7,         461:10, 461:12, 464:19,     602:23, 622:14, 622:17,       618:23
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 274 of 276 PageID:
                                  104868

                                                                                                                   708
   TITLE [1] - 671:5               497:16, 529:15, 588:21,       532:5, 544:3, 630:16,       542:16, 548:10, 557:7,
   TM [1] - 649:6                  592:7                         632:13                      581:7, 600:1, 609:18,
   TO [2] - 671:5, 671:6         tray [1] - 482:12             trying [7] - 444:19,          610:3, 652:14, 653:23,
   today [18] - 439:1, 453:3,    tremolite [65] - 466:21,        523:20, 546:15, 558:19,     658:22, 663:4
     460:2, 460:5, 460:15,         467:13, 467:17, 467:22,       580:14, 615:13, 657:20     typical [3] - 484:20,
     495:3, 498:22, 500:14,        468:2, 472:8, 478:1,        tube [8] - 477:13, 477:20,    507:24, 510:24
     528:17, 552:3, 557:8,         478:4, 478:6, 484:7,          478:8, 481:22, 481:23,     typically [7] - 472:7,
     605:5, 608:7, 622:23,         491:7, 492:6, 513:3,          482:5, 482:9, 482:14        484:6, 484:19, 501:12,
     625:19, 644:8, 644:9,         514:12, 514:21, 514:23,     turn [2] - 451:1, 598:11      503:7, 503:20, 515:25
     660:13                        515:2, 515:14, 516:14,      turning [1] - 505:15
   together [13] - 442:4,          516:17, 516:22, 517:3,      turns [1] - 577:12                       U
     442:21, 453:20, 455:19,       517:5, 517:10, 518:7,       twice [3] - 542:17,          U.S [6] - 435:25, 476:14,
     514:15, 622:17, 628:23,       518:8, 518:9, 518:15,         542:18, 601:20              638:1, 654:7, 654:12,
     630:25, 631:4, 631:5,         519:3, 521:17, 521:20,      two [57] - 438:15, 442:3,     661:20
     631:11, 631:22, 656:9         522:8, 523:6, 525:22,         443:1, 443:12, 443:21,     U.S.C [1] - 671:5
   took [5] - 461:18, 523:22,      526:17, 530:24, 533:17,       454:21, 455:19, 469:23,    ultimately [3] - 451:1,
     527:9, 627:2, 628:9           557:7, 557:24, 561:23,        473:12, 475:7, 498:1,       453:13, 618:5
   tools [2] - 475:12, 523:18      568:14, 569:6, 569:12,        500:10, 501:8, 505:2,      ultra [6] - 560:10, 561:9,
   top [8] - 442:22, 450:15,       570:23, 572:6, 575:7,         509:25, 510:18, 513:3,      561:10, 561:14, 566:9,
     478:12, 481:21, 481:25,       575:11, 576:5, 581:3,         521:9, 523:18, 527:18,      566:10
     482:2, 499:24, 515:11         585:13, 585:18, 585:22,       527:19, 529:6, 533:13,     unanimously [1] -
   topic [1] - 569:22              597:1, 600:10, 600:20,        533:20, 536:9, 536:10,      525:19
   topics [1] - 463:15             601:18, 601:19, 601:21,       536:24, 538:15, 548:10,    unannounced [1] - 457:9
   total [3] - 473:13, 524:25,     601:23, 610:15, 637:10,       550:7, 554:18, 555:21,
                                                                                            under [47] - 475:19,
     525:9                         658:21, 663:3, 666:11,        557:7, 560:6, 568:13,
                                                                                             475:22, 485:5, 486:14,
   totality [1] - 575:5            666:20                        569:6, 587:9, 590:18,
                                                                                             487:2, 508:9, 518:11,
   Toxic [1] - 661:21            TRENTON [1] - 435:7             593:6, 595:3, 596:4,
                                                                                             519:5, 524:1, 524:8,
   trace [14] - 560:10,          trial [10] - 544:7, 555:9,      596:9, 606:25, 607:11,
                                                                                             524:13, 528:7, 531:14,
     561:10, 561:14, 565:9,        558:15, 568:21, 568:24,       607:25, 609:14, 609:18,
                                                                                             532:25, 533:17, 534:22,
     566:6, 566:7, 566:9,          569:4, 578:20, 579:14,        609:19, 619:24, 620:22,
                                                                                             535:20, 536:19, 536:21,
     566:10, 566:11, 566:24,       588:18, 588:19                620:24, 624:18, 628:6,
                                                                                             536:23, 540:18, 540:23,
     567:21, 607:19, 643:2,      trials [1] - 544:3              628:9, 631:3, 638:14,
                                                                                             541:6, 541:11, 541:17,
     646:24                      tried [3] - 629:22, 630:11,     644:21
                                                                                             541:22, 556:2, 556:18,
   track [1] - 628:14              656:4                       two-dimensional [1] -         566:21, 599:12, 600:3,
   trade [1] - 465:17            trier [1] - 438:17              596:9                       614:8, 615:11, 625:9,
   Trade [1] - 457:25            true [31] - 524:13,           two-minute [1] - 536:9        634:18, 638:11, 638:21,
   trained [2] - 600:23,           540:25, 543:5, 543:14,      type [26] - 442:15,           639:18, 640:10, 648:19,
     650:15                        545:10, 549:10, 552:23,       446:14, 458:8, 463:3,       648:24, 649:1, 649:3,
   training [6] - 443:14,          552:24, 554:22, 554:23,       466:18, 471:16, 479:20,     649:5, 655:18, 658:19,
     444:1, 500:22, 501:3,         558:20, 569:16, 571:4,        480:15, 482:15, 484:3,      661:6
     501:18, 650:2                 579:3, 579:4, 582:12,         484:20, 505:12, 514:2,     undergo [1] - 500:22
   TRANSCRIPT [1] - 671:6          591:2, 594:10, 594:23,        514:12, 514:13, 514:22,    undergrad [1] - 441:12
   TRANSCRIPTION [1] -             594:24, 605:2, 607:20,        515:2, 522:13, 530:17,
                                                                                            underscores [2] -
     671:7                         607:21, 609:25, 629:15,       539:4, 543:20, 548:2,
                                                                                             638:13, 664:7
   transformation [1] -            630:19, 634:5, 634:6,         586:24, 596:1, 634:7
                                                                                            understood [1] - 485:16
     577:12                        665:1, 665:4                types [35] - 442:4, 442:9,
                                                                                            undertaken [1] - 488:1
   translate [1] - 654:3         True [3] - 584:5, 627:22,       446:19, 455:17, 455:18,
                                                                                            undisclosed [1] - 655:24
   transmission [19] -             630:18                        456:13, 458:6, 459:23,
                                                                                            unique [1] - 504:17
     443:10, 443:17, 443:22,     truth [10] - 542:2,             466:20, 467:2, 467:3,
                                                                                            uniqueness [1] - 507:15
     444:1, 444:17, 446:17,        542:19, 544:14, 544:24,       476:24, 478:1, 478:2,
                                                                                            United [3] - 521:5,
     452:23, 462:22, 474:21,       547:17, 552:10, 554:5,        478:10, 491:14, 513:1,
                                                                                             521:10, 651:11
     478:21, 487:8, 488:2,         558:2, 595:9, 629:2           520:17, 520:24, 522:9,
                                                                                            UNITED [2] - 435:1,
     489:18, 491:20, 496:23,     try [6] - 475:25, 479:21,       523:5, 536:20, 537:19,
                                                                                             435:7
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 275 of 276 PageID:
                                  104869

                                                                                                                709
   University [3] - 441:14,                  V                Vincent [1] - 671:11          613:22, 614:7, 614:18,
    441:17, 443:15                                            VIRGINIA [1] - 435:12         615:1, 615:3, 615:6,
                                vacuum [2] - 587:24,                                        615:18, 654:11, 654:18
   unknown [1] - 526:5                                        virus [2] - 459:14, 459:15
                                 588:12
   unknowns [1] - 513:5                                       visual [11] - 504:6,         weighted [1] - 563:23
                                vaginal [1] - 655:17
   unless [4] - 538:3, 546:6,                                  504:17, 505:5, 506:24,      Weil [1] - 437:21
                                validation [3] - 615:25,
    642:23, 659:23                                             507:9, 507:11, 587:16,      WEIL [1] - 436:6
                                 616:2, 668:19
   unlike [1] - 591:20                                         611:3, 613:10, 613:13,      welcome [1] - 606:8
                                values [2] - 504:3,
   unobtainable [1] -                                          613:19                      whatsoever [1] - 547:7
                                 506:21
    649:14                                                    visualization [1] - 534:12   whereas [3] - 496:1,
                                Van [2] - 454:3, 454:5
   unsure [1] - 622:8                                         visualize [3] - 470:2,        519:16, 633:20
                                variation [8] - 524:22,
   untreated [1] - 634:24                                      534:13, 536:18              wherein [1] - 597:3
                                 525:11, 597:23, 598:20,
   up [68] - 438:18, 441:5,                                   visually [3] - 469:21,       white [1] - 470:4
                                 598:24, 599:5, 600:5,
    442:16, 442:23, 446:21,                                    505:1, 507:14               whole [3] - 564:10,
                                 650:9
    450:11, 457:9, 460:8,                                     VOC [2] - 447:14, 456:13      599:15, 661:16
                                varieties [1] - 570:22
    462:25, 463:1, 471:13,                                    voice [2] - 441:5, 591:5     wide [1] - 534:3
                                various [2] - 457:23,
    471:24, 476:21, 477:15,                                   volatile [5] - 447:14,       width [6] - 469:11,
                                 613:15
    482:1, 490:9, 501:6,                                       447:18, 447:20, 456:13,      469:14, 469:15, 470:8,
                                verification [6] - 596:19,
    510:13, 516:1, 521:12,                                     456:15                       499:25, 532:9
                                 597:9, 617:7, 617:10,
    533:13, 534:14, 536:7,                                    VOLUME [1] - 435:5           WILLIAM [4] - 440:11,
                                 618:20, 641:3
    536:17, 541:2, 544:10,                                    Voluntary [2] - 455:4,        486:4, 540:6, 606:4
    547:23, 548:1, 548:6,       Verification [1] - 618:24
                                                               603:8                       William [2] - 440:21,
    552:2, 553:15, 557:8,       verified [9] - 527:11,
                                                              volunteered [1] - 453:15      670:7
    561:16, 561:25, 565:22,      527:14, 529:1, 614:15,
                                                              vote [2] - 452:14, 453:20    WILLIAMS [1] - 435:22
    566:17, 569:2, 569:18,       640:23, 640:24, 640:25,
                                                              voting [2] - 452:17,         winchite [2] - 492:10,
    574:8, 574:17, 574:25,       641:6
                                                               453:25                       581:3
    577:4, 577:10, 577:11,      verify [6] - 458:12, 508:7,
                                                                                           wise [1] - 641:1
    577:22, 581:19, 585:15,      527:2, 528:22, 596:20,
                                                                          W                wishes [2] - 463:12,
    587:12, 591:5, 597:14,       596:22
                                                              W.R [1] - 585:14              492:4
    597:16, 607:19, 608:7,      vermiculite [8] - 458:4,
                                                              wait [1] - 593:24            withdraw [4] - 472:1,
    609:5, 610:10, 614:7,        492:3, 492:9, 492:11,
                                                              waiting [1] - 665:12          507:2, 528:5, 652:1
    614:24, 620:17, 626:12,      585:16, 654:9, 663:3,
                                                              Walter [3] - 443:7,          withdrawn [1] - 484:24
    636:12, 638:25, 639:18,      663:16
                                                               465:25, 466:2               Witness [1] - 669:7
    655:4, 655:8, 656:13,       Vermont [8] - 454:21,
                                                              War [1] - 474:9              WITNESS [24] - 451:8,
    665:12, 666:7                474:1, 474:3, 480:3,
                                                              wash [1] - 482:14             461:10, 471:22, 501:19,
   updated [1] - 592:22          482:23, 539:5, 560:15,
                                                                                            561:20, 562:15, 562:24,
                                 639:12                       washes [1] - 482:2
   updates [1] - 501:10                                                                     579:25, 582:21, 591:6,
                                version [2] - 574:16,         Washington [1] - 446:9
   upgrade [1] - 546:15                                                                     596:23, 610:6, 631:10,
                                 626:9                        WASHINGTON [3] -
   urban [6] - 558:4, 558:7,                                                                631:13, 631:15, 631:25,
                                versus [16] - 465:4,           435:14, 435:20, 436:9
    558:11, 558:14, 558:21                                                                  632:6, 636:6, 636:8,
                                 469:11, 482:6, 496:21,       watch [1] - 613:4
   USCDJ [1] - 435:8                                                                        637:2, 643:5, 643:14,
                                 504:22, 524:7, 526:17,       water [3] - 480:16,
   uses [5] - 486:21,                                                                       643:24, 644:3
                                 526:22, 546:14, 587:24,       480:20, 565:21
    487:17, 591:2, 658:10                                                                  witness [10] - 438:7,
                                 591:4, 593:3, 611:9,         Wave [1] - 490:6
   USP [23] - 546:12,                                                                       440:7, 440:11, 543:2,
                                 619:23, 624:10, 633:25       wave [1] - 490:18
    546:22, 637:22, 638:1,                                                                  544:2, 545:1, 547:4,
                                vibration [1] - 450:14        wavelengths [1] - 486:22
    638:5, 638:9, 638:11,                                                                   551:22, 554:9, 555:8
    638:16, 638:21, 639:18,     vibrational [1] - 486:22      ways [1] - 650:1
                                                                                           WITNESSES [1] - 670:6
    639:19, 652:8, 652:12,      Victor [1] - 490:17           weaknesses [1] - 475:14
                                                                                           WOLFSON [1] - 435:8
    652:13, 652:15, 652:20,     Victoria [1] - 612:13         weave [1] - 522:13
                                                                                           Wolfson [1] - 446:11
    652:25, 653:10, 664:3,      video [1] - 621:12            week [5] - 455:21,
                                                                                           word [3] - 504:20,
    664:12, 664:15, 665:4       view [3] - 590:2, 593:22,      542:17, 542:18, 542:20
                                                                                            569:12, 658:17
   Utah [1] - 458:23             607:19                       weight [16] - 610:10,
                                                                                           words [3] - 482:25,
   utility [1] - 642:9          viewed [1] - 635:14            611:6, 611:10, 611:15,
                                                                                            509:18, 535:8
                                VINCENT [1] - 435:24           611:21, 612:2, 612:14,
                                                                                           workers [2] - 450:17,
Case 3:16-md-02738-FLW-LHG Document 11640 Filed 12/23/19 Page 276 of 276 PageID:
                                  104870

                                                                         710
    563:11                       474:23, 545:12, 560:9,
   works [2] - 486:20,           598:19, 623:16
    616:10
   world [3] - 466:1, 546:3,                Z
    546:5                       zero [2] - 509:8, 510:10
   World [2] - 457:25, 474:9    zeros [1] - 566:10
   written [4] - 463:14,        zone [12] - 507:17,
    579:15, 652:19, 652:20       507:18, 507:21, 509:10,
   wrote [1] - 481:9             509:12, 512:11, 512:13,
                                 512:18, 512:19, 512:23,
                X                513:17, 561:17
   X-ray [10] - 443:23,         zonolite [1] - 585:20
    459:16, 488:20, 505:11,
    505:16, 616:25, 634:25,
    638:20, 653:1, 653:5
   XRD [22] - 617:9, 637:3,
    637:6, 638:15, 638:22,
    639:3, 639:9, 639:12,
    639:17, 639:19, 639:22,
    639:24, 642:9, 643:15,
    643:23, 644:1, 644:18,
    644:21, 644:22, 644:23,
    645:3, 652:8

                Y
   Yamate [4] - 494:12,
    494:14, 494:16, 494:22
   yard [1] - 468:22
   year [10] - 444:18,
    462:15, 463:7, 464:22,
    465:2, 501:25, 543:17,
    554:15, 631:22, 668:7
   years [35] - 440:1, 445:9,
    445:14, 453:17, 454:21,
    455:19, 461:11, 462:11,
    466:16, 471:18, 471:21,
    474:9, 479:3, 501:9,
    501:10, 502:11, 542:20,
    543:16, 549:23, 550:7,
    554:18, 554:24, 557:10,
    566:18, 567:14, 567:16,
    590:18, 598:14, 616:15,
    667:20, 668:8, 668:10,
    668:23
   yellow [1] - 464:1
   yesterday [2] - 464:15,
    544:6
   yields [1] - 576:25
   York [5] - 457:14,
    457:24, 458:21, 464:14
   YORK [1] - 435:16
   yourself [6] - 462:8,
